EXHIBIT 10.1

EXECUTION VERSION

This AMENDMENT No. 1 TO THE SIXTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of June 6, 2018, is entered into by and among Windstream
Services, LLC, a Delaware limited liability company (the “Borrower”) and the
Lenders listed on the signature pages hereto constituting the Required Lenders.

RECITALS:

WHEREAS, the Borrower, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent (the “Administrative Agent”), and the
other agents party thereto have entered into that certain Sixth Amended and
Restated Credit Agreement, originally dated as of July 17, 2006, and amended and
restated as of April 24, 2015 (as amended, supplemented or otherwise modified
prior to the effectiveness of this Amendment, the “Existing Credit Agreement”;
the Existing Credit Agreement, as amended by this Amendment and as the same
hereafter further may be amended, restated, supplemented or otherwise modified
and in effect from time to time, the “Credit Agreement”);

WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Existing Credit Agreement. The undersigned Lenders are willing to
accommodate such request, subject to satisfaction of the terms and conditions
set forth herein;

WHEREAS, the Borrower has engaged JPMorgan Chase Bank, N.A., and/or its
designated affiliates to act as lead arranger and bookrunner in respect of this
Amendment (in such capacities, the “Lead Arranger”); and

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used and not otherwise defined
herein have the meanings assigned to them in the Credit Agreement as amended
hereby.

SECTION 2. Amendments to the Credit Agreement. In accordance with Section 9.02
of the Credit Agreement and effective as of the First Amendment Effective Date
(as defined below), the Credit Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Credit Agreement attached as Annex I hereto.

SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Borrower represents and warrants that:

(a) As of the First Amendment Effective Date, this Amendment has been duly
authorized, executed and delivered by it. This Amendment and the Credit
Agreement (in each case, as of the First Amendment Effective Date) constitute
its legal, valid and binding obligation, enforceable against it in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

--------------------------------------------------------------------------------



(b) The representations and warranties of each Loan Party set forth in the Loan
Documents that are qualified by materiality are true and correct, and the
representations and warranties that are not so qualified are true and correct in
all material respects, in each case, as of the First Amendment Effective Date
(other than with respect to any representation and warranty that expressly
relates to an earlier date, in which case such representation and warranty is
true and correct or true and correct in all material respects, as applicable, as
of such earlier date).

(c) As of the First Amendment Effective Date, no Default or Event of Default has
occurred and is continuing or shall result from this Amendment or the
consummation of the transactions contemplated hereby.

SECTION 4. First Amendment Effective Date. This Amendment shall become effective
as of the first date (the “First Amendment Effective Date”) on which each of the
following conditions shall have been satisfied:

(a) The Lead Arranger and the Administrative Agent shall have received a
counterpart signature page of this Amendment duly executed by each of the
Borrower, the Administrative Agent, the Issuing Bank and each Lender listed on
the signature pages hereto constituting the Required Lenders.

(b) The representations and warranties set forth in Sections 3(b) and 3(c) of
this Amendment shall be true and correct in all respects on and as of the First
Amendment Effective Date, and the Lead Arranger and the Administrative Agent
shall have received a certificate (in form and substance reasonably acceptable
to the Lead Arranger Administrative Agent), dated as of the First Amendment
Effective Date and signed by a Financial Officer of the Borrower, certifying as
to such representations and warranties.

(c) Each Loan Party not a party hereto shall have entered into a reaffirmation
agreement in form and substance reasonably satisfactory to the Lead Arranger and
the Administrative Agent.

(d) The Borrower shall have paid (i) to the Administrative Agent (A) for the
account of each Revolving Lender that executes and delivers a counterpart
signature page to this Amendment at or prior to 5:00 p.m., New York City time,
on May 24, 2018 (or such later time as the Administrative Agent, the Lead
Arranger and the Borrower shall agree) (the “Revolving Loan Consent Deadline”),
a consent fee in an aggregate amount equal to 0.25% of the aggregate Revolving
Commitments held by such Revolving Lender as of the Revolving Loan Consent
Deadline and (B) for the account of each Term Lender that executes and delivers
a counterpart signature page to this Amendment at or prior to 5:00 p.m., New
York City time, on June 5, 2018 (or such later time as the Administrative Agent,
the Lead Arranger and the Borrower shall agree) (the “Term Loan Consent
Deadline”), a consent fee in an aggregate amount equal to 0.25% of the aggregate
principal amount of the Term Loans held by such Term Lender as of the Term Loan
Consent Deadline and (ii) all other fees and amounts due and payable pursuant to
this Amendment and/or any letter agreements or fee letters by and between the
Borrower and the Lead Arranger (collectively, “Engagement Letter”), including,
to the extent invoiced, reimbursement or payment of documented and reasonable
out-of-pocket expenses in connection with this Amendment and any other
out-of-pocket expenses of the Lead Arranger and the Administrative Agent
required to be paid or reimbursed pursuant to the Credit Agreement or the
Engagement Letter.

2

--------------------------------------------------------------------------------



The Administrative Agent shall notify the Borrower and the Lenders hereto of the
First Amendment Effective Date and such notice shall be conclusive and binding.

SECTION 5. Effect of the Amendment.

(a) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or Agents under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.

(b) From and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the “Credit Agreement” in any other Loan
Document shall be deemed a reference to the Credit Agreement as amended hereby.
This Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 7. Costs and Expenses. The Borrower agrees to reimburse each of the Lead
Arranger and the Administrative Agent, in each case, promptly after receipt of a
written request for such Person’s documented and reasonable out-of-pocket
expenses in connection with this Amendment, including the reasonable fees,
charges and disbursements of counsel for the Lead Arranger and the
Administrative Agent.

SECTION 8. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic imaging means of an executed counterpart of a signature page to
this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.

SECTION 9. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Amendment.

[Remainder of page intentionally left blank]

3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

WINDSTREAM SERVICES, LLC,
as the Borrower   By:       /s/ Tony Thomas   Name: Tony Thomas Title: President
and Chief Executive Officer

[Signature Page to Amendment No. 1]

--------------------------------------------------------------------------------




JPMorgan Chase Bank, N.A.
as Administrative Agent, Lender and Issuing Bank   By:       /s/ John G.
Kowalczuk   Name: John G. Kowalczuk Title: Executive Director

[Signature Page to Amendment No. 1]

--------------------------------------------------------------------------------



[Lender signature pages on file with the Administrative Agent]

--------------------------------------------------------------------------------



ANNEX I

AMENDMENTS TO CREDIT AGREEMENT

[Changed pages to Credit Agreement follow]

--------------------------------------------------------------------------------




EXECUTION VERSION
CONFORMED COPY THROUGH
AMENDMENT NO. 1
DATED JUNE 6, 2018

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT
originally dated as of July 17, 2006
as amended and restated as of April 24, 2015
by and among

WINDSTREAM SERVICES, LLC,
formerly known as WINDSTREAM CORPORATION,
 
The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent,

and

BANK OF AMERICA, N.A.
BARCLAYS BANK PLC
BNP PARIBAS
CITIBANK, N.A.
COBANK, ACB
CREDIT SUISSE SECURITIES (USA)LOAN FUNDING LLC
DEUTSCHE BANK SECURITIES INC.
GOLDMAN SACHS BANK USA
MORGAN STANLEY SENIOR FUNDING, INC.
MUFG UNION BANK, N.A.
ROYAL BANK OF CANADA
SUNTRUST BANK
WELLS FARGO BANK, N.A.,
as Co-Documentation Agents
__________________________
JPMORGAN CHASE BANK, N.A.
as Bookrunner and Lead Arranger

BARCLAYS BANK PLC
BNP PARIBAS SECURITIES CORP.
CITIGROUP GLOBAL MARKETS INC.
COBANK, ACB
CREDIT SUISSE SECURITIES (USA)LOAN FUNDING LLC
DEUTSCHE BANK SECURITIES INC.
GOLDMAN SACHS BANK USA
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
MORGAN STANLEY SENIOR FUNDING, INC.
MUFG UNION BANK, N.A.
ROYAL BANK OF CANADA
SUNTRUST ROBINSON HUMPHREY, INC.
WELLS FARGO SECURITIES LLC
as Joint Bookrunners and Joint Arrangers

  

--------------------------------------------------------------------------------



TABLE OF CONTENTS

  PAGE

ARTICLE 1
Definitions

  SECTION 1.01. Defined Terms       1 SECTION 1.02. Classification of Loans and
Borrowings 4649 SECTION 1.03. Terms Generally 4649 SECTION 1.04. Accounting
Terms; GAAP 4750 SECTION 1.05. Pro Forma Calculations 4750   ARTICLE 2
The Credits   SECTION 2.01. Loans 4750 SECTION 2.02. Loans and Borrowings 5053
SECTION 2.03. Requests for Borrowings 5154 SECTION 2.04. Letters of Credit 5155
SECTION 2.05. Funding of Borrowings 5558 SECTION 2.06. Interest Elections 5559
SECTION 2.07. Termination, Reduction and Extension of Commitments and Term Loans
5660 SECTION 2.08. Repayment of Loans; Evidence of Debt 6063 SECTION 2.09.
Scheduled Amortization of Term Loans 6064 SECTION 2.10. Optional and Mandatory
Prepayment of Loans 6165 SECTION 2.11. Fees 6569 SECTION 2.12. Interest 6670
SECTION 2.13. Alternate Rate of Interest 6771 SECTION 2.14. Increased Costs 6771
SECTION 2.15. Break Funding Payments 6873 SECTION 2.16. Taxes 6973 SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs 7277 SECTION 2.18.
Mitigation Obligations; Replacement of Lenders 7478 SECTION 2.19. Refinancing
Amendments 7579   ARTICLE 3
Representations and Warranties   SECTION 3.01. Organization; Powers 7680 SECTION
3.02. Authorization; Enforceability 7680 SECTION 3.03. Governmental Approvals;
No Conflicts 7680 SECTION 3.04. Financial Condition; No Material Adverse Change
7781 SECTION 3.05. Properties 7781 SECTION 3.06. Litigation and Environmental
Matters 7781 SECTION 3.07. Compliance with Laws and Agreements 7782 SECTION
3.08. Investment Company Status 7882 SECTION 3.09. Taxes 7882 SECTION 3.10.
ERISA 7882


--------------------------------------------------------------------------------




SECTION 3.11. Disclosure       7882 SECTION 3.12. Subsidiaries 7882 SECTION
3.13. Insurance 7882 SECTION 3.14. Labor Matters. 7883 SECTION 3.15. Solvency
7983 SECTION 3.16. Licenses; Franchises 7983 SECTION 3.17. Anti-Corruption Laws
and Sanctions 8084 SECTION 3.18. Master Lease; Recognition Agreement 8084
SECTION 3.19. EEA Financial Institution Status 84    ARTICLE 4
Conditions   SECTION 4.01. Sixth ARCA Effective Date. 8084 SECTION 4.02.
[Reserved]. 8286 SECTION 4.03. Each Credit Event 8286    ARTICLE 5
Affirmative Covenants   SECTION 5.01. Financial Statements; Ratings Change and
Other Information 8286 SECTION 5.02. Notices of Material Events 8488 SECTION
5.03. Information Regarding Collateral 8489 SECTION 5.04. Existence; Conduct of
Business 8589 SECTION 5.05. Payment of Obligations 8589 SECTION 5.06.
Maintenance of Properties; Insurance; Casualty and Condemnation 8590 SECTION
5.07. Books and Records; Inspection Rights 8690 SECTION 5.08. Compliance with
Laws 8690 SECTION 5.09. Use of Proceeds and Letters of Credit 8691 SECTION 5.10.
Additional Subsidiaries 8791 SECTION 5.11. Further Assurances 8792 SECTION 5.12.
Rated Credit Facilities 8892 SECTION 5.13. Windstream Communications 8892  
ARTICLE 6
Negative Covenants   SECTION 6.01. Indebtedness; Certain Equity Securities 8893
SECTION 6.02. Liens 9296 SECTION 6.03. Fundamental Changes 9398 SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions 9498 SECTION 6.05.
Asset Sales 96101 SECTION 6.06. Sale and Leaseback Transactions 97102 SECTION
6.07. Swap Agreements 98102 SECTION 6.08. Restricted Payments; Certain Payments
of Debt 98103 SECTION 6.09. Transactions with Affiliates 100105 SECTION 6.10.
Restrictive Agreements 100106 SECTION 6.11. Amendment of Material Documents
102107 SECTION 6.12. Change in Fiscal Year 102107


--------------------------------------------------------------------------------




SECTION 6.13. Interest Coverage Ratio       102107 SECTION 6.14. Leverage Ratio
102107       ARTICLE 7 Events of Default       ARTICLE 8 The Agents      
ARTICLE 9 Miscellaneous      

SECTION 9.01. Notices       107114 SECTION 9.02. Waivers; Amendments 108115
SECTION 9.03. Expenses; Indemnity; Damage Waiver 110117 SECTION 9.04. Successors
and Assigns 111118 SECTION 9.05. Survival 116123 SECTION 9.06. Counterparts;
Integration; Effectiveness 116123 SECTION 9.07. Severability 116123 SECTION
9.08. Right of Setoff 116124 SECTION 9.09. Governing Law; Jurisdiction; Consent
to Service Of Process 117124 SECTION 9.10. WAIVER OF JURY TRIAL 117125 SECTION
9.11. Headings 118125 SECTION 9.12. Confidentiality 118125 SECTION 9.13. USA
PATRIOT ACT 119126 SECTION 9.14. Interest Rate Limitation 119126 SECTION 9.15.
Amendments to Security Documents. 119126 SECTION 9.16. No Fiduciary Duty 119127
SECTION 9.17. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 127       SCHEDULES:           Schedule 2.01 – Commitments    
Schedule 3.05 – Real Properties     Schedule 3.06 – Disclosed Matters    
Schedule 3.12 – Subsidiaries     Schedule 5.10 – Certain Regulated Subsidiaries
    Schedule 6.01 – Existing Indebtedness     Schedule 6.02 – Existing Liens    
Schedule 6.04 – Existing Investments     Schedule 6.09 – Transactions with
Affiliates     Schedule 6.10 – Existing Restrictions          

EXHIBITS:           Exhibit A      –      Form of Assignment and Assumption
Exhibit B – Form of Amended and Restated Guarantee Agreement Exhibit C – Form of
Amended and Restated Security Agreement Exhibit D      –      Form of Pari Passu
Intercreditor Agreement Exhibit E – Form of Recognition Agreement Exhibit F –
Form of U.S. Tax Compliance Certificate Exhibit G – Form of Junior Lien
Intercreditor Agreement


--------------------------------------------------------------------------------



SIXTH AMENDED AND RESTATED CREDIT AGREEMENT originally dated as of July 17,
2006, as amended and restated as of April 24, 2015, by and among WINDSTREAM
SERVICES, LLC, a Delaware limited liability company, formerly known as
WINDSTREAM CORPORATION, the LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Collateral Agent, and Bank of America, N.A., Barclays
Bank PLC, BNP Paribas, Citibank, N.A., CoBank, ACB, Credit Suisse Loan Funding
LLC (formerly known as Credit Suisse Securities (USA) LLC), Deutsche Bank
Securities Inc., Goldman Sachs Bank USA, Morgan Stanley Senior Funding, Inc.,
MUFG Union Bank, N.A., Royal Bank of Canada, SunTrust Bank and Wells Fargo Bank,
N.A., as Co-Documentation Agents.

PRELIMINARY STATEMENTS

The Original Credit Agreement has been amended and restated in the form of the
First ARCA, the Second ARCA, the Third ARCA, the Fourth ARCA and the Fifth ARCA
(such terms and other capitalized terms used in these preliminary statements
being defined in Section 1.01 hereof). Pursuant to the Sixth Amendment and
Restatement Agreement, and upon satisfaction of the conditions set forth
therein, the Fifth ARCA is being further amended and restated in the form of
this Amended Agreement.

The parties hereto agree as follows:

ARTICLE 1
Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2007 Amendment Effective Date” means February 27, 2007.

“2017 Notes” means the Borrower’s 7.875% senior notes due 2017.

“2020 Notes” means the Borrower’s 7.75% senior notes due 2020.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“AC Holdings” means Windstream Holdings of the Midwest, a Nebraska corporation.

“AC Holdings Bonds” means the 6¾% Notes due 2028 issued by AC Holdings in an
aggregate principal amount not to exceed $100,000,000.

“AC Holdings Indenture” means the Indenture dated as of February 23, 1998 under
which the AC Holdings Bonds were issued.

“Acquisition” means any purchase or acquisition by any Wireline Company in a
single transaction or a series of transactions individually or, together with
its Affiliates, of (a) any Equity Interests in another Person which are
sufficient to permit such Wireline Company and its Affiliates to Control such
other Person or (b) all or substantially all of the assets of, or assets
comprising a division, unit or line of business of, another Person, whether or
not involving a merger or consolidation with such other Person. “Acquire” has a
meaning correlative thereto.

--------------------------------------------------------------------------------



“Act” has the meaning specified in Section 9.13.

“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor that, in any case, is not at the relevant time of
determination an existing Lender and that agrees to provide any portion of any
(a) Incremental Loans in accordance with Section 2.01(i) or (b) Credit Agreement
Refinancing Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.19.

“Additional Tranche B-7 Lender” has the meaning assigned to such term in the
Tranche B-7 Refinancing Amendment.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder and under the other Loan
Documents, and its permitted successors in such capacity as provided in Article
8.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliated Assignee” has the meaning specified in Section 9.04(b)(ii)(B).

“Affiliated Revolving Lender” has the meaning specified in Section
9.04(b)(ii)(B).

“Agents” means the Administrative Agent, the Collateral Agent, the
Co-Documentation Agents, the Lead Arranger and the Joint Bookrunners and
Arrangers.

“Agreement”, when used with reference to this Agreement, means this Amended
Agreement, as amended by the Tranche B-6 Incremental Amendment, the Tranche B-6
Refinancing and Incremental Amendment, the Second Tranche B-6 Incremental
Amendment and the Tranche B-7 Refinancing Amendment and as further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

“All-in Yield” means, as to any Indebtedness on any date of determination, the
yield thereon, based on the interest rate applicable to such Indebtedness on
such date, including margin, original issue discount, upfront fees (with
original issue discount and upfront fees being equated to interest margins for
purposes of determining the yield on any Indebtedness assuming a four-year
weighted average life), or otherwise; provided that “All-in Yield” shall not
include arrangement, underwriting, structuring or similar fees paid to arrangers
or fees that are not paid ratably to the market for such Indebtedness.

2

--------------------------------------------------------------------------------



“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period in effect on such day plus 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, Federal Funds Effective Rate or Adjusted LIBO
Rate, respectively.

“Amended Agreement” means this Sixth Amended and Restated Credit Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Asset Acquisition” has the meaning assigned to such term in the
definition of “Asset Disposition”.

“Applicable Asset Disposition” has the meaning assigned to such term in the
definition of “Asset Disposition”.

“Applicable Indebtedness” has the meaning assigned to such term in the
definition of “Asset Disposition”.

“Applicable Leverage-Based Rate” means, with respect to Eurodollar Revolving
Loans and ABR Revolving Loans, in each case for any day, the percentage per
annum corresponding to the Leverage Ratio on such day as set forth in the table
below in the relevant column:

Eurodollar ABR Revolving Leverage Ratio Revolving Loans Loans Category 1 2.00%
1.00% ≥ 3.25 to 1.0 Category 2 < 3.25 to 1.0 but 1.75% 0.75% ≥ 3.00 to 1.0
Category 3 < 3.00 to 1.0 but 1.50% 0.50% ≥ 2.75 to 1.0 Category 4 1.25% 0.25% <
2.75 to 1.0

The Applicable Leverage-Based Rate shall be determined as of the end of each
Fiscal Quarter based upon the Borrower’s annual or quarterly consolidated
financial statements delivered pursuant to Section 5.01(a) or (b). Each change
in the Applicable Leverage-Based Rate resulting from a change in the Leverage
Ratio shall be effective during the period commencing on and including the date
of delivery to the Administrative Agent of such consolidated financial
statements indicating such change and ending on the date immediately preceding
the effective date of the next such change, provided that, at the option of the
Administrative Agent (or at the request of the Required Revolving Lenders for
any Revolving Loans), the Leverage Ratio shall be deemed to be in Category 1 if
the Borrower fails to deliver the annual or quarterly consolidated financial
statements required to be delivered by it pursuant to Section 5.01(a) and (b),
during the period from the expiration of the time for delivery thereof until
such consolidated financial statements are delivered.

“Applicable Merger” has the meaning specified in Section 6.02(d).

3

--------------------------------------------------------------------------------



“Applicable Net Proceeds” has the meaning assigned to such term in Section
2.10(c)(ii).

“Applicable Rate” means, for any day and for any Loan, the following percentages
per annum set forth opposite such Loans:

Class Eurodollar Loans ABR Loans Revolving Loans Applicable Leverage-Based
Applicable Leverage-Based Rate for Eurodollar Rate for ABR Revolving Revolving
Loans Loans Tranche B-6 Term 4.00% 3.00% Loan Tranche B-7 Term 3.25% 2.25% Loan
Incremental Loan Rate specified in the Incremental Facility Amendment

“Applicable Transaction” has the meaning specified in the definition of “Pro
Forma Basis”.

“Approved Counterparty” means (a) any domestic financial holding company having
capital and surplus in excess of $500,000,000 and the commercial paper of which
is rated at least P-2 or the equivalent thereof by Moody’s or at least A-2 or
the equivalent thereof by S&P or (b) any Affiliate of a Person meeting the
requirements of clause (a) of this definition.

“Approved Counterparty Offer” has the meaning specified in Section 2.10(k)(ii).

“Approved Counterparty Offer Conditions” has the meaning specified in Section
2.10(k)(ii).

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Asset Disposition” means (a) any sale, lease, transfer or other disposition
(including pursuant to a Sale and Leaseback Transaction) of any assets of any
Wireline Company pursuant to Section 6.05 (h), (k), (n) (but, in the case of
clause (n), only to the extent (i) such assets were acquired after the Sixth
ARCA Effective Date (including via the acquisition by a Wireline Company of any
Person owning such assets) (any such acquisition of assets, an “Applicable Asset
Acquisition”) with the proceeds of Indebtedness (the “Applicable Indebtedness”)
or (ii) the proceeds of the sale of such assets would be required to be applied
to prepay, repay or repurchase (or to offer to prepay, repay or repurchase) any
Restricted Indebtedness (other than the Applicable Indebtedness) (such
disposition under clause (i) or clause (ii), an “Applicable Asset Disposition”))
or (o), (b) the issuance by any Subsidiary of any Equity Interest, or (c) the
receipt by any Subsidiary of any capital contribution, other than (x) any such
issuance of an Equity Interest to, or the receipt of any such capital
contribution from, another Wireline Company and (y) directors’ qualifying shares
and shares issued to foreign nationals to the extent required by applicable law;
provided that, for purposes of Section 2.10(c), any single transaction or series
of related transactions that involves assets or Equity Interests having a Fair
Market Value of less than $25,000,000 shall not be deemed to be an Asset
Disposition.

4

--------------------------------------------------------------------------------



“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Attributable Debt” means, in respect of a Sale and Leaseback Transaction, at
the time of determination, the present value of the obligation of the lessee for
net rental payments during the remaining term of the lease included in such Sale
and Leaseback Transaction, including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value
will be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP.

“Available Cash” means, on any date of determination, an amount (which may be a
negative amount) equal to the sum of the following in respect of the Wireline
Companies on a consolidated basis for the period commencing on the first day of
the Fiscal Quarter during which the Sixth ARCA Effective Date occurs and ending
on the last day of the most recent Fiscal Quarter for which a certificate shall
have been delivered to the Administrative Agent pursuant to Section 5.01(c) (and
which the Administrative Agent shall have had an opportunity to review for not
less than five Business Days):

(a) $750,000,000; plus

(b) Consolidated Adjusted EBITDA for such period; plus

(c) to the extent not included in calculating such Consolidated Adjusted EBITDA,
any extraordinary or non-recurring cash gain during such period, other than any
such gain resulting from any sale, transfer or other disposition of assets;
minus

(d) without duplication and to the extent included in determining such
Consolidated Adjusted EBITDA, the sum of (i) Consolidated Cash Interest Expense
for such period, except to the extent constituting Restricted Payments; (ii) all
taxes of the Wireline Companies paid in cash during such period; and (iii) any
extraordinary or non-recurring loss, expense or charge paid in cash during such
period; provided that amounts shall be included in this clause (d) for any
period only to the extent not duplicative of any cost or expense which was (x)
included in determining Consolidated Adjusted Net Income for such period and (y)
not been added back to such Consolidated Adjusted Net Income in determining
Consolidated Adjusted EBITDA for such period.

“Available Distributable Cash” means, on any date of determination, an amount
(which may be a negative amount) equal to the sum of:

(a) Available Cash as of such date of determination; minus

(b) without duplication, the sum of the following amounts, in each case for the
period commencing on the day immediately following the Sixth ARCA Effective Date
and ending on such date of determination:

(i) the aggregate amount of Restricted Payments made by the Wireline Companies
during such period, other than any such Restricted Payments (A) made to another
Wireline Company, (B) paid from Available Equity Proceeds, or (C) permitted
under clause (ii), (v) or (xv) of Section 6.08(a);

5

--------------------------------------------------------------------------------



(ii) the aggregate amount of Investments, determined net (without duplication of
any other netting) of the aggregate amount of cash proceeds received by the
Wireline Companies from any subsequent sale or repayment thereof, made by the
Wireline Companies during such period, other than any such Investments (A) in
connection with a Permitted Acquisition, but only to the extent made or funded
with (i) Equity Interests of the Borrower; (ii) the proceeds of Permitted
Additional Debt; (iii) the proceeds of Permitted Pari Passu Indebtedness or any
Permitted Junior Lien Indebtedness; (iv) the proceeds of Revolving Loans but
only to the extent such Revolving Loans have been refinanced within 120 days
with Permitted Additional Debt, Incremental Loans consisting of term loans,
Permitted Pari Passu Indebtedness, Permitted Junior Lien Indebtedness or
Available Equity Proceeds; or (v) Incremental Loans consisting of term loans,
(B) in connection with a Permitted Asset Exchange, but only to the extent the
consideration paid by the Wireline Companies consists of assets or properties
(other than cash) or cash consideration funded with the proceeds of Permitted
Additional Debt, (C) in any Collateral Support Party (except, in the case of any
Investment by a Loan Party in a Collateral Support Party that is not a Loan
Party, to the extent that the distribution or repayment to such Loan Party of
such Investment is not at the date of determination permitted without any prior
governmental approval (that has not been obtained) or directly or indirectly, by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Collateral Support Party or its equity holders), (D) funded from Available
Equity Proceeds or (E) permitted under clause (a), (b), (g), (h), (j), (k), (l),
(m), (n) (but only to the extent such Investment is reflected in and duplicative
of all or a portion of a Permitted Acquisition), (o), (p), (q), (t) or (u) of
Section 6.04);

(iii) the aggregate amount of payments made by the Wireline Companies to repay,
prepay, redeem, defease or acquire for value at or prior to stated maturity, or
to refund, refinance or exchange, any Indebtedness (other than (A) Revolving
Loans hereunder, (B) [reserved] or (C) any Indebtedness incurred pursuant to
Section 6.01(a)(v) unless such Indebtedness is a Distribution Advance) or make
any other scheduled, mandatory or voluntary payment of any such Indebtedness,
other than (x) any such payments funded from or made with (1) Available Equity
Proceeds or Equity Interests of the Borrower (other than Disqualified Stock),
Holdco or Propco, (2) the proceeds of Permitted Additional Debt, (3) the
proceeds of Credit Agreement Refinancing Indebtedness, (4) the proceeds of
Permitted Pari Passu Indebtedness or Permitted Junior Lien Indebtedness, (5) the
proceeds of Incremental Loans, (6) the proceeds of Permitted Refinancing
Indebtedness, (7) the proceeds of Revolving Loans but only to the extent such
Revolving Loans have been refinanced within 120 days with Permitted Additional
Debt, Incremental Loans consisting of term loans, Permitted Pari Passu
Indebtedness, Permitted Junior Lien Indebtedness or Available Equity Proceeds or
(8) the cash proceeds received by the Borrower from Propco on the Sixth ARCA
Effective Date in consideration for the assets transferred to Propco on the
Sixth ARCA Effective Date, (y) so long as (A) no Event of Default has occurred
and is continuing or shall result therefrom, (B) the Borrower shall be in
compliance with Sections 6.13 and 6.14, determined on a Pro Forma Basis and (C)
the SecuredFirst Lien Leverage Ratio on a Pro Forma Basis computed as of the
last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) shall not
exceed 2.0 to 1.0, any other payments in respect of Indebtedness and (z)
payments made in the form of Equity Interests of the Borrower (other than
Disqualified Stock) or Indebtedness constituting Permitted Refinancing
Indebtedness or Permitted Additional Debt; and

6

--------------------------------------------------------------------------------



(iv) the aggregate amount of Capital Expenditures made during such period, other
than Capital Expenditures financed with (1) Available Equity Proceeds, (2)
Reinvestment Funds or (3) the proceeds of a Debt Issuance (other than proceeds
of Revolving Loans); provided that for purposes of determining the aggregate
amount of Capital Expenditures to be deducted from Available Distributable Cash
for any period under this clause (iv), the Borrower shall not be permitted to
reduce the amount of such Capital Expenditures as a result of any Connect
America Phase II support or transitional support received pursuant to 47 C.F.R.
sec. 54.310.

“Available Equity Proceeds” means, on any date of determination, an amount equal
to the sum of the following amounts, in each case for the period commencing on
the day immediately following the Sixth ARCA Effective Date and ending on such
date of determination:

(a) the aggregate amount of Net Proceeds of any Equity Issuances (excluding
Equity Issuances of Disqualified Stock and any Equity Issuances in connection
with the Propco Transactions but including Equity Issuances pursuant to the
conversion or exchange of Indebtedness or Disqualified Stock) during such
period; minus

(b) the aggregate amount of such Net Proceeds of Equity Issuances which have
been applied prior to such date of determination to fund any of the following
payments, without duplication:

(i) all or a portion of the consideration payable by the Wireline Companies in
connection with a Permitted Acquisition;

(ii) Capital Expenditures;

(iii) any other Investments, determined net (without duplication of any other
netting) of the aggregate amount of cash proceeds received by the Wireline
Companies from any subsequent sale or repayment thereof, made by the Wireline
Companies (other than (A) Investments in any Collateral Support Party (except,
in the case of any Investment by a Loan Party in a Collateral Support Party that
is not a Loan Party, to the extent that the distribution or repayment to such
Loan Party of such Investment is not at the date of determination permitted
without any prior governmental approval (that has not been obtained) or directly
or indirectly, by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Collateral Support Party or its equity holders); and (B)
Investments permitted under clause (b), (h), (j), (k), (o), (n) (but only to the
extent such Investment is reflected in and duplicative of all or a portion of a
Permitted Acquisition), (q), (t) or (u) of Section 6.04);

(iv) Restricted Payments made by the Wireline Companies (other than Restricted
Payments to any Wireline Company); provided that any such Restricted Payment by
a Wireline Company to any other Person (other than another Wireline Company)
which is made with the proceeds of a substantially contemporaneous Restricted
Payment from another Wireline Company shall be deemed to be a single Restricted
Payment for these purposes; and

(v) any payments made by the Wireline Companies to repay, prepay, redeem,
defease or acquire for value at or prior to stated maturity, or to refund,
refinance or exchange any Indebtedness (other than (i) Revolving Loans hereunder
or (ii) any Indebtedness incurred pursuant to Section 6.01(a)(v), unless such
Indebtedness is a Distribution Advance) or make any other scheduled, mandatory
or voluntary payment of any such Indebtedness.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

7

--------------------------------------------------------------------------------



“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business or assets appointed for it, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such
capacity, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment; provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, unless such ownership interest results in
or provides such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” will have a corresponding meaning.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Windstream Services, LLC, a Delaware limited liability company,
formerly known as Windstream Corporation, together with its successors.

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Wireline Companies
that are (or should be) set forth in a consolidated statement of cash flows of
the Wireline Companies for such period prepared in accordance with GAAP and (b)
any Capital Lease Obligations incurred by the Wireline Companies during such
period in connection with any such capital expenditures, but excluding (i)
Permitted Acquisitions, (ii) the purchase price of equipment that is purchased
substantially contemporaneously with the trade-in of existing equipment but only
to the extent such purchase price does not exceed the credit granted by the
seller of such equipment for the equipment being traded in at such time or (iii)
any capital expenditure paid for (or that will be paid for) with RUS Grant
Funds.

8

--------------------------------------------------------------------------------



“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that if at any time the obligations of such Person in respect of an
operating lease are required to be recharacterized as Capital Lease Obligations
as a result of a change in GAAP after the Sixth ARCA Effective Date, then for
purposes hereof such Person’s obligations under such operating lease shall not,
following the date of such recharacterization, be deemed Capital Lease
Obligations.

“Cash Collateral Account” has the meaning specified in Section 8 of the Security
Agreement.

“Cash Consideration” means the consideration received by the Wireline Companies
for any Asset Disposition that is in the form of cash, Cash Equivalents or
Replacement Assets or a combination of the foregoing. For purposes of this
provision, each of the following will be deemed to be cash:

(a) any liabilities (as shown on the Borrower’s most recent balance sheet) of
the Wireline Companies (other than contingent liabilities, Restricted
Indebtedness and liabilities to the extent owed to any Wireline Company) that
are assumed by the transferee of any such assets or Equity Interests pursuant to
a written assignment and assumption agreement that releases the applicable
Wireline Companies from further liability therefor;

(b) any securities, notes or other obligations received by the Wireline
Companies from such transferee that are converted by the Wireline Companies into
Cash Equivalents or Replacement Assets within 180 days of the receipt thereof
(to the extent of the Cash Equivalents or Replacement Assets received in that
conversion); and

(c) any Designated Non-Cash Consideration received by the Wireline Companies in
such Asset Disposition having an aggregate Fair Market Value, taken together
with all other Designated Non-Cash Consideration received pursuant to this
clause (c) that is at that time outstanding, not to exceed the greater of (x)
1.5% of Total Assets at such time and (y) $100,000,000 (with the Fair Market
Value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value).

“Cash Equivalents” means:

(a) dollars and foreign currency received in the ordinary course of business or
exchanged into dollars within 180 days;

(b) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof),
maturing, unless such securities are deposited to defease any Indebtedness, not
more than one year from the date of acquisition;

9

--------------------------------------------------------------------------------



(c) certificates of deposit and eurodollar time deposits with maturities of one
year or less from the date of acquisition, bankers’ acceptances with maturities
not exceeding one year and overnight bank deposits, in each case, with any
Lender Party or any domestic commercial bank having capital and surplus in
excess of $500,000,000 and a rating at the time of acquisition thereof of P-1 or
better from Moody’s or A-1 or better from S&P;

(d) repurchase obligations for underlying securities of the types described in
clauses (b) and (c) above entered into with any financial institution meeting
the qualifications specified in clause (c) above;

(e) commercial paper issued by a corporation (other than an Affiliate of the
Borrower) rated at least “A-2” or higher from Moody’s or S&P and in each case
maturing within one year after the date of acquisition;

(f) securities issued and fully guaranteed by any state, commonwealth or
territory of the United States, or by any political subdivision or taxing
authority thereof, rated at least “A” by Moody’s or S&P and having maturities of
not more than one year from the date of acquisition; and

(g) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (f) of this
definition.

“Cash Management Agreements” means all agreements between the Borrower and any
Lender or any Affiliate of a Lender (determined at the time such agreement is
designated as a Cash Management Agreement pursuant to Section 20 of the Security
Agreement) in respect of any overdraft and related liabilities arising from
treasury, depository and cash management services or any automated clearing
house transfers of funds.

“Casualty Event” means any casualty or other insured damage to any property of
any Wireline Company with a fair market value immediately prior to such event of
at least $10,000,000, or any taking of any such property under power of eminent
domain or by condemnation or similar proceeding, or any transfer of any such
property in lieu of a condemnation or similar taking thereof.

“Change in Law” means the occurrence after the Sixth ARCA Effective Date or,
with respect to any Lender, such later date on which such Lender becomes a party
to this Agreement of (a) the adoption or taking effect of any law, rule,
regulation or treaty after the Sixth ARCA Effective Date, (b) any change in any
law, rule, regulation or treaty or in the interpretation or application thereof
by any Governmental Authority after the Sixth ARCA Effective Date or (c)
compliance by any Lender, Issuing Bank or Participant (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s or
such Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Sixth ARCA Effective Date; provided, however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

10

--------------------------------------------------------------------------------



“Change of Control” means the occurrence of any of the following:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), other than Holdco, becomes the Beneficial Owner, directly
or indirectly, of 50% or more of the voting power of the Voting Stock of the
Borrower;

(b) the first day on which a majority of the members of the board of directors
of Holdco or the Borrower are not Continuing Directors; or

(c) Holdco ceases to be the Beneficial Owner, directly or indirectly, of 100% of
the outstanding Equity Interests of the Borrower.

“Charges” has the meaning specified in Section 9.14.

“Class” (a) when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Tranche
B-6 Term Loans, Tranche B-7 Term Loans, Incremental Loans, Other Revolving Loans
or Other Term Loans, (b) when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment, Tranche B-6 Commitment,
Tranche B-7 Commitment, commitments in respect of any Incremental Facility,
Other Revolving Commitments or Other Term Commitments and (c) when used in
reference to any Lender, refers to whether such Lender is a Revolving Lender,
Tranche B-6 Lender, Tranche B-7 Lender or Additional Lender.

“CLO” has the meaning specified in Section 9.04(b).

“Co-Documentation Agents” means (including with respect to the Tranche B-6 Term
Loans made (or continued) on the Tranche B-6 Refinancing and Incremental
Amendment Effective Date) Bank of America, N.A., Barclays Bank PLC, BNP Paribas,
Citibank, N.A., CoBank, ACB, Credit Suisse Securities (USA)Loan Funding LLC,
Deutsche Bank Securities Inc., Goldman Sachs Bank USA, Morgan Stanley Senior
Funding, Inc., MUFG Union Bank, N.A., Royal Bank of Canada, SunTrust Bank and
(other than with respect to the Tranche B-6 Term Loans made (or continued) on
the Tranche B-6 Refinancing and Incremental Amendment Effective Date) Wells
Fargo Bank, N.A. In addition, and notwithstanding the foregoing,
“Co-Documentation Agents” means (i) with respect to the Tranche B-6 Term Loans
made on the Second Tranche B-6 Incremental Amendment Effective Date, the
institutions listed in the preceding sentence other than Goldman Sachs Bank USA
and Wells Fargo Bank, N.A. and (ii) with respect to the Tranche B-7 Term Loans,
(A) JPMorgan Chase Bank, N.A. and (B) the institutions listed in the preceding
sentence other than Credit Suisse Securities (USA)Loan Funding LLC, Goldman
Sachs Bank USA and Wells Fargo Bank, N.A.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.

“Collateral Agent” means JPMorgan Chase Bank, N.A, in its capacity as collateral
agent for the Secured Parties hereunder and under the other Loan Documents, and
its permitted successors in such capacity as provided in Article 8.

“Collateral and Guarantee Requirement” means at any time the requirement that:

(a) the Collateral Agent shall have received from each Loan Party either (i)
counterparts of the Guarantee Agreement and the Security Agreement, duly
executed and delivered on behalf of such Loan Party, or (ii) in the case of any
Person that becomes a Loan Party after the Sixth ARCA Effective Date,
supplements to the Guarantee Agreement and the Security Agreement, in the form
specified therein, duly executed and delivered on behalf of such Person (within
the time frames required thereby);

11

--------------------------------------------------------------------------------



(b) all outstanding Equity Interests in and all outstanding promissory notes
issued by any Wireline Company owned by or on behalf of any Loan Party shall
have been pledged pursuant to the Security Agreement (except that (i) the Loan
Parties shall not be required to pledge more than 66% of the outstanding voting
Equity Interests in any Foreign Subsidiary or any Domestic Subsidiary
substantially all of whose assets consist of Equity Interests in Foreign
Subsidiaries, and (ii) no Equity Interests in any Person held by a Foreign
Subsidiary shall be required to be pledged) and the Collateral Agent shall have
received all certificates or other instruments representing such Equity
Interests (except to the extent such Equity Interests are not represented by
certificates or other instruments) and Indebtedness, together with undated stock
powers or other instruments of transfer with respect thereto endorsed in blank;

(c) no (x) Foreign Subsidiary or (y) Domestic Subsidiary substantially all of
whose assets consist of Equity Interests in Foreign Subsidiaries shall be
required to guarantee or support any obligation of any Loan Party;

(d) no Lien or similar interest shall be granted, directly or indirectly, in the
assets of any Foreign Subsidiary;

(e) except as otherwise provided in the Security Agreement, all documents and
instruments, including Uniform Commercial Code financing statements, required by
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded to create the Liens intended to be created by the Security Documents
and perfect or record such Liens to the extent, and with the priority, required
by this Agreement and the Security Agreement, shall have been (or shall have
made arrangements to provide for) filed, registered or recorded or delivered to
the Collateral Agent for filing, registration or recording;

(f) each Loan Party shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting of the Liens granted by it thereunder, in each case to the
extent required by this Agreement and the Security Documents; and

(g) each Loan Party shall have taken all other action required to perfect,
register and/or record the Liens granted by it thereunder, in each case to the
extent required by this Agreement and the Security Documents.

“Collateral Support Parties” means (a) the Loan Parties and (b) each other
Subsidiary (i) that is not required to Guarantee the Facility Obligations
pursuant to the Loan Documents (other than any Insignificant Subsidiary) and
(ii) all Equity Interests in which, and all Indebtedness owing to any Loan Party
of which, shall have been pledged and delivered to the Collateral Agent in
accordance with the Collateral and Guarantee Requirement.

“Commitment” means a Revolving Commitment, Tranche B-6 Commitment, Tranche B-7
Commitment, Other Revolving Commitment, Other Term Commitment or a commitment to
make Incremental Loans (as the context may require). As of the Sixth ARCA
Effective Date, no Commitments other than Revolving Commitments are in effect.

“Commitment Fee Rate” means, for any day, a rate per annum equal to (a) if the
Leverage Ratio on the most recent determination date is 3.00 to 1.0 or higher,
0.50% and (b) otherwise, 0.40%. For purposes of this definition, (x) the
Leverage Ratio shall be determined as of the end of each Fiscal Quarter based on
the Borrower’s consolidated financial statements delivered pursuant to Section
5.01(a) or 5.01(b) and (y) each change in the Commitment Fee Rate resulting from
a change in the Leverage Ratio shall be effective during the period from and
including the day when the Administrative Agent receives the financial
statements indicating such change to but excluding the effective date of the
next such change; provided that, at the option of the Administrative Agent (or
at the request of the Required Lenders), if the Borrower fails to deliver
consolidated financial statements to the Administrative Agent as and when
required by Section 5.01(a) or 5.01(b), the Commitment Fee Rate will be that set
forth in clause (a) above during the period from the expiration of the time
specified for such delivery until such financial statements are so delivered.

12

--------------------------------------------------------------------------------



“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications Act” means, collectively, the Communications Act of 1934, as
amended, the rules and regulations of the FCC, and written orders, policies, and
decisions of the FCC and the courts’ interpretation of the foregoing.

“Consolidated Adjusted EBITDA” means, for any period, Consolidated Adjusted Net
Income for such period plus, without duplication:

(a) provision for taxes based on income or profits of the Wireline Companies for
such period, to the extent that such provision for taxes was deducted in
computing such Consolidated Adjusted Net Income; plus

(b) Interest Expense of the Wireline Companies for such period, to the extent
that such Interest Expense was deducted in computing such Consolidated Adjusted
Net Income; plus

(c) depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period), goodwill impairment charges and other non-cash expenses (excluding any
such non-cash expense to the extent that it represents an accrual of or reserve
for cash expenses in any future period or amortization of a prepaid cash expense
that was paid in a prior period) of the Wireline Companies for such period to
the extent that such depreciation, amortization and other non-cash charges or
expenses were deducted in computing such Consolidated Adjusted Net Income; plus

(d) the amount of any minority interest expense deducted in computing such
Consolidated Adjusted Net Income; plus

(e) any non-cash compensation charge arising from any grant of stock, stock
options or other equity-based awards, to the extent deducted in computing such
Consolidated Adjusted Net Income; plus

(f) the amount of loss on any direct or indirect sale, conveyance or other
transfer of Receivables Assets to a Special Purpose Receivables Subsidiary
pursuant to a Permitted Receivables Financing that is not shown as a liability
on a consolidated balance sheet prepared in accordance with GAAP; plus

(g) any non-cash Statement of Financial Accounting Standards No. 133 income (or
loss) related to hedging activities, to the extent deducted in computing such
Consolidated Adjusted Net Income; minus

(h) non-cash items increasing such Consolidated Adjusted Net Income for such
period, other than (i) the accrual of revenue consistent with past practice and
(ii) the reversal in such period of an accrual of, or cash reserve for, cash
expenses in a prior period, to the extent such accrual or reserve did not
increase Consolidated Adjusted EBITDA in a prior period;

in each case determined on a consolidated basis in accordance with GAAP.

13

--------------------------------------------------------------------------------



Notwithstanding the preceding, the provision for taxes based on the income or
profits of, the Interest Expense of, and the depreciation and amortization and
other non-cash expenses of, a Subsidiary will be added to Consolidated Adjusted
Net Income to compute Consolidated Adjusted EBITDA (A) in the same proportion
that the Net Income of such Subsidiary was added to compute such Consolidated
Adjusted Net Income and (B) only to the extent that a corresponding amount would
be permitted, as of such determination date, to be dividended or distributed to
the Borrower by such Subsidiary (x) without direct or indirect restriction
pursuant to the terms of its charter and all agreements and instruments
applicable to such Subsidiary or its stockholders and (y) solely for purposes of
any determination of Available Distributable Cash, without prior governmental
approval (that has not been obtained) (unless and to the extent that such amount
constitutes a Distribution Advance) and without direct or indirect restriction
pursuant to the terms of any judgments, decrees, orders, statutes, rules and/or
governmental regulations applicable to such Subsidiary and/or its stockholders.

“Consolidated Adjusted Net Income” means, for any period, the aggregate of the
Net Income of the Wireline Companies for such period, determined on a
consolidated basis in accordance with GAAP; provided that:

(a) the Net Income of any Person that is not a Subsidiary or that is accounted
for by the equity method of accounting will be included only to the extent of
the amount of dividends or distributions paid in cash to a Wireline Company
during such period (and the net loss of any such Person will be included only to
the extent that such loss is funded in cash by a Wireline Company during such
period);

(b) the Net Income of any Subsidiary will be excluded to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such Net Income is not, as of such date of determination, permitted (x)
directly or indirectly, by operation of the terms of its charter or any
agreement or instrument applicable to such Subsidiary or its equityholders, or
(y) solely for purposes of any determination of Available Distributable Cash,
without any prior governmental approval (that has not been obtained) or,
directly or indirectly, by operation of the terms of any judgment, decree,
order, statute, rule or governmental regulation applicable to such Subsidiary or
its equityholders, in each case except to the extent that such amount was
advanced prior to such date in cash by such Subsidiary (directly or indirectly)
to the Borrower in accordance with Section 6.01(a)(v) (any such advance, except
to the extent it has been repaid, prepaid, redeemed, acquired or otherwise
returned (directly or indirectly) to such Subsidiary, a “Distribution Advance”);

(c) the Net Income of any Person acquired during the specified period for any
period prior to the date of such acquisition will be excluded; and

(d) the cumulative effect of a change in accounting principles will be excluded.

“Consolidated Cash Interest Expense” means, for any period, the excess of (a)
the sum of (i) Interest Expense of the Borrower and the Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP, and (ii) any
cash payments made by or on behalf of the Borrower or any Subsidiary during such
period in respect of Interest Expense that were or will be amortized, accrued or
otherwise recognized in a previous or future period, minus (b) the sum of (i) to
the extent included in such consolidated Interest Expense for such period, any
non-cash amounts amortized, accrued or otherwise recognized in such period, and
(ii) cash interest income actually received by the Borrower or any Subsidiary
(determined on a consolidated basis) in such period.

14

--------------------------------------------------------------------------------



“Consolidated Debt” means, as of any date, the principal amount of Indebtedness
of the Wireline Companies outstanding as of such date, determined on a
consolidated basis; provided that, for purposes of this definition, the term
“Indebtedness” will not include (i) contingent obligations of any Wireline
Company as an account party or applicant in respect of any letter of credit or
letter of guaranty, unless such letter of credit or letter of guaranty supports
an obligation that constitutes Indebtedness of a Person other than a Wireline
Company, (ii) any obligation constituting Indebtedness pursuant to clause (j) of
the definition thereof, (iii) any Earn-out Obligation or obligation in respect
of purchase price adjustment permitted pursuant to Section 6.01(a)(xvi) and (iv)
any bonds or similar instruments in the nature of surety, performance, appeal or
similar bonds.

“Consolidated Secured Debt” means, as of any date, the principal amount of
Indebtedness of the Wireline Companies outstanding as of such date, determined
on a consolidated basis, that is secured by a Lien on the assets of any such
Wireline Company; provided that, for purposes of this definition, the term
“Indebtedness” will not include (i) contingent obligations of any Wireline
Company as an account party or applicant in respect of any letter of credit or
letter of guaranty, unless such letter of credit or letter of guaranty supports
an obligation that constitutes Indebtedness of a Person other than a Wireline
Company, (ii) any obligation constituting Indebtedness pursuant to clause (j) of
the definition thereof, (iii) any Earn-out Obligation or obligation in respect
of purchase price adjustment permitted pursuant to Section 6.01(a)(xvi) and (iv)
any bonds or similar instruments in the nature of surety, performance, appeal or
similar bonds.

“Continuing Directors” means, as of any date of determination, any member of the
board of directors of the Borrower who:

(a) was a member of such board or directors on the Sixth ARCA Effective Date; or

(b) was nominated for election or elected to such board of directors with the
approval of a majority of the Continuing Directors who were members of such
board of directors at the time of such nomination or election.

“Continuing Tranche B-6 Lender” has the meaning assigned to such term in the
Tranche B-6 Refinancing and Incremental Amendment.

“Continuing Tranche B-7 Lender” has the meaning assigned to such term in the
Tranche B-7 Refinancing Amendment.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by agreement or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Corresponding Commitment” has the meaning specified in Section 9.04(b)(ii)(B).

“Credit Agreement Refinancing Indebtedness” shall mean Indebtedness constituting
Other Revolving Commitments or Other Term Commitments incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, refund, renew, replace or refinance, in whole or
part, existing Term Loans, existing Revolving Loans or existing Revolving
Commitments, (including any successive Credit Agreement Refinancing
Indebtedness) (“Refinanced Debt”); provided that (i) such exchanging, extending,
renewing, replacing or refinancing Indebtedness (including, if such Indebtedness
includes any Other Revolving Commitments, the unused portion of such Other
Revolving Commitments) is in an original aggregate principal amount (or accreted
value, if applicable) not greater than the aggregate principal amount (or
accreted value, if applicable) of the Refinanced Debt (and, in the case of
Refinanced Debt consisting in whole or in part of unused Revolving Commitments
(including unused Other Revolving Commitments), the amount thereof) except by an
amount equal to unpaid accrued interest and premium (including tender premium)
thereon and fees and expenses (including upfront fees and original issue
discount (“OID”)) in connection with such exchange, modification, refinancing,
refunding, renewal, extension or replacement, and (ii) such Refinanced Debt
shall be repaid, defeased or satisfied and discharged, and all accrued interest,
fees and premiums (if any) in connection therewith shall be paid, with 100% of
the net proceeds of the applicable Credit Agreement Refinancing Indebtedness, on
the date such Credit Agreement Refinancing Indebtedness is issued, incurred or
obtained; provided that to the extent that such Refinanced Debt consists, in
whole or in part, of Revolving Commitments (including Other Revolving
Commitments) or Revolving Loans incurred pursuant to any Revolving Commitments
(including Other Revolving Commitments), such Revolving Commitments being
refinanced by the applicable Credit Agreement Refinancing Indebtedness shall be
terminated, and all accrued fees in connection therewith shall be paid, on the
date such Credit Agreement Refinancing Indebtedness is issued, incurred or
obtained.

15

--------------------------------------------------------------------------------



“Credit Contact” has the meaning specified in Section 9.04(b)(ii)(D).

“CSL Capital” means CSL Capital, LLC, a Delaware limited liability company.

“CSL National” means CSL National, LP, a Delaware limited partnership.

“Debt Exchange” means the exchange by the Borrower of the Propco Notes and the
Propco Term Loans held by it for certain of its outstanding Term Loans (as
defined in the Fifth ARCA) and Revolving Loans (but not Revolving Commitments)
on the Sixth ARCA Effective Date, pursuant to an exchange agreement among the
Borrower and the lenders exchanging such Term Loans and Revolving Loans in form
and substance reasonably satisfactory to the Administrative Agent.

“Debt Issuance” means the issuance or other incurrence by any Wireline Company
of any Indebtedness for borrowed money.

“Declining Revolving Lender” has the meaning specified in Section 2.10(k)(iv).

“Default” means any event or condition which constitutes an Event of Default or
which, upon notice, lapse of time or both, would, unless cured or waived, become
an Event of Default under Article 7.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or (iii)
pay over to any Loan Party any other amount required to be paid by it hereunder,
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) has notified the Administrative Agent or the
Borrower in writing, or has made a public statement to the effect, that it does
not intend or expect to comply with any of its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after request by the Administrative Agent or
the Borrower, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable Default or Event of Default, shall be specifically
identified in such writing) has not been satisfied; provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such Loan
Party’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become, or is a direct or indirect
Subsidiary of any person that is, the subject of a Bankruptcy Event or a Bail-in
Action. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of the foregoing clauses shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender.

16

--------------------------------------------------------------------------------



“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Wireline Companies in connection with an Asset
Disposition that is so designated as Designated Non-Cash Consideration pursuant
to a certificate of a Financial Officer, setting forth the basis of such
valuation, less the amount of Cash Equivalents received in connection with a
subsequent sale of such Designated Non-Cash Consideration.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to the date that is 123 days
after the Latest Maturity Date applicable to Term Loans or, if such Equity
Interests are issued after the Borrower has obtained any Incremental Loans
constituting term loans or while any Commitments from Additional Lenders to make
Incremental Loans constituting term loans remain in effect, 123 days after the
maturity date for such Incremental Loans, unless all such Incremental Loans have
been repaid in full and all Commitments in respect thereof have been terminated;
provided, however, that only the portion of such Equity Interests which so
matures or is mandatorily redeemable, is so convertible or exchangeable or is so
redeemable at the option of the holder thereof prior to such dates shall be
deemed to be Disqualified Stock. Notwithstanding the preceding sentence, any
Equity Interests that would constitute Disqualified Stock solely because the
holders thereof have the right to require a Wireline Company to repurchase such
Equity Interests upon the occurrence of a change of control or an asset sale
will not constitute Disqualified Stock if the terms of such Equity Interest
provide that the Wireline Companies may not repurchase or redeem any such Equity
Interest pursuant to such provisions unless such repurchase or redemption
complies with Section 6.08. The term “Disqualified Stock” will also include any
options, warrants or other rights that are convertible into Disqualified Stock
or that are redeemable at the option of the holder, or required to be redeemed,
prior to the date that is 123 days after the Latest Maturity Date applicable to
Term Loans or, if such Equity Interests are issued after the Borrower has
obtained any Incremental Loans constituting term loans or while any Commitments
from lenders to make Incremental Loans constituting term loans remain in effect,
123 days after the maturity date for such Incremental Loans, unless all such
Incremental Loans have been repaid in full and all Commitments in respect
thereof have been terminated.

“Distribution Advance” has the meaning set forth in clause (b) of the definition
of “Consolidated Adjusted Net Income”.

17

--------------------------------------------------------------------------------



“Dividend Suspension Period” means any period (a) commencing on any day on which
consolidated financial statements are delivered pursuant to Section 5.01(a) or
5.01(b) (or, if applicable, the last day of the most recently completed Dividend
Suspension Period) if the Leverage Ratio as of the last day of the then most
recently completed Fiscal Quarter covered thereby is greater than 4.503.50 to
1.0 and (b) ending on the first day thereafter on which a Financial Officer
delivers consolidated financial statements pursuant to Section 5.01(a) or
5.01(b) and a certificate pursuant to Section 5.01(c), all demonstrating that
the Leverage Ratio was equal to or less than 4.503.50 to 1.0 as of the last day
of the then most recently completed Fiscal Quarter covered thereby.

“dollars” or “$” refers to lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

“Earn-out Obligation” means any contingent consideration based on the future
operating performance of an acquired entity or assets, or other purchase price
adjustment or indemnification obligation, payable following the consummation of
an acquisition (including pursuant to a merger or consolidation) based on
criteria set forth in the documentation governing or relating to such
acquisition.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Employee Matters Agreement” means the Employee Matters Agreement dated as of
April 24, 2015, the form of which is an exhibit to the Form 10.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, having the force or
effect of law and relating in any way to the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of, or exposure to, any pollutant, toxic, radioactive, ignitable, corrosive,
reactive or otherwise hazardous substance, waste or material or to occupational
health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Wireline Company directly or indirectly
resulting from or based upon (a) actual or alleged violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

18

--------------------------------------------------------------------------------



“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest but excluding any debt security that is convertible into, or
exchangeable for, any of the foregoing.

“Equity Issuance” means any issuance by the Borrower of any of its Equity
Interests to any Person (other than another Wireline Company) or receipt by any
Wireline Company of a capital contribution from any Person (other than another
Wireline Company), including the issuance of Equity Interests pursuant to the
exercise of options or warrants and the conversion of any Indebtedness to
equity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure of any Plan
to satisfy the minimum funding standards of Section 412 of the Code or Section
302 of ERISA, whether or not waived; (c) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) a determination that any Plan is or is reasonably
expected to be in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (g) the cessation of operations at a facility of
the Borrower or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (h) conditions contained in Section 303(k)(1)(A) of ERISA for
imposition of a lien shall have been met with respect to any Plan; (i) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (j) the receipt by the Borrower or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganizationendangered or critical status, within the meaning of Title IV
of ERISA; or (k) the occurrence of a non-exempt “prohibited transaction” with
respect to which the Borrower or any of the Subsidiaries is a “disqualified
person” (within the meaning of Section 4975 of the Code) or a “party in
interest” (within the meaning of Section 406 of ERISA) or with respect to which
the Borrower or any such Subsidiary could otherwise be liable.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Events of Default” has the meaning assigned to such term in Article 7.

19

--------------------------------------------------------------------------------



“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules of the SEC thereunder.

“Excluded RUS Grant Assets” means any RUS Grant Funds, any RUS Pledged Deposit
Account (as defined in the Security Agreement), any assets purchased with RUS
Grant Funds and any proceeds of the foregoing.

“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient’s being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.18(b)), any U.S.
federal withholding Tax that is imposed on amounts payable to such Lender
pursuant to a law in effect at the time such Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Tax pursuant to Section 2.16, or (c)
Taxes attributable to such Recipient’s failure to comply with Section 2.16(f)
and (d) any U.S. federal withholding taxes imposed pursuant to FATCA.

“Existing Incremental Loan Maturity Date” has the meaning specified in Section
2.07(d)(i).

“Existing Revolving Maturity Date” has the meaning specified in Section
2.07(d)(i).

“Existing Term Loan Maturity Date” has the meaning specified in Section
2.07(d)(i).

“Existing Tranche B-5 Term Loan” has the meaning assigned to such term in the
Tranche B-7 Refinancing Amendment.

“Existing Tranche B-6 Term Loan” has the meaning assigned to such term in the
Tranche B-6 Refinancing and Incremental Amendment.

“Extended Incremental Loan Maturity Date” has the meaning specified in Section
2.07(d)(ii).

“Extended Revolving Maturity Date” has the meaning specified in Section
2.07(d)(ii).

“Extended Term Loan Maturity Date” has the meaning specified in Section
2.07(d)(ii).

20

--------------------------------------------------------------------------------



“Extending Revolving Lenders” has the meaning specified in Section 2.07(d)(ii).

“Extending Term Lenders” has the meaning specified in Section 2.07(d)(ii).

“Facilities” means the credit facilities provided to the Loan Parties under the
Loan Documents.

“Facility Guarantee” has the meaning specified in Section 1(b) of the Guarantee
Agreement.

“Facility Obligations” means (i) all principal of all Loans and LC Reimbursement
Obligations outstanding from time to time under this Agreement, all interest
(including Post-Petition Interest) on such Loans and LC Reimbursement
Obligations and all other amounts now or hereafter payable by the Borrower to
the Lenders pursuant to the Loan Documents, (ii) all obligations of the Borrower
under (x) the Cash Management Agreements and (y) Swap Agreements entered into
with a Lender or an Affiliate of a Lender (determined at the time such agreement
is designated as a Cash Management Agreement or a Swap Agreement, as the case
may be, pursuant to Section 20 of the Security Agreement) and all interest
(including Post-Petition Interest) thereon and (iii) all obligations (if any)
designated by the Borrower as additional Facility Obligations pursuant to
Section 20 of the Security Agreement; provided that clauses (ii) and (iii) above
shall not include Excluded Swap Obligations.

“Fair Market Value” means a price that would be paid in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy, as determined in
good faith by a Financial Officer of the Borrower, whose determination, unless
otherwise specified below, will be conclusive if evidenced by an officer’s
certificate. Notwithstanding the foregoing, a Financial Officer’s determination
of Fair Market Value must be evidenced by a certificate of a Financial Officer
delivered to the Administrative Agent if the Fair Market Value exceeds
$25,000,000.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“FCC” means the Federal Communications Commission or any successor Governmental
Authority exercising similar functions.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fifth ARCA” means the Fifth Amended and Restated Credit Agreement, dated as of
January 23, 2013, by and among Windstream Corporation, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral
Agent, and the other agents party thereto, as amended on August 23, 2013 and
December 6, 2013 and in effect immediately prior to the Sixth ARCA Effective
Date.

“Fifth ARCA Effective Date” means January 23, 2013.

21

--------------------------------------------------------------------------------



“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Financing Percentage” has the meaning assigned to such term in Section
2.10(c)(ii).

“First Amendment” means the First Amendment to this Agreement dated as of June
14, 2016 among the Borrower, the Administrative Agent and the Revolving Lenders.

“First ARCA” means the Amended and Restated Credit Agreement dated as of
February 27, 2007 among Windstream Corporation, the lenders party thereto,
JPMorgan Chase Bank, N.A., as administrative agent and collateral agent, and
Bank of America, N.A., Citibank, N.A., and Wachovia Bank, National Association,
as co-documentation agents.

“First Lien Leverage Ratio” means, on any date of determination, the ratio of
(a) Consolidated Secured Debt hereunder and any other Consolidated Secured Debt
(other than, in each case, such Consolidated Secured Debt that is secured by a
Lien on the Collateral that ranks junior in priority to the Liens on the
Collateral securing the Obligations pursuant to a Junior Lien Intercreditor
Agreement) as of such day to (b) Consolidated Adjusted EBITDA for the period of
four consecutive Fiscal Quarters most recently ended for which financial
statements have been delivered or were required to be delivered pursuant to
Section 5.01(a) or (b)).

“Fiscal Quarter” means a fiscal quarter of the Borrower.

“Fiscal Year” means a fiscal year of the Borrower.

“Foreign Lender” has the meaning assigned to such term in Section
2.16(f)(ii)(A).

“Foreign Lender Complete Exemption Certificate” has the meaning specified in
Section 2.16(f)(ii)(A)(2).

“Foreign Subsidiary” means a Subsidiary (which may be a corporation, limited
liability company, partnership or other legal entity) organized under the laws
of a jurisdiction outside the United States, other than any such entity that is
(whether as a matter of law, pursuant to an election by such entity or
otherwise) treated as a partnership in which any Loan Party is a partner or as a
branch of any Loan Party for United States income tax purposes.

“Form 10” means the registration statement on Form 10 (General Form for
Registration of Securities) for Propco as declared effective by the SEC on March
26, 2015 (with such amendments, supplements or modifications thereto filed with
the SEC).

“Fourth Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of August 8, 2012 among the Borrower and certain Agents and
Lenders party thereto.

“Fourth ARCA” means the Fourth Amended and Restated Credit Agreement dated as of
August 8, 2012 in the form attached as Exhibit A to the Fourth Amendment and
Restatement Agreement, as amended and as in effect from time to time before the
Fifth ARCA Effective Date.

“Fourth ARCA Effective Date” has the meaning assigned thereto in Section 5 of
the Fourth Amendment and Restatement Agreement.

22

--------------------------------------------------------------------------------



“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time.

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body (including the FCC and any
PUC, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government).

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with any Governmental Authority.

“Granting Lender” has the meaning specified in Section 9.04(e).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business; and provided
further that the amount of any Guarantee shall be deemed to be the lower of (i)
an amount equal to the stated or determinable amount of the primary obligation
in respect of which such Guarantee is made and (ii) the maximum amount for which
such guarantor may be liable pursuant to the terms of the instrument embodying
such Guarantee or, if such Guarantee is not an unconditional guarantee of the
entire amount of the primary obligation and such maximum amount is not stated or
determinable, the amount of such guarantor’s maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith.

“Guarantee Agreement” means the Guarantee Agreement between the Subsidiaries
party thereto and the Collateral Agent, substantially in the form of Exhibit B.

“Guarantors” means each Person listed on the signature pages of the Guarantee
Agreement under the caption “Guarantors” and each Subsidiary that shall, at any
time after the Original Closing Date, become a Guarantor pursuant to Section
5.10, until such time as released from their obligations under the Guarantee
Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law
because of their harmful, dangerous or deleterious properties or
characteristics.

“Holdco” means Windstream Holdings, Inc., a Delaware corporation.

“Impacted Interest Period” has the meaning specified in the definition of “LIBO
Rate”.

23

--------------------------------------------------------------------------------



“Incremental Facility” has the meaning specified in Section 2.01(i)(i).

“Incremental Facility Amendment” has the meaning specified in Section
2.01(i)(iii).

“Incremental Facility Closing Date” has the meaning specified in Section
2.01(i)(iii).

“Incremental Loan Extension Effective Date” has the meaning specified in Section
2.07(d)(ii).

“Incremental Loans” has the meaning specified in Section 2.01(i)(i).

“Incremental Term Loans” has the meaning specified in Section 2.01(i)(ii).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accrued
obligations or trade payables, in each case incurred in the ordinary course of
business), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing unconditional right to be secured by) any Lien
on property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations and Attributable Debt
of such Person, (h) all obligations, contingent or otherwise, of such Person as
an account party in respect of letters of credit and letters of guaranty, (i)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (j) all net obligations of such Person under any Swap Agreements,
and (k) all obligations of such Person to redeem, repay or otherwise repurchase
any Disqualified Stock, valued at the greater of its voluntary or involuntary
maximum fixed repurchase price plus accrued dividends; provided that, for
purposes of clarity, the Master Lease and the Pension Fund Leases shall be
treated as operating leases, and the obligations thereunder shall not constitute
Indebtedness for purposes of this Agreement.

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

The amount of Indebtedness of any Person pursuant to clause (e) of this
definition shall (unless such Indebtedness has been assumed by such Person) be
deemed to be equal to the lesser of (A) the aggregate unpaid amount of such
Indebtedness and (B) the Fair Market Value of the property encumbered thereby at
the date of determination of the amount of such Indebtedness.

The amount of any Indebtedness outstanding as of any date will be the
outstanding balance at such date of all unconditional obligations as described
above and, with respect to contingent obligations, the maximum liability upon
the occurrence of the contingency giving rise to the obligation, and will be:
(1) the accreted value thereof, in the case of any Indebtedness issued with
original issue discount; and (2) the principal amount thereof, together with any
interest thereon that is more than 30 days past due, in the case of any other
Indebtedness.

The amount of any Permitted Receivables Financing shall not constitute
“Indebtedness” for purposes of the financial covenants and determinations made
under Section 6.13 or Section 6.14 of this Agreement or for purposes of
determining the Interest Coverage Ratio, Leverage Ratio or SecuredFirst Lien
Leverage Ratio as used elsewhere in this Agreement.

24

--------------------------------------------------------------------------------



“Indemnified Taxes” means (a) Taxes imposed by any Governmental Authority of or
in the United States or any other jurisdiction from which or through which
payments are made under the Loan Documents, other than Excluded Taxes and (b) to
the extent not otherwise described in clause (a) hereof, Other Taxes.

“Indemnitee” has the meaning specified in Section 9.03(b).

“Information” has the meaning specified in Section 9.12(a).

“Initial Tranche B-6 Commitment” means, with respect to each Lender, the
commitment of such Lender to make (or continue) Tranche B-6 Term Loans hereunder
on the Tranche B-6 Refinancing and Incremental Amendment Effective Date. The
initial aggregate amount of the Lenders’ Initial Tranche B-6 Commitments as of
the Tranche B-6 Refinancing and Incremental Amendment Effective Date is
$747,000,000.

“Insignificant Subsidiary” means any Subsidiary of the Borrower that has total
assets of not more than $10,000,000 and that is designated by the Borrower as an
“Insignificant Subsidiary”, provided that the total assets of all Subsidiaries
that are so designated, as reflected on the Borrower’s most recent consolidating
balance sheet prepared in accordance with GAAP, may not in the aggregate at any
time exceed $35,000,000.

“Intellectual Property Matters Agreement” means the Intellectual Property
Matters Agreement dated as of April 24, 2015, the form of which is an exhibit to
the Form 10.

“Interest Coverage Ratio” means, on any date of determination, the ratio of (a)
Consolidated Adjusted EBITDA to (b) Consolidated Cash Interest Expense for the
period of four consecutive Fiscal Quarters ended on such day (or, in the case of
any calculation to be made on Pro Forma Basis, if such day is not the last day
of a Fiscal Quarter, ended on the last day of the Fiscal Quarter most recently
ended for which financial statements have been delivered or were required to be
delivered pursuant to Section 5.01(a) or (b) before such day).

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

“Interest Expense” means, with respect to any specified Person for any period,
the sum, without duplication, of:

(a) the consolidated interest expense of such Person and its subsidiaries for
such period, whether paid or accrued, including, without limitation, original
issue discount, non-cash interest payments, the interest component of any
deferred payment obligations, the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Lease Obligations, imputed interest with respect to Attributable Debt,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, and net of the effect of all
payments made or received pursuant to Swap Agreements, but excluding the
amortization or write-off of debt issuance costs; plus

(b) the consolidated interest of such Person and its subsidiaries that was
capitalized during such period; plus

25

--------------------------------------------------------------------------------



(c) any interest expense on Indebtedness of another Person that is Guaranteed by
such Person or one of its subsidiaries or secured by a Lien on assets of such
Person or one of its subsidiaries, whether or not such Guarantee or Lien is
called upon; plus

(d) all dividends, whether paid or accrued and whether or not in cash, on any
series of Disqualified Stock of such Person, other than dividends on Equity
Interests payable solely in Equity Interests (other than Disqualified Stock) of
such Person or to such Person or to a subsidiary of such Person,

in each case determined on a consolidated basis in accordance with GAAP;
provided, however, that any interest expense, commissions, discounts or fees
incurred by a Special Purpose Receivables Subsidiary under a Permitted
Receivables Financing shall not constitute Interest Expense for purposes of this
Agreement.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or twelve months thereafter if, at the time of the relevant
borrowing or conversion or continuation thereof, all Lenders participating
therein agree to make an interest period of such duration available), as the
Borrower may elect; provided that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and (ii)
any Interest Period pertaining to a Eurodollar Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period, (iii) the initial Interest Period with respect to any
Incremental Term Loans made following the Sixth ARCA Effective Date shall end on
such date as agreed between the Borrower and the Administrative Agent, (iv) the
initial Interest Period with respect to the Tranche B-6 Term Loans made (or
continued) on the Tranche B-6 Refinancing and Incremental Amendment Effective
Date shall end on such date as agreed between the Borrower and the
Administrative Agent and (v) the initial Interest Period with respect to the
Tranche B-7 Term Loans made (or continued) on the Tranche B-7 Refinancing
Amendment Effective Date shall end on such date as agreed between the Borrower
and the Administrative Agent. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Interpolated Rate” means, for any Interest Period, the rate per annum (rounded
to the same number of decimal places as the LIBO Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBO Screen Rate for the longest period (for which
the LIBO Screen Rate is available) that is shorter than the Impacted Interest
Period; and (b) the LIBO Screen Rate for the shortest period (for which the LIBO
Screen Rate is available) that exceeds the Impacted Interest Period, in each
case, as of approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period.

26

--------------------------------------------------------------------------------



“Investment” has the meaning set forth in Section 6.04.

“Issuing Bank” means, as the context may require, JPMorgan Chase Bank, N.A., or,
at any time and from time to time, up to three other Revolving Lenders that are
designated in writing by the Borrower, are reasonably acceptable to the
Administrative Agent, and that agree to issue one or more Letters of Credit
hereunder and to report in writing to the Administrative Agent all activity with
respect to such Letters of Credit in a manner reasonably satisfactory to the
Administrative Agent, in each case in its capacity as an issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
2.04(i). Any Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

“Joint Bookrunners and Arrangers” means (including with respect to the Tranche
B-6 Term Loans made (or continued) on the Tranche B-6 Refinancing and
Incremental Amendment Effective Date) Barclays Bank PLC, BNP Paribas Securities
Corp., Citigroup Global Markets Inc., CoBank, ACB, Credit Suisse Securities
(USA)Loan Funding LLC, Deutsche Bank Securities Inc., Goldman Sachs Bank USA,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Morgan Stanley Senior
Funding, Inc., MUFG Union Bank, N.A., Royal Bank of Canada, SunTrust Robinson
Humphrey, Inc. and (other than with respect to the Tranche B-6 Term Loans made
(or continued) on the Tranche B-6 Refinancing and Incremental Amendment
Effective Date) Wells Fargo Securities LLC. In addition, and notwithstanding the
foregoing, “Joint Bookrunners and Arrangers” means (i) with respect to the
Tranche B-6 Term Loans made on the Second Tranche B-6 Incremental Amendment
Effective Date, the institutions listed in the preceding sentence other than
Goldman Sachs Bank USA and Wells Fargo Securities LLC and (ii) with respect to
the Tranche B-7 Term Loans, (A) JPMorgan Chase Bank, N.A. and (B) the
institutions listed in the preceding sentence other than Credit Suisse
Securities (USA)Loan Funding LLC, Goldman Sachs Bank USA and Wells Fargo
Securities LLC.

“Junior Lien Intercreditor Agreement” means the Junior Lien Intercreditor
Agreement substantially in the form of Exhibit G among the Administrative Agent,
the Collateral Agent, one or more Senior Representatives for holders of
Permitted Pari Passu Indebtedness and one or more Junior Representatives for
holders of Permitted Junior Lien Debt with such modifications thereto as the
Administrative Agent may reasonably agree.

“Junior Representative” means, with respect to any series of Permitted Junior
Lien Indebtedness, the trustee, administrative agent, collateral agent, security
agent or similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.

“Knowledge” means the actual knowledge of a Responsible Officer.

“Landlord” has the meaning given such term in the Master Lease.

“Latest Maturity Date” means, at any date of determination, the last to occur of
(i) the latest stated final maturity date of any Term Loans, (ii) the stated
final maturity date for any Other Term Loan or Other Revolving Commitment and
(iii) the Revolving Maturity Date, in each case of clauses (i), (ii) and (iii),
as extended for any Lender in accordance with this Agreement from time to time.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Reimbursement Obligations at such time. The LC Exposure of any Revolving
Lender at any time shall be its Revolving Percentage of the total LC Exposure at
such time.

27

--------------------------------------------------------------------------------



“LC Reimbursement Obligations” means, at any time, all obligations of the
Borrower to reimburse the Issuing Bank for amounts paid by it in respect of
drawings under Letters of Credit, including any portion of such obligations to
which Lenders have become subrogated by making payments to the Issuing Bank
pursuant to Section 2.04(e).

“Lead Arranger” means (i) with respect to the Revolving Loans and the Tranche
B-6 Term Loans, JPMorgan Chase Bank, N.A. and (ii) with respect to the Tranche
B-7 Term Loans, Credit Suisse Securities (USA)Loan Funding LLC.

“Lender Group” has the meaning specified in Section 9.16.

“Lender Group Member” has the meaning specified in Section 9.16.

“Lender Parties” means the Lenders, the Issuing Banks and the Agents.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party to this Agreement pursuant to an Assignment and
Assumption and the terms and provisions in Section 9.04, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption
and the terms and provisions in Section 9.04.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Ratio” means, on any date of determination, the ratio of (a)
Consolidated Debt as of such day to (b) Consolidated Adjusted EBITDA for the
period of four consecutive Fiscal Quarters ended on such day (or, in the case of
any calculation to be made on a Pro Forma Basis, if such day is not the last day
of a Fiscal Quarter, ended on the last day of the Fiscal Quarter most recently
ended for which financial statements have been delivered or were required to be
delivered pursuant to Section 5.01(a) or (b) before such day).

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for U.S. Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided further
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
Notwithstanding the foregoing, the LIBO Rate with respect to the Tranche B-6
Term Loans and the Tranche B-7 Term Loans shall not be less than 0.75% per
annum.

“LIBO Screen Rate” has the meaning specified in the definition of “LIBO Rate”.

28

--------------------------------------------------------------------------------



“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, the Sixth Amendment and Restatement
Agreement, any Incremental Facility Amendment, any Refinancing Amendment and the
Security Documents.

“Loan Parties” means the Borrower and the Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Mandatory Prepayment Provision” has the meaning specified in the definition of
“Permitted Additional Debt”.

“Master Lease” means that certain Master Lease, dated as of April 24, 2015,
between CSL National and the other entities set forth on Schedule 1 thereto, as
Landlord, and Holdco, as Tenant, substantially in the form of such lease
attached to the Form 10 as amended, supplemented or otherwise modified to the
extent permitted by this Agreement.

“Master Services Agreement” means the Master Services Agreement dated as of
April 24, 2015, the form of which is an exhibit to the Form 10.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, properties or liabilities or financial condition of the Wireline
Companies taken as a whole, (b) the ability of any Loan Party to perform any of
its payment obligations under any Loan Document or (c) the rights of or remedies
available to any Lender Party under any Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Wireline Companies in an aggregate principal
amount exceeding $100,000,000. For purposes of determining Material
Indebtedness, (i) the “principal amount” of the obligations of any Wireline
Company in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Wireline
Company would be required to pay if such Swap Agreement were terminated at such
time and (ii) Material Indebtedness shall not include the Indebtedness under any
Permitted Receivables Financing.

“Maximum Rate” has the meaning specified in Section 9.14.

“Merged Person” has the meaning assigned thereto in Section 6.01(a)(ix).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, with respect to any specified Person, the net income (loss)
of such Person, determined in accordance with GAAP (except as set forth below)
and before any reduction in respect of Preferred Stock dividends, excluding,
however:

29

--------------------------------------------------------------------------------



(a) any gain or loss, together with any related provision for taxes on such gain
or loss, realized in connection with: (i) any sale of assets outside the
ordinary course of business of such Person or any of its subsidiaries; or (ii)
the disposition of any securities by such Person or any of its subsidiaries or
the extinguishment of any Indebtedness of such Person or any of its
subsidiaries; and

(b) any extraordinary or non-recurring gain, loss, expense or charge (including
any one-time expenses related to the Propco Transactions), together with any
related provision for taxes; provided that non-recurring cash charges other than
related to the Propco Transactions shall not exceed $200,000,000 in any period
of four consecutive Fiscal Quarters.

Notwithstanding the treatment of such payments under GAAP, any Connect America
Phase II support and transitional support received pursuant to 47 C.F.R. sec.
54.310 by a Person will be included in the Net Income of such Person for
purposes of this Agreement.

“Net Proceeds” means the aggregate cash proceeds (including (x) payments in
respect of deferred payment obligations (to the extent corresponding to the
principal, but not the interest component, thereof) and (y) any cash received
upon the sale or other disposition of any non-cash consideration received in any
Asset Disposition or Casualty Event) received by the Borrower or any of its
Subsidiaries in respect of any Asset Disposition or Casualty Event, net of (1)
the direct costs relating to such Asset Disposition or Casualty Event and the
sale or other disposition of any such non-cash consideration, including, without
limitation, legal, accounting, investment banking and brokerage fees, and sales
commissions, and any relocation expenses incurred as a result thereof, (2) Taxes
paid or payable as a result thereof, in each case, after taking into account any
available Tax credits or deductions and any Tax sharing arrangements, (3)
amounts required to be applied to the repayment of Indebtedness or other
liabilities secured by a Lien on the asset or assets that were the subject of
such Asset Disposition or Casualty Event or required to be paid as a result of
such Asset Disposition or Casualty Event, (4) any reserve for adjustment in
respect of the sale price of such asset or assets established in accordance with
GAAP, (5) in the case of any Asset Disposition by a Subsidiary of the Borrower,
payments to holders of Equity Interests in such Subsidiary in such capacity
(other than such Equity Interests held by the Borrower or any Subsidiary) to the
extent that such payment is required to permit the distribution of such proceeds
in respect of the Equity Interests in such Subsidiary held by the Borrower or
such Subsidiary and (6) appropriate amounts to be provided by the Borrower or
its Subsidiaries as a reserve against liabilities associated with such Asset
Disposition or Casualty Event, including, without limitation, pension and other
post-employment benefit liabilities, liabilities related to environmental
matters and liabilities under any indemnification obligations associated with
such Asset Disposition or Casualty Event, all as determined in accordance with
GAAP; provided that (a) any excess amounts set aside for payment of Taxes
pursuant to clause (2) above that are remaining after such Taxes have been paid
in full or the statute of limitations therefor has expired and (b) any amounts
held in reserve pursuant to clause (6), will, in each case when no longer so
held, become Net Proceeds.

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(c).

“Non-Extending Revolving Lenders” has the meaning specified in Section
2.07(d)(ii).

“Non-Extending Term Lenders” has the meaning specified in Section 2.07(d)(ii).

“Notes Escrow Account” has the meaning set forth in the definition of “Permitted
Escrow Notes”.

“Notes Escrow Arrangements” has the meaning set forth in the definition of
“Permitted Escrow Notes”.

30

--------------------------------------------------------------------------------



“Notes Escrowed Proceeds” has the meaning set forth in the definition of
“Permitted Escrow Notes”.

“Notes SPV” means a wholly-owned Domestic Subsidiary of the Borrower that is
formed for the sole purpose of issuing Permitted Escrow Notes, has no material
assets or liabilities other than Notes Escrowed Proceeds and Permitted Escrow
Notes and engages in no business activities.

“OID” has the meaning specified in the definition of “Credit Agreement
Refinancing Indebtedness”.

“Original Closing Date” means July 17, 2006.

“Original Credit Agreement” means the Credit Agreement dated as of July 17, 2006
among the Borrower, the lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as syndication agent, and Bank of America, N.A., Citibank, N.A.,
and Wachovia Bank, National Association, as co-documentation agents, as in
effect from time to time before the 2007 Amendment Effective Date.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Revolving Commitments” means each Class of revolving commitments
hereunder that results from a Refinancing Amendment.

“Other Revolving Loans” means the Revolving Loans made pursuant to the Other
Revolving Commitments.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

“Other Term Commitments” means each Class of term loan commitments hereunder
that results from a Refinancing Amendment.

“Other Term Loans” means one or more Classes of Term Loans made pursuant to
Other Term Commitments.

“PAETEC” means PAETEC Holding Corp., a Delaware corporation.

“PAETEC 2010 Indenture” means that certain Indenture, dated as of December 2,
2010, by and among PAETEC, the Subsidiaries of PAETEC party thereto and The Bank
of New York Mellon Trust Company, N.A., as trustee, as amended, modified or
supplemented from time to time.

“PAETEC Group Members” means PAETEC and each Subsidiary of PAETEC, and “PAETEC
Group Member” means any of them.

31

--------------------------------------------------------------------------------



“PAETEC Notes” means PAETEC’s 9 ⅞% Senior Notes due 2018 issued pursuant to the
PAETEC 2010 Indenture in an aggregate principal amount not to exceed
$450,000,000 at any time outstanding.

“PAETEC Notes Redemption Date” means the date on which all Indebtedness in
respect of the PAETEC Notes shall have been repaid in full, redeemed, satisfied,
defeased or otherwise discharged.

“Pari Passu Intercreditor Agreement” means the Pari Passu Intercreditor
Agreement substantially in the form of Exhibit D among the Administrative Agent,
the Collateral Agent and one or more Senior Representatives for holders of
Permitted Pari Passu Indebtedness, with such modifications thereto as the
Administrative Agent may reasonably agree.

“Participant” has the meaning set forth in Section 9.04(c).

“Participating Revolving Lender” has the meaning specified in Section
2.10(k)(iv).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Fund Leases” means the leases entered into between a Wireline Company,
as lessee, and the respective lessor, the sole member of which is The Windstream
Master Trust that holds the assets of the Windstream Pension Plan, a defined
benefit pension plan sponsored by the Borrower, for those properties separately
identified to the Administrative Agent in writing prior to the Sixth ARCA
Effective Date.

“Perfection Certificate” means a certificate in the form of Exhibit E to the
Security Agreement or any other form approved by the Collateral Agent and the
Borrower.

“Permitted Acquisition” means any Acquisition by a Collateral Support Party;
provided that:

(a) the property acquired (or the property of the Person acquired) in such
Acquisition shall be used or useful in a Permitted Business;

(b) the Borrower shall be in compliance with Sections 6.13 and 6.14, determined
on a Pro Forma Basis;

(c) no Event of Default shall have occurred and be continuing or would result
from such Acquisition; and

(d) if the aggregate consideration paid by the Wireline Companies for any
Acquisition (including the principal amount of Indebtedness assumed by the
Wireline Companies in connection therewith) exceeds $100,000,000, the
Administrative Agent shall have received a certificate from a Financial Officer
describing such Acquisition and certifying as to the foregoing matters and
demonstrating such compliance in reasonable detail.

32

--------------------------------------------------------------------------------



“Permitted Additional Debt” means (I) unsecured Indebtedness of any Loan Party
that (a) does not require any scheduled payment of principal (including pursuant
to a sinking fund obligation) or mandatory redemption or redemption at the
option of the holders thereof (except for redemptions in respect of asset sales
and changes in control on terms that are market terms on the date of issuance)
prior to the date that is 123 days after the Latest Maturity Date applicable to
any then-outstanding Term Loans or, if such Indebtedness is incurred after the
Borrower has obtained any Incremental Loans constituting term loans or while any
Commitments from Additional Lenders to make Incremental Loans constituting term
loans remain in effect, 123 days after the maturity date for such Incremental
Loans, unless all such Incremental Loans have been repaid in full and all
Commitments in respect thereof have been terminated, (b) contains other terms
(including covenants, events of default, remedies, redemption provisions and
change of control provisions) that are market terms on the date of issuance as
determined by a Financial Officer in good faith, provided that such covenants
and events of default are not materially more restrictive than the covenants and
events of default contained in this Agreement as determined by a Financial
Officer in good faith and do not require the maintenance or achievement of any
financial performance standards other than as a condition to the taking of
specified actions, and (c) bears interest at a market rate of interest on the
date of issuance of such Indebtedness as determined by a Financial Officer in
good faith; provided that unsecured Indebtedness in the form of a bridge loan
financing that would constitute “Permitted Additional Debt” but for the
existence of a provision in the documentation governing such Indebtedness (i)
requiring the mandatory prepayment thereof with the proceeds of the issuance or
incurrence of equity or indebtedness or (ii) providing that the maturity date
thereof shall be the one year anniversary of the date on which such Indebtedness
is issued or incurred if on such date a bankruptcy event of default exists under
the documentation governing such Indebtedness or any Loan Party has failed to
pay fees owing to any provider of such Indebtedness (each of the provisions
described in the preceding clauses (i) and (ii), a “Mandatory Prepayment
Provision”) shall constitute “Permitted Additional Debt” so long as such
Mandatory Prepayment Provision is a customary provision for bridge financings,
as determined by a Financial Officer in good faith (it being agreed that any
such Mandatory Prepayment Provision shall be deemed not to be materially more
restrictive than the covenants contained in this Agreement) and (II) Permitted
Escrow Notes. It is understood and agreed that upon the termination of the Notes
Escrow Arrangements with respect to any series of Permitted Escrow Notes, such
Indebtedness (to the extent not required to be repaid or redeemed upon such
termination) shall continue to constitute Permitted Additional Debt if the
conditions set forth in clause (I) of this definition are satisfied at the time
of such termination.

“Permitted Asset Exchange” means a disposition of assets and property of any of
the Wireline Companies in consideration for the Acquisition of assets and
property of a Person engaged in the Permitted Business (other than an Affiliate
of any Wireline Company); provided that:

(a) the aggregate assets and properties of the Wireline Companies which may be
disposed of in all Permitted Asset Exchanges shall not relate to more than 35%
of the access lines of the Wireline Companies determined at the time of any
disposition;

(b) the assets and properties disposed of in any Permitted Asset Exchange,
together with any cash consideration paid by the Wireline Companies, shall have
a Fair Market Value substantially equivalent to the Fair Market Value of the
assets and properties Acquired by the Wireline Companies in such Permitted Asset
Exchange, together with any cash consideration received by the Wireline
Companies;

(c) the Borrower shall comply with Section 2.10(c) with respect to any Net
Proceeds received by the Wireline Companies in respect of any Permitted Asset
Exchange;

(d) any cash consideration paid by the Wireline Companies in respect of any
Permitted Asset Exchange (but not any other property or assets disposed of in
any such transaction) shall be treated hereunder as consideration paid by the
Wireline Companies for a Permitted Acquisition for purposes of determining
whether a certificate is required to be delivered by the Borrower pursuant to
clause (d) of the definition of such term; and

33

--------------------------------------------------------------------------------



(e) if the Net Proceeds thereof exceed $100,000,000, (i) the Borrower shall be
in compliance with Sections 6.13 and 6.14, determined on a Pro Forma Basis; and
(ii) no Default shall have occurred and be continuing or would result therefrom.

“Permitted Business” means any business conducted by the Wireline Companies as
of the Sixth ARCA Effective Date (after giving effect to the completion of the
Propco Transactions) and other businesses reasonably related thereto, including
any reasonable extension or expansion thereof.

“Permitted Encumbrances” means:

(a) Liens for Taxes, assessments and governmental charges not yet delinquent or
which are being contested in compliance with Section 5.05;

(b) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security obligations;

(c) Liens, deposits or pledges to secure the performance of bids, tenders, trade
contracts, leases, or other similar obligations, in each case in the ordinary
course of business;

(d) Liens, deposits or pledges to secure public or statutory obligations,
surety, stay, appeal, indemnity, performance or other similar bonds or
obligations; and deposits or pledges in lieu of such bonds or obligations, or to
secure such bonds or obligations, or to secure letters of credit in lieu of or
supporting the payment of such bonds or obligations;

(e) judgment and attachment liens that do not constitute an Event of Default
under clause (l) of Article 7 and notices of lis pendens and associated rights
related to litigation being contested in good faith by appropriate proceedings
and for which reserves have been made in accordance with GAAP;

(f) survey exceptions, encumbrances, easements or reservations of, or rights of
other for, rights of way, zoning or other restrictions as to the use of
properties, and defects in title which, in the case of any of the foregoing,
were not incurred or created to secure the payment of Indebtedness, and which in
the aggregate do not materially adversely affect the value of such properties or
materially impair the use for the purposes of which such properties are held by
any Wireline Company;

(g) Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Borrower or any Subsidiary thereof on deposit with or in possession of such
bank;

(h) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense permitted by this
Agreement (other than any property that is the subject of a Sale and Leaseback
Transaction); and

(i) Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

34

--------------------------------------------------------------------------------



“Permitted Escrow Notes” means Indebtedness of the Borrower or any Notes SPV in
the form of senior or subordinated notes (a) 100% of the net proceeds of the
issuance of which (together with the amounts described in subclauses (x) and (y)
of the following clause (i), the “Notes Escrowed Proceeds”) is and remains
deposited to an account (a “Notes Escrow Account”) of the issuer of such
Indebtedness (i) into which no other funds (other than (x) such additional
amounts as are necessary to satisfy the issuer’s obligations under any Permitted
Mandatory Redemption Provision and (y) interest earned on the Notes Escrowed
Proceeds) are deposited and (ii) that is subject to escrow arrangements (the
“Notes Escrow Arrangements”) reasonably satisfactory to the Administrative Agent
providing for the prepayment or redemption of such Indebtedness with the Notes
Escrowed Proceeds in certain circumstances (a “Permitted Mandatory Redemption
Provision”) (and otherwise providing for the release of the Notes Escrowed
Proceeds to the issuer of such Indebtedness or any Loan Party), (b) that is
secured, if at all, solely by Liens on such Notes Escrow Account and the Notes
Escrowed Proceeds held therein permitted under Section 6.02(q), (c) that does
not require any scheduled payment of principal (including pursuant to a sinking
fund obligation) or mandatory redemption or redemption at the option of the
holders thereof (except for mandatory redemptions with the Notes Escrowed
Proceeds on terms customary for Indebtedness of such type) prior to the date
that is 123 days after the Latest Maturity Date applicable to any
then-outstanding Term Loans or, if such Indebtedness is incurred after the
Borrower has obtained any Incremental Loans constituting term loans or while any
Commitments from Additional Lenders to make Incremental Loans constituting term
loans remain in effect, 123 days after the maturity date for such Incremental
Loans, unless all such Incremental Loans have been repaid in full and all
Commitments in respect thereof have been terminated, (d) that contains other
terms (including covenants, events of default, remedies, redemption provisions
and change of control provisions) that are market terms on the date of issuance
as determined by a Financial Officer in good faith, provided that such covenants
and events of default are not materially more restrictive than the covenants and
events of default contained in this Agreement as determined by a Financial
Officer in good faith and do not require the maintenance or achievement of any
financial performance standards other than as a condition to the taking of
specified actions, and (e) that bears interest at a market rate of interest on
the date of issuance of such Indebtedness as determined by a Financial Officer
in good faith.

“Permitted Holdco Payments” means, without duplication as to amounts:

(a) payments or other distributions (whether in cash, securities or other
property) to Holdco or any successor thereof to permit Holdco or such successor
to pay (i) franchise taxes or other costs of maintaining its corporate existence
and (ii) reasonable and customary accounting, legal and administrative expenses
and other operating expenses of Holdco attributable to ownership of the Wireline
Companies;

(b) for so long as any of the Wireline Companies is a member of a group or
subgroup filing a consolidated or combined tax return with Holdco or any
successor thereof, payments or other distributions (whether in cash, securities
or other property), directly or indirectly, to Holdco or any successor thereof
in respect of the tax liabilities of such group or subgroup that are
attributable to the income of the Wireline Companies and are required to be paid
by Holdco or any successor thereof by reason of it being the parent of such
group or subgroup (net of any such payments paid directly by the Wireline
Companies); and

(c) payments or other distributions (whether in cash, securities or other
property) to Holdco or any successor thereof to permit Holdco or such successor
to make payments in respect of “Rent” and “Additional Charges” pursuant to the
Master Lease.

“Permitted Junior Lien Indebtedness” means secured Indebtedness issued by the
Borrower or any Guarantor secured by Liens on the Collateral having a priority
ranking junior to the Liens on the Collateral securing the Obligations; provided
that, in each case:

35

--------------------------------------------------------------------------------



(a) at the time of the incurrence of any such Indebtedness, (i) no Default or
Event of Default shall have occurred and be continuing or shall result
therefrom, (ii) the Borrower shall be in compliance on a Pro Forma Basis with
the covenants contained in Sections 6.13 and 6.14 recomputed as of the last day
of the most-recently ended Fiscal Quarter for which financial statements have
been delivered pursuant to Section 5.01(a) or (b), and (iii) the Borrower shall
have delivered a certificate of a Financial Officer to the effect set forth in
clauses (i) and (ii) above, together with reasonably detailed calculations
demonstrating compliance with clause (ii) above;

(b) such Indebtedness contains terms (including covenants, events of default,
remedies, redemption provisions and change of control provisions) that are
market terms on the date of issuance as determined by a Financial Officer in
good faith, provided that such covenants and events of default are not
materially more restrictive than the covenants and events of default contained
in this Agreement as determined by a Financial Officer in good faith and do not
require the maintenance or achievement of any financial performance standards
other than as a condition to the taking of specified actions;

(c) such Indebtedness does not require any scheduled payment of principal
(including pursuant to a sinking fund obligation) or mandatory redemption or
redemption at the option of the holders thereof (except for redemptions in
respect of asset sales and changes in control on terms that are market terms on
the date of issuance) prior to the date that is 123 days after the Latest
Maturity Date applicable to any then-outstanding Term Loans, Revolving Loans or
Revolving Commitments or, if such Indebtedness is incurred after the Borrower
has obtained any Incremental Loans or while any Commitments from Additional
Lenders to make Incremental Loans remain in effect, 123 days after the maturity
date for such Incremental Loans, unless all such Incremental Loans have been
repaid in full and all Commitments in respect thereof have been terminated;

(d) the security agreements relating to such Indebtedness are substantially the
same as the Security Agreement (with such customary differences as are necessary
and appropriate to reflect the junior-ranking nature of the Liens securing such
Indebtedness and such other differences as are reasonably satisfactory to the
Administrative Agent);

(e) such Indebtedness is not guaranteed by any Subsidiaries other than the
Guarantors and is not secured by any property or assets of the Borrower or any
Subsidiary other than the Collateral; and

(f) a Junior Representative acting on behalf of the holders of such Indebtedness
shall have become party to the Junior Lien Intercreditor Agreement, provided
that if such Indebtedness is the initial Permitted Junior Lien Indebtedness
incurred by the Borrower or any Guarantor, then the Borrower, the Guarantors,
the Administrative Agent, the Collateral Agent and the Junior Representative for
such Indebtedness shall have executed and delivered the Junior Lien
Intercreditor Agreement.

“Permitted Mandatory Redemption Provision” has the meaning set forth in the
definition of “Permitted Escrow Notes”.

“Permitted Pari Passu Indebtedness” means secured Indebtedness in the form of
one or more series of senior secured notes issued by the Borrower or any
Guarantor; provided that, in each case:

(a) at the time of the incurrence of any such Indebtedness, (i) no Event of
Default shall have occurred and be continuing or shall result therefrom, (ii)
the Borrower shall be in compliance on a Pro Forma Basis with the covenants
contained in Sections 6.13 and 6.14 recomputed as of the last day of the
most-recently ended Fiscal Quarter for which financial statements have been
delivered pursuant to Section 5.01(a) or (b), and (iii) the Borrower shall have
delivered a certificate of a Financial Officer to the effect set forth in
clauses (i) and (ii) above, together with reasonably detailed calculations
demonstrating compliance with clause (ii) above;

36

--------------------------------------------------------------------------------



(b) such Indebtedness contains terms (including covenants, events of default,
remedies, redemption provisions and change of control provisions) that are
market terms on the date of issuance as determined by a Financial Officer in
good faith, provided that such covenants and events of default are not
materially more restrictive than the covenants and events of default contained
in this Agreement as determined by a Financial Officer in good faith and do not
require the maintenance or achievement of any financial performance standards
other than as a condition to the taking of specified actions;

(c) such Indebtedness does not require any scheduled payment of principal
(including pursuant to a sinking fund obligation) or mandatory redemption or
redemption at the option of the holders thereof (except for redemptions in
respect of asset sales and changes in control on terms that are market terms on
the date of issuance) prior to the date that is 123 days after the Latest
Maturity Date applicable to any then-outstanding Term Loans, Revolving Loans or
Revolving Commitments or, if such Indebtedness is incurred after the Borrower
has obtained any Incremental Loans constituting term loans or while any
Commitments from Additional Lenders to make Incremental Loans constituting term
loans remain in effect, 123 days after the maturity date for such Incremental
Loans, unless all such Incremental Loans have been repaid in full and all
Commitments in respect thereof have been terminated;

(d) the security agreements relating to such Indebtedness are substantially the
same as the Security Agreement (with such differences as are reasonably
satisfactory to the Administrative Agent);

(e) such Indebtedness is not guaranteed by any Subsidiaries other than the
Guarantors and is not secured by any property or assets of the Borrower or any
Subsidiary other than the Collateral; and

(f) a Senior Representative acting on behalf of the holders of such Indebtedness
shall have become party to the Pari Passu Intercreditor Agreement, provided that
if such Indebtedness is the initial Permitted Pari Passu Indebtedness incurred
by the Borrower or any Guarantor, then the Borrower, the Guarantors, the
Administrative Agent, the Collateral Agent and the Senior Representative for
such Indebtedness shall have executed and delivered the Pari Passu Intercreditor
Agreement.

“Permitted Receivables Documents” means all documents and agreements evidencing,
relating to or otherwise governing a Permitted Receivables Financing.

“Permitted Receivables Financing” means one or more transactions by the Borrower
or a Subsidiary pursuant to which the Borrower or such Subsidiary may directly
or indirectly sell, convey or otherwise transfer to one or more Special Purpose
Receivables Subsidiaries or to any other person, or the Borrower, a Subsidiary
or a Special Purpose Receivables Subsidiary may grant a security interest in,
any Receivables Assets (whether now existing or arising in the future) of the
Borrower or such Subsidiary, and any assets related thereto including all
contracts and all guarantees and other obligations in respect of such
Receivables Assets, the proceeds of such Receivables Assets and such other
assets which are customarily transferred, or in respect of which security
interests are customarily granted, in connection with sales, factoring or
securitizations involving Receivables Assets; provided that recourse to the
Borrower or any Subsidiary (other than the Special Purpose Receivables
Subsidiaries) in connection with such transactions shall be limited to the
extent customary for similar transactions in the applicable jurisdictions
(including, to the extent applicable, in a manner consistent with the delivery
of a “true sale”/“absolute transfer” opinion with respect to any transfer by the
Borrower or any Subsidiary (other than a Special Purpose Receivables
Subsidiary)).

37

--------------------------------------------------------------------------------



“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower or
any of its Subsidiaries incurred in exchange for, or the net proceeds of which
are used to extend, refinance, renew, replace, defease or refund other
Indebtedness of the Borrower or any of its Subsidiaries (other than Indebtedness
of the Borrower to any Subsidiary or of any Subsidiary to the Borrower or any
other Subsidiary); provided that:

(a) the amount of such Permitted Refinancing Indebtedness does not exceed the
amount of the Indebtedness so extended, refinanced, renewed, replaced, defeased
or refunded (plus all accrued and unpaid interest thereon and the amount of any
reasonably determined premium necessary to accomplish such refinancing and such
reasonable expenses incurred in connection therewith);

(b) such Permitted Refinancing Indebtedness (i) has a final maturity date equal
to or later than the final maturity date of, and the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded, and (ii)(A) in
the case of such Permitted Refinancing Indebtedness that extends, refinances,
renews, replaces, defeases or refunds Permitted Additional Debt, does not
require any scheduled payment of principal (including pursuant to a sinking fund
obligation) or mandatory redemption or redemption at the option of the holders
thereof (except for redemptions in respect of asset sales and changes in control
on terms that are market terms on the date of issuance) prior to the latest
maturity date of, the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded and (B) in the case of other Permitted
Refinancing Indebtedness, has a Weighted Average Life to Maturity equal to or
greater than the then Weighted Average Life to Maturity of, the Indebtedness
being extended, refinanced, renewed, replaced, defeased or refunded;

(c) if the Indebtedness being extended, refinanced, renewed, replaced, defeased
or refunded is subordinated in right of payment to the Secured Obligations, such
Permitted Refinancing Indebtedness has a final maturity date later than 123 days
after the Latest Maturity Date applicable to Term Loans or, if such Equity
Interests are issued after the Borrower has obtained any Incremental Loans
constituting term loans or while any Commitments from Additional Lenders to make
Incremental Loans constituting term loans remain in effect, 123 days after the
maturity date for such Incremental Loans, unless all such Incremental Loans have
been repaid in full and all Commitments in respect thereof have been terminated
and is subordinated to the Secured Obligations on terms at least as favorable,
taken as a whole, to the Secured Parties as those contained in the documentation
governing the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded;

(d) if the Indebtedness being extended, refinanced, renewed, replaced, defeased
or refunded is unsecured, such Permitted Refinancing Indebtedness is unsecured;

(e) if the Indebtedness being extended, refinanced, renewed, replaced, defeased
or refunded is Indebtedness under the Loan Documents or the AC Holdings Bonds,
such Permitted Refinancing Indebtedness is unsecured; and

(f) such Indebtedness is incurred by either (i) by the Borrower or any Loan
Party or (ii) by the Subsidiary that is the obligor on the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is an “employer” as defined in Section 3(5) of ERISA.

38

--------------------------------------------------------------------------------



“Post-Petition Interest” has the meaning specified in Section 1(c) of the
Security Agreement.

“Preferred Stock” means, with respect to any Person, any Equity Interests in
such Person that have preferential rights to any other Equity Interests in such
Person with respect to dividends or redemptions upon liquidation.

“primary obligor” has the meaning specified in the definition of “Guarantee”.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

“Private Letter Ruling” means the Internal Revenue Service Private Letter
Ruling, dated July 16, 2014, issued to the Borrower.

“Pro Forma Basis” means, with respect to the calculation of the Leverage Ratio,
First Lien Leverage Ratio or the Interest Coverage Ratio at any time, that such
calculation shall give pro forma effect to all Permitted Acquisitions, all
Permitted Asset Exchanges, all issuances, incurrences or assumptions or
repayments of Indebtedness (and the application of proceeds thereof) and all
sales, transfers or other dispositions of any Subsidiary, line of business or
division (any of the foregoing, an “Applicable Transaction”) and to the Propco
Transactions (with any such Indebtedness being deemed to be amortized over the
applicable measurement period in accordance with its terms and, if any such
Indebtedness bears interest at a floating rate, assuming that such Indebtedness
bears interest during any portion of such measurement period prior to the
consummation of the Applicable Transaction or the Propco Transactions at the
interest rate applicable to such Indebtedness at such time), in each case that
have occurred during (or, if such calculation is being made for the purpose of
determining whether any proposed transaction will constitute a Permitted
Acquisition or Permitted Asset Exchange or an incurrence of Indebtedness
pursuant to Section 6.01(a)(viii), Section 6.01(a)(ix) or Section 6.01(a)(xx),
Permitted Pari Passu Indebtedness, Permitted Junior Lien Indebtedness, Permitted
Additional Debt or Incremental Loans, since the beginning of) the four
consecutive Fiscal Quarter period of the Borrower most recently ended for which
financial statements have been delivered or were required to be delivered
pursuant to Section 5.01(a) or (b) on or prior to such date as if they had
occurred on the first day of such four consecutive Fiscal Quarter period
(including cost savings (i) to the extent such cost savings would be permitted
to be reflected in pro forma financial information complying with the
requirements of GAAP and Article 11 of Regulation S-X under the Securities Act,
as interpreted by the staff of the SEC, and as certified by a Financial Officer
and (ii) which, in the case of the Propco Transactions or any other Applicable
Transaction, may include additional cost savings which have otherwise been
realized or for which steps necessary for realization have been taken or are
reasonably expected to be taken following the Propco Transactions or such other
Applicable Transaction as determined in good faith by a Financial Officer,
provided that the net cost savings in connection with the Propco Transactions or
any other Applicable Transaction pursuant to clause (ii) above that may be given
such effect shall not exceed $25,000,000 in any Fiscal Quarter).

“Propco” means Communications Sales & Leasing, Inc., a Maryland corporation.

“Propco Distribution Agreement” means the Separation and Distribution Agreement,
dated of March 26, 2015, by and among the Borrower, Holdco and Propco,
substantially in the form of such agreement attached to the Form 10.

“Propco Equity Interests” has the meaning specified in Section 2.10(k)(i).

39

--------------------------------------------------------------------------------



“Propco Equity Prepayment” has the meaning specified in Section 2.10(k)(i).

“Propco Equity Prepayment Notice” has the meaning specified in Section
2.10(k)(ii).

“Propco Loan Agreement” means the Credit Agreement, dated as of April 24, 2015,
among Propco and CSL Capital, as borrowers, the guarantors party thereto, each
lender from time to time party thereto, and Bank of America, N.A., as
administrative agent and collateral agent.

“Propco Notes” means the Propco Secured Notes and the Propco Unsecured Notes.

“Propco Notes Indentures” means the Propco Secured Notes Indenture and the
Propco Unsecured Notes Indenture.

“Propco Secured Notes” means $400,000,000 in an aggregate principal amount of
6.00% senior secured notes due 2023, issued pursuant to the Propco Secured Notes
Indenture.

“Propco Secured Notes Indenture” means the Indenture for the Propco Secured
Notes, dated as of April 24, 2015, among Propco and CSL Capital, as issuers, the
guarantors party thereto and Wells Fargo Bank, National Association, as trustee
and as collateral agent.

“Propco Term Loans” means the term loans issued pursuant to the Propco Loan
Agreement.

“Propco Transaction Documents” means the Propco Distribution Agreement, the
Master Lease, the Recognition Agreement, the Tax Matters Agreement, the
Transition Services Agreement, the Intellectual Property Matters Agreement, the
Wholesale Master Services Agreement, the Stockholder’s and Registration Rights
Agreement, the Employee Matters Agreement, the Master Services Agreement, the
Reverse Transition Services Agreement, the Propco Notes Indentures, the Propco
Notes and the Propco Loan Agreement.

“Propco Transactions” means the (v) the amendment and restatement of the Fifth
ARCA in the form of this Amended Agreement, (w) the Spinoff, (x) the entry into
the Master Lease by the parties thereto, (y) the Debt Exchange and (z) such
other transactions contemplated by the Propco Transaction Documents.

“Propco Unsecured Notes” means $1,110,000,000 in an aggregate principal amount
of 8.25% senior unsecured notes due 2023, issued pursuant to the Propco
Unsecured Notes Indenture.

“Propco Unsecured Notes Indenture” the Indenture for the Propco Unsecured Notes,
dated as of April 24, 2015, among Propco and CSL Capital, as issuers, the
guarantors party thereto and Wells Fargo Bank, National Association, as trustee.

“Proposed Change” has the meaning set forth in Section 9.02(c).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public-Sider” means a Lender whose representatives may trade in securities of
the Borrower or its controlling person or any of its Subsidiaries while in
possession of the financial statements provided by the Borrower under the terms
of this Agreement.

40

--------------------------------------------------------------------------------



“PUC” means any state public service or public utility commission or other state
Governmental Authority that exercises jurisdiction over the rates or services or
the acquisition, construction or operation of any telecommunications system of
any Person who owns, constructs or operates any telecommunications system, in
each case by reason of the nature or type of the business subject to regulation
and not pursuant to laws and regulations of general applicability to Persons
conducting business in such state.

“Qualified PAETEC Group Member” means each PAETEC Group Member other than any
PAETEC Group Member that has Guaranteed any Indebtedness of any Wireline Company
(other than a PAETEC Group Member) having an aggregate principal amount,
individually or in the aggregate, in excess of $1,000,000.

“Receivables Assets” means accounts receivable (including any bills of exchange)
and related assets and property from time to time originated, acquired or
otherwise owned by the Borrower or any Subsidiary.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Recognition Agreement” means the Recognition Agreement, dated as of April 24,
2015, by and among CSL National, the subsidiaries of CSL National party thereto,
Holdco and the Administrative Agent, substantially in the form of Exhibit E.

“Refinanced Debt” has the meaning specified in the definition of “Credit
Agreement Refinancing Indebtedness”.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
Additional Lender and Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.19.

“Refinancing Amendment No. 1” means Refinancing Amendment No. 1 to the Fifth
ARCA, dated as of December 6, 2013.

“Refinancing Amendment No. 1 Effective Date” has the meaning ascribed to
“Amendment Effective Date” in Refinancing Amendment No. 1.

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Regulatory Authorization” means any Governmental Authorization of the FCC or
any PUC.

“Reinvestment Funds” means any Net Proceeds of an asset disposition of, or
casualty event with respect to, non-current assets that are not otherwise
required to be applied to prepay Loans pursuant to Section 2.10(c) or (d).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.

41

--------------------------------------------------------------------------------



“Replacement Assets” means (a) non-current assets (including any such assets
acquired by capital expenditures) that will be used or useful in a Permitted
Business or (b) substantially all the assets of a Permitted Business or the
voting stock of any Person engaged in a Permitted Business that will become on
the date of Acquisition thereof a Collateral Support Party.

“Repurchase Right” means, with respect to any Indebtedness, the right to require
the prepayment, repurchase, redemption or defeasance of such Indebtedness
(including any obligation to prepay, repurchase, redeem or defease such
Indebtedness).

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Revolving Credit Exposures, outstanding Term Loans and unused Commitments
representing more than 50% of the sum of the total Revolving Credit Exposures,
outstanding Term Loans and unused Commitments at such time (excluding any
Revolving Credit Exposures, outstanding Term Loans and unused Commitments of
Defaulting Lenders).

“Required Revolving Lenders” means, at any time, Lenders (other than Defaulting
Lenders) having Revolving Credit Exposures and unused Revolving Commitments
representing more than 50% of the sum of the total Revolving Credit Exposures
and unused Revolving Commitments at such time (excluding any Revolving Credit
Exposures and unused Revolving Commitments of Defaulting Lenders).

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Officer” means the chief executive officer, president, chief
financial officer or any vice president of the Borrower or any other Financial
Officer.

“Restricted Indebtedness” means the AC Holdings Bonds, any Permitted Additional
Debt, any Indebtedness incurred pursuant to clause (2) of Section 6.01(a)(xxii),
any Permitted Pari Passu Indebtedness (and any Permitted Refinancing
Indebtedness in respect thereof), any Permitted Junior Lien Indebtedness (and
any Permitted Refinancing Indebtedness in respect thereof) and the PAETEC Notes.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any
Wireline Company, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in any Wireline Company, or any other payment
(including, without limitation, any payment under a Swap Agreement) that has a
substantially similar effect to any of the foregoing.

“Retained Revolving Loans” has the meaning specified in Section 9.04(b)(ii)(B).

“Reverse Transition Services Agreement” means the Reverse Transition Services
Agreement dated as of April 24, 2015, the form of which is an exhibit to the
Form 10.

“Revolver Extension Effective Date” has the meaning specified in Section
2.07(d)(ii).

“Revolving Availability Period” means the period from and including the Original
Closing Date to but excluding the earlier of the Revolving Maturity Date and the
date of termination of the Revolving Commitments.

42

--------------------------------------------------------------------------------



“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.07 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. As of the Sixth
ARCA Effective Date, the initial amount of each Revolving Lender’s Revolving
Commitment is set forth on Schedule 2.01 under the caption “Revolving
Commitment” or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Revolving Commitment.

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Revolving Lender’s
Revolving Loans and its LC Exposure at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or, if (a) the
Revolving Commitments have terminated or expired, a Lender with Revolving Credit
Exposure or (b) an Affiliated Revolving Lender has assigned Separated Revolving
Loans to its Affiliated Assignee in accordance with Section 9.04(b)(ii)(B), any
such Affiliated Assignee that has a Revolving Credit Exposure. For all purposes
under the Loan Documents and except as otherwise described in the First
Amendment or this Agreement, following an Affiliated Revolving Lender’s
assignment of Separated Revolving Loans to its Affiliated Assignee, (a) such
Affiliated Revolving Lender and its Affiliated Assignee shall be treated as a
single Revolving Lender under the Loan Documents and (b) such Affiliated
Revolving Lender shall have all the rights and obligations of such single
Revolving Lender.

“Revolving Lender Participation Notice” has the meaning specified in Section
2.10(k)(iv).

“Revolving Loan” means (a) a Loan made by a Revolving Lender pursuant to a
Revolving Commitment or (b) a Separated Revolving Loan. For all purposes under
the Loan Documents and except as otherwise described in the First Amendment or
this Agreement, following an Affiliated Revolving Lender’s assignment of
Separated Revolving Loans to its Affiliated Assignee, such Separated Revolving
Loans held by such Affiliated Assignee and the Retained Revolving Loans held by
such Affiliated Revolving Lender shall be treated as a single Revolving Loan
under the Loan Documents.

“Revolving Maturity Date” means April 24, 2020.

“Revolving Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitments. If the Revolving Commitments have terminated or expired,
the Revolving Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments that occur
after such termination or expiration.

“RUS” means the United States of America, acting through the Administrator of
the Rural Utilities Service, and its successors.

“RUS Grant and Security Agreements” means the Broadband Initiatives Program
Grant and Security Agreements, dated as of October 21, 2010, by and among the
Borrower, certain Subsidiaries of the Borrower and the RUS, as modified by the
RUS Approval Letter dated September 14, 2010, with such changes as (i) shall be
consented to by the Required Lenders or (ii) taken as a whole, shall not be
materially adverse to the Lenders or the Borrower or its Subsidiaries, taken as
a whole.

43

--------------------------------------------------------------------------------



“RUS Grant Funds” means any funds disbursed by the RUS to any RUS Grantee
pursuant to a RUS Grant and Security Agreement.

“RUS Grantee” means the Borrower and any Subsidiary which is party to a RUS
Grant and Security Agreement.

“S&P” means Standard & Poor’s Ratings Group, Inc.

“Sale and Leaseback Transaction” has the meaning set forth in Section 6.06.

“Sale Percentage” has the meaning assigned to such term in Section 2.10(c)(ii).

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any comprehensive economic Sanctions (at the time of
this Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned 50% or more by any such Person or Persons, directly or
indirectly.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Second Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of October 8, 2009 among the Borrower and certain Agents and
Lenders party thereto.

“Second ARCA” means the Second Amended and Restated Credit Agreement dated as of
October 19, 2009 in the form attached as Exhibit A to the Second Amendment and
Restatement Agreement, as amended and as in effect from time to time before the
Third ARCA Effective Date.

“Second Tranche B-6 Incremental Amendment” means the Second Tranche B-6
Incremental Amendment to this Agreement, dated as of December 2, 2016, among the
Borrower, the Administrative Agent and the Tranche B-6 Lenders party thereto.

“Second Tranche B-6 Incremental Amendment Effective Date” has the meaning
assigned to such term in the Second Tranche B-6 Incremental Amendment.

“Second Tranche B-6 Commitment” means, with respect to each Lender, the
commitment of such Lender to make a Tranche B-6 Term Loan hereunder on the
Second Tranche B-6 Incremental Amendment Effective Date. The initial aggregate
amount of the Lenders’ Second Tranche B-6 Commitments as of the Second Tranche
B-6 Incremental Amendment Effective Date is $150,000,000.

“Secured Leverage Ratio” means, on any date of determination, the ratio of (a)
Consolidated Secured Debt as of such day to (b) Consolidated Adjusted EBITDA for
the period of four consecutive Fiscal Quarters ended on such day (or, if such
day is not the last day of a Fiscal Quarter, ended on the last day of the Fiscal
Quarter most recently ended before such day).

44

--------------------------------------------------------------------------------



“Secured Obligations” has the meaning specified in Section 1(c) of the Security
Agreement.

“Secured Parties” has the meaning specified in Section 1(c) of the Security
Agreement.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means the Amended and Restated Security Agreement among the
Loan Parties and the Collateral Agent, substantially in the form of Exhibit C.

“Security Documents” means the Guarantee Agreement, the Security Agreement, the
Pari Passu Intercreditor Agreement (if any), the Junior Lien Intercreditor
Agreement (if any), and each other agreement, instrument or other document
executed and delivered pursuant to Section 5.10 or 5.11 to guarantee or secure
any of the Secured Obligations.

“Senior Representative” means, with respect to any series of Permitted Pari
Passu Indebtedness, the trustee, administrative agent, collateral agent,
security agent or similar agent under the indenture or agreement pursuant to
which such Indebtedness is issued, incurred or otherwise obtained, as the case
may be, and each of their successors in such capacities.

“Separated Revolving Loans” has the meaning specified in Section 9.04(b)(ii)(B).

“Sixth Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement and Consent dated as of April 24, 2015 among the Borrower, each
Guarantor, each Lender party thereto (which Lenders include all of the Revolving
Lenders as of the Sixth ARCA Effective Date immediately after giving effect to
the amendment and restatement of the Fifth ARCA in the form of this Amended
Agreement), the Administrative Agent and the Collateral Agent.

“Sixth ARCA Effective Date” has the meaning assigned to such term in Section
4.01. For the avoidance of doubt, the Sixth ARCA Effective Date is April 24,
2015.

“Special Purpose Receivables Subsidiary” means a Subsidiary of the Borrower
established in connection with a Permitted Receivables Financing for the
acquisition of Receivables Assets or interests therein, and which is organized
in a manner intended to reduce the likelihood that it would be substantively
consolidated with the Borrower or any of its other Subsidiaries (other than
Special Purpose Receivables Subsidiaries) in the event the Borrower or any such
other Subsidiary becomes subject to a proceeding under chapter 11 of the U.S.
Bankruptcy Code (11 U.S.C. §§ 101 et seq.) (or other insolvency law).

“Spinoff” means the “REIT Spinoff” as defined in the Sixth Amendment and
Restatement Agreement.

“SPV” has the meaning set forth in Section 9.04(e).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as "Eurocurrency Liabilities" in
Regulation D of the Board). Such reserve percentage shall include those imposed
pursuant to such Regulation D of the Board. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D of the Board
or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

45

--------------------------------------------------------------------------------



“Stockholder’s and Registration Rights Agreement” means the Stockholder’s and
Registration Rights Agreement dated as of April 24, 2015, the form of which is
an exhibit to the Form 10.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Tax Matters Agreement” means the “Tax Matters Agreement” as defined in the
Propco Distribution Agreement.

“Tax Sharing Agreement” means the “Tax Sharing Agreement” as defined in the
Agreement and Plan of Merger dated as of December 8, 2005 (as amended on May 18,
2006), among Alltel Corporation, the Borrower and Valor Communications Group,
Inc., as filed with the SEC as Annex A to Valor Communications Group, Inc.’s
Registration Statement on Form S-4 on February 28, 2006, as amended up to July
17, 2006.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Tenant” has the meaning given such term in the Master Lease.

“Term Lender” means a Tranche B-6 Lender or a Tranche B-7 Lender.

“Term Loan Extension Effective Date” has the meaning specified in Section
2.07(d)(ii).

46

--------------------------------------------------------------------------------



“Term Loans” means a Tranche B-6 Term Loan or a Tranche B-7 Term Loan.

“Third Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of February 23, 2012 among the Borrower and certain Agents
and Lenders party thereto.

“Third ARCA” means the Third Amended and Restated Credit Agreement dated as of
February 23, 2012 in the form attached as Exhibit A to the Third Amendment and
Restatement Agreement, as amended and as in effect from time to time before the
Fourth ARCA Effective Date.

“Third ARCA Effective Date” has the meaning assigned thereto in Section 5 of the
Third Amendment and Restatement Agreement.

“Total Assets” means the total assets of the Borrower and its Subsidiaries on a
consolidated basis, as shown on the most recent balance sheet of the Borrower
prepared in conformity with GAAP but excluding the value of any outstanding
Investments made pursuant to Section 6.04(w).

“Tranche B-6 Commitment” means an Initial Tranche B-6 Commitment or a Second
Tranche B-6 Commitment, as the case may be.

“Tranche B-6 Incremental Amendment” means the Tranche B-6 Incremental Amendment
to this Agreement, dated as of March 29, 2016, among the Borrower, the
Administrative Agent and the Tranche B-6 Lenders party thereto.

“Tranche B-6 Lender” means a Lender with a Tranche B-6 Commitment or an
outstanding Tranche B-6 Term Loan.

“Tranche B-6 Maturity Date” means March 29, 2021; provided if the Revolving
Commitments and Revolving Loans hereunder have not had their maturity extended
(or been refinanced) prior to April 24, 2020 such that the Revolving Maturity
Date (or any comparable maturity date for replacement loans and commitments) is
no earlier than March 29, 2021, the Tranche B-6 Maturity Date shall be April 24,
2020; provided, further, if the 2020 Notes have not been repaid or refinanced
prior to July 15, 2020 with indebtedness having a maturity date no earlier than
March 29, 2021, the Tranche B-6 Maturity Date shall be July 15, 2020.

“Tranche B-6 Prepayment Fee” has the meaning assigned to such term in Section
2.10(g)(i).

“Tranche B-6 Refinancing and Incremental Amendment” means the Tranche B-6
Refinancing and Incremental Amendment to this Agreement, dated as of September
30, 2016, among the Borrower, the Administrative Agent and the Tranche B-6
Lenders party thereto.

“Tranche B-6 Refinancing and Incremental Amendment Effective Date” has the
meaning ascribed to “Amendment Effective Date” in the Tranche B-6 Refinancing
and Incremental Amendment.

“Tranche B-6 Repricing Transaction” means (a) any prepayment or repayment of
Tranche B-6 Term Loans with the proceeds of, or any conversion of Tranche B-6
Term Loans into, any new or replacement tranche of term loans having an All-in
Yield less than the All-in Yield applicable to such Tranche B-6 Term Loans the
primary purpose of which is to reduce the All-in Yield of such tranche of term
loans relative to the Tranche B-6 Term Loans so prepaid, repaid, converted or
replaced and (b) any amendment to the Tranche B-6 Term Loans the primary purpose
of which is to reduce the All-in Yield applicable to such Tranche B-6 Term
Loans.

47

--------------------------------------------------------------------------------



“Tranche B-6 Term Loan” means a Loan made pursuant to Section 2.01(g)(i).

“Tranche B-7 Commitment” means, with respect to each Lender, the commitment of
such Lender to make a Tranche B-7 Term Loan hereunder on the Tranche B-7
Refinancing Amendment Effective Date, (x) in the case of any Additional Tranche
B-7 Lender, in an amount equal to the amount set forth opposite such Lender’s
name on Schedule 1 to the Tranche B-7 Refinancing Amendment under the caption
“Additional Tranche B-7 Commitment”, or (y) in the case of any Continuing
Tranche B-7 Lender, in (I) the amount specified in such Lender’s Lender Addendum
(as defined in the Tranche B-7 Refinancing Amendment) executed in connection
with the Tranche B-7 Refinancing Amendment (less the principal amount of any
Non-Allocated Existing Term Loans (as defined in the Tranche B-7 Refinancing
Amendment) of such Continuing Tranche B-7 Lender or (II) if such Lender has
entered into one or more Assignment and Assumptions, the amount set forth for
such Lender at such time in the Register maintained by the Administrative Agent
pursuant to Section 9.04(b) as such Lender’s Tranche B-7 Commitment, in each
case as such amount may be reduced at or prior to such time pursuant to the
terms hereof. The initial aggregate amount of the Lenders’ Tranche B-7
Commitments as of the Tranche B-7 Refinancing Amendment Effective Date is
$580,000,000.

“Tranche B-7 Lender” means a Lender with a Tranche B-7 Commitment or an
outstanding Tranche B-7 Term Loan.

“Tranche B-7 Maturity Date” means February 17, 2024.

“Tranche B-7 Prepayment Fee” has the meaning assigned to such term in Section
2.10(g)(ii).

“Tranche B-7 Refinancing Amendment” means the Tranche B-7 Refinancing Amendment
to this Agreement, dated as of February 17, 2017, among the Borrower, the
Administrative Agent and the Tranche B-7 Lenders party thereto.

“Tranche B-7 Refinancing Amendment Effective Date” has the meaning ascribed to
“Amendment Effective Date” in the Tranche B-7 Refinancing Amendment.

“Tranche B-7 Repricing Transaction” means (a) any prepayment or repayment of
Tranche B-7 Term Loans with the proceeds of, or any conversion of Tranche B-7
Term Loans into, any new or replacement tranche of term loans having an All-in
Yield less than the All-in Yield applicable to such Tranche B-7 Term Loans the
primary purpose of which is to reduce the All-in Yield of such tranche of term
loans relative to the Tranche B-7 Term Loans so prepaid, repaid, converted or
replaced and (b) any amendment to the Tranche B-7 Term Loans the primary purpose
of which is to reduce the All-in Yield applicable to such Tranche B-7 Term
Loans.

“Tranche B-7 Term Loan” means a Loan made pursuant to Section 2.01(g)(ii).

“Transaction Liens” means the Liens on Collateral granted by the Loan Parties
under the Security Documents.

“Transition Services Agreement” means the Transition Services Agreement dated as
of April 24, 2015, the form of which is an exhibit to the Form 10.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

48

--------------------------------------------------------------------------------



“United States” means the United States of America.

“Voting Stock” of any Person as of any date means the Equity Interests in such
Person that are ordinarily entitled to vote in the election of the board of
directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by (ii)
the number of years (calculated to the nearest one-twelfth) that will elapse
between such date and the making of such payment; by

(b) the then outstanding principal amount of such Indebtedness.

“Wholesale Master Services Agreement” means the Wholesale Master Services
Agreement dated as of April 24, 2015, the form of which is an exhibit to the
Form 10.

“wholly-owned” means, with respect to any subsidiary of any Person (the
“parent”) at any date, that securities or other ownership interests representing
100% of the Equity Interests in such subsidiary (other than directors’
qualifying shares) are, as of such date, owned, controlled or held by the parent
or one or more wholly-owned subsidiaries of the parent or by the parent and one
or more wholly-owned subsidiaries of the parent.

“Wireline Companies” means the Borrower and the Subsidiaries.

“Wireline Licenses” has the meaning specified in Section 3.16(a).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and whether real,
personal or mixed, and (f) any reference to any Requirement of Law shall, unless
otherwise specified, refer to such Requirement of Law as amended, modified or
supplemented from time to time.

49

--------------------------------------------------------------------------------



SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the Sixth ARCA Effective Date in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Upon any such request for an amendment, the Borrower, the
Required Lenders and the Administrative Agent agree to consider in good faith
any such amendment in order to amend the provisions of this Agreement so as to
reflect equitably such accounting changes so that the criteria for evaluating
Borrower’s financial condition shall be the same after such accounting changes
as if such accounting changes had not occurred. Notwithstanding the foregoing,
for purposes of this Agreement, the Master Lease and the Pension Fund Leases
shall be treated as operating leases.

SECTION 1.05. Pro Forma Calculations. With respect to any period (i) during
which any incurrence, redemption, retirement or extinguishment of any
Indebtedness, any Permitted Acquisition, Permitted Asset Exchange or sale,
transfer or other disposition of any Subsidiary, line of business or division
occurs (including the Propco Transactions), calculations of the Leverage Ratio,
First Lien Leverage Ratio and the Interest Coverage Ratio with respect to such
period shall be made on a Pro Forma Basis.

ARTICLE 2
The Credits

SECTION 2.01. Loans. (a) Revolving Commitments; Revolving Loans. Subject to the
terms and conditions set forth herein, each Revolving Lender agrees to make
Revolving Loans to the Borrower from time to time during the Revolving
Availability Period applicable to such Revolving Lender’s Revolving Commitment
in an aggregate principal amount that will not result in such Lender’s Revolving
Credit Exposure exceeding such Revolving Lender’s Revolving Commitment. All
Revolving Loans will be made by all Revolving Lenders in accordance with their
Revolving Percentages until the Revolving Maturity Date.

50

--------------------------------------------------------------------------------



(b) The Borrower hereby acknowledges and agrees that, if at any time any Person
holds Separated Revolving Loans without holding the Corresponding Commitment:

(i) for the avoidance of doubt, all Revolving Loans shall be funded solely by
the holders of the Corresponding Commitment, subject to Section 2.01(b)(ii); and

(ii) for purposes of the terms “Revolving Credit Exposure” and “Revolving
Percentages” as used in Section 2.01(a), such Separated Revolving Loans shall be
deemed held by the Person holding the Corresponding Commitment.

(c) [Reserved].

(d) [Reserved].

(e) [Reserved].

(f) [Reserved].

(g) (i) Tranche B-6 Term Loans.

(A) Subject to the terms and conditions set forth herein and in the Tranche B-6
Refinancing and Incremental Amendment, each Tranche B-6 Lender agrees, severally
and not jointly, to make a Tranche B-6 Term Loan (which Tranche B-6 Term Loan
may be a continuation of an Existing Tranche B-6 Term Loan) to the Borrower on
the Tranche B-6 Refinancing and Incremental Amendment Effective Date in a
principal amount equal to its Tranche B-6 Commitment as of the Tranche B-6
Refinancing and Incremental Amendment Effective Date.

(B) Subject to the terms and conditions set forth herein and in the Second
Tranche B-6 Incremental Amendment, each Tranche B-6 Lender agrees, severally and
not jointly, to make a Tranche B-6 Term Loan to the Borrower on the Second
Tranche B-6 Incremental Amendment Effective Date in a principal amount equal to
its Tranche B-6 Commitment as of the Second Tranche B-6 Incremental Amendment
Effective Date.

(ii) Tranche B-7 Term Loans. Subject to the terms and conditions set forth
herein and in the Tranche B-7 Refinancing Amendment, each Tranche B-7 Lender
agrees, severally and not jointly, to make a Tranche B-7 Term Loan (which
Tranche B-7 Term Loan may be a continuation of an Existing Tranche B-5 Term
Loan) to the Borrower on the Tranche B-7 Refinancing Amendment Effective Date in
a principal amount equal to its Tranche B-7 Commitment.

(h) Outstanding Letters of Credit. All Letters of Credit outstanding under the
Fifth ARCA on the Sixth ARCA Effective Date shall remain outstanding hereunder
on the terms set forth herein.

(i) Incremental Loan Facility. (i) At any time and from time to time, subject to
the terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders), request to add one or more additional tranches
of loans (“Incremental Loans” and each such tranche, an “Incremental Facility”),
provided that at the time of each such request and upon the effectiveness of
each Incremental Facility Amendment, (A) no Event of Default has occurred and is
continuing or shall result therefrom, (B) the Borrower shall be in compliance on
a Pro Forma Basis with the covenants contained in Sections 6.13 and 6.14
recomputed as of the last day of the most-recently ended Fiscal Quarter for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b), (C) the SecuredFirst Lien Leverage Ratio on a Pro Forma Basis computed as
of the last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) shall not
exceed 2.25 to 1.0, and (D) the Borrower shall have delivered a certificate of a
Financial Officer to the effect set forth in clauses (A), (B) and, if
applicable, (C), above, together with reasonably detailed calculations
demonstrating compliance with clauses (B) and, if applicable, (C), above. Each
Incremental Facility shall be in an amount that is an integral multiple of
$5,000,000 and not less than $50,000,000, provided that an Incremental Facility
may be in any amount less than $50,000,000 if such amount represents all the
remaining availability under the Incremental Facilities pursuant to the
immediately preceding sentence.

51

--------------------------------------------------------------------------------



(ii) The Incremental Loans shall rank pari passu (or at the Borrower’s option,
junior) in right of payment in respect of the Collateral and with the
obligations in respect of the Revolving Commitments, the Tranche B-6 Term Loans,
the Tranche B-7 Term Loans, Incremental Loans, Other Term Loans and Other
Revolving Loans. In addition, (A) any Incremental Facility providing for term
loans (“Incremental Term Loans”) shall (1) not have a final maturity date
earlier than the Latest Maturity Date then in effect or a Weighted Average Life
to Maturity that is shorter than the longest remaining Weighted Average Life to
Maturity of any Term Loans then outstandingand shall not require any scheduled
payment of principal (including pursuant to a sinking fund obligation) prior to
the Latest Maturity Date then in effect; provided that (x) any Incremental Term
Loans in the form of a “Term Loan A” shall not be subject to the restrictions
set forth in this clause (1);customary “Term Loan B” may require scheduled
amortization payments not in excess of 1% per annum and (y) any Incremental Term
Loans in the form of a customary “Term Loan A” may require scheduled
amortization payments not in excess of 5% per annum and may have a final
maturity date not earlier than five years from the date of incurrence thereof;
provided further that, notwithstanding the preceding proviso, no Incremental
Term Loans (other than a customary “Term Loan A” referred to in clause (y)
above) shall have (x) a final maturity date earlier than the Revolving Maturity
Date then in effect or the stated final maturity date of the Tranche B-6 Term
Loans or the Tranche B-7 Term Loans or (y) a Weighted Average Life to Maturity
that is shorter than the remaining Weighted Average Life to Maturity of the
Tranche B-6 Term Loans or the Tranche B-7 Term Loans ; and (2) for purposes of
prepayments, be treated substantially the same as (and in any event no more
favorably than) the Tranche B-6 Term Loans and the Tranche B-7 Term Loans, (B)
except with respect to pricing (subject to the following proviso) and scheduled
amortization (subject to the preceding clause (A)(1)) or to the extent such term
is effective only after the Tranche B-6 Maturity Date, such Incremental Term
Loans shall have terms that are no more favorable to the lenders providing such
Incremental Term Loans than the terms applicable to the Tranche B-6 Term Loans,
provided, that if the All-in Yield of any Incremental Term Loans made following
the Tranche B-6 Refinancing and Incremental Amendment Effective Date exceeds the
All-in Yield of any Tranche B-6 Term Loans by more than 0.50%, the Applicable
Rate relating to the Tranche B-6 Term Loans shall be adjusted so that the All-in
Yield of such Incremental Term Loans shall not exceed the All-in Yield of the
Tranche B-6 Term Loans by more than 0.50%, (C) except with respect to pricing
(subject to the following proviso) and scheduled amortization (subject to the
preceding clause (A)(1)) or to the extent such term is effective only after the
Tranche B-7 Maturity Date, such Incremental Term Loans shall have terms that are
no more favorable to the lenders providing such Incremental Term Loans than the
terms applicable to the Tranche B-7 Term Loans, provided, that if the All-in
Yield of any Incremental Term Loans made following the Tranche B-7 Refinancing
Amendment Effective Date exceeds the All-in Yield of any Tranche B-7 Term Loans
by more than 0.50%, the Applicable Rate relating to the Tranche B-7 Term Loans
shall be adjusted so that the All-in Yield of such Incremental Term Loans shall
not exceed the All-in Yield of the Tranche B-7 Term Loans by more than 0.50% and
(D) any Incremental Facility providing for revolving loans (1) shall not have a
final maturity date, or a commitment availability period that ends, earlier than
the latest Revolving Maturity Date then applicable, (2) may be effected by
increasing the Revolving Commitments then having a commitment availability
period ending on the latest Revolving Maturity Date and (3) shall be subject to
other terms that are similar to the terms then available in the bank financing
market to companies having a credit quality similar to the Borrower as
determined by a Financial Officer in good faith.

52

--------------------------------------------------------------------------------



(iii) Each notice from the Borrower pursuant to this Section 2.01(i) shall set
forth the requested amount and proposed terms of the relevant Incremental
Facility. Such Incremental Facility may be provided by any existing Lender or
Additional Lender which shall be reasonably satisfactory to the Borrower and
(other than in the case of existing Lenders providing only term loans under such
Incremental Facility) and the Administrative Agent; provided that no existing
Lender shall be obligated to provide any Incremental Loans, unless it so agrees.
Any Incremental Facility will be effected pursuant to an amendment (an
“Incremental Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, the Additional Lenders providing
such Incremental Facility (and no other Lenders) and the Administrative Agent,
which Incremental Facility Amendment may, in the case of any Incremental
Facility that ranks junior in lien priority in respect of the Collateral and
with the obligations in respect of the Revolving Commitments, the Tranche B-6
Term Loans, the Tranche B-7 Term Loans, Incremental Loans, Other Term Loans and
Other Revolving Loans, require the entry into separate collateral agreements and
the Junior Lien Intercreditor Agreement or other customary intercreditor terms
reasonably acceptable to the Administrative Agent. Upon the effectiveness of any
Incremental Facility Amendment, each Additional Lender shall become a “Lender”
under this Agreement with respect to its obligations under such Incremental
Facility, and the commitments of the Additional Lenders in respect of such
Incremental Facility shall become “Commitments” hereunder; and any Incremental
Loans under such Incremental Facility shall, when made, constitute “Loans” under
this Agreement. In addition, any Incremental Facility Amendment may, without the
consent of any Lenders other than the Additional Lenders, effect such amendments
to any Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.01(i)
(including to provide for voting provisions applicable to the Additional Lenders
comparable to the provisions of clause (B) of the second proviso of Section
9.02(b)). The effectiveness of an Incremental Facility Amendment shall, unless
otherwise agreed to by the Administrative Agent and the Additional Lenders, be
subject to the satisfaction on the date thereof (an “Incremental Facility
Closing Date”) of each of the conditions set forth in Section 4.03 (it being
understood that all references to “the date of such Borrowing” in Section 4.03
shall be deemed to refer to the Incremental Facility Closing Date). The proceeds
of Incremental Loans will be used only for working capital and other general
corporate purposes (including to finance Permitted Acquisitions or Capital
Expenditures, in each case to the extent otherwise permitted hereunder).

This Section 2.01(i) shall supersede any provisions in Section 2.17 or 9.02 to
the contrary. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans. Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan and Term Loan shall
be made as part of a Borrowing consisting of Loans of the same Class and Type
made by the Lenders ratably in accordance with their respective Commitments of
the applicable Class. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

53

--------------------------------------------------------------------------------



(b) Subject to Section 2.13, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.04(e).
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of 20 Eurodollar
Borrowings outstanding (or, if any Incremental Loans are outstanding, 30).

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect to the applicable Loan would end
after the Revolving Maturity Date, the Tranche B-6 Maturity Date or the Tranche
B-7 Maturity Date, as applicable.

SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing or a
Term Loan Borrowing, the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 10:00
a.m., New York City time, on the date of the proposed Borrowing; provided that
any such notice of an ABR Revolving Borrowing to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.04(e) may be given not later than
12:00 noon, New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, e-mail of a pdf copy or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05; and

(vi) as of such date Sections 4.03(a) and (b) are satisfied.

54

--------------------------------------------------------------------------------



If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the relevant Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

SECTION 2.04. Letters of Credit. (a) General. (i) Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account (or for the account of any Wireline Company so long
as the Borrower and such Wireline Company are co-applicants), in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank requested
to issue such Letter of Credit, at any time and from time to time during the
Revolving Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver,
e-mail or telecopy (or transmit by electronic communication, if arrangements for
doing so have been approved by the Issuing Bank requested to issue such Letter
of Credit) to such Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Bank requested to issue such Letter of Credit, the Borrower also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $30,000,00050,000,000;
provided that the aggregate face amount of all outstanding Letters of Credit
issued by JPMorgan Chase Bank, N.A. shall not exceed $30,000,000 at any time
unless otherwise agreed by it; provided further that any Issuing Bank designated
by the Borrower will not be obligated to issue any Letter of Credit in excess of
the amount agreed by the Borrower and such Issuing Bank; and (ii) the sum of the
total Revolving Credit Exposures shall not exceed the total Revolving
Commitments. Promptly upon the issuance of a Letter of Credit (or amendment,
renewal, extension or termination of an outstanding Letter of Credit), the
Issuing Bank shall provide notice of such issuance, amendment, renewal,
extension or termination to the Administrative Agent (if different from the
Issuing Bank), who shall in turn promptly provide notice of same to the
Revolving Lenders.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date; provided that (x) any
Letter of Credit may provide for the automatic extension or renewal thereof and
may be automatically renewed or extended upon notice delivered by the Borrower
in accordance with the terms thereof for additional periods of a duration
requested by the Borrower (which shall in no event extend beyond the date
referred to in clause (ii) above) and (y) with the consent of the applicable
Issuing Bank and the Administrative Agent, Letters of Credit with a term longer
than one year shall be permitted (which shall in no event extend beyond the date
referred to in clause (ii) above); provided further that, notwithstanding the
foregoing, any Letter of Credit may expire after the date referred to in clause
(ii) above if, at the time of issuance, renewal or extension thereof (as
applicable), the Borrower cash collateralizes the LC Exposure in respect of such
Letter of Credit in the manner set forth in the first sentence of Section
2.04(j).

55

--------------------------------------------------------------------------------



(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank thereof or any of the Lenders, such Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Revolving Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the applicable Issuing Bank,
such Lender’s Revolving Percentage of each LC Disbursement made by such Issuing
Bank and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 3:00 p.m., New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 3:00 p.m., New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than $1,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.03 that such payment be financed with an ABR Revolving Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing. If the Borrower fails to make such payment when due (or if
any such reimbursement payment is required to be refunded to the Borrower for
any reason), the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Revolving Percentage thereof. Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Revolving Percentage of the payment then due from the Borrower, in the
same manner as provided in Section 2.05 with respect to Loans made by such
Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Revolving Lenders. Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse an Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans as contemplated above) shall not constitute a
Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

56

--------------------------------------------------------------------------------



(f) Obligations Absolute. Except as provided below, the Borrower’s obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the applicable Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that (i) are caused by such Issuing
Bank’s gross negligence or willful misconduct in determining whether drafts and
other documents presented under a Letter of Credit issued by it comply with the
terms thereof, or (ii) result from such Issuing Bank’s willful or grossly
negligent failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of such Letter of Credit. The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of an Issuing Bank (as finally determined by a court of competent jurisdiction),
such Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank thereof may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit, and any such
acceptance or refusal shall be deemed not to constitute gross negligence or
willful misconduct.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by it. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement in accordance with paragraph (e) of this Section.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.12(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the applicable Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment.

57

--------------------------------------------------------------------------------



(i) Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of an Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.11(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in its Cash Collateral Account an amount
in cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (i) or
(j) of Article 7. Such deposit shall be held by the Collateral Agent as
collateral for the payment and performance of the Secured Obligations. Moneys in
such account (including any earnings on amounts therein) shall be applied by the
Collateral Agent to pay LC Reimbursement Obligations as they become due or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy the Secured Obligations as provided in Section
13 of the Security Agreement. If the Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
(together with any earnings thereon) to the Borrower within three Business Days
after all Events of Default have been cured or waived.

SECTION 2.05. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.04(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to Section 2.04(e) to reimburse
such Issuing Bank, then to such Lenders and the applicable Issuing Bank as their
interests may appear.

58

--------------------------------------------------------------------------------



(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.06. Interest Elections. (a) Each Revolving Borrowing and Term
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request or designated by Section 2.03 and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request or designated by Section 2.03. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery, e-mail of a pdf
copy or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

59

--------------------------------------------------------------------------------



(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the relevant Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower (or, in the case of an Event of
Default of the type described in paragraph (i) or (j) of Article 7 with respect
to the Borrower, automatically), then, so long as an Event of Default has
occurred and is continuing, no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing having an Interest Period longer than one
month; provided that, if (x) an Event of Default of the type described in
paragraph (a), (b), (i) or (j) of Article 7 has occurred and is continuing and
(y) other than in the case of an Event of Default of the type described in
paragraph (i) or (j) of Article 7 with respect to the Borrower, the Required
Lenders have so requested, then (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid prior to or at the
end of the Interest Period then applicable thereto, each Eurodollar Borrowing
shall be converted to an ABR Borrowing at the end of such Interest Period.

SECTION 2.07. Termination, Reduction and Extension of Commitments and Term
Loans. (a) Unless previously terminated, (i) the Revolving Commitments shall
terminate on the Revolving Maturity Date, (ii) the Initial Tranche B-6
Commitments shall terminate immediately after the Borrowing of Tranche B-6 Term
Loans on the Tranche B-6 Refinancing and Incremental Amendment Effective Date,
(iii) the Second Tranche B-6 Commitments shall terminate immediately after the
Borrowing of Tranche B-6 Term Loans on the Second Tranche B-6 Incremental
Amendment Effective Date and (iv) the Tranche B-7 Commitments shall terminate
immediately after the Borrowing of the Tranche B-7 Term Loans on the Tranche B-7
Refinancing Amendment Effective Date.

(b) The Borrower may at any time, without premium or penalty, terminate, or from
time to time reduce, the Commitments of any Class; provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $1,000,000 and not less than $1,000,000 and (ii) the
Borrower shall not terminate or reduce the Revolving Commitments to the extent,
after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.10, the sum of the Revolving Credit Exposures would
exceed the total Revolving Commitments.

60

--------------------------------------------------------------------------------



(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Revolving Commitments delivered by the Borrower may state that such notice
is conditioned upon the occurrence or non-occurrence of any event specified
therein (including the consummation of an acquisition, sale or other similar
transaction, or the receipt of proceeds from the incurrence or issuance of
Indebtedness or Equity Interests or the effectiveness of other credit
facilities), in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any Class shall be permanent. Each reduction of the Commitments of any Class
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class.

(d) Extension of Maturity Date. (i) The Borrower may, upon notice to the
Administrative Agent (which shall promptly notify the applicable Class of
Lenders or Additional Lenders, as applicable), request one or more extensions of
the maturity date applicable to the Revolving Commitments or Other Revolving
Commitments, the maturity date applicable to any Class of Term Loans or Other
Term Loans, or the maturity date applicable to any Incremental Loans, as
applicable, then in effect (such existing maturity date applicable to any
Revolving Commitments or Other Revolving Commitments being the “Existing
Revolving Maturity Date”, such existing maturity date applicable to any Class of
Term Loans or Other Term Loans being the “Existing Term Loan Maturity Date” and
such existing maturity date applicable to any Incremental Loans being the
“Existing Incremental Loan Maturity Date”) to a date specified in such notice.
Within 15 Business Days of delivery of such notice (or such other period as the
Borrower and the Administrative Agent shall mutually agree upon), each
applicable Revolving Lender, Term Lender or Additional Lender, as the case may
be, shall notify the Administrative Agent whether it consents to such extension
(which consent may be given or withheld in such Revolving Lender’s, Term
Lender’s or Additional Lender’s, as applicable, sole and absolute discretion).
Any Revolving Lender, Term Lender or Additional Lender, as applicable, not
responding within the above time period shall be deemed not to have consented to
such extension. The Administrative Agent shall promptly notify the Borrower and
the applicable Revolving Lenders, Term Lenders and/or the Additional Lenders of
such Revolving Lenders’, Term Lenders’ or the Additional Lenders’ responses, as
applicable.

61

--------------------------------------------------------------------------------



(ii) The maturity date applicable to any Revolving Commitments or Other
Revolving Commitments, the maturity date applicable to any Class of Term Loans
or Other Term Loans or the maturity date applicable to any Incremental Loans, as
applicable, shall be extended only with respect to such Revolving Commitments,
Other Revolving Commitments, such Class of Term Loans, Other Term Loans or
Incremental Loans, as applicable, held by such Revolving Lenders, Term Lenders
or Additional Lenders, as applicable, that have consented thereto (the Revolving
Lenders or Additional Lenders providing revolving loans, as applicable, that so
consent, the “Extending Revolving Lenders” and the Revolving Lenders or
Additional Lenders providing revolving loans, as applicable, that decline, the
“Non-Extending Revolving Lenders” and the Term Lenders or Additional Lenders
providing term loans, as applicable, that so consent being the “Extending Term
Lenders” and the Term Lenders or Additional Lenders providing term loans, as
applicable, that decline being the “Non-Extending Term Lenders”) (it being
understood and agreed that, except for the consents of the Extending Revolving
Lenders or Extending Term Lenders, as applicable, no other consents shall be
required hereunder for such extensions). If so extended, (i) the scheduled
maturity date with respect to the Revolving Commitments or Other Revolving
Commitments held by the Extending Revolving Lenders shall be extended to the
date specified in the notice referred to in Section 2.07(d)(i) above, which
shall become the new maturity date of the Revolving Commitments or Other
Revolving Commitments (such maturity date for the Revolving Commitments or Other
Revolving Commitments, so affected, the “Extended Revolving Maturity Date”),
(ii) the scheduled maturity date with respect to the Term Loans or Other Term
Loans of the relevant Class held by the Extending Term Lenders shall be extended
to the date specified in the notice referred to in Section 2.07(d)(i) above,
which shall become the new maturity date of the applicable Class of Term Loans
or Other Term Loans (such maturity date for the Term Loans or Other Term Loans,
as applicable, so affected, the “Extended Term Loan Maturity Date”), and (iii)
the scheduled maturity date with respect to any Incremental Loans held by the
Extending Term Lenders or Extending Revolving Lenders, as applicable, shall be
extended to the date specified in the notice referred to in Section 2.07(d)(i)
above, which shall become the new maturity date applicable to such Incremental
Loans (such date, the “Extended Incremental Loan Maturity Date”). The
Administrative Agent shall promptly confirm to (x) the applicable Extending
Revolving Lenders and Non-Extending Revolving Lenders such extension, specifying
the effective date of such extension (the “Revolver Extension Effective Date”),
the Existing Revolving Maturity Date applicable to the Non-Extending Revolving
Lenders, and the Extended Revolving Maturity Date (after giving effect to such
extension) applicable to the Extending Revolving Lenders, (y) the applicable
Extending Term Lenders and Non-Extending Term Lenders such extension, specifying
the effective date of such extension (the “Term Loan Extension Effective Date”),
the Existing Term Loan Maturity Date applicable to the Non-Extending Term
Lenders, and the Extended Term Loan Maturity Date (after giving effect to such
extension) applicable to the Extending Term Lenders and (z) the applicable
Extending Term Lenders and/or the Extending Revolving Lenders and Non-Extending
Term Lenders and/or the Non-Extending Revolving Lenders such extension,
specifying the effective date of such extension (the “Incremental Loan Extension
Effective Date”), the Existing Incremental Loan Maturity Date applicable to such
Non-Extending Revolving Lenders and/or Non-Extending Term Lenders, as
applicable, and the Extended Incremental Loan Maturity Date (after giving effect
to such extension) applicable to the Extending Term Lenders and/or the Extending
Revolving Lenders, as applicable. The interest margins and/or “floors” with
respect to any Revolving Commitments, Other Revolving Commitments, Term Loans,
Other Term Loans or Incremental Loans, as applicable, extended pursuant to this
Section 2.07 may be different than the interest margins and/or “floors” for the
existing Revolving Commitments, Other Revolving Commitments, existing Class of
Term Loans, Other Term Loans or Incremental Loans, as applicable, and upfront
fees may be paid to the Extending Revolving Lenders or Extending Term Lenders,
as applicable, in each case to the extent provided in the Borrower’s notice or
as otherwise agreed between the Borrower and the Extending Revolving Lenders or
Extending Term Lenders, as applicable. As a condition precedent to such
extension, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of the Revolver Extension Effective Date, the Term Loan
Extension Effective Date or the Incremental Loan Extension Effective Date, as
applicable, signed by a Responsible Officer of the Borrower certifying that,
before and after giving effect to such extension, the representations and
warranties contained in Article 3 made by it that are qualified by materiality
shall be true and correct, and the representations that are not so qualified
shall be true and correct in all material respects, in each case on and as of
the Revolver Extension Effective Date, the Term Loan Extension Effective Date or
the Incremental Loan Extension Effective Date, as applicable, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case such representation and warranty shall be true and correct
in all material respects as of such earlier date, and no Default or Event of
Default exists or will exist as of the Revolver Extension Effective Date, Term
Loan Extension Effective Date or the Incremental Loan Extension Effective Date,
as applicable.

62

--------------------------------------------------------------------------------



(iii) Notwithstanding anything to the contrary herein, (A) the Borrowers, the
Extending Revolving Lenders and/or the Extending Term Lenders shall have the
right to appoint successor syndication agents or co-documentation agents, in
each case, to replace any such person that does not consent to continue its
respective obligations and duties under the Loan Documents in connection with an
extension under this Section 2.07(d) and (B) the Borrower shall have the right,
at any time prior to the Existing Revolving Maturity Date, the Existing Term
Loan Maturity Date or the Existing Incremental Loan Maturity Date, as
applicable, at the Borrower’s sole expense and effort, upon notice to such
Non-Extending Revolving Lender or Non-Extending Term Lender, as applicable and
the Administrative Agent, to require each such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that (I) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Revolving Commitment or Other Revolving Commitment is being assigned, the
Issuing Bank), which consent(s) shall not unreasonably be withheld or delayed,
(II) each Non-Extending Revolving Lender or Non-Extending Term Lender, as
applicable, shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (III) the Borrower or
such assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b)(ii)(C) and (IV) in no event shall
the Borrower be entitled to exercise its replacement right under this subclause
(iii) with respect to a Non-Extending Revolving Lender or Non-Extending Term
Lender, in either case that is also acting as the Administrative Agent or
Issuing Bank. Any such replacement Lender shall for all purposes constitute an
Extending Revolving Lender or Extending Term Lender, as applicable.

(iv) Notwithstanding the terms of Section 9.02, the Borrower and the
Administrative Agent shall be entitled (without the consent of any other Lenders
except to the extent required under subsection (ii) above) to enter into any
amendments to this Agreement that the Administrative Agent believes are
necessary to appropriately reflect, or provide for the integration of, any
extension of a maturity date applicable to the Revolving Commitments, Other
Revolving Commitments, the maturity date applicable to any Class of Term Loans
or Other Term Loans or maturity date applicable to any Incremental Loans, as
applicable, pursuant to this Section 2.07(d). In addition, with the consent of
each Issuing Bank, participations in Letters of Credit expiring on or after the
Existing Revolving Maturity Date shall be reallocated from Non-Extending
Revolving Lenders to Extending Revolving Lenders in accordance with the terms of
such amendment; provided, however, that such participation interests shall, upon
receipt thereof by the Extending Revolving Lenders, be deemed to be
participation interests in respect of such extended revolving commitments and
the terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly.

SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent (i) for the account
of each Revolving Lender the then unpaid principal amount of such Lender’s
Revolving Loans on the Revolving Maturity Date and (ii) for the account of each
Term Lender the then unpaid principal amount of such Lender’s Term Loans as
provided in Section 2.09.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

63

--------------------------------------------------------------------------------



(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be, absent manifest error, prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent; provided that, in order for any such promissory
note to be delivered on the Sixth ARCA Effective Date, the Tranche B-6
Refinancing and Incremental Amendment Effective Date, the Second Tranche B-6
Incremental Amendment Effective Date or the Tranche B-7 Refinancing Amendment
Effective Date, the request therefor shall be delivered no later than two
Business Days prior to the Sixth ARCA Effective Date, the Tranche B-6
Refinancing and Incremental Amendment Effective Date, the Second Tranche B-6
Incremental Amendment Effective Date or the Tranche B-7 Refinancing Amendment
Effective Date, as applicable. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

SECTION 2.09. Scheduled Amortization of Term Loans. (a) Subject to adjustment
pursuant to Section 2.09(c), the Borrower shall repay (i) Tranche B-6 Term Loans
(A) on the last day of each Fiscal Quarter ending on or after September 30, 2016
and prior to the Tranche B-6 Maturity Date in an aggregate principal amount
equal to 0.25% of the aggregate principal amount of Tranche B-6 Term Loans
outstanding on the Second Tranche B-6 Incremental Amendment Effective Date
(after giving effect to the Second Tranche B-6 Incremental Amendment) and (B) on
the Tranche B-6 Maturity Date in an aggregate principal amount equal to the
principal amount of Tranche B-6 Term Loans then outstanding and (ii) Tranche B-7
Term Loans (A) on the last day of each Fiscal Quarter ending on or after March
31, 2017 and prior to the Tranche B-7 Maturity Date in an aggregate principal
amount equal to 0.25% of the aggregate principal amount of Tranche B-7 Term
Loans outstanding on the Tranche B-7 Refinancing Amendment Effective Date (after
giving effect to the Tranche B-7 Refinancing Amendment) and (B) on the Tranche
B-7 Maturity Date in an aggregate principal amount equal to the principal amount
of Tranche B-7 Term Loans then outstanding.

(b) To the extent not previously paid, (i) all Tranche B-6 Term Loans shall be
due and payable on the Tranche B-6 Maturity Date and (ii) all Tranche B-7 Term
Loans shall be due and payable on the Tranche B-7 Maturity Date.

(c) Any prepayment of Term Loans of any Class will be applied to reduce the
subsequent scheduled repayments of the Term Loans of such Class to be made
pursuant to this Section, in the case of mandatory prepayments, in direct order
of maturity, and in the case of voluntary prepayments, ratably.

(d) Before repaying any Term Loans of any Class pursuant to this Section, the
Borrower shall select the Borrowing or Borrowings of the applicable Class to be
repaid and shall notify the Administrative Agent by telephone (confirmed by
telecopy) of such selection not later than 11:00 a.m., New York City time, three
Business Days before the scheduled date of such repayment. Each such repayment
of a Borrowing shall be applied ratably to the Loans included in such Borrowing
and shall be accompanied by accrued interest on the amount repaid.

64

--------------------------------------------------------------------------------



SECTION 2.10. Optional and Mandatory Prepayment of Loans. (a) Optional
Prepayments. The Borrower shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part without premium or penalty but
subject to Section 2.15 and the requirements of this Section.

(b) [Reserved].

(c) Asset Dispositions.

(i) Subject to Section 2.10(c)(iii) and Section 2.10(j), within five Business
Days after any Net Proceeds are received by or on behalf of any Wireline Company
in respect of any Asset Disposition other than an Applicable Asset Disposition,
the Borrower shall prepay Term Borrowings in an aggregate amount equal to such
Net Proceeds.

(ii) Subject to Section 2.10(c)(iii) and Section 2.10(j), within five Business
Days after any Net Proceeds of an Applicable Asset Disposition (any such Net
Proceeds, “Applicable Net Proceeds”) are received by or on behalf of any
Wireline Company, the Borrower shall prepay Term Borrowings in an aggregate
amount equal to (A) if and to the extent such Applicable Net Proceeds are
otherwise required to be applied to prepay, repay or repurchase (or to offer to
prepay, repay or repurchase) any Restricted Indebtedness (other than the
Applicable Indebtedness), the amount of such Applicable Net Proceeds required to
be so applied; and (B) without duplication of any amounts described in clause
(A), an amount equal to the Financing Percentage times such Applicable Net
Proceeds; provided that solely with respect to this Section 2.10(c)(ii)(B), the
Wireline Companies may, not later than five Business Days following the receipt
of such Applicable Net Proceeds, apply up to the Financing Percentage times such
Applicable Net Proceeds to repay the Applicable Indebtedness incurred with
respect to such Applicable Asset Disposition, and any amount of such Applicable
Net Proceeds so applied shall not be required to be applied to the prepayment of
Term Borrowings.

For purposes of this Section 2.10(c)(ii), the term “Financing Percentage” means,
with respect to any Applicable Asset Acquisition, the percentage obtained by
dividing (x) the amount of Applicable Indebtedness incurred with respect to such
Applicable Asset Acquisition by (y) the total consideration paid by the Wireline
Companies in such Applicable Asset Acquisition.

(iii) With respect to any Net Proceeds received by or on behalf of any Wireline
Company in respect of any Asset Disposition, if (A) the Wireline Companies
intend to apply all or a portion of the Net Proceeds from such Asset Disposition
within 12 months after receipt of such Net Proceeds (or, if the applicable
Wireline Company enters into a legally binding commitment to apply all or a
portion of such Net Proceeds within such 12-month period, within 18 months
following the receipt of such Net Proceeds), to acquire Replacement Assets, (B)
the property acquired in connection therewith will be included in the Collateral
at least to the extent that the property disposed of was included therein or
shall be property of a Collateral Support Party and (C) no Event of Default has
occurred and is continuing, then no prepayment will be required pursuant to this
Section 2.10(c) in respect of such Net Proceeds (or the portion of such Net
Proceeds, if applicable); provided that if all or such portion of such Net
Proceeds have not been so applied within such 12-month period (or, if the
applicable Wireline Company has entered into a legally binding commitment to
apply such Net Proceeds within such 12-month period, but has not applied such
Net Proceeds within 18 months following such receipt) a prepayment will be
required at that time (as applicable under Section 2.10(c)(i) or Section
2.10(c)(ii)) with respect to (A) the amount of such Net Proceeds that have not
been so applied by the end of such 12-month period or (B) if such Net Proceeds
were committed during such 12-month period to be applied but not so applied
within 18 months following the receipt of such Net Proceeds, the amount of such
Net Proceeds not so applied.

65

--------------------------------------------------------------------------------



(d) Casualty Events. Within five Business Days after any Net Proceeds are
received by or on behalf of any Wireline Company in respect of any Casualty
Event, the Borrower shall (subject to Section 2.10(j)) prepay Term Borrowings in
an aggregate amount equal to such Net Proceeds; provided that, if (i) the
Wireline Companies intend to apply all or a portion of the Net Proceeds from
such event, within 12 months after receipt of such Net Proceeds (or, if the
applicable Wireline Company enters into a legally binding commitment to apply
all or a portion of such Net Proceeds within such 12-month period, within 18
months following the receipt of such Net Proceeds), to repair, restore or
replace the property with respect to which such Net Proceeds were received or to
acquire Replacement Assets, and (ii) any property acquired in connection with
such application (whether as replacement property or Replacement Assets) will be
included in the Collateral at least to the extent that the property to be
replaced was included therein or shall be property of a Collateral Support
Party, then no prepayment will be required pursuant to this subsection in
respect of such Net Proceeds (or the portion of such Net Proceeds, if
applicable); provided, that if all or a portion of such Net Proceeds have not
been so applied within such 12-month period (or, if the applicable Wireline
Company has entered into a legally binding commitment to apply such Net Proceeds
within such 12-month period, but has not applied such Net Proceeds within 18
months following such receipt), a prepayment will be required at that time in an
amount equal to (A) the amount of such Net Proceeds that have not been so
applied by the end of such 12-month period or (B) if such Net Proceeds were
committed during such 12-month period to be applied but not so applied within 18
months following the receipt of such Net Proceeds, the amount of such Net
Proceeds not so applied.

(e) Allocation of Prepayments, Right to Decline Tranche B-6 and Tranche B-7
Mandatory Prepayments. Before any optional or mandatory prepayment of Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (h) of this Section. Optional prepayments shall be applied to such
Classes of Term Loans as directed by the Borrower in the notice of prepayment,
provided that such prepayments of any Class of Term Loan shall be applied in
accordance with the second sentence of Section 2.10(i). In the event of any
mandatory prepayment of Term Borrowings made at a time when Term Borrowings of
more than one Class remain outstanding, the aggregate amount of such prepayment
shall be allocated among the Term Borrowings of each Class pro rata based on the
aggregate principal amount of outstanding Borrowings of each such Class,
provided however that any Tranche B-6 Lender and any Tranche B-7 Lender may
elect, by notice to the Administrative Agent by telephone (confirmed by
telecopy) at least one Business Day prior to the prepayment date, to decline all
or any portion of any prepayment of its Tranche B-6 Term Loans or its Tranche
B-7 Term Loans, as applicable, pursuant to this Section (other than an optional
prepayment pursuant to paragraph (a) of this Section which may not be declined),
in which case the aggregate amount of the prepayment that would have been
applied to prepay Term Loans of any such Class but was so declined shall be
applied to prepay Term Borrowings of the other Classes on a ratable basis
(subject to the rights of the Tranche B-6 Lenders and the Tranche B-7 Lenders to
decline such payments as set forth in this proviso) until no Term Borrowings of
any other Class remain outstanding. All optional or mandatory prepayments of
Revolving Borrowings made at a time when Revolving Borrowings of more than one
Class remain outstanding shall be allocated among the Revolving Borrowings of
each Class pro rata based on the aggregate principal amount of outstanding
Borrowings of each such Class. All optional or mandatory prepayments of a
Revolving Borrowing shall be applied in accordance with the second sentence of
Section 2.10(i).

(f) Accrued Interest. Each prepayment of a Borrowing shall be accompanied by
accrued interest to the extent required by Section 2.12.

66

--------------------------------------------------------------------------------



(g) Optional Prepayment of Tranche B-6 Term Loans.

(i) Upon any prepayment or repricing of the Tranche B-6 Term Loans as part of a
Tranche B-6 Repricing Transaction prior to the date that is six months after the
Second Tranche B-6 Incremental Amendment Effective Date, the Borrower shall pay
a prepayment premium equal to 1.0% of the principal amount of the Tranche B-6
Term Loans prepaid or 1.0% of the principal repriced pursuant to such Tranche
B-6 Repricing Transaction, as the case may be (the “Tranche B-6 Prepayment
Fee”). Any such Tranche B-6 Prepayment Fee shall be paid to the Administrative
Agent for the ratable benefit of the affected Lenders; provided that any Lender
agreeing to such a Tranche B-6 Repricing Transaction may agree to waive any
Tranche B-6 Prepayment Fee payable to it.

(ii) Upon any prepayment or repricing of the Tranche B-7 Term Loans as part of a
Tranche B-7 Repricing Transaction prior to the date that is six months after the
Tranche B-7 Refinancing Amendment Effective Date, the Borrower shall pay a
prepayment premium equal to 1.0% of the principal amount of the Tranche B-7 Term
Loans prepaid or 1.0% of the principal repriced pursuant to such Tranche B-7
Repricing Transaction, as the case may be (the “Tranche B-7 Prepayment Fee”).
Any such Tranche B-7 Prepayment Fee shall be paid to the Administrative Agent
for the ratable benefit of the affected Lenders; provided that any Lender
agreeing to such a Tranche B-7 Repricing Transaction may agree to waive any
Tranche B-7 Prepayment Fee payable to it.

(h) Notice of Prepayments. The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07; provided further that,
the Borrower may deliver a conditional prepayment notice subject to the proviso
in Section 2.07(c). Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof.

(i) Partial Prepayments. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02, except as needed to apply fully the
required amount of a mandatory prepayment or to allocate an optional prepayment
of Term Loans or Revolving Loans as required by paragraph (e) of this Section.
Each prepayment of a Borrowing shall be applied ratably to the Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.12.

(j) Deferral of Prepayments. The Borrower may defer any mandatory prepayment
otherwise required under paragraph (c) or (d) above until the aggregate amount
of Net Proceeds otherwise required to be applied to prepay Borrowings pursuant
to paragraphs (c) and (d) above (whether resulting from one or more Asset
Dispositions or Casualty Events, but after giving effect to any applications of
proceeds permitted under such paragraphs) equals or exceeds $30,000,000, at
which time the entire unutilized amount of such Net Proceeds (not only the
amount in excess of $30,000,000) will be applied as provided in paragraphs (c)
and (d) above, as applicable.

67

--------------------------------------------------------------------------------



(k) Propco Equity Prepayments. (i) The Borrower shall have the right, at any
time and from time to time prior to April 30, 2017, to prepay in whole or in
part without premium or penalty the principal amount of Revolving Loans by
delivering to the applicable Revolving Lenders common stock of Propco (“Propco
Equity Interests”) (in lieu of cash), in each case, subject to Section 2.15 and
the terms and conditions set forth in this Section 2.10(k) (each, a “Propco
Equity Prepayment”).

(ii) The Borrower shall be entitled to deliver notice to the Administrative
Agent of a proposed Propco Equity Prepayment (a “Propco Equity Prepayment
Notice”), substantially in the form of Exhibit A to the First Amendment, but
only if at such time, each Revolving Lender (including, to the extent there are
any Separated Revolving Loans, each Affiliated Assignee) or its Affiliate has
received an irrevocable offer, in form and substance to be reasonably acceptable
to the Administrative Agent and such Revolving Lender, from one or more Approved
Counterparties to purchase all the Propco Equity Interests that are proposed to
be delivered to such Revolving Lender or such Affiliate in such Propco Equity
Prepayment Notice for an aggregate cash purchase price that is not less than the
aggregate principal amount of such Revolving Lender’s Revolving Loans to be
repaid in such Propco Equity Prepayment (any such offer, an “Approved
Counterparty Offer”). Each Approved Counterparty Offer may state that such offer
is conditioned upon the occurrence or non-occurrence of any event specified
therein (the “Approved Counterparty Offer Conditions”), in which case such offer
may be withdrawn by the Approved Counterparty (by notice to each Revolving
Lender on or prior to the specified prepayment date) if any such condition is
not satisfied. For the avoidance of doubt, the Borrower shall be entitled to
make a Propco Equity Prepayment to a Revolving Lender or its Affiliate only if
the Approved Counterparty Offer that relates to such Propco Equity Interests (x)
will remain outstanding and in full force and effect following the receipt of
such Propco Equity Interests by such Revolving Lender or such Affiliate and (y)
shall have become unconditional at the time such Propco Equity Prepayment is
made.

(iii) Notwithstanding Section 2.10(h), the delivery of Propco Equity Prepayment
Notices shall be governed by this Section 2.10(k). The Borrower shall deliver
any Propco Equity Prepayment Notice to the Administrative Agent not later than
11:00 a.m., New York City time, one Business Day before the date of the
applicable Propco Equity Prepayment or at such other time as the Administrative
Agent shall agree. Subject to Section 2.15, (x) the Borrower shall state in each
Propco Equity Prepayment Notice that the consummation of the applicable Propco
Equity Prepayment is expressly conditioned upon (A) the Borrower’s receipt of a
certificate from each Approved Counterparty for such prepayment, on and as of
the date the applicable Propco Equity Prepayment is to be consummated, to the
effect that the applicable Approved Counterparty Offer Conditions have been
satisfied or duly waived by such Approved Counterparty as of such date (a copy
of which certificate shall be delivered by the Borrower to the Administrative
Agent for distribution to each Revolving Lender or its applicable Affiliate),
(B) the Borrower’s delivery of a certificate of a Responsible Officer to the
Administrative Agent, on and as of the date the applicable Propco Equity
Prepayment is to be consummated, to the effect that the representations and
warranties of the Borrower set forth in the Propco Equity Prepayment Notice that
are qualified by materiality are true and correct, and the representations and
warranties that are not so qualified are true and correct in all material
respects, in each case, on and as of such prepayment date and (C) the Borrower’s
and the Administrative Agent’s receipt of a Revolving Lender Participation
Notice from each Revolving Lender stating that such Revolving Lender or its
Affiliate agrees or declines to receive Propco Equity Interests in the Propco
Equity Prepayment as set forth in the Propco Equity Prepayment Notice, which
conditions may not be waived without the prior consent of the Administrative
Agent and the Revolving Lenders, and such notice shall be revoked (and no such
Propco Equity Prepayment shall be consummated) if any such condition described
in this clause (x) is not satisfied, and (y) any Propco Equity Prepayment Notice
delivered by the Borrower may state that such notice is conditioned upon the
occurrence or non-occurrence of any event specified therein, in which case such
Propco Equity Prepayment Notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified prepayment date set forth in
such notice) if any such condition is not satisfied. Each such Propco Equity
Prepayment Notice shall specify the prepayment date, the principal amount of
each Revolving Borrowing or portion thereof to be prepaid and the number of
shares of Propco Equity Interests proposed to be delivered to each Revolving
Lender or its Affiliate on the prepayment date as payment of such principal
amount. Promptly following receipt of any such Propco Equity Prepayment Notice,
the Administrative Agent shall advise the Revolving Lenders (including, to the
extent there are any Separated Revolving Loans, each Affiliated Assignee) and
any of their applicable Affiliates of the contents thereof and shall provide a
copy of such Propco Equity Prepayment Notice to such Revolving Lenders
(including, to the extent there are any Separated Revolving Loans, any
Affiliated Assignee) and such applicable Affiliates.

68

--------------------------------------------------------------------------------



(iv) Promptly following receipt of a Propco Equity Prepayment Notice, each
Revolving Lender (which may include, for the avoidance of doubt, any Affiliated
Assignee holding Separated Revolving Loans) shall deliver notice (a “Revolving
Lender Participation Notice”) to the Borrower and the Administrative Agent,
substantially in the form of Exhibit B to the First Amendment, stating whether
it (or its Affiliate) (A) agrees to receive Propco Equity Interests as payment
of the principal amount of the Revolving Loans held by such Revolving Lender
(any such Revolving Lender with respect to a Propco Equity Prepayment, a
“Participating Revolving Lender”) or (B) declines to receive Propco Equity
Interests as payment of the principal amount of its Revolving Loans (any such
Revolving Lender with respect to a Propco Equity Prepayment, a “Declining
Revolving Lender”). Any Revolving Lender that has not delivered a Revolving
Lender Participation Notice by 2:00 p.m., New York City time, one Business Day
before the date of the applicable Propco Equity Prepayment shall be deemed to be
a Declining Revolving Lender.

(v) Each Declining Revolving Lender with respect to a Propco Equity Prepayment
shall not receive Propco Equity Interests in such proposed Propco Equity
Prepayment, and shall instead receive cash in an amount equal to the principal
amount of its Revolving Loans to be repaid in such Propco Equity Prepayment.

(vi) All accrued and unpaid interest on Revolving Loans that are the subject of
a Propco Equity Prepayment, and any amounts due and payable pursuant to Section
2.15, shall be paid to Participating Revolving Lenders and Declining Revolving
Lenders in cash as and to the extent required by Section 2.12 or Section 2.15,
as applicable.

(vii) In connection with any Propco Equity Prepayment, the Revolving Lenders
hereby consent and authorize the Administrative Agent to enter into amendments
(which may be executed and delivered solely by the Borrower and the
Administrative Agent) to this Agreement and the other Loan Documents with the
Borrower as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in order to reflect any technical changes
necessary to give effect to such Propco Equity Prepayment in accordance with its
terms as set forth herein.

(viii) Each Participating Revolving Lender authorizes and directs the
Administrative Agent to make such adjustments to the Register as are necessary
to reflect the payment of its Revolving Loans upon consummation of any Propco
Equity Prepayment (including, for the avoidance of doubt, with respect to that
portion thereof prepaid with Propco Equity Interests).

SECTION 2.11. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender (other than a Defaulting Lender) a
commitment fee, which shall accrue at the applicable Commitment Fee Rate on the
average daily unused amount of the applicable Revolving Commitment of such
Revolving Lender and the during the period from and including the Sixth ARCA
Effective Date to but excluding the date on which such Commitment terminates.
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the Revolving
Commitments of the relevant Class terminate, commencing on the first such date
to occur after the Sixth ARCA Effective Date. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

69

--------------------------------------------------------------------------------



(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender (other than a Defaulting Lender) a participation fee
with respect to its participations in Letters of Credit, which shall accrue at
the same Applicable Rate used to determine the interest rate applicable to
Eurodollar Revolving Loans of such Revolving Lender on the average daily amount
of such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Sixth
ARCA Effective Date to but excluding the later of the date on which such
Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank a fronting fee,
which shall accrue at the rate of 0.25% per annum on the average daily amount of
the LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) with respect to each Letter of Credit issued by such Issuing Bank
during the period from and including the Sixth ARCA Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure with respect to Letters of
Credit issued by such Issuing Bank, as well as such Issuing Bank’s standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Sixth ARCA
Effective Date; provided that all such fees shall be payable to the applicable
Revolving Lenders on the date on which the Revolving Commitments of such
Revolving Lenders terminate and any such fees accruing after the date on which
the Revolving Commitments of such Revolving Lenders terminate shall be payable
on demand. Any other fees payable to any Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account
and the account of the Collateral Agent, fees payable in the amounts and at the
times separately agreed upon between the Borrower and such Agents.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

(e) Notwithstanding any assignment of Separated Revolving Loans by an Affiliated
Revolving Lender to its Affiliated Assignee in accordance with Section
9.04(b)(ii)(B), all interest, fees and other amounts payable to Revolving
Lenders hereunder shall be paid to the Administrative Agent for distribution to
the Affiliated Revolving Lenders.

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing of each
Class shall bear interest at the Alternate Base Rate plus the Applicable Rate
for such Class.

(b) The Loans comprising each Eurodollar Borrowing of each Class shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate for such Class.

70

--------------------------------------------------------------------------------



(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder or under any other
Loan Document is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of any
principal of any Loan or any LC Disbursements, 2% plus the rate otherwise
applicable to such Loan or LC Disbursement as provided in the preceding
paragraphs of this Section or (ii) in the case of any other overdue amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank;

71

--------------------------------------------------------------------------------



(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit, commitments
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or Issuing Bank, as the case
may be, for such additional costs incurred or reduction suffered; provided that
such amounts shall be proportionate to the amounts that such Lender or Issuing
Bank charges other borrowers or account parties for such additional costs
incurred or reductions suffered on loans or letters of credit, as the case may
be, similarly situated to the Borrower in connection with substantially similar
facilities.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender or Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company for
any such reduction suffered; provided that such amounts shall be proportionate
to the amounts that such Lender or Issuing Bank charges other borrowers or
account parties for such reductions suffered on loans or letters of credit, as
the case may be, similarly situated to the Borrower in connection with
substantially similar facilities.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 Business Days
after receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

72

--------------------------------------------------------------------------------



SECTION 2.15. Break Funding Payments. In the event of (a) the payment by or on
behalf of the Borrower of any principal of any Eurodollar Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto (including as a result of an
Event of Default), (c) the failure by the Borrower to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.10(h) or Section 2.10(k) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18 or Section 9.02(c), then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

SECTION 2.16. Taxes. (a) Except as required by applicable law, any and all
payments by or with respect to any obligation of the Borrower under any Loan
Document shall be made free and clear of and without deduction or withholding
for any Taxes; provided that if any applicable law (as determined in the good
faith discretion of the applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent and such Tax
is an Indemnified Tax, then (i) the sum payable by the Borrower shall be
increased as necessary so that after making all required deductions and
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section 2.16) any Recipient receives an amount equal to
the sum it would have received had no such deductions or withholdings been made,
(ii) the applicable withholding agent shall make such deductions and
withholdings and (iii) the applicable withholding agent shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law.

For purposes of determining withholding Taxes imposed under FATCA, from and
after the Sixth ARCA Effective Date, the Borrower and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
the Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(b) In addition, the Borrower shall pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.

(c) The Borrower shall indemnify each Recipient, within 10 Business Days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A copy of a receipt or any other document evidencing payment delivered to the
Borrower by a Recipient, or by the Administrative Agent on its own behalf or on
behalf of a Recipient, shall be conclusive absent manifest error.

73

--------------------------------------------------------------------------------



(d) As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 2.16, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender's failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.16(f)(ii)(A) and Section 2.16(f)(ii)(C)
below) shall not be required if in the Lender's reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

74

--------------------------------------------------------------------------------



(A) Each Lender that is a U.S. person as defined in Section 7701(a)(30) of the
Code shall deliver to the Borrower and the Administrative Agent, and if
applicable, the assigning Lender (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) on or
before the date on which it becomes a party to this Agreement (or, in the case
of (x) a Participant, on or before the date on which such Participant purchases
the related participation and (y) an assignee, on or before the effective date
of such assignment), an executed original of Internal Revenue Service Form W-9
certifying that such Lender is exempt from the U.S. Federal backup withholding
tax. Each Lender that is not a U.S. person as defined in Section 7701(a)(30) of
the Code (a “Foreign Lender”) shall, to the extent it is legally able to do so,
deliver to the Borrower and the Administrative Agent, and if applicable, the
assigning Lender (or, in the case of a Participant, to the Lender from which the
related participation shall have been purchased) on or before the date on which
it becomes a party to this Agreement (or, in the case of (x) a Participant, on
or before the date on which such Participant purchases the related participation
and (y) an assignee, on or before the effective date of such assignment) (and
from time to time thereafter upon the reasonable request of the Borrower or
Administrative Agent) either:

(1) an executed original of Internal Revenue Service Form W-8ECI, Form W-8BEN,
W-8BEN-E, as applicable (with respect to eligibility for benefits under any
income tax treaty), or Form W-8IMY or successor and related applicable forms, as
the case may be, certifying to such Foreign Lender’s entitlement as of such date
to an exemption from or reduction of United States withholding tax with respect
to payments to be made under this Agreement, or

(2) in the case of a Foreign Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and that does not comply with the requirements
of clause (A) hereof, (x) a statement in form and content reasonably acceptable
to the Administrative Agent and the Borrower, substantially in the form of
Exhibits F-1 through F-4, to the effect that such Foreign Lender is eligible for
a complete exemption from withholding of U.S. Taxes under Code section 871(h) or
881(c) (a “Foreign Lender Complete Exemption Certificate”), and (y) an executed
original of Internal Revenue Service Form W-8BEN or any successor and related
applicable form.

Further, each Foreign Lender agrees, (i) to the extent it is not precluded from
doing so by a Change in Law and otherwise legally able to do so, to deliver to
the Borrower and the Administrative Agent, and if applicable, the assigning
Lender (or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased), from time to time, an executed
original of the applicable Form W-8 or successor and related applicable forms or
certificates, on or before the date that any such form or certificate, as the
case may be, expires or becomes obsolete or invalid in accordance with
applicable U.S. laws and regulations, (ii) in the case of a Foreign Lender that
delivers a Foreign Lender Complete Exemption Certificate, to deliver to the
Borrower and the Administrative Agent, and if applicable, the assigning Lender
(or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased), such statement on an annual basis
reasonably promptly after the anniversary of the date on which such Foreign
Lender became a party to this Agreement (or, in the case of a Participant, the
date on which the Participant purchased the related participation), and (iii) to
notify promptly the Borrower and the Administrative Agent (or, in the case of a
Participant, the Lender from which the related participation shall have been
purchased) if it is no longer able to deliver, or if it is required to withdraw
or cancel, any form or certificate previously delivered by it pursuant to this
Section 2.16(f).

(B) In addition, but without duplication of the covenant as to United States
withholding tax contained in Section 2.16(f)(i) and (ii), any Lender that is
entitled to an exemption from or reduction of withholding Tax under the law of
the jurisdiction(s) in which the Borrower is organized, or any treaty to which
any such jurisdiction is a party, with respect to payments under this Agreement
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law, such properly completed and executed
original documentation prescribed by applicable law or reasonably requested by
the Borrower as will permit such payments to be made without withholding or at a
reduced rate.

75

--------------------------------------------------------------------------------



(C) If a payment made to any Lender under any Loan Document would be subject to
United States federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (C), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) If any Agent, Lender or Issuing Bank determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified or with respect to which an indemnifying party has paid
additional amounts pursuant to this Section 2.16, it shall pay over such refund
to such indemnifying party (but only to the extent of indemnity payments made,
or additional amounts paid, under this Section 2.16 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses of such Agent,
Lender or Issuing Bank and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that such
indemnifying party, upon the request of such Agent, Lender or Issuing Bank,
agrees to repay the amount paid over to such indemnifying party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent, Lender or Issuing Bank in the event such Agent, Lender
or Issuing Bank is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (g), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (g) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section shall not be construed to require any Agent,
Lender or Issuing Bank to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to the
indemnifying party or any other Person.

(h) Each party's obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

76

--------------------------------------------------------------------------------



SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) no later than
2:00 pm, New York City time, on the date when due, in immediately available
funds, without set off or counterclaim; provided that, in the case of a Propco
Equity Prepayment, the Borrower shall be permitted to pay the principal amount
of Separated Revolving Loans held by Participating Revolving Lenders by
delivering Propco Equity Interests on the terms provided therefor elsewhere
herein no later than such time, on the date when due, without set off or
counterclaim. Any payments received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent to the applicable
account designated to the Borrower, except payments to be made directly to an
Issuing Bank as expressly provided herein and except that (i) payments pursuant
to Section 2.14, 2.15 or 2.16 and Section 9.03 shall be made directly to the
Persons entitled thereto, (ii) payments made pursuant to other Loan Documents
shall be made to the Persons specified therein and (iii) in the case of a Propco
Equity Prepayment, payments of Propco Equity Interests shall be made in
accordance with the instructions specified for such purpose by each
Participating Revolving Lender in its Revolving Lender Participation Notice. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars; provided, however, that, in the case of a
Propco Equity Prepayment, the Borrower shall be permitted to pay the principal
amount of Revolving Loans held by Participating Revolving Lenders by delivering
Propco Equity Interests on the terms provided therefor elsewhere herein.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder (after giving effect to all
applicable grace periods and/or cure periods, if any), such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
any Wireline Company or Affiliate thereof (as to which the provisions of this
paragraph shall apply except as provided in clause (ii) of this Section
2.17(c)). The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

77

--------------------------------------------------------------------------------



(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of any of the Lenders or any Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to such Lenders or Issuing Bank, as
the case may be, the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or such Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(d) or (e), 2.05(a) or (b), 2.17(d) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

(f) Notwithstanding any contrary provision hereof, in the case of a prepayment
or repayment of principal of Revolving Loans, such prepayment or repayment shall
be applied first to reduce the principal amount of Separated Revolving Loans
held by an Affiliated Assignee (if any), and, after repayment in full thereof,
second to reduce the principal amount of Revolving Loans held by its Affiliated
Revolving Lender. All other amounts payable in respect of Separated Revolving
Loans and/or Corresponding Commitments shall be paid to the Affiliated Revolving
Lenders.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and out-of-pocket expenses incurred by
any Lender in connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.14, or the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.16, or (ii) any Lender is a Defaulting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights (other than its existing rights to payments pursuant to
Sections 2.14 or 2.16) and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent (and if a Revolving Commitment
is being assigned, the Issuing Banks), which consents shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (iii) the Borrower, the Defaulting Lender (if any) or such
assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b)(ii)(C) and (iv) in the case of any
such assignment resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

78

--------------------------------------------------------------------------------



SECTION 2.19. Refinancing Amendments. (a) The Borrower may obtain, from any
Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness in
the form of (x) Other Term Loans or Other Term Commitments or (y) Other
Revolving Loans or Other Revolving Commitments, in each case, to refinance all
or any portion of the Loans and Commitments hereunder (which for this purpose
will be deemed to include any then outstanding Other Revolving Commitments,
Other Revolving Loans and/or Other Term Loans), pursuant to a Refinancing
Amendment; provided that such Credit Agreement Refinancing Indebtedness (i) will
rank pari passu in right of payment and of security with the other Loans and
Commitments hereunder, (ii) will have such pricing, fees (including upfront fees
and OID), optional prepayment terms, redemption premiums and subordination terms
as may be agreed by the Borrower and the Lenders thereof, (iii) (x) with respect
to any Other Term Loans or Other Term Commitments, will have a maturity date
that is not prior to the maturity date of the Class of Term Loans or Revolving
Commitments being refinanced, and will have a Weighted Average Life to Maturity
that is not shorter than the remaining Weighted Average Life to Maturity of the
Class of Term Loans being refinanced (if applicable) and (y) with respect to any
Other Revolving Loans or Other Revolving Commitments, will have a maturity date
that is not prior to the maturity date with respect to the Class of Revolving
Commitments or Class of Term Loans being refinanced and (iv) except as otherwise
permitted herein, will have terms and conditions taken as a whole that are
substantially identical to, or no more favorable to the Lenders providing such
Credit Agreement Refinancing Indebtedness than, the Refinanced Debt; provided
further that (x) the terms and conditions applicable to such Credit Agreement
Refinancing Indebtedness may provide for any additional or different financial
or other covenants or other provisions that are agreed between the Borrower and
the Lenders thereof and applicable only during periods after the Latest Maturity
Date that is in effect on the date such Credit Agreement Refinancing
Indebtedness is incurred or obtained and (y) the effectiveness of any
Refinancing Amendment, together with the effectiveness of any increase in
Revolving Commitments, shall not result in there being more than four separate
maturity dates in effect for all Revolving Commitments. The effectiveness of any
Refinancing Amendment shall be subject to the satisfaction on the date thereof
of each of the conditions set forth in Section 4.03(a) and (b). Each Class of
Credit Agreement Refinancing Indebtedness incurred under this Section 2.19 shall
be in an aggregate principal amount that is not less than $50,000,000 and an
integral multiple of $1,000,000 in excess thereof. Any Refinancing Amendment may
provide for the issuance of Letters of Credit for the account of the Borrower,
pursuant to any Other Revolving Commitments established thereby, on terms
substantially equivalent to the terms applicable to Letters of Credit under the
Revolving Commitments hereunder. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Refinancing Amendment. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto (including any amendments
necessary to treat the Loans and Commitments subject thereto as Other Term
Loans, Other Revolving Loans, Other Revolving Commitments and/or Other Term
Commitments). Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section
2.19. In addition, if so provided in the relevant Refinancing Amendment and with
the consent of each Issuing Bank, participations in Letters of Credit expiring
on or after the Revolving Maturity Date shall be reallocated from Lenders
holding Revolving Commitments hereunder to Lenders holding extended revolving
commitments in accordance with the terms of such Refinancing Amendment;
provided, however, that such participation interests shall, upon receipt thereof
by the relevant Lenders holding such extended revolving commitments, be deemed
to be participation interests in respect of such extended revolving commitments
and the terms of such participation interests (including, without limitation,
the commission applicable thereto) shall be adjusted accordingly.

79

--------------------------------------------------------------------------------



(b) This Section 2.19 shall supersede any provisions in Section 2.17 or 9.02 to
the contrary.

ARTICLE 3
Representations and Warranties

The Borrower represents and warrants to the Lender Parties that:

SECTION 3.01. Organization; Powers. Each of the Wireline Companies is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required by
applicable law.

SECTION 3.02. Authorization; Enforceability. The execution, delivery and
performance of the Loan Documents by each Wireline Company are within its
corporate (or other organizational) powers and have been duly authorized by all
necessary corporate (or other organizational) action with respect to such
Wireline Company. This Amended Agreement has been duly executed and delivered by
the Borrower and constitutes, and each other Loan Document to which any Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Borrower or such Loan
Party, as the case may be, in each case enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The execution, delivery and
performance by each Wireline Company of the Loan Documents to which they are a
party and the consummation of the financing contemplated by the Loan Documents
(a) do not require any material Governmental Authorization, except (i) such as
have been or, prior to or concurrently with the Sixth ARCA Effective Date, will
be obtained or made and are or, prior to or concurrently with the Sixth ARCA
Effective Date, will be in full force and effect, (ii) notices required to be
filed with the FCC or any applicable PUC after the Sixth ARCA Effective Date,
and (iii) filings necessary to perfect the Transaction Liens, (b) will not
violate (1) any applicable law or regulation applicable to any Wireline Company,
(2) the charter, by-laws or other organizational documents of any Wireline
Company or (3) any material Governmental Authorization in any material respect,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon any Wireline Company or any of its assets, or give
rise to a right thereunder to require any payment to be made by any Wireline
Company or give rise to a right of, or result in, termination, cancellation or
acceleration of any obligation thereunder, and (d) will not result in the
creation or imposition of any Lien (other than the Transaction Liens) on any
asset of any Wireline Company, except, with respect to clauses (b)(1), (c) and
(d), to the extent any of the foregoing could not reasonably be expected to have
a Material Adverse Effect.

80

--------------------------------------------------------------------------------



SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Administrative Agent its consolidated balance
sheet and statements of income, stockholders equity and cash flows as of and for
the Fiscal Year ended December 31, 2014, reported on by PricewaterhouseCoopers
LLP, independent public accountants, certified by its chief financial officer.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP.

(b) Since December 31, 2014, there has been no state of facts, change,
development, event, effect, condition or occurrence that, individually or in the
aggregate, has had a Material Adverse Effect.

SECTION 3.05. Properties. (a) Each of the Wireline Companies has good title to,
or valid leasehold interests in, all its real and personal property material to
its business, except for Liens permitted under Section 6.02, and minor defects
in title that do not interfere with its ability to conduct its business as
currently conducted and except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

(b) Each of the Wireline Companies owns, or has the right to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Wireline Companies does not
infringe upon the rights of any other Person, except for any such failure to own
or have license or such infringements that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

(c) Schedule 3.05 sets forth the correct address of each material real property
having a Fair Market Value (as reasonably determined by a Financial Officer in
good faith) exceeding $10,000,000 that is owned by any Wireline Company as of
the Sixth ARCA Effective Date after giving effect to the Propco Transactions.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting any Wireline Company that (i) could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, or
(ii) involve any of the Loan Documents.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any other
Wireline Company (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received written notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

81

--------------------------------------------------------------------------------



(c) Since the Sixth ARCA Effective Date, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or could reasonably be expected to result in, a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Wireline
Companies is in compliance with (a) all laws, regulations and Governmental
Authorizations, in each case applicable to it or its property and (b) all
indentures, agreements and other instruments binding upon it or its property,
except, in each case, where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

SECTION 3.08. Investment Company Status. No Wireline Company is required to be
regulated as an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Wireline Companies has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except (a)
Taxes that are being contested in good faith by appropriate proceedings and for
which the applicable Wireline Company has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. As of the Sixth ARCA Effective
Date, the Tax Sharing Agreement and the Tax Matters Agreements are the only
agreements among the Loan Parties regarding tax sharing, tax reimbursement or
tax indemnification.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11. Disclosure. As of the Sixth ARCA Effective Date, the Borrower has
disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which any Wireline Company is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports, financial
statements, certificates or other information concerning any of the Wireline
Companies (other than the projections, budgets or other estimates, or
information of a general economic or industry nature concerning the Wireline
Companies) furnished by or on behalf of any Loan Party to any Lender Party in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished), when taken as a whole, contains as of the date
furnished any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed by
it to be reasonable at the time they were made; it being understood that
projections by their nature are uncertain and no assurance is being given that
the results reflected in such projected financial information will be achieved.

SECTION 3.12. Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of the Borrower in, each of its Subsidiaries and identifies
each Subsidiary that is a Guarantor, in each case as of the Sixth ARCA Effective
Date. All the Subsidiaries are, and will at all times be, fully consolidated in
the Borrower’s consolidated financial statements to the extent required by GAAP.

SECTION 3.13. Insurance. A description of all material insurance maintained by
or on behalf of the Wireline Companies as of the Sixth ARCA Effective Date has
been provided to the Administrative Agent. As of the Sixth ARCA Effective Date,
all premiums in respect of such insurance have been paid to the extent then due.

82

--------------------------------------------------------------------------------



SECTION 3.14. Labor Matters. Except those that, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, as of the Sixth ARCA
Effective Date, (i) there are no strikes, lockouts or other labor disputes
against any Wireline Company pending or, to the knowledge of the Borrower,
threatened and (ii) the hours worked by and payments made to employees of the
Wireline Companies have not violated the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law dealing with such matters. The
execution, delivery and performance by each Wireline Company of the Loan
Documents to which they are a party and the consummation of the financing
contemplated by the Loan Documents will not give rise to any right of
termination or right of renegotiation on the part of any union under any
material collective bargaining agreement by which any Wireline Company is bound.

SECTION 3.15. Solvency. On the Sixth ARCA Effective Date both immediately prior
to and immediately after giving effect to the Propco Transactions, (a) the fair
value of the assets of each Loan Party, at a fair valuation, exceeds its debts
and liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of each Loan Party exceeds the amount that will
be required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) no Loan Party will have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and proposed to be conducted after the
Sixth ARCA Effective Date.

SECTION 3.16. Licenses; Franchises. (a) Each of the Wireline Companies holds all
Regulatory Authorizations and all other material Governmental Authorizations
(including but not limited to franchises, ordinances and other agreements
granting access to public rights of way, issued or granted to any Wireline
Company by a state or federal agency or commission or other federal, state or
local or foreign regulatory bodies regulating competition and telecommunications
businesses) (collectively, the “Wireline Licenses”) that are required for the
conduct of its business as presently conducted and as proposed to be conducted,
except to the extent the failure to hold any Wireline Licenses would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(b) Each Wireline License is valid and in full force and effect and has not
been, or will not have been, suspended, revoked, cancelled or adversely
modified, except to the extent any failure to be in full force and effect or any
suspension, revocation, cancellation or modification has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. No Wireline License is subject to (i) any conditions or
requirements that have not been imposed generally upon licenses in the same
service, unless such conditions or requirements would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, or (ii)
any pending regulatory proceeding (other than those affecting the wireline
industry generally) or judicial review before a Governmental Authority, unless
such pending regulatory proceedings or judicial review would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
The Borrower does not have knowledge of any event, condition or circumstance
that would preclude any Wireline License from being renewed in the ordinary
course (to the extent that such Wireline License is renewable by its terms),
except where the failure to be renewed has not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(c) The licensee of each Wireline License is in compliance with each Wireline
License and has fulfilled and performed, or will fulfill or perform, all of its
material obligations with respect thereto, including with respect to the filing
of all reports, notifications and applications required by the Communications
Act or the rules, regulations, policies, instructions and orders of the FCC or
any PUC, and the payment of all regulatory fees and contributions, except (i)
for exemptions, waivers or similar concessions or allowances and (ii) where such
failure to be in compliance or to fulfill or perform its obligations or pay such
fees or contributions has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

83

--------------------------------------------------------------------------------



(d) A Wireline Company owns all of the Equity Interests in, and Controls, all of
the voting power and decision-making authority of, each licensee of the Wireline
Licenses, except where the failure to own such Equity Interests or Control such
voting power and decision-making authority of such licensees would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 3.17. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures reasonably designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
employees and to the knowledge of the Borrower, its directors and agents, are in
compliance in all material respects with Anti-Corruption Laws and applicable
Sanctions. None of the Borrower, any Subsidiary or, to the knowledge of the
Borrower or such Subsidiary, any of their respective directors, officers or
employees, is a Sanctioned Person, and no Borrowing or Letter of Credit, use of
proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

SECTION 3.18. Master Lease; Recognition Agreement. To the best knowledge of the
Borrower, each of the Master Lease and the Recognition Agreement is in full
force and effect and is the legal, valid and binding obligation of Holdco and,
to the knowledge of the Borrower, each other party thereto enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.19. EEA Financial Institution Status. No Loan Party is an EEA
Financial Institution.

ARTICLE 4
Conditions

SECTION 4.01. Sixth ARCA Effective Date. The effectiveness of the amendment and
restatement of the Fifth ARCA in the form of this Amended Agreement is subject
to the satisfaction of the following conditions precedent (the date on which all
of such conditions shall first be satisfied or waived in accordance with Section
9.02, the “Sixth ARCA Effective Date”):

(a) The Administrative Agent (or its counsel) shall have received counterparts
of (i) the Sixth Amendment and Restatement Agreement, that bears the signature
of the Borrower, each Guarantor, each Revolving Lender (which Revolving Lenders
in aggregate constitute the Required Lenders as of the Sixth ARCA Effective Date
immediately after the consummation of the Propco Transactions), the Term Lenders
party thereto (if any), the Administrative Agent and the Collateral Agent and
(ii) the Recognition Agreement, that bears the signature of Holdco and the
Landlord.

(b) The Administrative Agent shall have received the favorable legal opinions of
(i) Skadden, Arps, Slate, Meagher & Flom LLP, New York counsel to the Loan
Parties and (ii) John P. Fletcher, Esq., general counsel of the Borrower, in
each case addressed to the Lenders, the Administrative Agent, the Collateral
Agent and each Issuing Bank, dated the Sixth ARCA Effective Date, which opinions
shall cover such matters as the Administrative Agent shall reasonably request
(provided that no opinions as to tax matters will be requested) and shall be
reasonably satisfactory to the Administrative Agent. The Borrower hereby
requests such counsel to deliver such opinions.

84

--------------------------------------------------------------------------------



(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the execution, delivery and performance of the Loan Documents
to which such Loan Party is party and any other legal matters relating to the
Wireline Companies or the Loan Documents, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the Sixth
ARCA Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.03 (after giving effect to the Propco
Transactions), and demonstrating compliance, on a Pro Forma Basis after giving
effect to the Propco Transactions, with Section 6.13 and Section 6.14 for the
four fiscal quarter period ending December 31, 2014.

(e) The Administrative Agent shall have received, in each case for the account
of the applicable Persons (x) all fees and other amounts due and payable by any
Loan Party to any of the Lender Parties on or prior to the Sixth ARCA Effective
Date, including, to the extent invoiced (each such invoice to be accompanied by
customary backup documentation) 3 Business Days prior to the Sixth ARCA
Effective Date, reimbursement or payment of all reasonable out-of-pocket
expenses required to be reimbursed or paid by any Loan Party under the Loan
Documents or any fee, engagement or similar letter and (y) all accrued interest
on outstanding Revolving Loans, accrued commitment fees in respect of the
Revolving Commitments and accrued participation fees in respect of outstanding
Letters of Credit.

(f) The Collateral and Guarantee Requirement shall have been satisfied.

(g) The Administrative Agent shall have received copies of the Propco
Transaction Documents, certified by the President, a Vice President or a
Financial Officer of the Borrower as complete and correct, and shall be
reasonably satisfied with the terms and conditions thereof; it being understood
that the Propco Distribution Agreement executed on March 26, 2015, the forms of
the Master Lease and the Recognition Agreement delivered to the Administrative
Agent on April 20, 2015 and March 12, 2015, respectively, and the forms of each
other agreement attached to the Form 10 are acceptable to the Administrative
Agent. The Spinoff and the Debt Exchange shall have been consummated (or shall
be consummated substantially simultaneously with the effectiveness of the
amendment and restatement of the Fifth ARCA in the form of this Amended
Agreement), substantially in accordance with the terms of the applicable Propco
Transaction Documents and applicable material law and regulatory approvals
(including all material Regulatory Authorizations).

(h) Each of the Master Lease and the Recognition Agreement shall be in full
force and effect in accordance with its terms, and the Administrative Agent
shall have received a certificate, dated the Sixth ARCA Effective Date, signed
by the President, a Vice President or the General Counsel of Holdco to such
effect.

(i) The outstanding principal amount of all Revolving Loans, Tranche A-3 Term
Loans, Tranche A-4 Term Loans and Tranche B-4 Term Loans (each as defined in the
Fifth ARCA), including all accrued interest thereon and any other amounts due
and payable with respect thereto, shall have been paid in full or otherwise
satisfied and discharged (whether in cash or pursuant to the Debt Exchange).

85

--------------------------------------------------------------------------------



(j) The Administrative Agent shall have received a copy of the solvency opinion
from Duff & Phelps rendered in connection with the Spinoff.

(k) The Lenders shall have received, no later than three Business Days prior to
the Sixth ARCA Effective Date, all documentation and other information about the
Borrower and the Guarantors as has been reasonably requested by the
Administrative Agent or Lenders that they reasonably determine is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the Act, that has
been reasonably requested at least five Business Days in advance of the Sixth
ARCA Effective Date.

(l) The Private Letter Ruling shall not have been revoked or modified in any
material respect.

SECTION 4.02. [Reserved].

SECTION 4.03. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents that are qualified by materiality shall be true and correct, and the
representations that are not so qualified shall be true and correct in all
material respects, in each case, on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (other than with respect to any representation and warranty that
expressly relates to an earlier date, in which case such representation and
warranty shall be true and correct in all material respects as of such earlier
date).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, renewal or extension of such Letter of Credit, as applicable, no
Default shall have occurred and be continuing.

Each Borrowing and each issuance, renewal or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrower on
the date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.

ARTICLE 5
Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent on behalf of each Lender (and
the Administrative Agent will make available to each Lender):

(a) as soon as available and in no event later than 90 days after the end of
each Fiscal Year, its audited consolidated balance sheet and related statements
of operations, stockholders’ equity and cash flows as of the end of and for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all reported on by PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

86

--------------------------------------------------------------------------------



(b) as soon as available and in no event later than 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year, its consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such Fiscal Quarter and the then elapsed
portion of the Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous Fiscal Year, all certified by a
Financial Officer as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b), a certificate of a Financial Officer (i) certifying as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with Sections
6.13 and 6.14, (iii) to the extent that any such change in GAAP has an impact on
such financial statements, stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04, and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate and (iv) certifying as to the amounts of Available Cash,
Available Distributable Cash and Available Equity Proceeds as of the date of
such certificate and setting forth reasonably detailed calculations thereof;

(d) within 60 days after the beginning of each Fiscal Year, a detailed
consolidated budget for such Fiscal Year (including a projected consolidated
balance sheet and related statements of projected operations and cash flows as
of the end of and for such Fiscal Year and setting forth the assumptions used in
preparing such budget) and, promptly when available, any significant revisions
of such budget approved by the board of directors of the Borrower;

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Wireline
Company with the SEC or with any national securities exchange, or distributed by
the Borrower to its shareholders generally, as the case may be; and

(f) promptly following any reasonable written request by the Administrative
Agent therefor, (i) copies of all material reports and written information to
and from (A) the FCC or any PUC with jurisdiction over the property or business
of any Wireline Company or (B) the United States Environmental Protection
Agency, or any state or local agency responsible for environmental matters, the
United States Occupational Health and Safety Administration, or any state or
local agency responsible for health and safety matters, or any successor or
other agencies or authorities concerning environmental, health or safety
matters, (ii) copies of any statement or report furnished to RUS in connection
with the RUS Grant and Security Agreement or (iii) such other information
regarding the operations, business affairs and financial condition of any
Wireline Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

(g) [Reserved].

87

--------------------------------------------------------------------------------



(h) any financial statement or other materials required to be delivered pursuant
to this Section 5.01 shall be deemed to have been delivered on the date on which
such information is posted on the Borrower's website on the Internet or by the
Administrative Agent on an IntraLinks or similar site to which Lenders have been
granted access or shall be available on the SEC’s website on the Internet at
www.sec.gov; provided that (i) the Borrower shall give notice of any such
posting to the Administrative Agent (who shall then give notice of any such
posting to the Lenders), and (ii) the Borrower shall deliver paper copies of any
such documents to the Administrative Agent if the Administrative Agent requests
the Borrower to deliver such paper copies. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of any certificate required by Section 5.01(c) to the Administrative Agent.
Except for such certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents. Furthermore, if any financial statement or other materials required
to be delivered under this Agreement shall be required to be delivered on any
date that is not a Business Day, such information may be delivered to the
Administrative Agent on the next succeeding Business Day after such date.

The Borrower represents and warrants that it, its controlling Person and any
Subsidiary, in each case, if any, either (i) has no registered or publicly
traded securities outstanding, or (ii) files its financial statements with the
SEC and/or makes its financial statements available to potential holders of its
144A securities, and, accordingly, the Borrower hereby (x) authorizes the
Administrative Agent to make the financial statements to be provided under
Section 5.01(a) and (b) above, along with the Loan Documents, available to
Public-Siders and (y) agrees that at the time such financial statements are
provided hereunder, they shall already have been made available to holders of
its securities. The Borrower will not request that any other material be posted
to Public-Siders without expressly representing and warranting to the
Administrative Agent in writing that such materials do not constitute material
non-public information within the meaning of the federal securities laws or that
the Borrower has no outstanding publicly traded securities, including 144A
securities.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent (and the Administrative Agent will make available to each
Lender) prompt written notice of a Responsible Officer obtaining Knowledge of
any of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Wireline
Company or any Affiliate thereof that could reasonably be expected to result in
a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(d) (i) the occurrence of, or receipt of a written notice of any claim with
respect to, any Environmental Liability that could reasonably be expected to
result in a Material Adverse Effect, or (ii) receipt of a written notice of
non-compliance with any Environmental Law or permit, license or other approval
required under any Environmental Law to the extent such non-compliance could
reasonably be expected to result in a Material Adverse Effect; and

(e) (i) non-compliance with any Regulatory Authorization, to the extent such
non-compliance could reasonably be expected to have a Material Adverse Effect,
or (ii) receipt of any written notice from any Governmental Authority in
relation to the continuation, validity, renewal or conditions attaching to any
Regulatory Authorization which could reasonably be expected to have a Material
Adverse Effect.

88

--------------------------------------------------------------------------------



Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Information Regarding Collateral. (a) The Borrower will furnish to
the Collateral Agent prompt written notice of any change in (i) any Loan Party’s
legal name, jurisdiction of organization, chief executive office or principal
place of business, (ii) any Loan Party’s identity or form of organization or
(iii) any Loan Party’s federal Taxpayer Identification Number. No later than 10
Business Days after any change referred to in the preceding sentence, the
Borrower shall confirm to the Collateral Agent (and, as and when available,
provide any information reasonably requested by the Collateral Agent) that all
filings have been made under the Uniform Commercial Code (or that the Borrower
has provided to the Collateral Agent all information required or reasonably
requested by the Collateral Agent in order for it to make such filings), and all
other actions have been taken, that are required so that such change will not at
any time adversely affect the validity, perfection or priority of any
Transaction Lien on any of the Collateral.

(b) Each year, at the time annual financial statements with respect to the
preceding Fiscal Year are delivered pursuant to Section 5.01(a), the Borrower
will deliver to the Administrative Agent a certificate of a Financial Officer
and its chief legal officer (i) setting forth, with respect to each Loan Party,
the information required pursuant to Parts A-1 and A-2 of the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Sixth ARCA
Effective Date (or the effective date of such Loan Party’s Security Agreement
supplement) or the date of the most recent certificate delivered pursuant to
this subsection and (ii) certifying that all Uniform Commercial Code financing
statements (including fixture filings, as applicable) or other appropriate
filings, recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each appropriate office in each jurisdiction identified pursuant to
clause (i) above to the extent necessary to protect and perfect the Transaction
Liens for a period of at least 18 months after the date of such certificate
(except as noted therein with respect to any continuation statements to be filed
within such period).

SECTION 5.04. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect (i) its legal
existence and (ii) the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business, except, in the case of clause (ii), where the failure to do so could
not reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 or any disposition of assets permitted
under Section 6.05.

SECTION 5.05. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations other than Indebtedness, including Tax
liabilities, that, if not paid, could reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the applicable Wireline Company has set aside on
its books adequate reserves with respect thereto in accordance with GAAP, and
(c) such contest effectively suspends collection of the contested obligation and
the enforcement of any Lien securing such obligation.

89

--------------------------------------------------------------------------------



SECTION 5.06. Maintenance of Properties; Insurance; Casualty and Condemnation.
(a) Except as otherwise permitted in Section 6.05, the Borrower will, and will
cause each of its Subsidiaries to, keep and maintain all property used in the
conduct of its business in good working order and condition, ordinary wear and
tear (and damage caused by casualty) excepted, except where the failure to take
such actions could not reasonably be expected to result in a Material Adverse
Effect.

(b) The Borrower will, and will cause each of its Subsidiaries to, maintain,
with financially sound and reputable insurance companies insurance in such
amounts and against such risks as may be required by law or as the Borrower
reasonably and in its good faith business judgment believes are customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations. Fire and extended
coverage policies maintained with respect to any Collateral shall be endorsed or
otherwise amended to include a lenders’ loss payable clause in favor of the
Collateral Agent and providing for losses thereunder to be payable to the
Collateral Agent or its designee as additional loss payee as its interests may
appear. Commercial general liability policies shall be endorsed to name the
Collateral Agent as an additional insured. Each such policy referred to in this
paragraph (b) also shall provide that it shall not be canceled, modified with
respect to endorsements or loss payable provisions or not renewed (x) by reason
of nonpayment of premium except upon at least 10 days’ prior written notice
thereof by the insurer to the Collateral Agent (giving the Collateral Agent the
right to cure defaults in the payment of premiums) or (y) for any other reason
except upon at least 30 days’ prior written notice thereof by the insurer to the
Collateral Agent. The Borrower shall deliver to the Collateral Agent, prior to
the cancellation or nonrenewal, or modification of any endorsement or loss
payable provisions of any such policy of insurance, a copy of a renewal or
replacement policy (or other evidence of renewal of a policy previously
delivered to the Collateral Agent) together with evidence reasonably
satisfactory to the Collateral Agent of payment of the premium therefor to the
extent then due.

(c) The Borrower will furnish to the Administrative Agent and the Collateral
Agent prompt written notice of any Casualty Event.

SECTION 5.07. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all material dealings and
transactions in relation to its business and activities in accordance with GAAP.
The Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and, with the opportunity for the Borrower to be
present, its independent accountants, all at such reasonable times and as often
as reasonably requested; provided that (x), unless an Event of Default has
occurred and is continuing, the Borrower shall not be required by this Agreement
to pay for more than one visit per year by the Administrative Agent and (y) the
Lenders shall coordinate any visits through the Administrative Agent; provided
further that (x) no Wireline Company shall be required to disclose or permit the
discussion of, the examination of or the making of extracts from any matter,
document or other information (i) if disclosure thereof to the Administrative
Agent or to a Lender would be prohibited by applicable law or by any contractual
obligation binding on such Wireline Company (and not entered into with the
intent of avoiding such disclosure), (ii) if the relevant information is subject
to attorney-client or similar privilege or constitutes attorney work product or
(iii) if such disclosure or examination would constitute the disclosure or
examination of non-financial trade secrets or non-financial proprietary
information and (y) for the avoidance of doubt, any information disclosed
pursuant to this Section 5.07 shall be subject to Section 9.12.

SECTION 5.08. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to so comply could not reasonably be expected to result in a Material
Adverse Effect. The Borrower will maintain policies and procedures reasonably
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

90

--------------------------------------------------------------------------------



SECTION 5.09. Use of Proceeds and Letters of Credit. The proceeds of the
Revolving Loans will be used only for Permitted Acquisitions and for working
capital and other general corporate purposes of the Wireline Companies. The
proceeds of any Incremental Facility will be used only as provided in Section
2.01(i)(iii) and in the Incremental Facility Amendment. No part of the proceeds
of any Loan or Letters of Credit will be used, whether directly or indirectly,
to purchase or carry margin stock or to extend credit to others for the purpose
of purchasing or carrying margin stock or for any other purpose, in each case
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X. Letters of Credit will be issued only to support general
corporate obligations of the Wireline Companies. The proceeds of the Tranche B-6
Term Loans made on the Tranche B-6 Refinancing and Incremental Amendment
Effective Date shall be utilized (i) to the extent constituting Other Term
Loans, on the Tranche B-6 Refinancing and Incremental Amendment Effective Date,
to refinance in full the Existing Tranche B-6 Term Loans and (ii) otherwise, (A)
to redeem all or a portion of the 2017 Notes and to pay related fees and
expenses and (B) for general corporate purposes, including without limitation to
refinance in full or in part any other series of outstanding notes of the
Borrower or its subsidiaries and to pay related fees and expenses. The proceeds
of the Tranche B-6 Term Loans made on the Second Tranche B-6 Incremental
Amendment Effective Date shall be utilized for general corporate purposes,
including without limitation to repay outstanding Revolving Loans and to pay
related fees and expenses. The proceeds of the Tranche B-7 Term Loans shall be
utilized on the Tranche B-7 Refinancing Amendment Effective Date to refinance in
full the Existing Tranche B-5 Term Loans and to pay related fees and expenses.

SECTION 5.10. Additional Subsidiaries. If any additional Subsidiary, other than
an Insignificant Subsidiary, a Notes SPV or a Special Purpose Receivables
Subsidiary, is formed or acquired after the Sixth ARCA Effective Date, the
Borrower will, within ten Business Days after such Subsidiary is formed or
acquired, notify the Administrative Agent and the Collateral Agent thereof and
cause the Collateral and Guarantee Requirement to be satisfied with respect to
any Equity Interest in such Subsidiary held by a Loan Party and any Indebtedness
of such Subsidiary owed to a Loan Party. If at any time any Subsidiary that is
not then a Loan Party, other than (A) an Insignificant Subsidiary, (B) prior to
the PAETEC Notes Redemption Date, a Qualified PAETEC Group Member, (C) a Notes
SPV, (D) any Subsidiary listed on Schedule 5.10 or (E) a Special Purpose
Receivables Subsidiary, (x) is a wholly-owned Domestic Subsidiary and is
permitted by applicable law or regulation (without the need to obtain any
Governmental Authorization) to Guarantee the Facility Obligations or (y)
Guarantees any Loan Party’s obligations in respect of any AC Holdings Bonds or
any other Indebtedness (other than Indebtedness created under the Loan
Documents), the Borrower shall promptly cause (A) such Subsidiary to Guarantee
the Facility Obligations pursuant to the Guarantee Agreement (in the case of any
Subsidiary described in clause (y), on terms no less favorable to the Lenders
than those applicable under such Guarantee of other Indebtedness) and (B) the
other provisions of the Collateral and Guarantee Requirement to be satisfied
with respect to such Subsidiary, whereupon such Subsidiary will become a
“Guarantor” and “Lien Grantor” for purposes of the Loan Documents. The Borrower
will not, and will not permit any of its Subsidiaries to, form or acquire any
Subsidiary (other than Insignificant Subsidiaries and other than (i) any Notes
SPV, (ii) prior to the PAETEC Notes Redemption Date, any Qualified PAETEC Group
Member and (iii) any Special Purpose Receivables Subsidiary) after the Sixth
ARCA Effective Date unless either (x) all of the Equity Interests in such
Subsidiary shall be directly held by a Loan Party or (y) such Subsidiary shall
have Guaranteed the Facility Obligations pursuant to the Guarantee Agreement and
shall have satisfied the other provisions of the Collateral and Guarantee
Requirement with respect to such Subsidiary. Prior to the PAETEC Notes
Redemption Date, the Borrower will not permit any PAETEC Group Member to form or
acquire any Subsidiary except for the purpose of reorganizing the organizational
structure or form of organization of any of the PAETEC Group Members. For the
avoidance of doubt, from and after the PAETEC Notes Redemption Date, any
Qualified PAETEC Group Member not previously subject to the requirements set
forth in this Section 5.10 shall be subject to the requirements set forth in
this Section 5.10 as if such Qualified PAETEC Group Member became a Subsidiary
on such date.

91

--------------------------------------------------------------------------------



SECTION 5.11. Further Assurances. (a) Each Loan Party will execute and deliver
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements, fixture filings and other documents), that may be required
under any applicable law, or that the Collateral Agent or the Required Lenders
may reasonably request, to cause the Collateral and Guarantee Requirement to be
and remain satisfied, all at the Borrower’s expense. The Borrower will provide
to the Collateral Agent, from time to time upon any reasonable request from the
Collateral Agent, evidence reasonably satisfactory to the Collateral Agent as to
the perfection and priority of the Liens intended to be created by the Security
Documents.

(b) If any material assets (other than (i) any real property or improvements
thereto or any interest therein, (ii) any RUS Grant Funds, (iii) any asset
purchased with RUS Grant Funds and any proceeds thereof or (iv) Notes Escrowed
Proceeds) are acquired by any Loan Party after the Sixth ARCA Effective Date
(other than assets constituting Collateral that become subject to Transaction
Liens upon acquisition thereof), the Borrower will notify the Collateral Agent
thereof, and, if requested by the Collateral Agent or the Required Lenders, will
cause such assets to be subjected to a Transaction Lien securing the Secured
Obligations and will take, or cause the relevant Guarantor to take, such actions
as shall be necessary or reasonably requested by the Collateral Agent to grant
and perfect or record such Transaction Lien, in each case to the extent
contemplated by the Security Documents, including actions described in Section
5.11(a), all at the Borrower’s expense.

SECTION 5.12. Rated Credit Facilities. The Borrower will use commercially
reasonable efforts to cause the Facilities to be continuously rated by S&P and
Moody’s.

SECTION 5.13. Windstream Communications. The Borrower will cause, and will cause
its Subsidiaries to cause, Windstream Communications, Inc. not to (a) engage to
any material extent in any business or activity, other than (i) the ownership of
Wireline Licenses and other assets owned (or similar to those owned), and the
business or other activities engaged in, by it on the Sixth ARCA Effective Date
(after giving effect to the Propco Transactions), (ii) the maintenance of its
corporate existence, (iii) the making of Restricted Payments to the extent
permitted by Section 6.08, and (iv) activities incidental to (including with
respect to legal, tax and accounting matters), or otherwise required to comply
with applicable law in connection with, any of the foregoing activities; and (b)
create, incur, assume or permit to exist (i) any Indebtedness of the type
described in clause (a) of the definition thereof, unless owed to a Loan Party,
regardless of whether such Indebtedness would otherwise be permitted under
Section 6.01, (ii) any other Indebtedness unless consistent with past practice,
regardless of whether such Indebtedness would otherwise be permitted under
Section 6.01, or (iii) any other liabilities, other than liabilities (but not
any Indebtedness) (A) existing (or similar to those existing) on the Sixth ARCA
Effective Date or (B) associated with the activities permitted under subclauses
(i) through (iv) of clause (a) above.

92

--------------------------------------------------------------------------------



ARTICLE 6
Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness; Certain Equity Securities. (a) The Borrower will
not, and will not permit any Subsidiary to, create, incur, assume or permit to
exist any Indebtedness, except:

(i) Indebtedness created under the Loan Documents or any Credit Agreement
Refinancing Indebtedness (including pursuant to any Refinancing Amendment);

(ii) [Reserved];

(iii) Indebtedness of AC Holdings and any of its subsidiaries that are Loan
Parties in respect of the AC Holdings Bonds;

(iv) Indebtedness (other than Indebtedness permitted under clause (ii) or (iii)
of this paragraph (a)) existing on the Sixth ARCA Effective Date and set forth
in Schedule 6.01;

(v) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided that (A) any such Indebtedness of any
Subsidiary that is not a Collateral Support Party to any Collateral Support
Party shall be subject to Section 6.04, (B) except to the extent any Regulatory
Authorization would be required therefor and has not been obtained, any such
Indebtedness of any Loan Party to any Subsidiary that is not a Guarantor shall
be subordinated to the Facility Obligations on terms reasonably satisfactory to
the Administrative Agent, and (C) any such Indebtedness owed to any Loan Party
and evidenced by a promissory note shall be pledged pursuant to clause (b) of
the definition of “Collateral and Guarantee Requirement”;

(vi) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary (other than
Indebtedness permitted solely pursuant to clauses (a)(iii) (except for
Guarantees of the AC Holdings Bonds by any of its subsidiaries that is a Loan
Party to the extent required under the AC Holdings Indenture as in effect on the
Sixth ARCA Effective Date), (a)(iv), (a)(viii) (except for unsecured Guarantees
of the PAETEC Notes by the Borrower) or (a)(xx) or any combination thereof);
provided that (A) Guarantees by any Collateral Support Party of Indebtedness of
any Subsidiary that is not a Collateral Support Party shall be subject to
Section 6.04, (B) Guarantees permitted under this clause (vi) shall be
subordinated to the Secured Obligations of the applicable Subsidiary if and to
the same extent and on the same terms as the Indebtedness so Guaranteed is
subordinated to the Secured Obligations and (C) no Indebtedness shall be
Guaranteed by any Subsidiary unless such Subsidiary is a Loan Party that has
Guaranteed the Secured Obligations pursuant to the Guarantee Agreement;

(vii) Indebtedness of any Wireline Company incurred to finance the acquisition,
construction, restoration or improvement of any fixed or capital assets,
including Capital Lease Obligations (whether through the direct acquisition of
such assets or the acquisition of Equity Interests in a Person holding only such
fixed or capital assets) and any Indebtedness assumed by any Wireline Company in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof; provided that (A) such
Indebtedness is incurred (or if assumed, was incurred) prior to or within 150
days after such acquisition or the completion of such construction, restoration
or improvement and (B) the aggregate principal amount of Indebtedness permitted
by this clause (vii) shall not exceed $250,000,000 at any time outstanding;

93

--------------------------------------------------------------------------------



(viii) Indebtedness of any Person that becomes a Subsidiary after the Sixth ARCA
Effective Date; provided that (A) such Indebtedness exists at the time such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary and (B) the Borrower is in
compliance on a Pro Forma Basis after giving effect to such Indebtedness with
the covenants contained in Sections 6.13 and 6.14 recomputed as of the last day
of the most-recently ended Fiscal Quarter for which financial statements have
been delivered or were required to be delivered pursuant to Section 5.01(a) or
(b) prior to the time at which such Person becomes a Subsidiary;

(ix) Indebtedness of the Borrower assumed by operation of law or otherwise as a
direct result of the merger of any Person (a “Merged Person”) with and into the
Borrower (with the Borrower being the surviving entity) in a transaction
otherwise permitted under this Agreement; provided that (A) such Indebtedness
was Indebtedness of the Merged Person as of the effectiveness of such merger and
is not created in contemplation of or in connection with such merger and (B) the
Borrower is in compliance on a Pro Forma Basis after giving effect to such
Indebtedness with the covenants contained in Sections 6.13 and 6.14 recomputed
as of the last day of the most-recently ended Fiscal Quarter for which financial
statements have been delivered or were required to be delivered pursuant to
Section 5.01(a) or (b) prior to the time of such merger;

(x) Indebtedness of any Wireline Company constituting reimbursement obligations
with respect to letters of credit in respect of workers’ compensation claims or
self-insurance obligations;

(xi) Indebtedness of any Wireline Company constituting reimbursement obligations
with respect to letters of credit issued in the ordinary course of business;
provided that, upon the drawing of such letters of credit or the incurrence of
such Indebtedness, such obligations are reimbursed within 30 days following such
drawing or incurrence;

(xii) Indebtedness of the Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds, performance and completion
guarantees and similar obligations (other than in respect of Indebtedness for
borrowed money);

(xiii) Indebtedness in respect of Swap Agreements permitted by Section 6.07;

(xiv) Indebtedness of any Wireline Company arising from the honoring by a bank
or other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business, provided,
however, that such Indebtedness is extinguished within five Business Days of its
incurrence;

(xv) Indebtedness of any Wireline Company arising from agreements providing for
indemnification, adjustment of purchase price or similar obligations, or
Guarantees or letters of credit, surety bonds or performance bonds securing any
obligations of any Wireline Company pursuant to any such agreements, in any case
incurred in connection with the disposition of any business, assets or any
Subsidiary (other than Guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or Subsidiary for the
purpose of financing such acquisition), so long as the principal amount of such
Indebtedness does not exceed the gross proceeds actually received by the
Wireline Companies in connection with such disposition;

94

--------------------------------------------------------------------------------



(xvi) any Earn-out Obligation or obligation in respect of any purchase price
adjustment, except to the extent that the contingent consideration relating
thereto is not paid within 15 Business Days after the contingency relating
thereto is resolved;

(xvii) Permitted Refinancing Indebtedness of any Wireline Company incurred in
exchange for, or the net proceeds of which are used to refund, refinance or
replace Indebtedness (other than Indebtedness of the Borrower to any Subsidiary
or of any Subsidiary to the Borrower or any other Subsidiary) that was permitted
to be incurred under clause (i), (ii), (iii), (iv), (vii), (viii) or (ix) or
this clause (xvii) of this paragraph;

(xviii) Permitted Pari Passu Indebtedness; provided that at the time of
incurrence of any Permitted Pari Passu Indebtedness, (1) the Secured(other than
any Permitted Pari Passu Indebtedness the proceeds of which are used
substantially simultaneously with the incurrence thereof solely to prepay or
repay, in whole or in part, the Term Loans or Revolving Loans and so long as, in
connection with any such prepayment or repayment of Revolving Loans, the
Revolving Commitments are permanently reduced by the amount of such repayment),
(1) the First Lien Leverage Ratio on a Pro Forma Basis computed as of the last
day of the most recently-ended Fiscal Quarter for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) shall not exceed 2.25 to
1.0 and (2) the Borrower shall have delivered a certificate of a Financial
Officer to the effect set forth in the preceding clause (1), together with
reasonably detailed calculations demonstrating compliance with the preceding
clause (1);

(xix) Indebtedness incurred in connection with the financing of insurance
premiums in the ordinary course of business;

(xx) other Indebtedness of any Wireline Company in an aggregate principal amount
not exceeding $150,000,000 at any time outstanding; provided that (A) no Event
of Default has occurred and is continuing or would result therefrom and (B) the
Borrower is in compliance on a Pro Forma Basis after giving effect to the
incurrence of such Indebtedness with the covenants contained in Sections 6.13
and 6.14 recomputed as of the last day of the most-recently ended Fiscal Quarter
for which financial statements have been delivered or were required to be
delivered pursuant to Section 5.01(a) or (b) prior to the issuance of such
Indebtedness;

(xxi) Indebtedness in connection with Permitted Receivables Financings; provided
that the aggregate principal amount of Indebtedness at any time outstanding
under this Section 6.01(a)(xxi) shall not exceed $500,000,000; and

(xxii) (1) Permitted Additional Debt; provided that (A) no Event of Default has
occurred and is continuing or would result therefrom and (B) the Borrower is in
compliance on a Pro Forma Basis after giving effect to the incurrence of such
Indebtedness with the covenants contained in Sections 6.13 and 6.14 recomputed
as of the last day of the most-recently ended Fiscal Quarter for which financial
statements have been delivered or were required to be delivered pursuant to
Section 5.01(a) or (b) prior to the issuance of such Indebtedness and

(2) Permitted Refinancing Indebtedness in respect of Permitted Additional Debt
previously incurred under clause (1) (including, without limitation, the
Permitted Additional Debt listed on Schedule 6.01) or Indebtedness previously
incurred under this clause (2); provided that unsecured Indebtedness in the form
of a bridge loan financing (or any “exchange notes” to be issued therefor) that
(A) would constitute Permitted Additional Debt (other than with respect to final
maturity date and as set forth below) and (B) would constitute Permitted
Refinancing Indebtedness in respect of Indebtedness previously incurred under
clause (1) or under this clause (2), in the case of either (A) or (B) above but
for the inclusion in the documentation governing such Indebtedness of (x)
certain negative covenants that are more restrictive than those included in this
Agreement and/or (y) a Mandatory Prepayment Provision (it being agreed that any
such mandatory prepayment provision shall be deemed not materially more
restrictive that the covenants contained in this Agreement), in each case to the
extent such provisions are customary for bridge financings (as determined by a
Financial Officer in good faith) shall also be permitted under this clause (2)
(and any such Indebtedness shall be deemed to constitute Permitted Refinancing
Indebtedness for all purposes of this Agreement).; and

95

--------------------------------------------------------------------------------



(xxiii) Permitted Junior Lien Indebtedness; provided that the proceeds of such
Permitted Junior Lien Indebtedness are used not later than 120 days after the
incurrence thereof solely to prepay, repay, refinance, exchange, redeem or
replace other Indebtedness of the Borrower or any of its Subsidiaries, and so
long as, in connection with any such prepayment, repayment, refinancing,
exchange, redemption or replacement of such Indebtedness in the form of
revolving loans (including the Revolving Loans), the revolving commitments in
respect thereof (including the Revolving Commitments) are permanently reduced by
the amount of such prepayment, repayment, refinancing or replacement; provided
further that the proceeding proviso shall not apply if, at the time of
incurrence of such Permitted Junior Lien Indebtedness, the Leverage Ratio on a
Pro Forma Basis computed as of the last day of the most recently-ended Fiscal
Quarter for which financial statements have been delivered pursuant to Section
5.01(a) or (b) shall not exceed 3.75 to 1.0 and the Borrower shall have
delivered a certificate of a Financial Officer to the effect set forth in this
proviso, together with reasonably detailed calculations demonstrating compliance
with the foregoing.

(b) If any Indebtedness is incurred pursuant to clause (viii), (ix), (xx), or
(xxii)(1) of paragraph (a) of this Section in an aggregate principal amount
exceeding $250,000,000, the Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer to such effect, together with all relevant
financial information reasonably requested by the Administrative Agent,
including reasonably detailed calculations demonstrating compliance with such
covenants (which calculations shall, if made as of the last day of any Fiscal
Quarter for which the Borrower has not delivered to the Administrative Agent the
financial statements and certificate of a Financial Officer required to be
delivered by Section 5.01(a) or (b) and Section 5.01(c), respectively, be
accompanied by a reasonably detailed calculation of Consolidated Adjusted EBITDA
and Consolidated Cash Interest Expense for the relevant period).

(c) No Subsidiary will issue any Preferred Stock.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Transaction Liens;

(b) Permitted Encumbrances;

96

--------------------------------------------------------------------------------



(c) any Lien on any property or asset of any Wireline Company existing on the
Sixth ARCA Effective Date and set forth in Schedule 6.02; provided that (i) such
Lien shall not apply to any other property or asset of any Wireline Company and
(ii) such Lien shall secure only those obligations which it secures on the Sixth
ARCA Effective Date, and extensions, renewals and replacements thereof that do
not increase the outstanding principal amount thereof (plus the amount of any
capitalized interest thereon and any premiums and fees and expenses);

(d) any Lien existing on any property or asset prior to the acquisition thereof
by any Wireline Company or existing on any property or asset of any Person that
(i) becomes a Subsidiary after the Sixth ARCA Effective Date prior to the time
such Person becomes a Subsidiary or (ii) is a Merged Person prior to the
applicable merger (the “Applicable Merger”); provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition, such Person
becoming a Subsidiary or the Applicable Merger, as the case may be, (ii) such
Lien shall not apply to any other property or assets of any Wireline Company and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition, the date such Person becomes a Subsidiary or the date of
the Applicable Merger, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof (plus the amount of any capitalized interest thereon and any premiums
and fees and expenses);

(e) Liens on fixed or capital assets acquired, constructed, restored or improved
by any Wireline Company (including any such assets made the subject of a Capital
Lease Obligation); provided that (i) such Liens secure Indebtedness permitted by
clause (vii) of Section 6.01(a), (ii) such Liens and the Indebtedness secured
thereby are incurred prior to or within 150 days after such acquisition or the
completion of such construction, restoration or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such Liens shall
not apply to any other property or assets of any Wireline Company;

(f) Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of any
Wireline Company on deposit with or in possession of such bank arising in the
ordinary course of business;

(g) Liens in favor of the Borrower or any Guarantor;

(h) Liens on cash or Cash Equivalents securing (a) obligations of any Wireline
Company under Swap Agreements permitted under Section 6.07, or (b) letters of
credit that support such obligations under such Swap Agreements; provided that
the aggregate principal amount secured by all such Liens shall not at any time
exceed $35,000,000;

(i) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods, in each case entered into in the
ordinary course of business;

(j) Liens securing Permitted Refinancing Indebtedness (except as provided in
clause (d) or (e) of the definition thereof); provided that such Liens do not
extend to any property or assets other than the property or assets that secure
the Indebtedness being refinanced;

(k) Liens (i) attaching to advances to a seller of any property to be acquired,
(ii) consisting of an agreement to dispose of property and (iii) on cash earnest
money deposits in connection with Investments permitted under Section 6.04;

(l) Liens on insurance policies and the proceeds thereof granted in the ordinary
course to secure the financing of insurance premiums with respect thereto;

97

--------------------------------------------------------------------------------



(m) Liens in favor of any Lender in respect of the Investment of the Loan
Parties in participation certificates or Equity Interests of such Lender
permitted pursuant to clause (s) of Section 6.04;

(n) Liens not otherwise permitted by this Section to the extent that the
aggregate outstanding principal amount of the obligations secured thereby
(determined as of the date such Lien is incurred) does not exceed $100,000,000
at any time outstanding;

(o) Liens on the Collateral securing (x) Permitted Pari Passu Indebtedness
permitted under Section 6.01(a)(xviii) and (y) Permitted Junior Lien
Indebtedness permitted under Section 6.01(a)(xxiii);

(p) Liens on Excluded RUS Grant Assets in favor of RUS granted pursuant to a RUS
Grant and Security Agreement; provided that the aggregate amount of RUS Grant
Funds shall not exceed $275,000,000;

(q) Liens on any Notes Escrow Account (and the Notes Escrowed Proceeds held
therein) securing the related Permitted Escrow Notes, but only so long as the
related Notes Escrow Arrangements are in effect; and

(r) Liens in respect of Permitted Receivables Financings that extend only to the
Receivables Assets subject thereto and the proceeds thereof.

SECTION 6.03. Fundamental Changes. (a) The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that if at the time thereof and immediately after giving effect
thereto no Default shall have occurred and be continuing, (A) any Person may
merge into the Borrower in a transaction in which the Borrower is the surviving
corporation, (B) any Person may merge into any Subsidiary in a transaction in
which the surviving entity is a Subsidiary and (if any party to such merger is a
Guarantor) is (or upon consummation of such merger becomes in accordance with
the terms of this Agreement) a Guarantor and (C) any Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; provided that any such merger involving a Person
that is not a wholly-owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 6.04; provided further that any
Special Purpose Receivables Subsidiary may wind-up, liquidate or dissolve at any
time in accordance with the related Permitted Receivables Documents.

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than Permitted Businesses.

(c) The Borrower will not change its jurisdiction of organization to any
jurisdiction outside the United States.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly-owned Subsidiary prior to such merger) any Equity Interest in or
evidences of Indebtedness or other securities (including any option, warrant or
other similar right to acquire any of the foregoing) of, make or permit to exist
any loans or advances to, guarantee any obligations of, or make or permit to
exist any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) all or
substantially all of the assets of, or assets constituting a division, unit or
line of business of, any other Person (each of the foregoing, an “Investment”),
except:

98

--------------------------------------------------------------------------------



(a) Investments in connection with the Propco Transactions;

(b) Cash Equivalents;

(c) Investments existing on the Sixth ARCA Effective Date and listed on Schedule
6.04;

(d) Investments by the Borrower and its subsidiaries in Equity Interests in
their respective subsidiaries; provided that (i) any such Equity Interest held
by a Loan Party shall be pledged pursuant to the Security Agreement as required
to satisfy clause (b) of the definition of “Collateral and Guarantee
Requirement”, and (ii) the aggregate amount of such Investments by Collateral
Support Parties in Equity Interests in Subsidiaries that are not Collateral
Support Parties made after the Sixth ARCA Effective Date in reliance on this
clause (d) shall not exceed (together with (x) any loans and advances by
Collateral Support Parties to Subsidiaries that are not Collateral Support
Parties made in reliance on clause (e) below and (y) any Guarantees by
Collateral Support Parties of Indebtedness or other obligations of Subsidiaries
that are not Collateral Support Parties made in reliance on clause (f) below)
$75,000,000 at any time (in each case determined at the time made and without
regard to any subsequent write-downs or write-offs);

(e) loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary; provided that the amount of
such loans and advances made in reliance on this clause (e) after the Sixth ARCA
Effective Date by Collateral Support Parties to Subsidiaries that are not
Collateral Support Parties shall be subject to the limitation set forth in
clause (ii) of the proviso in clause (d) above;

(f) (x) Guarantees constituting Indebtedness permitted by Section 6.01 and (y)
guarantees provided in the ordinary course of business of obligations of any
Wireline Company (other than Indebtedness); provided that (i) any Person
providing any such Guarantee of Indebtedness shall have complied with Section
5.10 with respect thereto, and (ii) the aggregate principal amount of
Indebtedness and other obligations of Subsidiaries that are not Collateral
Support Parties that is Guaranteed by Collateral Support Parties shall be
subject to the limitation set forth in clause (ii) of the proviso in clause (d)
above;

(g) any Investment acquired by any Wireline Company (i) in exchange for any
other Investment or accounts receivable held by such Wireline Company in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuer of such other Investment or accounts receivable
or (ii) as a result of a foreclosure by any Wireline Company with respect to any
secured Investment or other transfer of title with respect to any secured
Investment in default;

(h) Investments consisting of purchases and acquisitions of inventory, supplies,
materials and equipment or purchases of contract rights or licenses or leases of
intellectual property, in each case in the ordinary course of business;

(i) Investments that constitute Permitted Asset Exchanges and Permitted
Acquisitions (including any cash earnest money deposits required in connection
with any Permitted Acquisition);

(j) loans or advances to employees of any Wireline Company not exceeding
$5,000,000 in the aggregate outstanding at any time;

99

--------------------------------------------------------------------------------



(k) commission, payroll, travel and similar advances to officers and employees
to cover matters that are expected at the time of such advances ultimately to be
treated as expenses of the Wireline Companies in accordance with GAAP;

(l) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;

(m) Investments in the form of Swap Agreements permitted by Section 6.07;

(n) Investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with the Borrower or any Subsidiary
(including in connection with a Permitted Acquisition) so long as such
Investments were not made in contemplation of such Person becoming a Subsidiary
or of such consolidation or merger;

(o) Investments resulting from pledges or deposits described in clause (b) or
(c) of the definition of “Permitted Encumbrance”;

(p) Investments received in connection with the disposition of any asset
permitted by Section 6.05;

(q) advances to customers or suppliers in the ordinary course of business that
are, in conformity with GAAP, recorded as accounts receivable, prepaid expenses
or deposits on the balance sheet of the Borrower or any of its Subsidiaries and
endorsements for collection or deposit arising in the ordinary course of
business;

(r) Investments arising from any transaction permitted by Section 6.08;

(s) Investments existing on the Sixth ARCA Effective Date in participation
certificates or Equity Interests of any Lender and additional Investments made
after the Sixth ARCA Effective Date in any such participation certificates or
Equity Interests (including accruals on such certificates or Equity Interests
made by such Lender in accordance with such Lender’s bylaws and capital plan);

(t) Investments arising as a result of Permitted Receivables Financings;

(u) Equity Interests of Propco held by the Borrower on the Sixth ARCA Effective
Date;

(v) Investments in Equity Interests of Propco acquired from officers, directors,
and employees of a Wireline Company in connection with the fulfilment of a
Wireline Company’s tax withholding obligations arising from the issuance of such
Equity Interests in connection with the Spinoff; and

(w) so long as no Event of Default of the type described in paragraph (a), (b),
(i) or (j) of Article 7 has occurred and is continuing or would result
therefrom, additional Investments in any Person (provided that any such Person
is either (i) not an Affiliate of the Borrower or (ii) is an Affiliate of the
Borrower (A) solely because the Borrower, directly or indirectly, owns Equity
Interests in, or controls, such Person or (B) engaged in bona fide business
operations and is an Affiliate solely because it is under common control with
the Borrower) having an aggregate Fair Market Value (measured on the date each
such Investment was made and without giving effect to subsequent changes in
value), when taken together with all other Investments made pursuant to this
clause (w) since the Sixth ARCA Effective Date and then outstanding not to
exceed the sum (calculated as of the date of such Investment was made after
giving effect to all other applications of Available Distributable Cash or
Available Equity Proceeds on such date) of (i) Available Distributable Cash plus
(ii) Available Equity Proceeds plus (iii) the greater of (x) $150,000,000 and
(y) 2% of Total Assets plus (iv) the aggregate amount of cash equal to the net
reduction in Investments made pursuant to this clause (w) in any Person since
the Sixth ARCA Effective Date resulting from repayments of loans or advances, or
other transfers of assets, in each case to the Borrower or any Subsidiary or
from the net proceeds received in cash, from the sale of any such Investment
(except, in each case, to the extent any such payment or proceeds are included
in the calculation of Consolidated Adjusted Net Income); provided that any
Investment made pursuant to this clause (w) in any Person that is not a Wireline
Company at the time such Investment is made may, if such Person thereafter
becomes a Wireline Company, from and after such date be deemed to have been made
pursuant to clause (d), (e) or (f)(ii), as applicable, and not pursuant to this
clause (w).

100

--------------------------------------------------------------------------------



SECTION 6.05. Asset Sales. The Borrower will not, and will not permit any of its
Subsidiaries to, sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) any property, including any Equity
Interest owned by it (in each case, whether now owned or hereafter acquired),
nor will any Subsidiary issue any additional Equity Interest in such Subsidiary
(other than issuing directors’ qualifying shares and other than issuing Equity
Interests to the Borrower or another Subsidiary in compliance with Section
6.04(d)), except:

(a) the transfer of Propco Equity Interests held by the Borrower or any of its
Subsidiaries in exchange for Indebtedness of the Borrower;

(b) sales, transfers, leases or other dispositions of (i) inventory, (ii)
obsolete, worn-out, used, no longer useful or surplus property or equipment and
(iii) Cash Equivalents, in the case of each of clauses (i), (ii) and (iii), in
the ordinary course of business;

(c) sales, transfers, leases and other dispositions (including issuance of
Equity Interests) to a Wireline Company; provided that any such sale, transfer,
lease or other disposition involving a Subsidiary that is not a Collateral
Support Party shall comply with Section 6.09;

(d) (x) leases or subleases of property, and licenses or sublicenses of
intellectual property, in each case entered into in the ordinary course of
business; (y) licenses and sublicenses of intellectual property granted to
Propco and its Subsidiaries, in the case of each of (x) and (y), to the extent
that any such lease, sublease, license or sublicense does not materially
interfere with the business of any Wireline Company and (z) capital improvements
that are made to property that is leased pursuant to the terms of that lease,
including the Master Lease;

(e) dispositions or write-downs of accounts receivable in connection with the
compromise, settlement or collection thereof in the ordinary course of business
or bankruptcy or similar proceedings;

(f) any Restricted Payment permitted under Section 6.08;

(g) Permitted Asset Exchanges;

(h) sales of assets in connection with any Sale and Leaseback Transaction
permitted under Section 6.06;

(i) dispositions of property constituting Investments permitted under Section
6.04(g) and Section 6.04(u);

(j) dispositions of assets consisting of transactions permitted under Section
6.03;

101

--------------------------------------------------------------------------------



(k) sales, transfers, leases and other dispositions of property to the extent
that such property consists of an Investment permitted by Section 6.04(p);

(l) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary;

(m) the purchase and sale or other transfer (including by capital contribution)
of Receivables Assets pursuant to Permitted Receivables Financings;

(n) sales, transfers or other dispositions of property to Propco or its
Subsidiaries so long as such property is leased by Propco and/or its
Subsidiaries to Holdco under the Master Lease substantially simultaneously with
such sale, transfer or other disposition; and

(o) sales, transfers, leases and other dispositions of assets (except Equity
Interests in a Subsidiary, unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other clause of this Section; provided that
the aggregate Fair Market Value of all assets sold, transferred or otherwise
disposed of in reliance on this clause (o) shall not at any time exceed the
greater of $750,000,000 and 10% of Total Assets (with the Fair Market Value of
each item of non-cash consideration being measured at the time received and
without giving effect to any subsequent changes in value);

provided that any sales, transfers, leases and other dispositions permitted by
clauses (g), (h), (k), (n) or (o) of this Section shall be (x) made for Fair
Market Value and (y) in the case of sales, transfers, leases and other
dispositions permitted by clauses (h), (n) or (o) of this Section shall be made
for at least 75% Cash Consideration.

SECTION 6.06. Sale and Leaseback Transactions. Except for the Pension Fund
Leases, the Borrower will not, and will not permit any of its Subsidiaries to,
enter into any arrangement whereby it shall sell or transfer any property, real
or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred (any such transaction, a “Sale and Leaseback Transaction”),
unless:

(a) the applicable Wireline Company could have (a) incurred Indebtedness in an
amount equal to the Attributable Debt relating to such Sale and Leaseback
Transaction pursuant to Section 6.01 and (b) incurred a Lien to secure such
Indebtedness pursuant to Section 6.02 in which case such Indebtedness and Liens
shall be deemed to have been so incurred;

(b) the gross cash proceeds of that Sale and Leaseback Transaction are at least
equal to the Fair Market Value of the property that is the subject of that Sale
and Leaseback Transaction; and

(c) the transfer of assets in that Sale and Leaseback Transaction is permitted
by, and the Borrower applies the proceeds of such transaction in compliance
with, Section 2.10.

SECTION 6.07. Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which any Wireline Company has actual
exposure in the conduct of its business or the management of its liabilities
(other than those in respect of Equity Interests or Restricted Indebtedness of a
Wireline Company), and (b) Swap Agreements entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or Investment of any Wireline Company.

102

--------------------------------------------------------------------------------



SECTION 6.08. Restricted Payments; Certain Payments of Debt. (a) The Borrower
will not, and will not permit any of its Subsidiaries to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except:

(i) [reserved];

(ii) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock;

(iii) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests;

(iv) the repurchase, redemption or other acquisition or retirement for value of
any Equity Interests of any Wireline Company held by any current or former
employee, consultant or director of any Wireline Company pursuant to the terms
of any employee equity subscription agreement, stock option agreement or similar
agreement; provided that the aggregate price paid for all such repurchased,
redeemed, acquired or retired Equity Interests in any fiscal year will not
exceed the sum of:

(A) $20,000,000, with unused amounts pursuant to this subclause (A) being
carried over to succeeding fiscal years; plus

(B) the aggregate net cash proceeds received by the Borrower since the Sixth
ARCA Effective Date as a contribution to its common equity capital or from the
issue or sale of Equity Interests (other than Disqualified Stock) of the
Borrower to any current or former employee, consultant or director of any
Wireline Company; provided that the amount of any such net cash proceeds that
are used to permit a repurchase, redemption or other acquisition under this
subclause (B) will be excluded from clause (a) of the definition of “Available
Equity Proceeds”;

(v) the making of any payment in exchange for, or out of the net cash proceeds
of a contribution to the common equity of the Borrower or a substantially
concurrent sale (other than to a Subsidiary of the Borrower) of, Equity
Interests (other than Disqualified Stock) of the Borrower; provided that the
amount of any such net cash proceeds that are utilized for any such payment will
be excluded for the purposes of calculating Available Equity Proceeds;

(vi) so long as no Dividend Suspension Period or Event of Default has occurred
and is continuing or would result therefrom, the declaration and payment of
dividends or distributions to holders of any class or series of Disqualified
Stock of the Borrower issued or incurred in accordance with this Agreement;

(vii) the repurchase of Equity Interests deemed to occur upon the exercise of
options or warrants the issuance of which is not prohibited by this Agreement to
the extent that such Equity Interests represent all or a portion of the exercise
price thereof;

(viii) so long as no Dividend Suspension Period or Event of Default has occurred
and is continuing or would result therefrom, the declaration and payment of
dividends to Holdco to allow Holdco to repurchase its Equity Interests
constituting fractional shares in an aggregate amount since the Sixth ARCA
Effective Date not to exceed $100,000;

103

--------------------------------------------------------------------------------



(ix) [reserved];

(x) [reserved];

(xi) so long as no Dividend Suspension Period or a Default or Event of Default
has occurred and is continuing or would result therefrom, the Borrower may
repurchase, acquire or redeem, and may declare and pay dividends on, its common
stock in an aggregate amount which does not exceed the sum (calculated as of the
date of such dividend payment after giving effect to all other applications of
Available Distributable Cash or Available Equity Proceeds on such date) of (A)
Available Distributable Cash plus (B) Available Equity Proceeds;

(xii) [reserved];

(xiii) so long as no Dividend Suspension Period or a Default or Event of Default
has occurred and is continuing or would result therefrom, other Restricted
Payments following the Sixth ARCA Effective Date in an aggregate amount not
exceeding $75,000,000;

(xiv) the Borrower may pay any dividend within 90 days after the date of
declaration thereof, if the Borrower would have been permitted to make such
payment under this Section 6.08(a) on the date of such declaration; and

(xv) Permitted Holdco Payments; provided, however, that no Permitted Holdco
Payments of the type described in clause (c) of the definition thereof shall be
permitted to be made at any time under this clause (xv) unless such Restricted
Payment is permitted to be made under each indenture, credit agreement or other
agreement or instrument governing Material Indebtedness in effect at such time.

(b) The Borrower will not, and will not permit any of its Subsidiaries to, make
or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Restricted Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
defeasance or termination of any such Indebtedness, or any payment (including,
without limitation, any payment under a Swap Agreement) that has a substantially
similar effect to any of the foregoing, except:

(i) the payment of regularly scheduled payments of principal (including payments
at maturity and any mandatory sinking fund or similar deposit), interest and
fees and the payment of expenses, in each case as and when due in respect of any
Restricted Indebtedness;

(ii) payments in respect of Restricted Indebtedness with Available Equity
Proceeds or in the form of Equity Interests of the Borrower (other than
Disqualified Stock), Holdco or Propco;

(iii) refinancings of Restricted Indebtedness with (including by way of an
exchange therefor ofthereof for) Permitted Refinancing Indebtedness, Permitted
Pari Passu Indebtedness, Permitted Junior Lien Indebtedness, Incremental Term
Loans or Permitted Additional Debt) to the extent not prohibited by Section
6.01; (so long as such Permitted Additional Debt does not require any scheduled
payment of principal (including pursuant to a sinking fund obligation) or
mandatory redemption or redemption at the option of the holders thereof (except
for redemptions in respect of asset sales and changes in control on terms that
are market terms on the date of issuance) prior to the date that is 123 days
after the Latest Maturity Date applicable to any then-outstanding Revolving
Loans or Revolving Commitments); provided that in the case of Permitted
Additional Debt, such Indebtedness satisfies the requirements set forth in
clause (b) of the definition of Permitted Refinancing Indebtedness;

104

--------------------------------------------------------------------------------



(iv) [reserved];

(v) payments or distributions in respect of Restricted Indebtedness; provided
that (A) no Event of Default has occurred and is continuing or shall result
therefrom, (B) the Borrower shall be in compliance with Sections 6.13 and 6.14,
determined on a Pro Forma Basis and (C) the SecuredFirst Lien Leverage Ratio on
a Pro Forma Basis computed as of the last day of the most recently-ended Fiscal
Quarter for which financial statements have been delivered pursuant to Section
5.01(a) or (b) shall not exceed 2.0 to 1.0; and

(vi) the prepayment or redemption of Permitted Escrow Notes with the related
Notes Escrowed Proceeds pursuant to a Permitted Mandatory Redemption Provision.

SECTION 6.09. Transactions with Affiliates. Except as set forth on Schedule
6.09, the Borrower will not, and will not permit any of its Subsidiaries to,
sell, lease or otherwise transfer any property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except (a) at prices and on
terms and conditions not less favorable to such Wireline Company than could
reasonably be expected to be obtained in an arm’s-length transaction with a
Person that is not an Affiliate of the Wireline Companies, (b) the Propco
Transactions, (c) transactions between or among (i) the Collateral Support
Parties or any Person that will become a Collateral Support Party in connection
therewith or (ii) Subsidiaries that are not Collateral Support Parties, except
in each case to the extent that any payments thereunder made by any Wireline
Company to such Person are substantially concurrently paid by such Person to any
other Affiliate of any Wireline Company and are not otherwise permitted under
this Section 6.09, (d) any Restricted Payment permitted by Section 6.08, (e)
mergers or consolidations between Subsidiaries or between the Borrower and any
Subsidiary permitted under Section 6.03, (f) intercompany Investments, loans,
advances and Guarantees permitted under Section 6.04, (g) the provision by Loan
Parties of administrative, legal, accounting and similar services in the
ordinary course of business to Subsidiaries that are not Collateral Support
Parties, (h) the entry into customary tax sharing agreements between or among
the Wireline Companies; (i) payments by Wireline Companies on behalf of Holdco;
provided that such payments could have been made as a Permitted Holdco Payment;
and (j) transactions pursuant to any Permitted Receivables Financing.

105

--------------------------------------------------------------------------------



SECTION 6.10. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any consensual agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of any Wireline Company to create,
incur or permit to exist any Lien upon any of its property or assets in favor of
the Secured Parties (or an agent or trustee on their behalf) or to transfer any
of its properties or assets to any other Wireline Company, or (b) the ability of
any Subsidiary to pay dividends or other distributions with respect to any of
its Equity Interests or to make or repay loans or advances to any other Wireline
Company or to Guarantee Indebtedness of any other Wireline Company; provided
that:

(i) the foregoing shall not apply to restrictions and conditions imposed by law
or regulation or by any Loan Document or any Propco Transaction Document (other
than the Propco Notes Indentures) or related documents,

(ii) the foregoing shall not apply to restrictions and conditions existing on
the Sixth ARCA Effective Date identified on Schedule 6.10 (but shall apply to
any extension or renewal of, or any amendment or modification expanding the
scope of, any such restriction or condition),

(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or any assets
pending such sale, provided that such restrictions and conditions apply only to
the Subsidiary or assets that is or are to be sold and such sale is permitted
hereunder,

(iv) clause (a) of this Section 6.10 shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness,

(v) clause (a) of this Section 6.10 shall not apply to restrictions imposed by
customary provisions in leases and other contracts restricting the assignment
thereof,

(vi) the foregoing shall not apply to restrictions or conditions applicable to
any Person or the property or assets of a Person acquired by the Borrower or any
of its Subsidiaries existing at the time of such acquisition and not incurred in
connection with or in contemplation of such acquisition, which restriction or
condition is not applicable to any Person or the properties or assets of any
Person, other than the Person, or the property or assets of the Person, so
acquired and any amendments, modifications, restatements, renewals, extensions,
supplements, refundings, replacements or refinancings thereof, provided that the
restrictions and conditions in any such amendments, modifications, restatements,
renewals, extensions, supplements, refundings, replacements or refinancings are
no more restrictive, taken as a whole, than those in effect on the date of the
acquisition;

(vii) the foregoing restrictions shall not apply to restrictions or conditions
(A) on cash or other deposits or net worth imposed by customers or required by
insurance, surety or bonding companies, in each case, under contracts entered
into in the ordinary course of business, (B) existing under, by reason of or
with respect to provisions with respect to the disposition or distribution of
assets or property, in each case contained in joint venture agreements, limited
liability company agreements and other similar agreements and which the
Borrower’s board of directors determines will not adversely affect the
Borrower’s ability to make payments of principal or interest payments on the
Loans, or (C) existing under, by reason of or with respect to Indebtedness
incurred to refinance any Indebtedness, in each case as permitted under Section
6.01; provided that the restrictions contained in the agreements governing the
Indebtedness incurred to refinance Indebtedness are no more restrictive, taken
as a whole, than those contained in the agreements governing the Indebtedness
being refinanced;

(viii) [reserved];

(ix) clause (a) of this Section 6.10 shall not apply to restrictions or
conditions imposed by the RUS Grant and Security Agreements if such restrictions
or conditions apply only to Excluded RUS Grant Assets; and

106

--------------------------------------------------------------------------------



(x) the foregoing shall not apply to any such restrictions included in the
documentation governing Investments made pursuant to Section 6.04(s) to the
extent such restrictions relate solely to such Investments.

SECTION 6.11. Amendment of Material Documents. The Borrower will not, and will
not permit any of its Subsidiaries to, amend, modify or waive any of its rights
under (a) its certificate of incorporation, by-laws or other organizational
documents or (b) any instruments, agreements or other documents in respect of
Permitted Additional Debt, in each case in a manner materially adverse to the
Lenders. The Borrower will not, nor will it permit any of its Subsidiaries to,
amend, modify or waive any instruments, agreements or other documents in respect
of Permitted Junior Lien Debt, in each case, in a manner materially adverse to
the Lenders or in contravention of the Junior Lien Intercreditor Agreement.

SECTION 6.12. Change in Fiscal Year. The Borrower will not, and will not permit
any of its Subsidiaries to, change its fiscal year or change its method of
determining fiscal quarters.

SECTION 6.13. Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio to be less than 2.75 to 1.0 on the last day of any Fiscal
Quarter.

SECTION 6.14. Leverage Ratio. The Borrower will not permit the Leverage Ratio to
exceed 4.50 to 1.0 on the last day of any Fiscal Quarter.

ARTICLE 7
Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any LC
Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;

(c) [reserved];

(d) any representation or warranty made or deemed made by or on behalf of any
Wireline Company in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.04 (with respect to the Borrower’s
existence) or 5.09 or in Article 6;

(f) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (e) of this Article), and such failure shall continue unremedied for
a period of 30 days after receipt of notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);

107

--------------------------------------------------------------------------------



(g) any Wireline Company shall fail to make any payment of principal, interest
or premium in respect of any Material Indebtedness, when and as the same shall
become due and payable (with all applicable grace periods having expired);

(h) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired and all applicable notices having
been given) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity (except to the extent (i) [reserved], (ii)
[reserved] or (iii) the holders of any Permitted Escrow Notes may require the
prepayment or redemption thereof pursuant to a Permitted Mandatory Redemption
Provision (but only so long as the related Notes Escrowed Proceeds (and no other
amounts) are applied to satisfy such Permitted Mandatory Redemption Provision
within the time specified in the documentation governing such Permitted Escrow
Notes); provided that without limiting the foregoing clauses (i), (ii) and
(iii), this clause (h) shall not apply (x) to secured Indebtedness that becomes
due as a result of the voluntary sale or transfer or other disposition of the
property or assets securing such Indebtedness or (y) to a Repurchase Right that
arises in connection with any “Change of Control” or “Change of Control
Triggering Event” (or similar event, however denominated) under (A) any
indenture or other agreement in respect of Material Indebtedness permitted under
Section 6.01(a)(viii) or 6.01(a)(ix) or (B) any other indenture or other
agreement in respect of Material Indebtedness (other than the Loans) to the
extent directly resulting from the Borrower becoming a wholly-owned subsidiary
of Holdco, so long as, within 91 days following the date on which such
Repurchase Right arises, the holders of such Indebtedness no longer have a
Repurchase Right with respect to such Indebtedness (including as a result of the
repayment, repurchase, redemption or defeasance of such Indebtedness or the
satisfaction by the obligor in respect of such Indebtedness of its obligation to
offer to prepay, repurchase, redeem or defease such Indebtedness (and, if
applicable, to actually prepay, repurchase, redeem or defease such Indebtedness)
in accordance with the terms thereof;

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary (other than an Insignificant
Subsidiary) or their respective debts, or of a substantial part of their
respective assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary (other than an Insignificant Subsidiary) or
for a substantial part of their respective assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(j) the Borrower or any Subsidiary (other than an Insignificant Subsidiary)
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Subsidiary (other than an Insignificant Subsidiary) or for a substantial part of
their respective assets, (iv) file an answer admitting the material allegations
of a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors or (vi) take any action for the purpose
of effecting any of the foregoing;

(k) the Borrower or any Subsidiary (other than an Insignificant Subsidiary)
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

108

--------------------------------------------------------------------------------



(l) one or more judgments for the payment of money in an aggregate amount in
excess of $75,000,000 (except to the extent any applicable third party insurer
has acknowledged liability therefor) shall be rendered against any Wireline
Company or any combination thereof and the same shall remain undischarged for a
period of 60 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Wireline Company to enforce any such judgment;

(m) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(n) a Change of Control shall occur;

(o) any Regulatory Authorization shall expire or terminate or be revoked or
otherwise lost, if such expiration, termination, revocation or loss could
reasonably be expected to have a Material Adverse Effect;

(p) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and, except to the
extent otherwise permitted by the Security Agreement, perfected Lien on any
Collateral, with the priority required by the applicable Security Document,
except (i) Collateral having a Fair Market Value not exceeding $10,000,000 in
the aggregate, (ii) as a result of a sale or other disposition of the applicable
Collateral in a transaction permitted under the Loan Documents, (iii) as a
result of such Loan Party’s being released from its obligations under and
pursuant to the Security Agreement or (iv) as a result of the Collateral Agent’s
failure to maintain possession of any stock certificates, promissory notes or
other documents delivered to it under the Security Agreement;

(q) (i) any Guarantor’s Facility Guarantee shall at any time fail to constitute
a valid and binding agreement of such Guarantor (other than in accordance with
its terms) or any Wireline Company shall so assert in writing or (ii)(A) at any
time during which Permitted Pari Passu Indebtedness is outstanding, the Pari
Passu Intercreditor Agreement shall fail to constitute a valid and binding
agreement of any Loan Party (other than in accordance with its terms) or any
Wireline Company shall so assert in writing; or (B) at any time during which
Permitted Junior Lien Indebtedness is outstanding, the Junior Lien Intercreditor
Agreement shall fail to constitute a valid and binding agreement of any Loan
Party (other than in accordance with its terms) or any Wireline Company shall so
assert in writing;

(r) the Guarantees of the Facility Obligations by any Loan Party, other than an
Insignificant Subsidiary, pursuant to the Guarantee Agreement shall cease to be
in full force and effect (in each case, other than in accordance with the terms
of the Loan Documents);

(s) any Lien (other than a Permitted Encumbrance of the type described in clause
(a), (h) (but only to the extent granted in favor of a Wireline Company) or (i)
of the definition thereof) shall exist on the interest of Holdco in the Master
Lease;

(t) Holdco shall create, incur, become obligated with respect to or otherwise
suffer to exist any Indebtedness other than (i) Indebtedness owed by Holdco to
any Wireline Company and (ii) guarantees made by Holdco of any obligations
(other than Indebtedness) of any Wireline Company incurred in the ordinary
course of business, including with respect to contingent obligations under
purchase agreements or sale agreements by its subsidiaries;

109

--------------------------------------------------------------------------------



(u) the Master Lease or the Recognition Agreement shall cease to be in full
force and effect in accordance with its terms, other than, in the case of the
Master Lease, (i) upon the expiration or termination thereof with respect to any
particular property or properties pursuant to Section 1.4 (Renewal Terms), 8.2
(Compliance with Legal and Insurance Requirements, etc.), 14.5 (Insurance
Proceeds Paid to Facility Mortgagee) or 15.5 (Termination of Master Lease;
Abatement of Rent) of the Master Lease or (ii) pursuant to an amendment, waiver
or modification thereto that does not constitute an Event of Default under
clause (v) of this Article 7;

(v) the Master Lease shall be amended, waived or otherwise modified:

(i) if such amendment, waiver or modification (A) shortens the remaining term of
the Master Lease to less than 10 years including extension or renewal options
from the date of such amendment, waiver or modification, or (B) amends, waives
or modifies Article XIV (Insurance Proceeds), Article XV (Condemnation), Article
XVI (Events of Default), Article XVII (Leasehold Mortgagees), Article XXII
(Assignments) or Article XXXVI (Organized Sale Process), in each case of this
clause (B) in a manner adverse in any material respect to the interests of the
Lenders,

(ii) if, after giving effect to such amendment, waiver or other modification,
the Borrower would not be in compliance with Sections 6.13 and 6.14, determined
on a Pro Forma Basis, or

(iii) in a manner that could reasonably be expected to have a Material Adverse
Effect; or

(w) (A) any “Event of Default” (as defined in the Master Lease) shall occur and
be continuing under Section 16.1(a)(i) (but without giving effect to clause (C)
of the definition of “Rent” in the Master Lease), 16.1(a)(ii) (but only if
arising from nonpayment of an “Additional Charge” (as defined in the Master
Lease) in an aggregate amount in excess of $10,000,000) or 16.1(n) of the Master
Lease, (B) the Landlord shall give Tenant notice of termination of the Master
Lease following an “Event of Default” (as defined in the Master Lease) pursuant
to Section 16.2 of the Master Lease or (C) the Landlord shall issue a
“Termination Notice” pursuant to Section 17.1(d) of the Master Lease;

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (i) or (j) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

110

--------------------------------------------------------------------------------



ARTICLE 8
The Agents

(a) Each of the Lenders and the Issuing Banks hereby irrevocably appoints each
of the Administrative Agent and the Collateral Agent as its agent and authorizes
(i) the Collateral Agent to sign and deliver the Security Documents and (ii)
each such Agent to take such actions on its behalf and to exercise such powers
as are delegated to such Agent by the terms of the Loan Documents, together with
such actions and powers as are reasonably incidental thereto.

(b) Any bank serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
any Wireline Company or Affiliate thereof as if it were not an Agent.

(c) No Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) no Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) no Agent
shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is required to exercise in writing as
directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02), and (c) except as expressly set forth in the Loan Documents, no Agent
shall have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Wireline Company that is communicated
to or obtained by the bank serving as an Agent or any of its Affiliates in any
capacity. No Agent shall be liable for any action taken or not taken by it with
the consent of or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Agent by the Borrower
or a Lender, and no Agent shall be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article 4 or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

(d) Each Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing believed by it to be genuine and to have
been signed or sent by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon. Each Agent
may consult with legal counsel (who may be counsel for any Wireline Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

(e) Any Agent may perform any and all its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by such Agent. Any
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of any Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Facilities
as well as activities as an Agent.

111

--------------------------------------------------------------------------------



(f) Subject to the appointment and acceptance of a successor Administrative
Agent or Collateral Agent, as the case may be, as provided in this paragraph,
each of the Administrative Agent and/or the Collateral Agent may resign at any
time by notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (which may not be unreasonably withheld), to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders and
the Issuing Banks, appoint a successor Administrative Agent or Collateral Agent,
as the case may be, which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent or Collateral Agent, as the case may be, hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents. The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed in
writing between the Borrower and such successor. After any Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as an Agent.

(g) Each Lender and Issuing Bank acknowledges that it has, independently and
without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or related agreement or any document furnished hereunder or thereunder.

(h) Notwithstanding any other provision of this Agreement or any provision in
any other Loan Document, each of the Co-Documentation Agents, the Lead Arranger
and the Joint Bookrunners and Arrangers are named as such for recognition
purposes only, and in their respective capacities as such shall have no duties,
responsibilities or liabilities with respect to this Agreement or any other Loan
Document.

(i) (a) Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agents, Lead Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

112

--------------------------------------------------------------------------------



(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between each Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agents, Lead Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

(v) none of the Administrative Agents, Lead Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agents under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(vi) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(vii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(viii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

113

--------------------------------------------------------------------------------



(ix) no fee or other compensation is being paid directly to the Administrative
Agents, the Lead Arrangers or any of their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.

(c) The Administrative Agents and the Lead Arrangers hereby inform the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

(d) The above representations are intended to comply with the Department of
Labor’s regulation 29 C.F.R. §§ 2510.3-21(a) and (c)(1) as promulgated on April
8, 2016 (81 Fed. Reg. 20,997), and if these regulations are revoked, repealed or
no longer effective, these representations shall be deemed to be no longer
required or in effect.

ARTICLE 9
Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 4001 Rodney Parham Road, Mail Stop
1170-B1-F3-24A, Little Rock, Arkansas 72212-2442, Attention of Treasurer
(Telecopy No. 501-748-6392);

(ii) if to the Administrative Agent or the Collateral Agent, to JPMorgan Chase
Bank, N.A., Floor 3, 500 Stanton Christiana Road, Ops 2, Newark, DE 19713,
Attention of George D. Ionas (Telecopy No. 302-634-3301) (email:
george.d.ionas@jpmorgan.com), with copies to JPMorgan Chase Bank, N.A., 383
Madison Avenue, 24th Floor, New York, New York 10179, Attention of Timothy D.
Lee (Telecopy No. 212-270-5100) (email: timothy.d.lee@jpmorgan.com);

(iii) if to an Issuing Bank, to it at the address provided to the Borrower for
notices to such Issuing Bank in such capacity; and

(iv) if to any Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire.

114

--------------------------------------------------------------------------------



(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may also be delivered or furnished by electronic communications
(including e-mail and Internet or intranet website) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender or the Issuing Bank pursuant to Article 2 if such
Lender or Issuing Bank, as applicable, has notified the Administrative Agent
that is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Collateral Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by any Lender Party
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Lender
Parties under the Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Lender Party may have had notice or knowledge of such Default at the time.
No notice or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances.

115

--------------------------------------------------------------------------------



(b) Except as provided in Section 2.01(i) with respect to any Incremental
Facility Amendment, no Loan Document or any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent (or, in the case of any Security Document, the Collateral
Agent) with the consent of the Required Lenders; provided that no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon (other than any waiver of
default interest payable pursuant to Section 2.12(c)), or reduce or forgive any
fees payable hereunder, without the written consent of each Lender Party
directly affected thereby, (iii) postpone the scheduled date of repayment of the
principal amount of any Loan pursuant to Section 2.08 or 2.09 or the applicable
Incremental Facility Amendment or the required date of reimbursement of any LC
Disbursement, or any interest (other than any waiver of default interest) or any
fees payable hereunder, or reduce (other than any waiver of default interest)
the amount of, waive or excuse any such repayment, or postpone the scheduled
date of expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) [reserved], (v) change Section 2.17(b) or (c),
the penultimate sentence of Section 2.10(i), or the last sentence of Section
2.07(c), in each case in a manner that would alter the pro rata sharing of
payments or reduction of Commitments required thereby, without the written
consent of each Lender adversely affected thereby (it being understood that an
amendment shall not be deemed to change such provisions in such manner to the
extent it effects an increase in the commitment of any Lender(s) or in the
aggregate amount of the commitments of any class), (vi) change any of the
provisions of this Section or reduce the percentage set forth in the definition
of “Required Lenders” (or the definition of “Required Revolving Lenders”) or any
other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
hereunder or make any determination or grant any consent thereunder, without the
written consent of each Lender, or each Lender of such Class, as the case may be
(it being understood that an amendment shall not be deemed to change such
provisions to the extent it effects an increase in the commitment of any
Lender(s) or in the aggregate amount of the commitments of any class), (vii)
release any material Guarantor from its Facility Guarantee (except as expressly
provided in the Guarantee Agreement), or limit its liability in respect of its
Facility Guarantee, without the written consent of each Lender, (viii) release
all or substantially all of the Collateral from the Transaction Liens, without
the written consent of each Lender, (ix) waive any condition set forth in
Section 4.03 (including by amending or waiving any provision of Article 3, 5, 6
or 7 if the effect of such amendment or waiver would be to waive any such
condition) for purposes of any Revolving Borrowing without the written consent
of the Required Revolving Lenders, (x) change any provision of any Loan Document
in a manner that by its terms adversely affects the rights in respect of
payments due to Lenders holding Loans of any Class differently than those
holding Loans of any other Class, without the written consent of Lenders holding
a majority in interest of the outstanding Loans and unused Commitments of each
adversely affected Class, (xi) modify the protections afforded to an SPV
pursuant to the provisions of Section 9.04(e) without the prior written consent
of such SPV, (xii) amend the definition of “Interest Period” so as to permit any
Interest Period of greater than 6 months without the consent of all Lenders
participating in the applicable Borrowing, without the written consent of each
such Lender or (xiii) [reserved]; provided further that (A) no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Collateral Agent or any Issuing Bank under the Loan
Documents without the prior written consent of such Agent or such Issuing Bank,
as the case may be, (B) any waiver, amendment or modification of this Agreement
that by its terms affects the rights or duties under this Agreement of one Class
of Lenders (but not of any other Class of Lenders) may be effected by an
agreement or agreements in writing entered into by the Borrower and the
requisite percentage in interest of the affected Class of Lenders that would be
required to consent thereto under this Section if such Class of Lenders were the
only Class of Lenders hereunder at the time and (C) [reserved]. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (as provided in
the definitions of “Required Lenders” and “Required Revolving Lenders”), except
that the Commitment of such Lender may not be increased or extended without its
consent.

116

--------------------------------------------------------------------------------



(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders (and/or, to the extent
so required, the consent of the Required Revolving Lenders) to such Proposed
Change is obtained, but the consent to such Proposed Change of other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained as described in paragraph (b) of this Section being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender, the Borrower may, at its
sole expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent, require each of the Non-Consenting Lenders to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Commitment is being assigned, the Issuing Bank),
which consent(s) shall not unreasonably be withheld or delayed, (ii) each
Non-Consenting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
(iii) the Borrower or such assignee shall have paid to the Administrative Agent
the processing and recordation fee specified in Section 9.04(b)(ii)(C), (iv) if
the consent, amendment or waiver in question contemplates a Tranche B-6
Repricing Transaction in respect of any Tranche B-6 Term Loans held by such
Non-Consenting Lender, the Borrower shall pay the Tranche B-6 Prepayment Fee (if
any) that would otherwise be payable hereunder as if such outstanding Tranche
B-6 Term Loans of such Non-Consenting Lender were prepaid or repriced in their
entirety in connection with such Tranche B-6 Repricing Transaction on the date
of the consummation of such assignment and (v) if the consent, amendment or
waiver in question contemplates a Tranche B-7 Repricing Transaction in respect
of any Tranche B-7 Term Loans held by such Non-Consenting Lender, the Borrower
shall pay the Tranche B-7 Prepayment Fee (if any) that would otherwise be
payable hereunder as if such outstanding Tranche B-7 Term Loans of such
Non-Consenting Lender were prepaid or repriced in their entirety in connection
with such Tranche B-7 Repricing Transaction on the date of the consummation of
such assignment. For the avoidance of doubt, any replacement of Lenders in
connection with the extension of the maturity date of any Class of Loans shall
be governed by Section 2.07(d).

(d) Further, notwithstanding anything to the contrary contained in this Section,
if following the Sixth ARCA Effective Date, the Administrative Agent and the
Borrower shall have jointly identified an obvious error or any error or omission
of a technical or immaterial nature, in each case, in any provision of the Loan
Documents then the Administrative Agent (acting in its sole discretion) and the
Borrower shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within five Business Days following receipt of notice thereof.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i)
all reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent, the Lead Arrangers and their Affiliates, including the
reasonable fees, charges and disbursements of Davis Polk & Wardwell, special New
York counsel, respectively, for the Administrative Agent, the Collateral Agent
and the Lead Arrangers, in connection with the syndication of the Facilities and
the preparation of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, the Lead Arrangers and their Affiliates, including the reasonable fees,
charges and disbursements of any counsel for the Administrative Agent, the
Collateral Agent and the Lead Arrangers in connection with the administration of
the Loan Documents or any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (iii) all reasonable out-of-pocket expenses incurred by the
Issuing Banks in connection with the issuance, amendment, renewal or extension
of any Letter of Credit by it or any demand for payment thereunder and (iv) all
out-of-pocket expenses incurred by any Lender Party, including the fees, charges
and disbursements of any counsel for any Lender Party, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

117

--------------------------------------------------------------------------------



(b) The Borrower shall indemnify each of the Lender Parties, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, but excluding
Taxes, which are governed by Section 2.16, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Propco
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
an Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), any actual or alleged presence or release
of Hazardous Materials on or from any property currently or formerly owned or
operated by any Wireline Company, or any Environmental Liability related in any
way to any of the Wireline Companies, or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (A) the
bad faith, gross negligence or willful misconduct of such Indemnitee, (B) any
claims of such Indemnitee against any other Indemnitee and/or (C) the breach by
such Indemnitee of its obligations hereunder or under any other Loan Document.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent or any Issuing Bank under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to such Agent or Issuing Bank, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on the
aggregate amount of (x) in the case of a payment owed to an Agent, the Revolving
Commitments and outstanding Term Loans and (y) in the case of a payment owed to
an Issuing Bank, the Revolving Commitments) of such unpaid amount; provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
applicable Agent or Issuing Bank in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, any Loan or Letter
of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than ten
Business Days after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the other Agents and the Related
Parties of each of the Agents, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent of:

118

--------------------------------------------------------------------------------



(A) the Borrower, provided that (x) no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee and (y)
such consent may not be unreasonably withheld or delayed;

(B) the Administrative Agent, provided that, in the case of an assignment of any
Term Loan or any Other Term Commitment, (x) no consent of the Administrative
Agent shall be required for such assignment to a Lender, an Affiliate of a
Lender or an Approved Fund and (y) such consent may not be unreasonably withheld
or delayed; and

(C) the Issuing Bank, provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan.

Notwithstanding any contrary provision hereof, the parties hereby agree that
Merrill Lynch, Pierce, Fenner & Smith Incorporated may, without notice to or
consent of the Borrower, the Administrative Agent or the Issuing Bank, assign
any of its rights and obligations under this Agreement to any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the Amendment Effective Date (as defined in the First
Amendment).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 or, in the case of a Term Loan, $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans; provided, further, that, in
connection with a Propco Equity Prepayment, notwithstanding the foregoing, each
Revolving Lender shall be permitted to assign, pursuant to an assignment and
assumption substantially in the form of Exhibit C to the First Amendment, all or
any portion of its Revolving Loans comprising one or more Revolving Borrowings
(or any portion thereof) to any of its Affiliates (any such assignee, an
“Affiliated Assignee”; and any such assigning Revolving Lender, an “Affiliated
Revolving Lender”), without also assigning to such Affiliated Assignee the
proportionate part of the obligations of such Affiliated Revolving Lender under
its Revolving Commitment (the Revolving Loans so assigned by a Revolving Lender
to an Affiliated Assignee, the “Separated Revolving Loans”; the portion, if any,
of any Revolving Loans of such Revolving Lender comprising the same Revolving
Borrowing as the Separated Revolving Loans that is not so assigned to an
Affiliated Assignee, the “Retained Revolving Loans”; and the Revolving
Commitment of such Revolving Lender, to the extent corresponding to any
Separated Revolving Loans assigned by it to an Affiliated Assignee, the
“Corresponding Commitment”). The Administrative Agent hereby agrees to waive the
processing and recordation fee provided for in Section 9.04(b)(ii)(C) in
connection with any assignment of Separated Revolving Loans by an Affiliated
Revolving Lender to its Affiliated Assignee. Each Affiliated Assignee shall not
be permitted to assign Separated Revolving Loans to any Person except to (A) any
of its Affiliates (including its Affiliated Revolving Lender) or (B) any other
Person if the Corresponding Commitment is also assigned to such Person (or an
Affiliate of such Person). Each Affiliated Revolving Lender shall not be
permitted to assign any Corresponding Commitment to any Person except to (A) any
of its Affiliates (including its Affiliated Assignee) or (B) any other Person if
the Affiliated Assignee simultaneously assigns the corresponding Separated
Revolving Loans in respect of such Corresponding Commitment to such Person (or
an Affiliate of such Person);

119

--------------------------------------------------------------------------------



(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that assignments made pursuant to
Section 2.18(b) shall not require the signature of the assigning Lender to
become effective;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more individuals (each such individual, a “Credit Contact”) to
whom all syndicate-level information (which may contain material non-public
information about the Borrower, the other Loan Parties and their Related Parties
or their respective subsidiaries) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws;

(E) in the case of an assignment of Loans to the Borrower, the Borrower shall be
deemed to be excluded from the definition of “Lender” for the purposes of
Section 9.02; and

(F) no assignment shall be made to any natural person.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and “CLO”
have the following meanings:

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund that invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.

“CLO” means an entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 9.03 and to any fees payable hereunder that have accrued
for such Lender’s account but have not yet been paid). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

120

--------------------------------------------------------------------------------



(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount of
the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). Absent manifest error, the entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Banks and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(d) or (e), 2.05(b),
2.17(d) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

(vi) The words “execution”, “signed”, “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

121

--------------------------------------------------------------------------------



(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower and the other Lender Parties shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 (subject to the requirements and limitations
therein, including the requirements under Section 2.16(f) (it being understood
that the documentation required under Section 2.16(f) shall be delivered to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section; provided
that such Participant (A) agrees to be subject to the provisions of Section 2.18
as if it were an assignee under paragraph (b) of this Section and (B) shall not
be entitled to receive any greater payment under Section 2.14 or 2.16, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 2.18(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.17(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
without limitation any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

122

--------------------------------------------------------------------------------



(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle organized and
administered by such Granting Lender (an “SPV”), identified as such in writing
from time to time by the Granting Lender to the Administrative Agent and the
Borrower, the option to provide to the Borrower all or any part of any Loan that
such Granting Lender would otherwise be obligated to make to the Borrower
pursuant to this Agreement, provided that (i) nothing herein shall constitute a
commitment by any SPV to make any Loan, (ii) if an SPV elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof and (iii) the SPV shall provide the documentation described in Section
2.16(f) and shall not be entitled to receive any greater payment under Section
2.14 or 2.16 than the Granting Lender would be entitled to receive thereunder.
The making of a Loan by an SPV hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that no SPV shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, such party will not institute against, or join
any other person in instituting against, such SPV any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof; provided that each Lender
designating any SPV hereby agrees to indemnify and hold harmless each other
party hereto for any loss, cost, damage or expense arising out of its inability
to institute such a proceeding against such SPV during such period of
forbearance. In addition, notwithstanding anything to the contrary contained in
this Section 9.04, any SPV may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and Administrative Agent) providing liquidity or credit support to or
for the account of such SPV to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
the Loan Documents shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Lender Party may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article 8 shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective on the Sixth ARCA Effective Date.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

123

--------------------------------------------------------------------------------



SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, any Issuing Bank and each of their respective
Affiliates is hereby authorized (but only with the consent of the Required
Lenders, unless an Event of Default of the type described in paragraph (a), (b),
(i) or (j) of Article 7 shall have occurred and be continuing or the maturity of
the Loans shall have been accelerated pursuant to Article 7) at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
but excluding (i) trust accounts for the benefit of third parties that have been
certified as such by a Financial Officer to the Administrative Agent and the
Lender or Issuing Bank that is the depositary bank and (ii) unless the maturity
of the Loans shall have been accelerated pursuant to Article 7, up to an
aggregate amount of $60,000,000 held in payroll accounts of the Loan Parties
that have been certified as such by a Financial Officer to the Administrative
Agent and the Lender or Issuing Bank that is the depositary bank) at any time
held and other obligations at any time owing by such Lender, such Issuing Bank
or such Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender or Issuing Bank, irrespective of whether or
not such Lender or Issuing Bank shall have made any demand under this Agreement
and although such obligations may be unmatured or are owed to a branch or office
of such Lender or Issuing Bank different from the branch or office holding such
deposit or obligated on such obligation. The rights of each Lender and Issuing
Bank and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender or
Issuing Bank and their respective Affiliates may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service Of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in any Loan Document shall affect
any right that any Lender Party may otherwise have to bring any action or
proceeding relating to any Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to any Loan Document in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

124

--------------------------------------------------------------------------------



SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. (a) Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority or self-regulatory authority, (iii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party to this Agreement, (v) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to (A)
any assignee or pledgee under Section 9.04(d) of or Participant in, or any
prospective assignee or pledgee under Section 9.04(d) of or Participant in, any
of its rights or obligations under this Agreement or (B) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (vii) with the consent of the
Borrower (viii) to any rating agency when required by it, provided that, prior
to such disclosure, such rating agency shall undertake to preserve the
confidentiality of any confidential information relating to the Loan Parties
received by it from the Administrative Agent, Issuing Bank or Lender, as
applicable, (ix) to the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Loans or
(x) to the extent such Information (A) becomes publicly available other than as
a result of a breach of this Section or (B) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrower (other than a source actually known by
such disclosing Person to be bound by confidentiality provisions comparable to
those set forth in this Section 9.12). For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than (x) any such information that is available
to any Agent, Issuing Bank or Lender on a non-confidential basis prior to
disclosure by the Borrower (other than from a source actually known by such
party to be bound by confidentiality obligations) and (y) information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers that serve the lending industry. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

125

--------------------------------------------------------------------------------



(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

SECTION 9.13. USA PATRIOT ACT. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

SECTION 9.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts that are treated as interest on such Loan or LC Disbursement or
participation therein under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or LC
Disbursement or participation therein in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan or LC Disbursement or participation therein but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or LC
Disbursement or participation therein or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

SECTION 9.15. Amendments to Security Documents. The Required Lenders irrevocably
authorize and instruct the Collateral Agent, to enter into (x) such amendments
to Sections 3(d) and 7(c) of the Security Agreement and (y) such other
amendments to the Security Documents (or any other agreements delivered in
connection therewith (including, without limitation, any Deposit Account Control
Agreements (as defined in the Security Agreement))), in each case as are
required to create and/or permit the existence of Liens on the Collateral
permitted under Section 6.02(o) and the establishment of the collateral agency
arrangements with respect thereto, as contemplated by (and to the extent not
inconsistent with) the Pari Passu Intercreditor Agreement.

126

--------------------------------------------------------------------------------



SECTION 9.16. No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, the “Lender Group” and each, a “Lender Group Member”), may have
economic interests that conflict with those of the Loan Parties, their
stockholders and/or their affiliates. Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender Group
Member, on the one hand, and such Loan Party, its stockholders or its
affiliates, on the other. The Loan Parties acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lender Group, on the one hand, and the Loan Parties, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender Group Member has assumed an advisory or fiduciary
responsibility in favor of any Loan Party, its stockholders or its affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender Group Member has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (y) each Lender Group Member is acting solely as
principal and not as the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other Person. Each Loan Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Loan Party agrees that it will not claim that any Lender Group Member has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Loan Party, in connection with such transaction or the
process leading thereto.

SECTION 9.17. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of page intentionally blank]

127

--------------------------------------------------------------------------------



EXHIBIT G

Form of Junior Lien Intercreditor Agreement

(Attached)

--------------------------------------------------------------------------------



EXHIBIT G

[FORM OF] JUNIOR LIEN INTERCREDITOR AGREEMENT

WINDSTREAM SERVICES, LLC

the other Grantors party hereto,

JPMORGAN CHASE BANK, N.A.,
as First Lien Collateral Agent and First Lien Administrative Agent for the First
Lien Secured
Parties and as First-Priority Collateral Agent,

U.S. BANK NATIONAL ASSOCIATION,
as Initial Other First-Priority Collateral Agent for the Initial Other
First-Priority Secured Parties

and

[____________________],

as Second Lien Collateral Agent and Second-Priority Collateral Agent for the
Second-Priority
Secured Parties

[________], 20[__]

--------------------------------------------------------------------------------



TABLE OF CONTENTS

          Page ARTICLE 1 Definitions 1 Section 1.01. Defined Terms 1 Section
1.02. Terms Generally 12 ARTICLE 2 Lien Priorities 12 Section 2.01.
Subordination of Liens 12 Section 2.02. Prohibition on Contesting Liens 13
Section 2.03. No New Liens 13 Section 2.04. Perfection of Liens 13 Section 2.05.
Nature of Obligations 14 ARTICLE 3 Enforcement 14 Section 3.01. Exercise of
Remedies 14 Section 3.02. Cooperation 16 Section 3.03. Second-Priority
Collateral Agent and Second-Priority Secured Parties Waiver 17 Section 3.04.
Actions upon Breach 17 ARTICLE 4 Payments 18 Section 4.01. Application of
Proceeds 18 Section 4.02. Payments Over 18 ARTICLE 5 Other Agreements 18 Section
5.01. Releases 18 Section 5.02. Insurance 20 Section 5.03. Amendments to
First-Priority Documents and Second-Priority Documents 20 Section 5.04. Rights
As Unsecured Creditors 22 Section 5.05. First-Priority Collateral Agent as
Gratuitous Bailee/Agent for Perfection 22 Section 5.06. Second-Priority
Collateral Agent as Gratuitous Bailee/Agent for Perfection 24 Section 5.07. When
Discharge of First-Priority Obligations Deemed to Not Have Occurred 25 Section
5.08. No Release Upon Discharge of First-Priority Obligations 26 Section 5.09.
Purchase Option. 26

i

--------------------------------------------------------------------------------




ARTICLE 6 Insolvency or Liquidation Proceedings       27 Section 6.01.    
Financing Issues 27 Section 6.02. Relief from the Automatic Stay 28 Section
6.03. Adequate Protection 28 Section 6.04. Preference Issues 29 Section 6.05.
Application 29 Section 6.06. 506(c) Claims 29 Section 6.07. Separate Grants of
Security and Separate Classifications; Plans of Reorganization 30 Section 6.08.
Section 1111(b)(2) Waiver 30 Section 6.09. Asset Sales 30 Section 6.10.
Reorganization Securities; Voting 31 Section 6.11. Post-Petition Interest 31
ARTICLE 7 Reliance; Waivers; etc 31 Section 7.01. Reliance 31 Section 7.02. No
Warranties or Liability 32 Section 7.03. Obligations Unconditional 32 ARTICLE 8
Miscellaneous 33 Section 8.01. Conflicts 33 Section 8.02. Continuing Nature of
this Agreement; Severability 33 Section 8.03. Amendments; Waivers 34 Section
8.04. Information Concerning Financial Condition of the Company and the
Subsidiaries 35 Section 8.05. Subrogation 35 Section 8.06. Application of
Payments 35 Section 8.07. Consent to Jurisdiction; Waivers 35 Section 8.08.
Notices 36 Section 8.09. Further Assurances 36 Section 8.10. Governing Law 36
Section 8.11. Binding on Successors and Assigns 37 Section 8.12. Specific
Performance 37 Section 8.13. Section Titles 37 Section 8.14. Counterparts 37
Section 8.15. Authorization 37 Section 8.16. No Third Party Beneficiaries;
Successors and Assigns 37 Section 8.17. Effectiveness 37 Section 8.18.
First-Priority Representatives and Second-Priority Representatives 38 Section
8.19. Relative Rights 38 Section 8.20. Second-Priority Collateral Agent 38
Section 8.21. Joinder Requirements 38 Section 8.22. Intercreditor Agreements 39

ii

--------------------------------------------------------------------------------




Exhibits       Exhibit A Form of Joinder Agreement (Other First-Priority
Obligations) Exhibit B Form of Joinder Agreement (Other Second-Priority
Obligations)

iii

--------------------------------------------------------------------------------



JUNIOR LIEN INTERCREDITOR AGREEMENT

JUNIOR LIEN INTERCREDITOR AGREEMENT dated as of [____], 20[_], among JPMORGAN
CHASE BANK, N.A. (“JPMorgan”), as First Lien Collateral Agent, U.S. BANK
NATIONAL ASSOCIATION, as Initial Other First-Priority Collateral Agent, and [●],
as Second Lien Collateral Agent [and Second Lien Trustee].

A. WINDSTREAM SERVICES, LLC, a Delaware limited liability company (the
“Borrower” or the “Company”), the lenders from time to time party thereto, and
JPMorgan, as administrative agent and collateral agent, are party to that
certain Sixth Amended and Restated Credit Agreement dated as July 17, 2006, as
amended and restated as of April 24, 2015 (and as further amended, amended and
restated, supplemented or modified from time to time in accordance with the
terms of this Agreement, the “Initial First Lien Credit Agreement”). The
Obligations of the Borrower under the First Lien Credit Agreement and the other
First Lien Documents constitute First Lien Obligations hereunder.

B. The Borrower, the Co-Issuer (as defined below), the guarantors identified
therein, and U.S. Bank National Association, as trustee and collateral agent,
are parties to that certain indenture, dated as of November 6, 2017 (as amended,
restated, supplemented or otherwise modified, Refinanced or replaced from time
to time), with respect to the 8.625% senior secured first lien notes due 2025 of
the Borrower and the Co-Issuer (the “Initial First Lien Indenture”).

C. The Borrower, the guarantors identified therein, and [●], as trustee and
collateral agent, are parties to that certain [indenture], dated as of [●] (as
amended, restated, supplemented or otherwise modified, Refinanced or replaced
from time to time), with respect to [●] (the “[Initial Second Lien
Indenture]”).1 The Obligations of the Borrower under the Initial Second Lien
Indenture and the other Second Lien Documents constitute Second Lien Obligations
hereunder.

Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE 1
Definitions.

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Agreement” shall mean this Junior Lien Intercreditor Agreement, as amended,
renewed, extended, supplemented or otherwise modified from time to time in
accordance with the terms hereof.

____________________

1 Form to be updated to reflect the form of initial second lien debt issuance.

--------------------------------------------------------------------------------



“Bankruptcy Law” shall mean Title 11 of the United States Code and any similar
federal, state or foreign law for the relief of debtors.

“Borrower” shall have the meaning set forth in the recitals.

“Business Day” shall mean any day other than a Saturday, a Sunday or a day that
is a legal holiday under the laws of the State of New York or on which banking
institutions in the State of New York are required or authorized by law or other
governmental action to close.

“Co-Issuer” shall mean Windstream Finance Corp., a Delaware corporation, as
co-issuer of the Initial Other First-Priority Obligations.

“Common Collateral” shall mean all of the assets of any Grantor, whether real,
personal or mixed, constituting both First-Priority Collateral and
Second-Priority Collateral.

“Company” shall have the meaning set forth in the recitals.

“Comparable Second-Priority Collateral Document” shall mean, in relation to any
Common Collateral subject to any Lien created under any First-Priority
Collateral Document, those Second-Priority Collateral Documents that create a
Lien on the same Common Collateral, granted by the same Grantor.

“Deposit Account” shall have the meaning set forth in the Uniform Commercial
Code.

“Deposit Account Collateral” shall mean that part of the Common Collateral (if
any) comprised of or contained in Deposit Accounts or Securities Accounts.

“DIP Financing” shall have the meaning set forth in Section 6.01(a).

“Discharge” means, with respect to any Common Collateral and any Series (or, if
applicable, all then-outstanding Series) of First-Priority Obligations or of
Second-Priority Obligations, as applicable, that such Series (or, if applicable,
all such Series) of First-Priority Obligations or of Second-Priority Obligations
is no longer secured by such Common Collateral pursuant to the terms of the
First-Priority Collateral Documents or Second-Priority Collateral Documents, as
applicable.

“Discharge of First-Priority Obligations” shall mean at any applicable time,
except to the extent otherwise provided in Section 5.07, the Discharge of all
First-Priority Obligations then outstanding at such time; provided that the
Discharge of First-Priority Obligations shall not be deemed to have occurred if
the applicable payments are made with the proceeds of other First-Priority
Obligations that constitute an exchange or replacement for or a Refinancing of
such First-Priority Obligations.

“Financing Documents” shall mean the First Lien Documents, the Initial Other
First-Priority Collateral Documents, the Other First-Priority Documents, the
Second Lien Documents and the Other Second-Priority Documents.

2

--------------------------------------------------------------------------------



“First Lien Administrative Agent” shall mean the administrative agent for the
First Lien Claimholders, together with its successors or co-agents in
substantially the same capacity as may, from time to time, be appointed pursuant
to the First Lien Credit Agreement. As of the date hereof, JPMorgan shall be the
First Lien Administrative Agent.

“First Lien Claimholders” shall mean the holders of any First Lien Obligations,
including the First Lien Administrative Agent and the First Lien Collateral
Agent.

“First Lien Collateral” shall mean all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any First Lien Obligations.

“First Lien Collateral Agent” shall mean the collateral agent for the First Lien
Claimholders, together with its successors or co-agents in substantially the
same capacity as may, from time to time, be appointed pursuant to the First Lien
Credit Agreement. As of the date hereof, JPMorgan shall be the First Lien
Collateral Agent.

“First Lien Collateral Agreement” shall mean (a) the Security Agreement dated as
of April 24, 2015, among the Company, as borrower, the guarantors identified
therein and the First Lien Collateral Agent, as amended, restated, supplemented,
replaced or otherwise modified from time to time and (b) any other collateral
agreement entered into from time to time in respect of any First Lien Credit
Agreement and designated by the Company as a “First Lien Collateral Agreement,”
as amended, restated, supplemented or other modified from time to time.

“First Lien Collateral Documents” shall mean the First Lien Collateral Agreement
and any other documents now existing or entered into after the date hereof that
create Liens on any assets or properties of any Grantor to secure any First Lien
Obligations, in each case, as Refinanced from time to time in accordance with
the terms thereof and subject to the terms hereof.

“First Lien Credit Agreement” shall mean the Initial First Lien Credit
Agreement, as amended, restated, supplemented, replaced (whether or not upon
termination, and whether with the original lenders or otherwise), restructured,
Refinanced, extended or otherwise modified from time to time, including any
agreement extending the maturity thereof, Refinancing, replacing or otherwise
restructuring all or any portion of the indebtedness under such agreement or
agreements or any successor or replacement agreement or agreements or indenture
or indentures or increasing the amount loaned or issued thereunder or altering
the maturity thereof, (including in this definition any Refinancing,
replacement, restructuring or new debt facility designated by the Company as a
“First Lien Credit Agreement” pursuant to Section 8.03).

“First Lien Documents” shall mean (a) the First Lien Credit Agreement and the
First Lien Collateral Documents and (b) any other related document or instrument
executed and delivered pursuant to any First Lien Document described in clause
(a) above evidencing or governing any obligations thereunder, in each case, as
Refinanced from time to time in accordance with the terms thereof and subject to
the terms hereof.

“First Lien Obligations” shall mean all Obligations of the Company and other
obligors under the First Lien Credit Agreement or any of the other First Lien
Documents, and all other obligations to pay principal, premium, if any, and
interest (including any interest accruing after the commencement of any
Insolvency or Liquidation Proceeding, regardless of whether allowed or allowable
in such proceeding) when due and payable, and all other amounts due or to become
due under or in connection with the First Lien Documents and the performance of
all other Obligations of the obligors thereunder to the First Lien Secured
Parties under the First Lien Documents, according to the respective terms
thereof (provided that First Lien Obligations shall exclude any such obligations
the incurrence of which was not permitted under each First-Priority Document and
each Second-Priority Document extant at the time of the incurrence or issuance
thereof).

3

--------------------------------------------------------------------------------



“First Lien Secured Parties” shall mean the holders of any First Lien
Obligations, including the First Lien Administrative Agent and the First Lien
Collateral Agent.

“First-Priority Collateral” shall mean the First Lien Collateral, the Initial
Other First-Priority Collateral and all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any Other First-Priority Obligations (other than the First Lien Obligations and
the Initial Other First Priority Obligations.

“First-Priority Collateral Agent” shall mean such agent or trustee as is
designated “First-Priority Collateral Agent” by First-Priority Secured Parties
pursuant to the terms of the Pari Passu Intercreditor Agreement (if then in
effect) and the First-Priority Documents; it being understood that as of the
date of this Agreement, the First Lien Collateral Agent shall be so designated
First-Priority Collateral Agent.

“First-Priority Collateral Documents” shall mean (a) the First Lien Collateral
Documents, (b) Initial Other First-Priority Collateral Documents, and (c) any
documents now existing or entered into after the date hereof that create Liens
on any assets or properties of any Grantor to secure any Other First-Priority
Obligations, in each case, as Refinanced from time to time in accordance with
the terms thereof and subject to the terms hereof.

“First-Priority Documents” shall mean (a) the First Lien Documents, (b) Initial
Other First-Priority Documents and (c) any Other First-Priority Documents, in
each case, as Refinanced from time to time in accordance with the terms thereof
and subject to the terms hereof.

“First-Priority Obligations” shall mean (a) the First Lien Obligations, (b) the
Initial Other First-Priority Obligations and (c) the Other First-Priority
Obligations (if any) (provided that First-Priority Obligations shall exclude any
such obligations the incurrence of which was not permitted under each
First-Priority Document and each Second-Priority Document extant at the time of
the incurrence or issuance thereof).

“First-Priority Representatives” shall mean (a) in the case of the First Lien
Obligations, the First Lien Collateral Agent (b) in the case of the Initial
Other First-Priority Obligations, the Initial Other First-Priority Collateral
Agent, and (c) in the case of any Series of Other First-Priority Obligations,
the Other First-Priority Representative with respect thereto. The term
“First-Priority Representatives” shall include the First-Priority Collateral
Agent as the context requires.

4

--------------------------------------------------------------------------------



“First-Priority Secured Parties” shall mean (a) the First Lien Secured Parties,
(b) the Initial Other First-Priority Secured Parties and (c) the Other
First-Priority Secured Parties, including the First-Priority Representatives.

“Grantors” shall mean the Company and each of the Subsidiaries of the Company
that has executed and delivered a First-Priority Collateral Document or a
Second-Priority Collateral Document.

“Initial First Lien Credit Agreement” shall have the meaning set forth in the
recitals.

“Initial First Lien Indenture” shall have the meaning set forth in the recitals.

“Initial Other First-Priority Collateral” shall mean all of the assets of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
granted as security for any Initial Other First-Priority Obligations.

“Initial Other First-Priority Collateral Agent” shall mean U.S. Bank National
Association, in its capacity as collateral agent under the Initial First Lien
Indenture, and its successors in such capacity.

“Initial Other First-Priority Collateral Documents” shall mean the Initial Other
First-Priority Security Agreement and any other documents now existing or
entered into after the date hereof that create Liens on any assets or properties
of any Grantor to secure any Initial Other First-Priority Obligations, in each
case, as Refinanced from time to time in accordance with the terms thereof and
subject to the terms hereof.

“Initial Other First-Priority Documents” shall mean (a) the Initial Other
First-Priority Indenture and the Initial Other First-Priority Security Agreement
and (b) any other related document or instrument executed and delivered pursuant
to any Initial Other First-Priority Document described in clause (a) above
evidencing or governing any obligations thereunder, in each case, as Refinanced
from time to time in accordance with the terms thereof and subject to the terms
hereof.

“Initial Other First-Priority Indenture” shall mean the Initial First Lien
Indenture, as amended, restated, supplemented, replaced (whether or not upon
termination, and whether with the original lenders or otherwise), restructured,
refinanced, extended or otherwise modified from time to time, including any
agreement extending the maturity thereof, refinancing, replacing or otherwise
restructuring all or any portion of the indebtedness under such agreement or
agreements or any successor or replacement agreement or agreements or indenture
or indentures or increasing the amount loaned or issued thereunder or altering
the maturity thereof, (including in this definition any refinancing,
replacement, restructuring or new debt facility designated by the Company as an
“Initial Other First-Priority Indenture” pursuant to Section 8.03).

“Initial Other First-Priority Obligations” shall mean the “Notes Obligations”
(as defined in the Initial First Lien Indenture) with respect to the “Notes” (as
defined in the Initial First Lien Indenture) issued on the date as of November
6, 2017 and any “Additional Notes” (as defined in the Initial First Lien
Indenture) issued after the date hereof, and all other obligations to pay
principal, premium, if any, and interest (including any interest accruing after
the commencement of any Insolvency or Liquidation Proceeding, regardless of
whether allowed or allowable in such proceeding) when due and payable, and all
other amounts due or to become due under or in connection with the Initial Other
First-Priority Documents and the performance of all other Obligations of the
obligors thereunder to the Initial Other First-Priority Secured Parties under
the Initial Other First-Priority Documents, according to the respective terms
thereof (provided that Initial Other First-Priority Obligations shall exclude
any such obligations the incurrence of which was not permitted under each
First-Priority Document and each Second-Priority Document extant at the time of
the incurrence or issuance thereof).

5

--------------------------------------------------------------------------------



“Initial Other First-Priority Secured Parties” shall mean the Persons holding
the Initial Other First-Priority Obligations, including the Initial Other
First-Priority Representatives.

“Initial Other First-Priority Security Agreement” means the “Security Agreement”
as defined in the Initial First Lien Indenture and any other documents now
existing or entered into after the date hereof that create Liens on any assets
or properties of any Grantor to secure any Initial Other First-Priority
Obligations, in each case, as Refinanced from time to time in accordance with
the terms thereof and subject to the terms hereof.

“Initial Second Lien Indenture” shall have the meaning set forth in the
recitals.

“Insolvency or Liquidation Proceeding” shall mean (1) any case commenced by or
against the Borrower or any other Grantor under any Bankruptcy Law, any other
proceeding for the reorganization, recapitalization or adjustment or marshalling
of the assets or liabilities of the Borrower or any other Grantor, any
receivership or assignment for the benefit of creditors relating to the Borrower
or any other Grantor or any similar case or proceeding relative to the Borrower
or any other Grantor or its creditors, as such, in each case whether or not
voluntary; (2) any liquidation, dissolution, marshalling of assets or
liabilities or other winding up of or relating to the Borrower or any other
Grantor, in each case whether or not voluntary and whether or not involving
bankruptcy or insolvency; or (3) any other proceeding of any type or nature in
which substantially all claims of creditors of the Borrower or any other Grantor
are determined and any payment or distribution is or may be made on account of
such claims.

“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Exhibit A.

“JPMorgan” shall have the meaning set forth in the preamble.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

“Obligations” shall mean any principal, interest (including any interest
accruing after the commencement of any Insolvency or Liquidation Proceeding,
regardless of whether allowed or allowable in such proceeding), penalties, fees
indemnifications, reimbursements (including reimbursement obligations with
respect to letters of credit and bankers’ acceptances), damages and other
liabilities payable under the documentation governing any indebtedness.

6

--------------------------------------------------------------------------------



“Other First-Priority Collateral Agent” shall mean, with respect to any Series
of Other First-Priority Obligations, any Other First-Priority Representative
that acts in the capacity of a collateral agent with respect thereto.

“Other First-Priority Documents” shall mean each of the agreements, documents
and instruments providing for, evidencing or securing any Other First-Priority
Obligations and any other related document or instrument executed or delivered
pursuant to any Other First-Priority Document at any time or otherwise
evidencing or securing any indebtedness arising under any Other First-Priority
Document, in each case, as Refinanced from time to time in accordance with the
terms thereof and subject to the terms hereof.

“Other First-Priority Obligations” shall mean any indebtedness or Obligations
(other than First Lien Obligations and the Initial Other First-Priority
Obligations) of the Grantors that are to be secured with a Lien on the Common
Collateral senior to the Liens securing the Second Lien Obligations and are
designated by the Company as Other First-Priority Obligations hereunder and all
other obligations to pay principal, premium, if any, and interest (including any
interest accruing after the commencement of any Insolvency or Liquidation
Proceeding, regardless of whether allowed or allowable in such proceeding) when
due and payable, and all other amounts due or to become due under or in
connection with the Other First-Priority Documents and the performance of all
other Obligations of the obligors thereunder to the Other First-Priority Secured
Parties under the Other First-Priority Documents, according to the respective
terms thereof (provided that Other First-Priority Obligations shall exclude any
such obligations the incurrence of which was not permitted under each
First-Priority Document and each Second-Priority Document extant at the time of
the incurrence or issuance thereof); provided further, however that the
requirements set forth in Section 8.21 shall have been satisfied.

“Other First-Priority Representative” shall mean, with respect to any Series of
Other First-Priority Obligations or any separate facility within such Series,
the Person elected, designated or appointed as the administrative agent,
trustee, collateral agent or other representative of such Series or facility by
or on behalf of the holders of such Series or facility, and its respective
successors in substantially the same capacity as may from time to time be
appointed.

“Other First-Priority Secured Parties” shall mean the Persons holding Other
First-Priority Obligations, including the Other First-Priority Representatives.

“Other Second-Priority Collateral Agent” shall mean, with respect to any Series
of Other Second-Priority Obligations, any Other Second-Priority Representative
that acts in the capacity of a collateral agent with respect thereto.

“Other Second-Priority Documents” shall mean each of the agreements, documents
and instruments providing for, evidencing or securing any Other Second-Priority
Obligations and any other related document or instrument executed or delivered
pursuant to any Other Second-Priority Document at any time or otherwise
evidencing or securing any indebtedness arising under any Second-Priority
Obligations, in each case, as Refinanced from time to time in accordance with
the terms thereof and subject to the terms hereof.

7

--------------------------------------------------------------------------------



“Other Second-Priority Obligations” shall mean any indebtedness or Obligations
(other than the Second Lien Obligations) of the Grantors that are to be equally
and ratably or secured on a junior basis with the Second Lien Obligations and
are designated by the Company as Other Second-Priority Obligations hereunder,
and all other obligations to pay principal, premium, if any, and interest
(including any interest accruing after the commencement of any Insolvency or
Liquidation Proceeding, regardless of whether allowed or allowable in such
proceeding) when due and payable, and all other amounts due or to become due
under or in connection with the Other Second-Priority Obligations and the
performance of all other Obligations of the obligors thereunder to the Other
Second-Priority Secured Parties under the Other Second-Priority Documents,
according to the respective terms thereof (provided that Other Second-Priority
Obligations shall exclude any such obligations the incurrence of which was not
permitted under each First-Priority Document and each Second-Priority Document
extant at the time of the incurrence or issuance thereof); provided further,
however, that the requirements set forth in Section 8.21 shall have been
satisfied.

“Other Second-Priority Representative” shall mean, with respect to any Series of
Other Second-Priority Obligations or any separate facility within such Series,
the Person elected, designated or appointed as the administrative agent,
trustee, collateral agent or other representative of such Series or facility by
or on behalf of the holders of such Series or facility, and its respective
successors in substantially the same capacity as may from time to time be
appointed.

“Other Second-Priority Secured Parties” shall mean the Persons holding Other
Second-Priority Obligations, including the Other Second-Priority
Representatives.

“Pari Passu Intercreditor Agreement” shall mean that certain Pari Passu
Intercreditor Agreement, dated as of November 6, 2017, by and among the Company,
the other Grantors party thereto, the First Lien Collateral Agent and the
Initial Other First-Priority Collateral Agent and each additional Other
First-Priority Collateral Agent from time to time party there, as amended,
amended and restated or otherwise modified from time to time.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan of Reorganization” shall mean any plan of reorganization, plan of
liquidation, agreement for composition, or other type of plan of arrangement
proposed in or in connection with any Insolvency or Liquidation Proceeding.

“Pledged Collateral” shall mean the Common Collateral in the possession or
control of the First-Priority Collateral Agent (or its agents or bailees), to
the extent that possession or control thereof is necessary to perfect a Lien
thereon under the Uniform Commercial Code.

8

--------------------------------------------------------------------------------



“Purchase Event” shall have the meaning set forth in Section 5.09.

“Recovery” shall have the meaning set forth in Section 6.04.

“Refinance” means, in respect of any indebtedness and any agreement governing
any such Indebtedness, to refinance, extend, increase, renew, defease, amend,
restate, amend and restate, modify, supplement, restructure, replace, refund or
repay, or to issue other indebtedness, in exchange or replacement for or
refinancing of, such indebtedness in whole or in part, including by adding or
replacing lenders, creditors, agents, obligors and/or guarantors, and including,
in each case, but not limited to, after the original instrument giving rise to
such indebtedness has been terminated. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Second Lien Claimholders” shall mean the holders of any Second Lien
Obligations, including the Second Lien Trustee and the Second Lien Collateral
Agent.

“Second Lien Collateral” shall mean all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any Second Lien Obligations.

“Second Lien Collateral Agent” shall mean the collateral agent for the Second
Lien Claimholders, together with its successors or co-agents in substantially
the same capacity as may, from time to time, be appointed pursuant to the
Initial Second Lien Indenture. As of the date hereof, [●] shall be the Second
Lien Collateral Agent.

“Second Lien Collateral Agreement” shall mean (a) the “Security Agreement” as
defined in the Initial Second Lien Indenture, and (b) any other collateral
agreement entered into from time to time in respect of any Second Lien Indenture
and designated by the Company as a “Second Lien Collateral Agreement,” as
amended, restated, supplemented or other modified from time to time.

“Second Lien Collateral Documents” shall mean the Second Lien Collateral
Agreement and any documents now existing or entered into after the date hereof
that create Liens on any assets or properties of any Grantor to secure any
Second Lien Obligations, in each case, as Refinanced from time to time in
accordance with the terms thereof and subject to the terms hereof.

“Second Lien Documents” shall mean (a) the Second Lien Indenture and the Second
Lien Collateral Documents and (b) any other related document or instrument
executed and delivered pursuant to any Second Lien Document described in clause
(a) above evidencing or governing any Obligations thereunder. in each case, as
Refinanced from time to time in accordance with the terms thereof and subject to
the terms hereof.

“Second Lien Indenture” shall mean the Initial Second Lien Indenture, as
amended, restated, supplemented, replaced (whether or not upon termination, and
whether with the original lenders or otherwise), restructured, refinanced,
extended or otherwise modified from time to time, including any agreement
extending the maturity thereof, refinancing, replacing or otherwise
restructuring all or any portion of the indebtedness under such agreement or
agreements or any successor or replacement agreement or agreements or indenture
or indentures or increasing the amount loaned or issued thereunder or altering
the maturity thereof, (including in this definition any refinancing,
replacement, restructuring or new debt facility designated by the Company as a
“Second Lien Indenture” pursuant to Section 8.03).

9

--------------------------------------------------------------------------------



“Second Lien Obligations” shall mean all Obligations of the Company and other
obligors under the Initial Second Lien Indenture or any of the other
Second-Priority Documents, and all other obligations to pay principal, premium,
if any, and interest (including any interest accruing after the commencement of
any Insolvency or Liquidation Proceeding, regardless of whether allowed or
allowable in such proceeding) when due and payable, and all other amounts due or
to become due under or in connection with the Second Lien Documents and the
performance of all other Obligations of the obligors thereunder to the Second
Lien Secured Parties under the Second Lien Documents, according to the
respective terms thereof (provided that Second Lien Obligations shall exclude
any such obligations the incurrence of which was not permitted under each
First-Priority Document and each Second-Priority Document extant at the time of
the incurrence or issuance thereof).

“Second Lien Secured Parties” shall mean the holders of any Second Lien
Obligations, including the Second Lien Trustee and the Second Lien Collateral
Agent.

“Second Lien Trustee” shall mean shall mean [●], in its capacity as indenture
trustee under the Second Lien Indenture and the Second Lien Collateral
Documents, and its permitted successors in such capacity.

“Second-Priority Collateral” shall mean the Second Lien Collateral and all of
the assets of any Grantor, whether real, personal or mixed, with respect to
which a Lien is granted as security for any Other Second-Priority Obligations.

“Second-Priority Collateral Agent” shall mean such agent or trustee as is
designated “Second-Priority Collateral Agent” by Second-Priority Secured Parties
holding a majority in principal amount of the Second-Priority Obligations then
outstanding; it being understood that as of the date of this Agreement, the
Second Lien Collateral Agent shall be so designated Second-Priority Collateral
Agent.

“Second-Priority Collateral Documents” shall mean (a) the Second Lien Collateral
Documents and (b) any documents now existing or entered into after the date
hereof that create Liens on any assets or properties of any Grantor to secure
any Other Second-Priority Obligations, in each case, as Refinanced from time to
time in accordance with the terms thereof and subject to the terms hereof.

“Second-Priority Documents” shall mean (a) the Second Lien Documents and (b) the
Other Second-Priority Documents.

“Second-Priority Obligations” shall mean (a) the Second Lien Obligations, (b)
the Other Second-Priority Obligations and (c) all other Obligations in respect
of, or arising under, the Second-Priority Obligations Documents, including all
fees and expenses of the collateral agent for any Other Second-Priority
Obligations and shall include all interest and fees, which but for the filing of
a petition in bankruptcy with respect to the Company or any Grantor, would have
accrued on such obligations, whether or not a claim for such interest or fees is
allowed in such proceeding (provided that Second-Priority Obligations shall
exclude any such obligations the incurrence of which was not permitted under
each First-Priority Document and each Second-Priority Document extant at the
time of the incurrence or issuance thereof).

10

--------------------------------------------------------------------------------



“Second-Priority Representatives” shall mean (a) in the case of the Second Lien
Obligations, the Second Lien Collateral Agent and (b) in the case of any Series
of Other Second-Priority Obligations, the Other Second-Priority Representative
with respect thereto. The term “Second-Priority Representatives” shall include
the Second-Priority Collateral Agent as the context requires. For purposes of
this definition, no Discharge of Second Lien Obligations with respect to the
Second Lien Obligations under the Second Lien Indenture and the Second Lien
Documents relating thereto shall be deemed to have occurred if any of the
Company or any other Grantor enters into any Refinancing of the Second Lien
Indenture, and, in the case of any such Refinancing, the Second Lien Collateral
Agent under such Second Lien Indenture shall continue as the Second-Priority
Representative for all purposes hereof.

“Second-Priority Secured Parties” shall mean (a) the Second Lien Secured Parties
and (b) the Other Second-Priority Secured Parties, including the Second-Priority
Representatives.

“Secured Parties” shall mean the First-Priority Secured Parties and the
Second-Priority Secured Parties.

“Securities Account” shall have the meaning set forth in the Uniform Commercial
Code.

“Series” shall mean (a) the First Lien Obligations, Initial Other First-Priority
Obligations and each series of Other First-Priority Obligations, each of which
shall constitute a separate Series of First-Priority Obligations, except that to
the extent that the First Lien Obligations, the Initial Other First-Priority
Obligations and/or any one or more series of such Other First-Priority
Obligations (i) are secured by identical collateral held by a common collateral
agent and (ii) have their security interests documented by a single set of
security documents, such First Lien Obligations, the Initial Other
First-Priority Obligations and/or each such series of Other First-Priority
Obligations shall collectively constitute a single Series, and (b) the Second
Lien Obligations and each series of Other Second-Priority Obligations, each of
which shall constitute a separate Series of Second-Priority Obligations, except
that to the extent that the Second Lien Obligations and/or any one or more
series of such Other Second-Priority Obligations (i) are secured by identical
collateral held by a common collateral agent and (ii) have their security
interests documented by a single set of security documents, such Second Lien
Obligations and/or each such series of Other Second-Priority Obligations shall
collectively constitute a single Series.

“Standstill Period” shall have the meaning set forth in Section 3.01(f).

“Subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

11

--------------------------------------------------------------------------------



“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York.

Section 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented, otherwise modified or permitted to be Refinanced or
replaced in accordance with the terms hereof, in each case to the extent so
Refinanced or replaced, in accordance with this Agreement, (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Sections shall be
construed to refer to Sections of this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

ARTICLE 2

LIEN PRIORITIES.

Section 2.01. Subordination of Liens. Notwithstanding the date, time, manner or
order of filing or recordation of any document or instrument or grant,
attachment or perfection of any Liens granted to the Second-Priority Secured
Parties on the Common Collateral or of any Liens granted to the First-Priority
Secured Parties on the Common Collateral (or any actual or alleged defect in any
of the foregoing), and notwithstanding any provision of the UCC, or any
applicable law or the Second-Priority Documents or the First-Priority Documents
or any other circumstance whatsoever (including any non-perfection of any Lien
purporting to secure the First-Priority Obligations and/or the Second-Priority
Obligations), each Second-Priority Representative, on behalf of itself and each
applicable Second-Priority Secured Party, hereby agrees that: (a) any Lien on
the Common Collateral securing any First-Priority Obligations now or hereafter
held by or on behalf of the any First-Priority Secured Parties or any agent or
trustee therefor regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall have priority over and be
senior in all respects and prior to any Lien on the Common Collateral securing
any Second-Priority Obligations and (b) any Lien on the Common Collateral
securing any Second-Priority Obligations now or hereafter held by or on behalf
of any Second-Priority Secured Parties or any agent or trustee therefor
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, shall be junior and subordinate in all respects to all
Liens on the Common Collateral securing any First-Priority Obligations. All
Liens on the Common Collateral securing any First-Priority Obligations shall be
and remain senior in all respects and prior to all Liens on the Common
Collateral securing any Second-Priority Obligations for all purposes, whether or
not such Liens securing any First-Priority Obligations are subordinated to any
Lien securing any other obligation of the Company, any other Grantor or any
other Person.

12

--------------------------------------------------------------------------------



Section 2.02. Prohibition on Contesting Liens. Each Second-Priority
Representative, for itself and on behalf of each applicable Second-Priority
Secured Party, and each First-Priority Representative, for itself and on behalf
of each applicable First-Priority Secured Party, agrees that it shall not (and
hereby waives any right to) contest or support any other Person in contesting,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
validity, perfection, priority, validity or enforceability of (a) a Lien
securing any First-Priority Obligations held (or purported to be held) by or on
behalf of any of the First-Priority Secured Parties or any agent or trustee
therefor in any First-Priority Collateral or (b) a Lien securing any
Second-Priority Obligations held (or purported to be held) by or on behalf of
any Second-Priority Secured Party in the Common Collateral, as the case may be;
provided, however, that nothing in this Agreement shall be construed to prevent
or impair the rights of any First-Priority Secured Party or any agent or trustee
therefor to enforce this Agreement (including the priority of the Liens securing
the First-Priority Obligations as provided in Section 2.01) or any of the
First-Priority Documents.

Section 2.03. No New Liens. So long as the Discharge of First-Priority
Obligations has not occurred, the parties hereto agree that if any
Second-Priority Representative shall hold any Lien on any assets of the Company
or any other Grantor securing any Second-Priority Obligations that are not also
subject to the senior and prior Lien in respect of the First-Priority
Obligations under the First-Priority Documents, such Second-Priority
Representative shall notify the First-Priority Collateral Agent promptly upon
becoming aware thereof and, upon demand by the First-Priority Collateral Agent
or the Company, will either (i) release such Lien or (ii) assign such Lien to
the First-Priority Collateral Agent (and/or its designee) as security for the
applicable First-Priority Obligations (and, in the case of an assignment, each
Second-Priority Representative may retain a junior lien on such assets subject
to the terms hereof). Each Second-Priority Representative agrees that, after the
date hereof, if it shall hold any Lien on any assets of the Company or any other
Grantor securing any Second-Priority Obligations that are not also subject to
the Lien in favor of each other Second-Priority Representative, such
Second-Priority Representative shall notify any other Second-Priority
Representative promptly upon becoming aware thereof.

Section 2.04. Perfection of Liens. Subject to Section 5.05, none of the
First-Priority Secured Parties shall be responsible for perfecting and
maintaining the perfection of Liens with respect to the Common Collateral for
the benefit of the Second-Priority Secured Parties. The provisions of this
Agreement are intended solely to govern the respective Lien priorities as
between the First-Priority Secured Parties and the Second-Priority Secured
Parties and shall not impose on the First-Priority Secured Parties or the
Second-Priority Secured Parties or any agent or trustee therefor any obligations
in respect of the disposition of proceeds of any Common Collateral which would
conflict with prior perfected claims therein in favor of any other Person or any
order or decree of any court or governmental authority or any applicable law.

13

--------------------------------------------------------------------------------



Section 2.05. Nature of Obligations. The priorities of the Liens provided in
Section 2.01 shall not be altered or otherwise affected by (a) any Refinancing
of the First-Priority Obligations or the Second-Priority Obligations or (b) any
action or inaction which any of the First-Priority Secured Parties or the
Second-Priority Secured Parties may take or fail to take in respect of the
Common Collateral. Each Second-Priority Representative, for itself and on behalf
of each applicable Second-Priority Secured Parties, agrees and acknowledges that
(i) a portion of the First-Priority Obligations may be revolving in nature and
that the amount thereof that may be outstanding at any time or from time to time
may be increased or reduced and subsequently reborrowed, (ii) the terms of the
First-Priority Collateral Documents and the First-Priority Obligations may be
amended, restated, supplemented or otherwise modified, and the First-Priority
Obligations, or a portion thereof, may be Refinanced from time to time and (iii)
the aggregate amount of the First-Priority Obligations may be increased, in each
case, without notice to or consent by the Second-Priority Collateral Agents or
the Second-Priority Secured Parties and without affecting the provisions hereof,
except as otherwise expressly set forth herein. As between the Company and the
Grantors, the foregoing provisions will not limit or otherwise affect the
obligations of the Company and the Grantors contained in any Second-Priority
Document with respect to the incurrence of additional First-Priority
Obligations.

ARTICLE 3

ENFORCEMENT

Section 3.01. Exercise of Remedies.

(a) So long as the Discharge of First-Priority Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor, (i) no Second-Priority Representative
or any Second-Priority Secured Party will (x) exercise or seek to exercise any
rights or remedies (including setoff) with respect to any Common Collateral in
respect of any applicable Second-Priority Obligations, institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure), (y) contest, protest or object to any foreclosure proceeding or
action brought with respect to the Common Collateral by the First-Priority
Collateral Agent or any First-Priority Secured Party in respect of the
First-Priority Obligations, the exercise of any right by the First-Priority
Collateral Agent or any First-Priority Secured Party (or any agent or sub-agent
on their behalf) in respect of the First-Priority Obligations under any lockbox
agreement, control agreement, landlord waiver or bailee’s letter or similar
agreement or arrangement to which any Second-Priority Representative or any
Second-Priority Secured Party either is a party or may have rights as a third
party beneficiary, or any other exercise by any such party, of any rights and
remedies relating to the Common Collateral under the First-Priority Documents or
otherwise in respect of First-Priority Obligations, or (z) object to the
forbearance by the First-Priority Secured Parties from bringing or pursuing any
foreclosure proceeding or action or any other exercise of any rights or remedies
relating to the Common Collateral in respect of First-Priority Obligations and
(ii) except as otherwise provided herein, the First-Priority Collateral Agent
and the First-Priority Secured Parties shall have the exclusive right to enforce
rights, exercise remedies (including setoff and the right to credit bid their
debt) and make determinations regarding the release, disposition or restrictions
with respect to the Common Collateral without any consultation with or the
consent of any Second-Priority Representative or any Second-Priority Secured
Party; provided, however, that (A) in any Insolvency or Liquidation Proceeding
commenced by or against the Company or any other Grantor, each Second-Priority
Representative may file a claim or statement of interest with respect to the
applicable Second-Priority Obligations and (B) each Second-Priority
Representative may take any action (not adverse to the prior Liens on the Common
Collateral securing the First-Priority Obligations, or the rights of the
First-Priority Collateral Agent or the First-Priority Secured Parties to
exercise remedies in respect thereof) in order to create, prove, perfect,
preserve or protect (but not enforce) its rights in, and perfection and priority
of its Lien on, the Common Collateral. In exercising rights and remedies with
respect to the First-Priority Collateral, the First-Priority Collateral Agent
and the First-Priority Secured Parties may enforce the provisions of the
First-Priority Documents and exercise remedies thereunder, all in such order and
in such manner as they may determine in the exercise of their sole discretion.
Such exercise and enforcement shall include the rights of an agent appointed by
them to sell or otherwise dispose of Common Collateral upon foreclosure, to
incur expenses in connection with such sale or disposition, and to exercise all
the rights and remedies of a secured lender under the Uniform Commercial Code of
any applicable jurisdiction and of a secured creditor under Bankruptcy Laws of
any applicable jurisdiction.

14

--------------------------------------------------------------------------------



(b) So long as the Discharge of First-Priority Obligations has not occurred,
each Second-Priority Representative, on behalf of itself and each applicable
Second-Priority Secured Party, agrees that it will not, in its capacity as a
Secured Party, take or receive any Common Collateral or any proceeds of Common
Collateral in connection with the exercise of any right or remedy (including
setoff) with respect to any Common Collateral in respect of the applicable
Second-Priority Obligations. Without limiting the generality of the foregoing,
unless and until the Discharge of First-Priority Obligations has occurred,
except as expressly provided in the proviso in clause (ii) of Section 3.01(a),
the sole right of the Second-Priority Representatives and the Second-Priority
Secured Parties with respect to the Common Collateral is to hold a Lien on the
Common Collateral in respect of the applicable Second-Priority Obligations
pursuant to the Second-Priority Documents, as applicable, for the period and to
the extent granted therein and to receive a share of the proceeds thereof, if
any, after the Discharge of First-Priority Obligations has occurred.

(c) Subject to the proviso in clause (ii) of Section 3.01(a), (i) each
Second-Priority Representative, for itself and on behalf of each applicable
Second-Priority Secured Party, agrees that no Second-Priority Representative or
Second-Priority Secured Party will take any action that would hinder any
exercise of remedies undertaken by the First-Priority Collateral Agent or the
First-Priority Secured Parties with respect to the Common Collateral under the
First-Priority Documents, including any sale, lease, exchange, transfer or other
disposition of the Common Collateral, whether by foreclosure or otherwise, and
(ii) each Second-Priority Representative, for itself and on behalf of each
applicable Second-Priority Secured Party, hereby waives any and all rights it or
any Second-Priority Secured Party may have as a junior lien creditor or
otherwise to object to the manner in which the First-Priority Collateral Agent
or the First-Priority Secured Parties seek to enforce or collect the
First-Priority Obligations or the Liens granted in any of the First-Priority
Collateral, regardless of whether any action or failure to act by or on behalf
of the First-Priority Collateral Agent or First-Priority Secured Parties is
adverse to the interests of the Second-Priority Secured Parties.

(d) Each Second-Priority Representative hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any applicable Second-Priority
Document shall be deemed to restrict in any way the rights and remedies of the
First-Priority Collateral Agent or the First-Priority Secured Parties with
respect to the First-Priority Collateral as set forth in this Agreement and the
First-Priority Documents.

15

--------------------------------------------------------------------------------



(e) Subject to the proviso appearing in the first sentence of Section 3.01(a)
and the following Section 3.01(f), until the Discharge of the First-Priority
Obligations, the First-Priority Collateral Agent shall have the exclusive right
to exercise any right or remedy with respect to the Common Collateral and shall
have the exclusive right to determine and direct the time, method and place for
exercising such right or remedy or conducting any proceeding with respect
thereto.

(f) Notwithstanding the provisions of Section 3.01 above but subject in all
cases to Section 4.02, the Second-Priority Collateral Agent may enforce any of
its rights and exercise any of its remedies (subject to the limitations set
forth in this clause (f) with respect to such actions) with respect to the
Second Lien Collateral after a period of 180 consecutive days has elapsed since
the date on which the Second-Priority Collateral Agent has delivered to the
First-Priority Collateral Agent written notice of the acceleration or
non-payment at the final stated maturity of the Indebtedness then outstanding
under any Second Lien Documents (the “Standstill Period”); provided, however,
that (i) notwithstanding the expiration of the Standstill Period or anything
herein to the contrary, in no event shall the Second-Priority Collateral Agent
or any other Second-Priority Secured Party enforce or exercise any rights or
remedies with respect to any Common Collateral if the First-Priority Collateral
Agent or any other First-Priority Secured Party shall have commenced, and shall
be diligently pursuing (or shall have sought or requested relief from or
modification of the automatic stay or any other stay in any insolvency or
liquidation proceeding to enable the commencement and pursuit thereof) the
enforcement or exercise of any rights or remedies with respect to all or a
material portion of such Collateral (prompt written notice thereof to be given
to the Second-Priority Collateral Agent by the applicable First-Priority
Representative) and (ii) after the expiration of the Standstill Period, so long
as no First-Priority Representative has commenced any action to enforce the
Liens securing the First-Priority Obligations on all or any material portion of
the Collateral, the Second-Priority Secured Parties (or the Second-Priority
Collateral Agent on their behalf) may, subject to the provisions of Article 7,
enforce the Liens securing the Second-Priority Obligations with respect to all
or any portion of the Common Collateral to the extent permitted hereunder. If
the Second-Priority Collateral Agent or any other Second-Priority Secured Party
exercises any rights or remedies with respect to the Collateral in accordance
with the immediately preceding sentence of this paragraph and thereafter the
First-Priority Collateral Agent or any other First-Priority Secured Party
commences (or attempts to commence or give notice of its intent to commence) the
exercise of any of its rights or remedies with respect to the Collateral
(including seeking relief from the automatic stay or any other stay in any
proceeding under Bankruptcy Law), the Standstill Period shall recommence and the
Second-Priority Collateral Agent and each other Second-Priority Secured Party
shall rescind any such rights or remedies already exercised with respect to the
Common Collateral.

Section 3.02. Cooperation. Subject to the proviso in clause (ii) of Section
3.01(a), each Second-Priority Representative, on behalf of itself and each
applicable Second-Priority Secured Party, agrees that, unless and until the
Discharge of First-Priority Obligations has occurred, it will not commence, or
join with any Person (other than the First-Priority Secured Parties and the
First-Priority Collateral Agent upon the request thereof) in commencing, any
enforcement, collection, execution, levy or foreclosure action or proceeding
with respect to any Lien held by it in the Common Collateral under any of the
applicable Second-Priority Documents or otherwise in respect of the applicable
Second-Priority Obligations.

16

--------------------------------------------------------------------------------



Section 3.03. Second-Priority Collateral Agent and Second-Priority Secured
Parties Waiver. The Second-Priority Collateral Agent and the Second-Priority
Secured Parties hereby waive any claim they may now or hereafter have against
the First-Priority Collateral Agent or any First-Priority Secured Parties
arising out of (i) any actions which the First-Priority Collateral Agent (or any
of its representatives) takes or omits to take (including actions with respect
to the creation, perfection or continuation of Liens on any Collateral, actions
with respect to the foreclosure upon, disposition, release or depreciation of,
or failure to realize upon, any of the Collateral and actions with respect to
the collection of any claim for all or any part of the Obligations from any
account debtor, guarantor or any other party) in accordance with any relevant
First-Priority Collateral Documents or any other agreement related thereto, or
to the collection of the Obligations or the valuation, use, protection or
release of any security for the Obligations, (ii) any election by the
First-Priority Collateral Agent (or any of its agents), in any proceeding
instituted under the Bankruptcy Code, of the application of Section 1111(b) of
the Bankruptcy Code, or (iii) subject to Article 6, any borrowing by, or grant
of a security interest or administrative expense priority under Section 364 of
the Bankruptcy Code by, the Company or any of its Subsidiaries, as
debtor-in-possession.

Section 3.04. Actions upon Breach. Should any Second-Priority Representative or
any Second-Priority Secured Party, contrary to this Agreement, in any way, take,
attempt to take or threaten to take any action with respect to the Common
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement) or fail to take any action required by this
Agreement, the First-Priority Collateral Agent or any First-Priority
Representative or any other First-Priority Secured Party (in its or their own
name or in the name of the Company or any other Grantor) may obtain relief
against such Second-Priority Representative or such Second-Priority Secured
Party by injunction, specific performance or other appropriate equitable relief.
Each Second-Priority Representative, for itself and on behalf of each applicable
Second-Priority Secured Party, hereby (i) agrees that the First-Priority Secured
Parties’ damages from the actions of the Second-Priority Representatives or any
Second-Priority Secured Party may at that time be difficult to ascertain and may
be irreparable and waives any defense that the First-Priority Secured Parties
cannot demonstrate damage or be made whole by the awarding of damages and (ii)
irrevocably waives any defense based on the adequacy of a remedy at law and any
other defense that might be asserted to bar the remedy of specific performance
in any action that may be brought by the First-Priority Collateral Agent, any
First-Priority Representative or any other First-Priority Secured Party.

17

--------------------------------------------------------------------------------



ARTICLE 4
Payments

Section 4.01. Application of Proceeds. After an Event of Default under (and as
defined in) any First-Priority Document has occurred, and until such Event of
Default is cured or waived, so long as the Discharge of First-Priority
Obligations has not occurred, the Common Collateral or proceeds thereof received
in connection with the sale or other disposition of, or collection on, such
Common Collateral upon the exercise of remedies, and any Common Collateral,
proceeds thereof or distribution in respect of Common Collateral in any
Insolvency or Liquidation Proceeding, shall be applied by the First-Priority
Collateral Agent to the First-Priority Obligations in such order as specified in
the relevant First-Priority Document (subject to the Pari Passu Intercreditor
Agreement) until the Discharge of First-Priority Obligations has occurred. Upon
the Discharge of First-Priority Obligations, the First-Priority Collateral Agent
shall deliver promptly to the Second-Priority Collateral Agent any Common
Collateral or proceeds thereof held by it in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct to be applied by the Second-Priority Collateral Agent, in such order as
specified in the relevant Second-Priority Documents (and subject to any other
applicable intercreditor agreement among the Second-Priority Secured Parties).

Section 4.02. Payments Over. Any Common Collateral or proceeds thereof received
by any Second-Priority Representative or any Second-Priority Secured Party in
connection with the exercise of any right or remedy (including setoff) relating
to the Common Collateral (or any distribution in respect of the Common
Collateral, whether or not expressly characterized as such) prior to the
Discharge of the First-Priority Obligations shall be segregated and held in
trust for the benefit of and forthwith paid over to the First-Priority
Collateral Agent (and/or its designees) for the benefit of the applicable
First-Priority Secured Parties in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct. The
First-Priority Collateral Agent is hereby authorized to make any such
endorsements as agent for any Second-Priority Representative or any such
Second-Priority Secured Party. This authorization is coupled with an interest
and is irrevocable.

ARTICLE 5
Other Agreements

Section 5.01. Releases.

(a) If, at any time any Grantor, the First-Priority Collateral Agent or the
holder of any First-Priority Obligation delivers notice to each Second-Priority
Representative that any specified Common Collateral (including all or
substantially all of the equity interests of a Grantor or any of its
Subsidiaries) is sold, transferred or otherwise disposed of (x) by the owner of
such Common Collateral in a transaction not prohibited by any First-Priority
Document or (y) otherwise to the extent the First-Priority Collateral Agent has
consented to such sale, transfer or disposition, then (whether or not any
Insolvency or Liquidation Proceeding is pending at the time) the Liens in favor
of the Second-Priority Secured Parties upon such Common Collateral will
automatically be released and discharged as and when, but only to the extent,
such Liens on such Common Collateral securing First-Priority Obligations are
released and discharged. Upon delivery to each Second-Priority Representative of
a notice from the First-Priority Collateral Agent or the Company stating that
any release of Liens securing or supporting the First-Priority Obligations has
become effective (or shall become effective upon each First-Priority
Representative’s release), whether in connection with a sale of such assets by
the relevant owner pursuant to the preceding clauses or otherwise, each
Second-Priority Representative will promptly execute and deliver such
instruments, releases, termination statements or other documents confirming such
release on customary terms (and the Company hereby agrees to deliver any such
documents reasonably requested by the First-Priority Collateral Agent in
connection therewith). In the case of the sale of all or substantially all of
the equity interests of a Grantor or any of its Subsidiaries, the guarantee in
favor of the Second-Priority Secured Parties, if any, made by such Grantor or
Subsidiary will automatically be released and discharged as and when, but only
to the extent, the guarantee by such Grantor or Subsidiary of First-Priority
Obligations is released and discharged.

18

--------------------------------------------------------------------------------



(b) Each Second-Priority Representative, for itself and on behalf of each
applicable Second-Priority Secured Party, hereby irrevocably constitutes and
appoints the First-Priority Collateral Agent and any officer or agent of the
First-Priority Collateral Agent, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of each Second-Priority Representative or such holder or in the
First-Priority Collateral Agent’s own name, from time to time in the
First-Priority Collateral Agent’s discretion, for the purpose of carrying out
the terms of this Section 5.01, to take any and all appropriate action and to
execute any and all documents and instruments that may be necessary or desirable
to accomplish the purposes of this Section 5.01, including any termination
statements, endorsements or other instruments of transfer or release.

(c) Unless and until the Discharge of First-Priority Obligations has occurred,
each Second-Priority Representative, for itself and on behalf of each applicable
Second-Priority Secured Party, hereby consents to the application, whether prior
to or after a default, of proceeds of Common Collateral to the repayment of
First-Priority Obligations pursuant to the First-Priority Documents; provided
that nothing in this Section 5.01(c) shall be construed to prevent or impair the
rights of the Second-Priority Representatives or the Second-Priority Secured
Parties to receive proceeds in connection with the Second-Priority Obligations
not otherwise in contravention of this Agreement.

(d) Notwithstanding anything to the contrary in any Second-Priority Collateral
Document, in the event the terms of a First-Priority Collateral Document and a
Second-Priority Collateral Document each require any Grantor (i) to make payment
in respect of any item of Common Collateral, (ii) to deliver or afford control
over any item of Common Collateral to (to the extent such control can be
afforded only to one person under applicable law), or deposit any item of Common
Collateral with, (iii) to register ownership of any item of Common Collateral in
the name of or make an assignment of ownership of any Common Collateral or the
rights thereunder to, (iv) cause any securities intermediary, commodity
intermediary or other Person acting in a similar capacity to agree to comply, in
respect of any item of Common Collateral, with instructions or orders from, or
to treat, in respect of any item of Common Collateral, as the entitlement
holder, (v) hold any item of Common Collateral in trust for (to the extent such
item of Common Collateral cannot be held in trust for multiple parties under
applicable law), (vi) obtain the agreement of a bailee or other third party to
hold any item of Common Collateral for the benefit of or subject to the control
of or, in respect of any item of Common Collateral, to follow the instructions
of or (vii) obtain the agreement of a landlord with respect to access to leased
premises where any item of Common Collateral is located or waivers or
subordination of rights with respect to any item of Common Collateral in favor
of, in any case, both the First-Priority Collateral Agent and any
Second-Priority Representative or Second-Priority Secured Party, such Grantor
may, until the applicable Discharge of First-Priority Obligations has occurred,
comply with such requirement under the applicable Second-Priority Collateral
Document as it relates to such Common Collateral by taking any of the actions
set forth above only with respect to, or in favor of, the First-Priority
Collateral Agent.

19

--------------------------------------------------------------------------------



Section 5.02. Insurance. Unless and until the Discharge of First-Priority
Obligations has occurred, the First-Priority Collateral Agent and the
First-Priority Secured Parties shall have the sole and exclusive right, subject
to the rights of the Grantors under the First-Priority Documents, to adjust
settlement for any insurance policy covering the Common Collateral in the event
of any loss thereunder and to approve any award granted in any condemnation or
similar proceeding affecting the Common Collateral. Unless and until the
Discharge of First-Priority Obligations has occurred, all proceeds of any such
policy and any such award if in respect of the Common Collateral shall be paid,
subject to the rights of the Grantors under the First-Priority Documents, (a)
first, prior to the occurrence of the Discharge of First-Priority Obligations,
to the First-Priority Collateral Agent for the benefit of First-Priority Secured
Parties pursuant to the terms of the First-Priority Documents, subject to the
Pari Passu Intercreditor Agreement, (b) second, after the occurrence of the
Discharge of First-Priority Obligations, to the Second-Priority Collateral Agent
for the benefit of the Second-Priority Secured Parties pursuant to the terms of
the applicable Second-Priority Documents (subject to any applicable
intercreditor agreement among the Second-Priority Secured Parties) and (c)
third, if no Second-Priority Obligations are outstanding, to the owner of the
subject property, such other person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct. If any Second-Priority
Representative or any Second-Priority Secured Party shall, at any time, receive
any proceeds of any such insurance policy or any such award in contravention of
this Agreement, it shall pay such proceeds over to the First-Priority Collateral
Agent in accordance with the terms of Section 4.02.

Section 5.03. Amendments to Second-Priority Documents.

(a) So long as the Discharge of the First-Priority Obligations has not occurred,
without the prior written consent of the First-Priority Collateral Agent, no
Second-Priority Document may be amended, restated, supplemented or otherwise
modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Second-Priority Document, would (1)
require any scheduled payment of principal (including pursuant to a sinking fund
obligation) prior to the maturity date thereof or accelerate any date upon which
a scheduled payment of principal or interest is due, in each case with respect
to any indebtedness outstanding thereunder, (2) shorten the maturity date
applicable to any indebtedness incurred thereunder, (3) add or modify (or have
the effect of a modification of) any mandatory prepayment or mandatory
redemption provision or redemption at the option of the holders thereof in a
manner that is more favorable to the holders of the applicable indebtedness, (3)
reduce the capacity to incur First-Priority Obligations to an amount less than
the aggregate principal amount of indebtedness (including revolving commitments)
under the First-Priority Documents on the day of any such amendment,
restatement, supplement, modification or Refinancing, (4) restrict the ability
of the Grantors to grant liens consistent with the terms of the First-Priority
Documents or (5) be prohibited by or inconsistent with any of the terms of this
Agreement or any other First-Priority Document or cause the applicable
indebtedness thereunder to not constitute Permitted Junior Lien Indebtedness (as
defined in the First Lien Credit Agreement as in effect on the date thereof).
Unless otherwise agreed to by the First-Priority Collateral Agent, each Grantor
agrees that each applicable Second-Priority Collateral Document shall include
language substantially the same as the following paragraph (or language to
similar effect approved by the First-Priority Collateral Agent, such approval
not to be unreasonably withheld):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [insert the relevant Second-Priority Representative]
for the benefit of the [Second-Priority Secured Parties] pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted to (a) JPMorgan Chase Bank, N.A., as collateral agent (and its
permitted successors), pursuant to the Amended and Restated Security Agreement
originally dated as of July 17, 2006 and amended and restated as of April 24,
2015 (as amended, restated, supplemented or otherwise modified from time to
time), by and among Windstream Services, LLC, the guarantors party thereto and
JPMorgan Chase Bank, N.A., as collateral agent (b) U.S. Bank, National
Association, as collateral agent (and its permitted successors), pursuant to the
Security Agreement dated as of November 6, 2017 (as amended, restated,
supplemented or otherwise modified from time to time) by and among Windstream
Services, LLC, the guarantors party thereto and U.S. Bank National Association,
as collateral agent, or (c) any agent or trustee for any Other First-Priority
Secured Parties and (ii) the exercise of any right or remedy by the [insert the
relevant Second-Priority Representative] hereunder or the application of
proceeds (including insurance proceeds and condemnation proceeds) of any Common
Collateral is subject to the limitations and provisions of the Junior Lien
Intercreditor Agreement dated as of [●] (as amended, restated, supplemented or
otherwise modified from time to time, the “Junior Lien Intercreditor
Agreement”), by and among JPMorgan Chase Bank, N.A., in its capacity as the
First Lien Collateral Agent and First Lien Administrative Agent, U.S. Bank
National Association, as Initial Other First-Priority Collateral Agent, and [●],
in its capacity as the Second Lien Collateral Agent. In the event of any
conflict between the terms of the Junior Lien Intercreditor Agreement and the
terms of this Agreement, the terms of the Junior Lien Intercreditor Agreement
shall govern.”

20

--------------------------------------------------------------------------------



(b) In the event that the First-Priority Collateral Agent or the First-Priority
Secured Parties enter into any amendment, waiver or consent in respect of or
replace any of the First-Priority Collateral Documents for the purpose of adding
to, or deleting from, or waiving or consenting to any departures from any
provisions of, any First-Priority Collateral Document or changing in any manner
the rights of the First-Priority Collateral Agent, the First-Priority Secured
Parties, the Company or any other Grantor thereunder (including the release of
any Liens in First-Priority Collateral), then such amendment, waiver or consent
shall apply automatically to any comparable provision of each Comparable
Second-Priority Collateral Document without the consent of any Second-Priority
Representative or any Second-Priority Secured Party and without any action by
any Second-Priority Representative, Second-Priority Secured Party, the Company
or any other Grantor; provided, however, that (x) no such amendment, waiver or
consent shall have the effect of removing assets subject to the Lien of any
Second Priority Collateral Document, except to the extent that a release of such
Lien is provided for in Section 5.01 hereof and (y) written notice of such
amendment, waiver or consent shall have been given to each Second-Priority
Representative within 10 Business Days after the effectiveness of such
amendment, waiver or consent.

(c) Notwithstanding the foregoing, without the consent of any Secured Party, any
First-Priority Representative and any Second-Priority Representative may become
a party hereto by execution and delivery of a Joinder Agreement in accordance
with and compliance with Section 8.21 of this Agreement and, upon such execution
and delivery, such First-Priority Representative, the First-Priority Secured
Parties and the First-Priority Obligations and/or such Second-Priority
Representative, the Second-Priority Secured Parties and the Second-Priority
Obligations, as applicable, shall be subject to the terms hereof.

21

--------------------------------------------------------------------------------



Section 5.04. Rights As Unsecured Creditors. Notwithstanding anything to the
contrary in this Agreement, the Second-Priority Representatives and the
Second-Priority Secured Parties may exercise rights and remedies as an unsecured
creditor against the Company or any Subsidiary of the Company that has
guaranteed the Second-Priority Obligations in accordance with the terms of the
applicable Second-Priority Documents and applicable law, so long as such rights
and remedies do not violate (or are otherwise not prohibited by) this Agreement.
Nothing in this Agreement shall prohibit the receipt by any Second-Priority
Representative or any Second-Priority Secured Party of the required payments of
interest and principal so long as such receipt is not the direct or indirect
result of the exercise by any Second-Priority Representative or any
Second-Priority Secured Party of rights or remedies as a secured creditor in
respect of Common Collateral or enforcement in contravention of this Agreement
of any Lien in respect of Second-Priority Obligations held by any of them. In
the event any Second-Priority Representative or any Second-Priority Secured
Party becomes a judgment lien creditor in respect of Common Collateral as a
result of its enforcement of its rights as an unsecured creditor in respect of
Second-Priority Obligations, such judgment lien shall be subordinated to the
Liens securing First-Priority Obligations on the same basis as the other Liens
securing the Second-Priority Obligations are so subordinated to such Liens
securing First-Priority Obligations under this Agreement. Nothing in this
Agreement impairs or otherwise adversely affects any rights or remedies the
First-Priority Collateral Agent or the First-Priority Secured Parties may have
with respect to the First-Priority Collateral.

Section 5.05. First-Priority Collateral Agent as Gratuitous Bailee/Agent for
Perfection.

(a) The First-Priority Collateral Agent agrees to hold the Pledged Collateral
that is part of the Common Collateral in its possession or control (or in the
possession or control of its agents or bailees) as gratuitous bailee and/or
gratuitous agent for the benefit of each Second-Priority Representative and any
assignee solely for the purpose of perfecting the security interest granted in
such Pledged Collateral pursuant to the Second-Priority Collateral Documents,
subject to the terms and conditions of this Section 5.05.

(b) The First-Priority Collateral Agent agrees to hold the Deposit Account
Collateral (if any) that is part of the Common Collateral and controlled by the
First-Priority Collateral Agent as gratuitous bailee and/or gratuitous agent for
the benefit of each Second-Priority Representative and any assignee solely for
the purpose of perfecting the security interest granted in such Deposit Account
Collateral pursuant to the Second-Priority Collateral Documents, subject to the
terms and conditions of this Section 5.05.

22

--------------------------------------------------------------------------------



(c) In the event that the First-Priority Collateral Agent (or its agent or
bailees) has Lien filings against intellectual property that is part of the
Common Collateral that are necessary for the perfection of Liens in such Common
Collateral, the First-Priority Collateral Agent agrees to hold such Liens as
gratuitous bailee and/or gratuitous agent for the benefit of each
Second-Priority Representative and any assignee solely for the purpose of
perfecting the security interest granted in such Liens pursuant to the
Second-Priority Collateral Documents, subject to the terms and conditions of
this Section 5.05.

(d) Except as otherwise specifically provided herein (including Sections 3.01
and 4.01), until the Discharge of First-Priority Obligations has occurred, the
First-Priority Collateral Agent shall be entitled to deal with the Pledged
Collateral in accordance with the terms of the First-Priority Documents as if
the Liens under the Second-Priority Collateral Documents did not exist. The
rights of the Second-Priority Representatives and the Second-Priority Secured
Parties with respect to such Pledged Collateral shall at all times be subject to
the terms of this Agreement.

(e) The First-Priority Collateral Agent shall have no obligation whatsoever to
any Second-Priority Representative or any Second-Priority Secured Party to
assure that the Pledged Collateral is genuine or owned by the Grantors or to
protect or preserve rights or benefits of any Person or any rights pertaining to
the Common Collateral except as expressly set forth in this Section 5.05. The
duties or responsibilities of the First-Priority Collateral Agent under this
Section 5.05 shall be limited solely to holding the Pledged Collateral as
gratuitous bailee and/or gratuitous agent for the benefit of each
Second-Priority Representative for purposes of perfecting the Lien held by the
Second-Priority Secured Parties.

(f) The First-Priority Collateral Agent shall not have by reason of the
Second-Priority Collateral Documents or this Agreement or any other document a
fiduciary relationship in respect of any Second-Priority Representative or any
Second-Priority Secured Party and the Second-Priority Representatives and the
Second-Priority Secured Parties hereby waive and release the First-Priority
Collateral Agent from all claims and liabilities arising pursuant to the
First-Priority Collateral Agent’s role under this Section 5.05, as gratuitous
bailee and/or gratuitous agent with respect to the Common Collateral.

(g) Upon the Discharge of First-Priority Obligations, the First-Priority
Collateral Agent shall deliver to the Second-Priority Collateral Agent, at the
Company’s reasonable expense, to the extent that it is legally permitted to do
so, the Pledged Collateral (if any) and the Deposit Account Collateral (if any)
that is part of the Common Collateral together with any necessary endorsements
(or otherwise allow the Second-Priority Collateral Agent to obtain control of
such Pledged Collateral and Deposit Account Collateral) or as a court of
competent jurisdiction may otherwise direct. The Company shall take such further
action as is required to effectuate the transfer contemplated hereby (or, in the
case of the Deposit Account Collateral, use commercially reasonable efforts to
effectuate the transfer contemplated hereby) and shall indemnify the
First-Priority Collateral Agent for any loss or damage suffered by the
First-Priority Collateral Agent as a result of such transfer except for any loss
or damage suffered by the First-Priority Collateral Agent as a result of its own
willful misconduct or gross negligence. The First-Priority Collateral Agent has
no obligation to follow instructions from any Second-Priority Representative in
contravention of this Agreement.

23

--------------------------------------------------------------------------------



(h) Neither the First-Priority Collateral Agent nor the First-Priority Secured
Parties shall be required to marshal any present or future collateral security
for the Company’s or its Subsidiaries’ obligations to the First-Priority
Collateral Agent or the First-Priority Secured Parties under the First-Priority
Documents or the First-Priority Collateral Documents or any assurance of payment
in respect thereof or to resort to such collateral security or other assurances
of payment in any particular order, and all of their rights in respect of such
collateral security or any assurance of payment in respect thereof shall be
cumulative and in addition to all other rights, however existing or arising.

(i) The agreement of the First-Priority Collateral Agent to act as gratuitous
bailee and/or gratuitous agent pursuant to this Section 5.05 is intended, among
other things, to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2),
9-104(a)(2) and 9-313(c) of the UCC.

Section 5.06. Second-Priority Collateral Agent as Gratuitous Bailee/Agent for
Perfection.

(a) Upon the Discharge of First-Priority Obligations, the Second-Priority
Collateral Agent agrees to hold the Pledged Collateral that is part of the
Common Collateral in its possession or control (or in the possession or control
of its agents or bailees) as gratuitous bailee and/or gratuitous agent for the
benefit of the other Second-Priority Representatives and any assignee solely for
the purpose of perfecting the security interest granted in such Pledged
Collateral pursuant to the applicable Second-Priority Collateral Document,
subject to the terms and conditions of this Section 5.06.

(b) Upon the Discharge of First-Priority Obligations, the Second-Priority
Collateral Agent agrees to hold the Deposit Account Collateral (if any) that is
part of the Common Collateral and controlled by the Second-Priority Collateral
Agent as gratuitous bailee and/or gratuitous agent for the benefit of other
Second-Priority Representatives and any assignee solely for the purpose of
perfecting the security interest granted in such Deposit Account Collateral
pursuant to the applicable Second-Priority Collateral Document, subject to the
terms and conditions of this Section 5.06.

(c) In the event that the Second-Priority Collateral Agent (or its agent or
bailees) has Lien filings against intellectual property that is part of the
Common Collateral that are necessary for the perfection of Liens in such Common
Collateral, upon the Discharge of First-Priority Obligations, the
Second-Priority Collateral Agent agrees to hold such Liens as gratuitous bailee
and/or gratuitous agent for the benefit of other Second-Priority Representatives
and any assignee solely for the purpose of perfecting the security interest
granted in such Liens pursuant to the applicable Second-Priority Collateral
Document, subject to the terms and conditions of this Section 5.06.

24

--------------------------------------------------------------------------------



(d) The Second-Priority Collateral Agent, in its capacity as gratuitous bailee
and/or gratuitous agent, shall have no obligation whatsoever to the other
Second-Priority Representatives to assure that the Pledged Collateral is genuine
or owned by the Grantors or to protect or preserve rights or benefits of any
Person or any rights pertaining to the Common Collateral except as expressly set
forth in this Section 5.06. The duties or responsibilities of the
Second-Priority Collateral Agent under this Section 5.06 upon the Discharge of
First-Priority Obligations shall be limited solely to holding the Pledged
Collateral as gratuitous bailee and/or gratuitous agent for the benefit of other
Second-Priority Representatives for purposes of perfecting the Lien held by the
applicable Second-Priority Secured Parties.

(e) The Second-Priority Collateral Agent shall not have by reason of the
Second-Priority Collateral Documents or this Agreement or any other document a
fiduciary relationship in respect of the other Second-Priority Representatives
(or the Second-Priority Secured Parties for which such other Second-Priority
Representatives are agent) and the other Second-Priority Representatives hereby
waive and release the Second-Priority Collateral Agent from all claims and
liabilities arising pursuant to the Second-Priority Collateral Agent’s role
under this Section 5.06, as gratuitous bailee and/or gratuitous agent with
respect to the Common Collateral.

(f) In the event that the Second-Priority Collateral Agent shall cease to be so
designated the Second-Priority Collateral Agent pursuant to the definition of
such term, the then Second-Priority Collateral Agent shall deliver to the
successor Second-Priority Collateral Agent, to the extent that it is legally
permitted to do so, the Pledged Collateral (if any) and the Deposit Account
Collateral (if any) together with any necessary endorsements (or otherwise allow
the successor Second-Priority Collateral Agent to obtain control of such Pledged
Collateral and Deposit Account Collateral) or as a court of competent
jurisdiction may otherwise direct, and such successor Second-Priority Collateral
Agent shall perform all duties of the Second-Priority Collateral Agent as set
forth herein. The Company shall take such further action as is required to
effectuate the transfer contemplated hereby (or, in the case of the Deposit
Account Collateral, use commercially reasonable efforts to effectuate the
transfer contemplated hereby) and shall indemnify the Second-Priority Collateral
Agent for any loss or damage suffered by the Second-Priority Collateral Agent as
a result of such transfer except for any loss or damage suffered by the
Second-Priority Collateral Agent as a result of its own willful misconduct or
gross negligence. The Second-Priority Collateral Agent has no obligation to
follow instructions from the successor Second-Priority Collateral Agent in
contravention of this Agreement.

(g) The agreement of the Second-Priority Collateral Agent to act as gratuitous
bailee and/or gratuitous agent pursuant to this Section 5.06 is intended, among
other things, to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2),
9-104(a)(2) and 9-313(c) of the UCC.

Section 5.07. When Discharge of First-Priority Obligations Deemed to Not Have
Occurred. If, at any time after the Discharge of First-Priority Obligations has
occurred, the Company incurs and designates any other First-Priority
Obligations, or the Company or any Grantor enters into any Refinancing of any
First-Priority Document evidencing a First-Priority Obligation, which
Refinancing is permitted hereby and by the terms of the Second-Priority
Documents, then such Discharge of First-Priority Obligations shall automatically
be deemed not to have occurred for all purposes of this Agreement (other than
with respect to any actions taken prior to the date of such designation as a
result of the occurrence of such first Discharge of First-Priority Obligations),
and the obligations under such Refinancing of the First-Priority Document shall
automatically be treated as First-Priority Obligations for all purposes of this
Agreement, and the applicable agreement governing such Other First-Priority
Obligations shall automatically be treated as a First-Priority Document (and,
upon designation by the Company thereof, the “First Lien Credit Agreement”
hereunder) for all purposes of this Agreement, including for purposes of the
Lien priorities and rights in respect of Common Collateral set forth herein and
the granting by the First-Priority Collateral Agent of amendments, waivers and
consents hereunder. Upon receipt of notice of such designation or Refinancing
(including the identity of the new First-Priority Collateral Agent), each
Second-Priority Representative shall promptly (i) enter into such documents and
agreements (at the expense of the Company), including amendments or supplements
to this Agreement, as the Company or such new First-Priority Collateral Agent
shall reasonably request in writing in order to provide the new First-Priority
Representative the rights of the First-Priority Collateral Agent contemplated
hereby and (ii) to the extent then held by any Second-Priority Representative,
deliver to the First-Priority Collateral Agent the Pledged Collateral that is
Common Collateral together with any necessary endorsements (or otherwise allow
such First-Priority Collateral Agent to obtain possession or control of such
Pledged Collateral).

25

--------------------------------------------------------------------------------



Section 5.08. No Release Upon Discharge of First-Priority Obligations.
Notwithstanding any other provisions contained in this Agreement, if a Discharge
of First-Priority Obligations occurs, the second-priority Liens on the
Second-Priority Collateral securing the Second-Priority Obligations will not be
released, except to the extent such Second-Priority Collateral or any portion
thereof was disposed of in order to repay the First-Priority Obligations secured
by such Second-Priority Collateral (including as contemplated under Section 6.09
below) or otherwise as permitted under the First-Priority Documents and the
Second-Priority Documents, as applicable.

Section 5.09. Purchase Option. Without prejudice to the enforcement of the
First-Priority Secured Parties’ remedies, the First-Priority Secured Parties
agree that following (a) the acceleration of the First-Priority Obligations in
accordance with the terms of all First-Priority Documents or (b) the
commencement of an Insolvency or Liquidation Proceeding (each, a “Purchase
Event”), within thirty (30) days of the Purchase Event, one or more of the
Second-Priority Secured Parties may request, and the First-Priority Secured
Parties hereby offer the Second-Priority Secured Parties the option, to purchase
all, but not less than all, of the aggregate amount of outstanding
First-Priority Obligations outstanding at the time of purchase at par, plus any
premium that would be applicable upon prepayment of the First-Priority
Obligations and including all accrued and unpaid interest and fees and expenses
as of the date of closing of such purchase, in accordance with the relevant
First-Priority Documents, without warranty or representation or recourse (except
for customary representations and warranties required to be made by assigning
lenders pursuant to any assignment agreement required under any of the First
Lien Documents, Initial Other First-Priority Documents, and Other First-Priority
Documents). In connection with such purchase, all issued and undrawn letters of
credit constituting First-Priority Obligations shall be cancelled, replaced or
cash collateralized in an amount not less than 103% of the face amount thereof
by the purchasing Second-Priority Secured Parties, or the purchasing
Second-Priority Secured Parties shall have provided other similar credit support
satisfactory to each relevant issuer; provided that at such time as all such
letters of credit have been cancelled, expired or been fully drawn, as the case
may be, and after all applications described above have been made, any excess
cash collateral deposited as described above shall be returned to the respective
purchasers. If such right is exercised, the parties shall endeavor to close
promptly thereafter but in any event within ten (10) Business Days of the
request. If one or more of the Second-Priority Secured Parties exercise such
purchase right, it shall be exercised pursuant to documentation mutually
acceptable to each of the applicable First-Priority Representatives and the
applicable Second-Priority Representative. If none of the Second-Priority
Secured Parties exercise such right within the time periods set forth above, the
First-Priority Secured Parties shall have no further obligations pursuant to
this Section 5.09 for such Purchase Event and may take any further actions in
their sole discretion in accordance with the First-Priority Documents and this
Agreement. The Borrower and each First-Priority Representative hereby consents
to any assignment pursuant to this Section 5.09 to the extent it has a consent
or similar approval right under the assignment provisions of the relevant
First-Priority Documents.

26

--------------------------------------------------------------------------------



ARTICLE 6
Insolvency or Liquidation Proceedings.

Section 6.01. Financing Issues.

(a) If the Company or any other Grantor shall be subject to any Insolvency or
Liquidation Proceeding and the First-Priority Collateral Agent shall desire to
permit (or not object to) the use of cash collateral or to permit (or not object
to) the Company or any other Grantor to obtain financing under Section 363 or
Section 364 of Title 11 of the United States Code or any similar provision in
any Bankruptcy Law (“DIP Financing”), then each Second-Priority Representative,
on behalf of itself and each applicable Second-Priority Secured Party, agrees
that it will raise no (i) objection to (and will not otherwise contest or join
with or support any third party opposing, objecting to or contesting) such use
of cash collateral or DIP Financing and will not request adequate protection or
any other relief in connection therewith (except to the extent expressly
permitted by the proviso in clause (ii) of Section 3.01(a) and Section 6.03)
and, to the extent the Liens securing the First-Priority Obligations under the
First-Priority Documents are subordinated or pari passu with such DIP Financing,
will subordinate (and will be deemed to have subordinated) its Liens on the
Common Collateral to (x) such DIP Financing (and all Obligations relating
thereto) on the same basis as the other Liens securing the Second-Priority
Obligations are so subordinated to Liens securing First-Priority Obligations
under this Agreement, subject to clause (b) of this Section 6.01, (y) any
“carve-out” or administrative charge for professional and United States trustee
fees agreed to by the First-Priority Representatives and (z) all adequate
protection liens granted to the First-Priority Secured Parties with respect to
any Common Collateral, (ii) objection to (and will not otherwise contest or join
with or support any third party opposing, objecting to or contesting) any motion
for relief from the automatic stay or from any injunction against foreclosure or
enforcement in respect of First-Priority Obligations made by the First-Priority
Collateral Agent or any holder of First-Priority Obligations, (iii) objection to
(and will not otherwise contest or join with or support any third party
opposing, objecting to or contesting) any lawful exercise by any holder of
First-Priority Obligations of the right to credit bid First-Priority Obligations
at any sale in foreclosure of First-Priority Collateral, (iv) objection to (and
will not otherwise contest or join with or support any third party opposing,
objecting to or contesting) any other request for judicial relief made in any
court by any holder of First-Priority Obligations relating to the lawful
enforcement of any Lien on First-Priority Collateral or (v) objection to (and
will not otherwise contest or join with or support any third party opposing,
objecting to or contesting) any order relating to a sale of assets of any
Grantor for which the First-Priority Collateral Agent has consented that
provides, to the extent the sale is to be free and clear of Liens, that the
Liens securing the First-Priority Obligations and the Second-Priority
Obligations will attach to the proceeds of the sale (to the extent such proceeds
are not applied to repay the First-Priority Obligations) on the same basis of
priority as the Liens securing the First-Priority Collateral rank to the Liens
securing the Second-Priority Collateral in accordance with this Agreement.

27

--------------------------------------------------------------------------------



(b) Notwithstanding the foregoing, the provisions of clause (i) of Section
6.01(a) shall only be applicable as to the Second-Priority Secured Parties with
respect to any use of cash collateral or DIP Financing to the extent that: (i)
the Second-Priority Representatives retain their Liens with respect to the
Common Collateral that existed as of the date of the commencement of the
applicable Insolvency or Liquidation Proceeding (including proceeds thereof
arising after the commencement of such Insolvency or Liquidation Proceeding (to
the extent such proceeds are not applied to repay the First-Priority
Obligations)) and (ii) such DIP Financing is secured by Lien equal or senior to
Liens securing First Lien Obligations.

(c) Until the Discharge of First-Priority Obligations has occurred, each
Second-Priority Representative, on behalf of itself and each applicable
Second-Priority Secured Party, agrees that none of them shall assert a claim
under section 507(b) of the Bankruptcy Code.

Section 6.02. Relief from the Automatic Stay. Until the Discharge of
First-Priority Obligations has occurred, each Second-Priority Representative, on
behalf of itself and each applicable Second-Priority Secured Party, agrees that
none of them shall seek relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding or take any action in respect of the Common
Collateral, without the prior written consent of the First-Priority Collateral
Agent.

Section 6.03. Adequate Protection. Each Second-Priority Representative, on
behalf of itself and each applicable Second-Priority Secured Party, agrees that
none of them shall object or contest (or support any other Person objecting to
or contesting) (a) any request by the First-Priority Collateral Agent or the
First-Priority Secured Parties for adequate protection, (b) any objection by the
First-Priority Collateral Agent or the First-Priority Secured Parties to any
motion, relief, action or proceeding based on the First-Priority Collateral
Agent’s or the First-Priority Secured Parties’ claiming a lack of adequate
protection or (c) the payment of interest, fees, expenses or other amounts of
the First-Priority Collateral Agent, any First-Priority Representative or any
other First-Priority Secured Party under Section 506(b) or 506(c) of Title 11 of
the United States Code or any similar provisions of any other Bankruptcy Law.
Notwithstanding the foregoing, in any Insolvency or Liquidation Proceeding, (i)
if the First-Priority Secured Parties (or any subset thereof) are granted
adequate protection in the form of additional collateral in connection with any
DIP Financing or use of cash collateral under Section 363 or Section 364 of
Title 11 of the United States Code or any similar Bankruptcy Law, then each
Second-Priority Representative, on behalf of itself and any applicable
Second-Priority Secured Party, may seek or request adequate protection in the
form of a replacement Lien on such additional collateral, which Lien is
subordinated to the Liens securing the First-Priority Obligations and such DIP
Financing (and all Obligations relating thereto) on the same basis as the other
Liens securing the Second-Priority Obligations are so subordinated to the Liens
securing First-Priority Obligations under this Agreement and (ii) in the event
any Second-Priority Representative, on behalf of itself or any applicable
Second-Priority Secured Party, seeks or requests adequate protection and such
adequate protection is granted in the form of additional collateral, then such
Second-Priority Representative, on behalf of itself or each such Second-Priority
Secured Party, agrees that the First-Priority Representatives shall also be
granted a senior Lien on such additional collateral as security for the
applicable First-Priority Obligations and any such DIP Financing and that any
Lien on such additional collateral securing the Second-Priority Obligations
shall be subordinated to the Liens on such collateral securing the
First-Priority Obligations and any such DIP Financing (and all Obligations
relating thereto) and any other Liens granted to the First-Priority Secured
Parties as adequate protection on the same basis as the other Liens securing the
Second-Priority Obligations are so subordinated to such Liens securing
First-Priority Obligations under this Agreement.

28

--------------------------------------------------------------------------------



Section 6.04. Preference Issues. If any First-Priority Secured Party is required
in any Insolvency or Liquidation Proceeding or otherwise to turn over or
otherwise pay to the estate of the Company or any other Grantor (or any trustee,
receiver or similar person therefor), because the payment of such amount was
declared to be fraudulent or preferential in any respect or for any other
reason, any amount (a “Recovery”), whether received as proceeds of security,
enforcement of any right of setoff or otherwise, then the First-Priority
Obligations shall be reinstated to the extent of such Recovery and deemed to be
outstanding as if such payment had not occurred and the First-Priority Secured
Parties shall remain entitled to the benefits of this Agreement until a
Discharge of First-Priority Obligations with respect to all such recovered
amounts and shall have all rights hereunder until such time. If this Agreement
shall have been terminated prior to such Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto. Each Second-Priority Representative, for itself and on behalf of
each applicable Second-Priority Secured Party, hereby agrees that none of them
shall be entitled to benefit from any avoidance action affecting or otherwise
relating to any distribution or allocation made in accordance with this
Agreement, whether by preference or otherwise, it being understood and agreed
that the benefit of such avoidance action otherwise allocable to them shall
instead be allocated and turned over for application in accordance with the
priorities set forth in this Agreement.

Section 6.05. Application. This Agreement shall be applicable prior to and after
the commencement of any Insolvency or Liquidation Proceeding. All references
herein to any Grantor shall apply to any trustee for such Person and such Person
as debtor in possession. The relative rights as to the Common Collateral and
proceeds thereof shall continue after the filing thereof on the same basis as
prior to the date of the petition, subject to any court order approving the
financing of, or use of cash collateral by, any Grantor.

Section 6.06. 506(c) Claims. Until the Discharge of First-Priority Obligations
has occurred, each Second-Priority Representative, on behalf of itself and each
applicable Second-Priority Secured Party, will not assert or enforce any claim
under Section 506(c) of the United States Bankruptcy Code senior to or on a
parity with the Liens securing the First-Priority Obligations for costs or
expenses of preserving or disposing of any Common Collateral.

29

--------------------------------------------------------------------------------



Section 6.07. Separate Grants of Security and Separate Classifications; Plans of
Reorganization.

(a) Each Second-Priority Representative, for itself and on behalf of each
applicable Second-Priority Secured Party, acknowledges and agrees that (i) the
grants of Liens pursuant to the First-Priority Collateral Documents and the
Second-Priority Collateral Documents constitute two separate and distinct grants
of Liens and (ii) because of, among other things, their differing rights in the
Common Collateral, the Second-Priority Obligations are fundamentally different
from the First-Priority Obligations and must be separately classified in any
plan of reorganization proposed or adopted in an Insolvency or Liquidation
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of the
First-Priority Secured Parties and the Second-Priority Secured Parties in
respect of the Common Collateral constitute a single class of claims (rather
than separate classes of senior and junior secured claims), then each
Second-Priority Representative, for itself and on behalf of each applicable
Second-Priority Secured Party, hereby acknowledges and agrees that all
distributions shall be made as if there were separate classes of senior and
junior secured claims against the Grantors in respect of the Common Collateral
(with the effect being that, to the extent that the aggregate value of the
Common Collateral is sufficient (for this purpose ignoring all claims held by
the Second-Priority Secured Parties), the First-Priority Secured Parties shall
be entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of post-petition interest, fees and expenses (whether or not allowed or
allowable) before any distribution is made in respect of the Second-Priority
Obligations, with each Second-Priority Representative, for itself and on behalf
of each applicable Second-Priority Secured Party, hereby acknowledging and
agreeing to turn over to the First-Priority Collateral Agent amounts otherwise
received or receivable by them to the extent necessary to effectuate the intent
of this sentence, even if such turnover has the effect of reducing the claim or
recovery of the Second-Priority Secured Parties.

(b) Each Second-Priority Representative, for itself and on behalf of each
applicable Second-Priority Secured Party (whether in the capacity of a secured
creditor or an unsecured creditor) shall not propose, vote in favor of, or
otherwise directly or indirectly support any plan of reorganization that is
inconsistent with the priorities or other provisions of this Agreement other
than with the prior written consent of the First-Priority Collateral Agent.

Section 6.08. Section 1111(b)(2) Waiver. Each Second-Priority Representative,
for itself and on behalf of the other Second-Priority Secured Parties, waives
any claim it may hereafter have against any First-Priority Secured Party arising
out of the election by any First-Priority Secured Party of the application to
the claims of any First-Priority Secured Party of Section 1111(b)(2) of the
Bankruptcy Code, and/or out of any sale, use or lease, cash collateral or DIP
Financing arrangement or out of any grant of a security interest in connection
with the Common Collateral in any Insolvency or Liquidation Proceeding.

Section 6.09. Asset Sales. Each Second-Priority Representative agrees, for and
on behalf of itself and the applicable Second-Priority Secured Parties
represented thereby, that it (i) will not oppose any sale consented to by the
First-Priority Collateral Agent or any First-Priority Representative of any
Collateral pursuant to Section 363(f) of the Bankruptcy Code (or any similar
provision under the law applicable to any Insolvency or Liquidation Proceeding),
so long as the Second-Priority Representative, for the benefit of the Second
Priority Secured Parties, shall retain a Lien on the proceeds of such sale (to
the extent such proceeds of such sale are not applied to repay the
First-Priority Obligations or otherwise in accordance with this Agreement) and
(ii) shall not have any right to credit bid in any disposition of Collateral in
accordance with sections 363(k) or 1129(b)(2)(A)(ii) of the Bankruptcy Code or
otherwise, unless such credit bid contemplates the payment in full in cash of
all First Priority Obligations on the closing of such disposition.

30

--------------------------------------------------------------------------------



Section 6.10. Reorganization Securities; Voting. If, in any Insolvency or
Liquidation Proceeding, debt obligations of the reorganized debtor secured by
Liens upon any property of the reorganized debtor are distributed, pursuant to a
Plan of Reorganization or similar dispositive restructuring plan, on account of
both the First-Priority Obligations and the Second-Priority Obligations, then,
to the extent the debt obligations distributed on account of the First-Priority
Obligations and on account of the Second-Priority Obligations are secured by
Liens upon the same assets or property, the provisions of this Agreement will
survive the distribution of such debt obligations pursuant to such plan and will
apply with like effect to the Liens securing such debt obligations. Any such
reorganization debt obligations distributed on account of the Second-Priority
Obligations must provide (i) for the payment of interest thereon in kind until
such time as the reorganization debt obligations distributed on account of the
First-Priority Obligations are paid in full and Discharged in accordance with
the terms thereof and (ii) for a maturity date and weighted average life to
maturity that is later than the maturity date, or longer than the weighted
average life to maturity, as the case may be, of the reorganization debt
obligations distributed on account of the First-Priority Obligations.

Section 6.11. Post-Petition Interest. Each Second-Priority Secured Party shall
not oppose or seek to challenge any claim by any First-Priority Secured Party
for allowance in any Insolvency or Liquidation Proceeding of First-Priority
Obligations consisting of claims for post-petition interest, fees, costs,
expenses, and/or other charges, under Section 506(b) of the Bankruptcy Code (or
any similar provision of any other Bankruptcy Law) or otherwise, to the extent
of the value of the Lien of the First-Priority Representative on behalf of the
First-Priority Secured Parties on the First-Priority Collateral (for this
purpose ignoring all claims and Liens held by the Second-Priority Secured
Parties on the Common Collateral).

ARTICLE 7
Reliance; Waivers; etc

Section 7.01. Reliance. Other than any reliance on the terms of this Agreement,
each First-Priority Representative, on behalf of itself and each applicable
First-Priority Secured Party (other than the First Lien Administrative Agent and
the First Lien Collateral Agent), acknowledges that it and the applicable
First-Priority Secured Parties (other than the First Lien Administrative Agent
and the First Lien Collateral Agent) have, independently and without reliance on
the Second-Priority Collateral Agent or any Second-Priority Secured Party, and
based on documents and information deemed by them appropriate, made their own
credit analysis and decision to enter into the applicable First-Priority
Documents, this Agreement and the transactions contemplated hereby and thereby
and they will continue to make their own credit decision in taking or not taking
any action under the applicable First-Priority Documents or this Agreement. Each
Second-Priority Representative, on behalf of itself and each applicable
Second-Priority Secured Party (other than the Second Lien Trustee and the Second
Lien Collateral Agent), acknowledges that it and the applicable Second-Priority
Secured Parties (other than the Second Lien Trustee and the Second Lien
Collateral Agent) have, independently and without reliance on the First-Priority
Collateral Agent or any First-Priority Secured Party, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into the applicable Second-Priority Documents, this Agreement
and the transactions contemplated hereby and thereby and they will continue to
make their own credit decision in taking or not taking any action under the
applicable Second-Priority Documents or this Agreement.

31

--------------------------------------------------------------------------------



Section 7.02. No Warranties or Liability. Each Second-Priority Representative,
on behalf of itself and each applicable Second-Priority Secured Party,
acknowledges and agrees that neither the First-Priority Collateral Agent nor any
First-Priority Secured Party has made any express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the First-Priority
Documents, the ownership of any Common Collateral or the perfection or priority
of any Liens thereon. Neither the First-Priority Collateral Agent nor any
First-Priority Secured Party shall have any duty to any Second-Priority
Representative or any Second-Priority Secured Party to act or refrain from
acting in a manner that allows, or results in, the occurrence or continuance of
an event of default or default under any agreements with the Company or any
Subsidiary thereof (including the Second-Priority Documents), regardless of any
knowledge thereof that they may have or be charged with. Except as expressly set
forth in this Junior Lien Intercreditor Agreement, the First-Priority Collateral
Agent, the First-Priority Secured Parties, the Second-Priority Representatives
and the Second-Priority Secured Parties have not otherwise made to each other,
nor do they hereby make to each other, any warranties, express or implied, nor
do they assume any liability to each other with respect to (a) the
enforceability, validity, value or collectibility of any of the Second-Priority
Obligations, the First-Priority Obligations or any guarantee or security which
may have been granted to any of them in connection therewith, (b) the Company’s
or any other Grantor’s title to or right to transfer any of the Common
Collateral or (c) any other matter except as expressly set forth in this
Agreement.

Section 7.03. Obligations Unconditional. All rights, interests, agreements and
obligations of the First-Priority Collateral Agent and the First-Priority
Secured Parties, and the Second-Priority Representatives and the Second-Priority
Secured Parties, respectively, hereunder shall remain in full force and effect
irrespective of:

(a) any lack of validity or enforceability of any First-Priority Documents or
any Second-Priority Documents;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the First-Priority Obligations or Second-Priority Obligations,
or any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of the
First Lien Administrative Agent or any other First-Priority Document or of the
terms of the Second Lien Indenture or any other Second-Priority Document;

32

--------------------------------------------------------------------------------



(c) any exchange of any security interest in any Common Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the First-Priority
Obligations or Second-Priority Obligations or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Company or any other Grantor in respect of the
First-Priority Obligations, or of any Second-Priority Representative or any
Second-Priority Secured Party in respect of this Agreement.

ARTICLE 8
Miscellaneous

Section 8.01. Conflicts. Subject to Section 8.19, in the event of any conflict
between the terms of this Agreement and the terms of any First-Priority Document
or any Second-Priority Document, the terms of this Agreement shall govern.
Notwithstanding any other term or provision set forth in this Agreement, nothing
herein shall require the First-Priority Collateral Agent, the Initial Other
First-Priority Collateral Agent or any of the First-Priority Secured Parties to
take any action that would violate any applicable laws.

Section 8.02. Continuing Nature of this Agreement; Severability. Subject to
Section 5.07 and Section 6.04, this Agreement shall continue to be effective
until the Discharge of First-Priority Obligations shall have occurred. This is a
continuing agreement of lien subordination and the First-Priority Secured
Parties may continue, at any time and without notice to each Second-Priority
Representative or any Second-Priority Secured Party, to extend credit and other
financial accommodations and lend monies to or for the benefit of the Company or
any other Grantor constituting First-Priority Obligations in reliance hereon.
The terms of this Agreement shall survive, and shall continue in full force and
effect, in any Insolvency or Liquidation Proceeding, any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall not
invalidate the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

33

--------------------------------------------------------------------------------



Section 8.03. Amendments; Waivers. No amendment, modification or waiver of any
of the provisions of this Agreement shall be deemed to be made unless the same
shall be in writing signed on behalf of each Second-Priority Representative (or
its authorized agent), each First-Priority Representative (or its authorized
agent) and, in the case of any amendment that increases the obligations, or
otherwise adversely affects any right, of the Company hereunder, the Company,
and each waiver, if any, shall be a waiver only with respect to the specific
instance involved and shall in no way impair the rights of the parties making
such waiver or the obligations of the other parties to such party in any other
respect or at any other time. Notwithstanding anything in this Section 8.03 to
the contrary, this Agreement may be amended from time to time at the request of
the Company, at the Company’s expense, and without the consent of any
First-Priority Representative, any Second-Priority Representative, any
First-Priority Secured Party or any Second-Priority Secured Party or any other
Person then party thereto, but in each case subject to Section 8.21, to (i) add
other parties holding Other First-Priority Obligations (or any agent or trustee
therefor) and Other Second-Priority Obligations (or any agent or trustee
therefor) in each case to the extent such Obligations are not prohibited by any
First-Priority Document or any Second-Priority Document, (ii) in the case of
Other Second-Priority Obligations, (a) establish that the Lien on the Common
Collateral securing such Other Second-Priority Obligations shall be junior and
subordinate in all respects to all Liens on the Common Collateral securing any
First-Priority Obligations and shall share in the benefits of the Common
Collateral equally and ratably with or junior to all Liens on the Common
Collateral securing any Second-Priority Obligations (subject to the terms of the
applicable Second-Priority Documents and the Pari Passu Intercreditor
Agreement), and (b) provide to the holders of such Other Second-Priority
Obligations (or any agent or trustee thereof) the comparable rights and benefits
(including any improved rights and benefits that have been consented to by the
First-Priority Collateral Agent) as are provided to the holders of
Second-Priority Obligations under this Agreement (subject to the terms of the
applicable Second-Priority Documents), (iii) in the case of Other First-Priority
Obligations, (a) establish that the Lien on the Common Collateral securing such
Other First-Priority Obligations shall be superior in all respects to all Liens
on the Common Collateral securing any Second-Priority Obligations and shall
share in the benefits of the Common Collateral equally and ratably with all
Liens on the Common Collateral securing any First-Priority Obligations (subject
to the terms of the applicable First-Priority Documents), and (b) provide to the
holders of such Other First-Priority Obligations (or any agent or trustee
thereof) the comparable rights and benefits as are provided to the holders of
First-Priority Obligations under this Agreement (subject to the terms of the
applicable First-Priority Documents), in each case so long as such modifications
are not prohibited by any First-Priority Document or any Second-Priority
Document and (iv) give effect to any Refinancing of any Obligations. In
furtherance thereof, the Company may designate hereunder in writing obligations
as a First Lien Credit Agreement (and any Person operating in such capacity
thereunder as a First Lien Administrative Agent or First Lien Collateral Agent),
a Second Lien Document (and any Person operating in such capacity thereunder as
a Second Lien Collateral Agent), Other First-Priority Obligations (and any
Person operating in such capacity thereunder as an Other First Lien
Representative) or Other Second-Priority Obligations (and any Person operating
in such capacity thereunder as an Other Second-Priority Representative), and may
specify that any such obligations constitute a Refinancing of any existing
series of Obligations, if the incurrence of such obligations and related Liens
(including the priority thereof) is not prohibited under each of the Financing
Documents and this Agreement. Any such additional party and each First-Priority
Representative and Second-Priority Representative shall be entitled to rely on
the determination of an officer of the Company that such modifications are not
prohibited by any First-Priority Document or any Second-Priority Document if
such determination is set forth in an officer’s certificate delivered to such
party, the First-Priority Collateral Agent and each Second-Priority
Representative. At the request (and sole expense) of the Company, without the
consent of any First-Priority Secured Party or Second-Priority Secured Party,
each of the First-Priority Collateral Agent, the Second-Priority Collateral
Agent and each other First-Priority Representative and Second-Priority
Representative shall execute and deliver an acknowledgment and confirmation of
such permitted modifications and/or enter into an amendment, a restatement or a
supplement of this Agreement to facilitate such permitted modifications (it
being understood that such actions shall not be required for the effectiveness
of any such modifications).

34

--------------------------------------------------------------------------------



Section 8.04. Information Concerning Financial Condition of the Company and the
Subsidiaries. The First-Priority Collateral Agent, the First-Priority Secured
Parties, each Second-Priority Representative and the Second-Priority Secured
Parties shall each be responsible for keeping themselves informed of (a) the
financial condition of the Company and the Subsidiaries of the Company and all
endorsers and/or guarantors of the Second-Priority Obligations or the
First-Priority Obligations and (b) all other circumstances bearing upon the risk
of nonpayment of the Second-Priority Obligations or the First-Priority
Obligations. The First-Priority Collateral Agent, the First-Priority Secured
Parties, each Second-Priority Representative and the Second-Priority Secured
Parties shall have no duty to advise any other party hereunder of information
known to it or them regarding such condition or any such circumstances or
otherwise. In the event that the First-Priority Collateral Agent, any
First-Priority Secured Party, any Second-Priority Representative or any
Second-Priority Secured Party, in its or their sole discretion, undertakes at
any time or from time to time to provide any such information to any other
party, it or they shall be under no obligation (w) to make, and the
First-Priority Collateral Agent, the First-Priority Secured Parties, the
Second-Priority Representatives and the Second-Priority Secured Parties shall
not make, any express or implied representation or warranty, including with
respect to the accuracy, completeness, truthfulness or validity of any such
information so provided, (x) to provide any additional information or to provide
any such information on any subsequent occasion, (y) to undertake any
investigation or (z) to disclose any information that, pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

Section 8.05. Subrogation. Each Second-Priority Representative, on behalf of
itself and each applicable Second-Priority Secured Party, hereby waives any
rights of subrogation it may acquire as a result of any payment hereunder until
the Discharge of First-Priority Obligations has occurred.

Section 8.06. Application of Payments. Except as otherwise provided herein, all
payments received by the First-Priority Secured Parties may be applied, reversed
and reapplied, in whole or in part, to such part of the First-Priority
Obligations as the First-Priority Secured Parties, in their sole discretion,
deem appropriate, consistent with the terms of the First-Priority Documents and
the Pari Passu Intercreditor Agreement. Except as otherwise provided herein,
each Second-Priority Representative, on behalf of itself and each applicable
Second-Priority Secured Party, assents to any such extension or postponement of
the time of payment of the First-Priority Obligations or any part thereof and to
any other indulgence with respect thereto, to any substitution, exchange or
release of any security that may at any time secure any part of the
First-Priority Obligations and to the addition or release of any other Person
primarily or secondarily liable therefor.

Section 8.07. Consent to Jurisdiction; Waivers. The parties hereto irrevocably
and unconditionally agree that any action, litigation or proceeding of any kind
or description, whether in law or equity, whether in contract or in tort or
otherwise, against any party hereto, or any affiliate of thereof, in any way
relating to this Agreement or the transactions relating hereto, shall be tried
and litigated only in the courts of the State of New York sitting in Borough of
Manhattan, and in the United States District Court of the Southern District of
New York, and any appellate court from any thereof. The parties hereto
irrevocably and unconditionally submit to the exclusive jurisdiction of any
state or federal court located in the Borough of Manhattan, New York, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and consent that all service of
process may be made by registered mail directed to such party as provided in
Section 8.08 for such party. Service so made shall be deemed to be completed
three days after the same shall be posted as aforesaid. The parties hereto waive
any objection to any action instituted hereunder in any such court based on
forum non conveniens, and any objection to the venue of any action instituted
hereunder in any such court. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT IT MAY
HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO IN CONNECTION
WITH THE SUBJECT MATTER HEREOF.

35

--------------------------------------------------------------------------------



Section 8.08. Notices. All notices to the First-Priority Secured Parties and the
Second-Priority Secured Parties permitted or required under this Agreement may
be sent to the First-Priority Collateral Agent, the Second-Priority Collateral
Agent, or any other First-Priority Representative or Second-Priority
Representative as provided in the First Lien Credit Agreement, the Second Lien
Indenture, the relevant First-Priority Document or the relevant Second-Priority
Document, as applicable. Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given shall be
in writing and may be personally served, telecopied, electronically mailed or
sent by courier service or U.S. mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or
electronic mail or upon receipt via U.S. mail (registered or certified, with
postage prepaid and properly addressed). For the purposes hereof, the addresses
of the parties hereto shall be as set forth below each party’s name on the
signature pages hereto, or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties. Each
First-Priority Representative hereby agrees to promptly notify each
Second-Priority Representative upon payment in full in cash of all indebtedness
under the applicable First-Priority Documents (except for contingent indemnities
and cost and reimbursement obligations to the extent no claim therefor has been
made).

Section 8.09. Further Assurances. Each of the Second-Priority Representatives,
on behalf of itself and each applicable Second-Priority Secured Party, and each
of the First-Priority Representatives, on behalf of itself and each applicable
First-Priority Secured Party, agrees that each of them shall take such further
action and shall execute and deliver to the First-Priority Collateral Agent and
the First-Priority Secured Parties such additional documents and instruments (in
recordable form, if requested) as the First-Priority Collateral Agent or the
First-Priority Secured Parties may reasonably request to effectuate the terms of
and the lien priorities contemplated by this Agreement.

Section 8.10. Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY
PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER
LAW.

36

--------------------------------------------------------------------------------



Section 8.11. Binding on Successors and Assigns. This Agreement shall be binding
upon the First-Priority Collateral Agent, the other First-Priority
Representatives, the First-Priority Secured Parties, the Second-Priority
Representatives, the Second-Priority Secured Parties, the Company, the Company’s
Subsidiaries party hereto and their respective permitted successors and assigns.

Section 8.12. Specific Performance. The First-Priority Collateral Agent may
demand specific performance of this Agreement. Each Second-Priority
Representative, on behalf of itself and each applicable Second-Priority Secured
Party, hereby irrevocably (x) waives any defense based on the adequacy of a
remedy at law and any other defense that might be asserted to bar the remedy of
specific performance in any action that may be brought by the First-Priority
Collateral Agent and (y) agrees that, in connection with the forgoing, the
First-Priority Collateral Agent may seek an affirmative injunction to enforce
the Agreement without a requirement to post a bond in connection therewith.

Section 8.13. Section Titles. The section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Agreement.

Section 8.14. Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile or in portable document format
(pdf), each of which shall be an original and all of which shall together
constitute one and the same document.

Section 8.15. Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. Each
First-Priority Representative represents and warrants that this Agreement is
binding upon the applicable First-Priority Secured Parties for which such
First-Priority Representative is acting. Each Second-Priority Representative
represents and warrants that this Agreement is binding upon the applicable
Second-Priority Secured Parties for which such Second-Priority Representative is
acting.

Section 8.16. No Third Party Beneficiaries; Successors and Assigns. This
Agreement and the rights and benefits hereof shall inure to the benefit of, and
be binding upon, each of the parties hereto and their respective successors and
assigns and shall inure to the benefit of each of, and be binding upon, the
holders of First-Priority Obligations and Second-Priority Obligations. No other
Person shall have or be entitled to assert rights or benefits hereunder.

Section 8.17. Effectiveness. This Agreement shall become effective when executed
and delivered by the parties hereto. This Agreement shall be effective both
before and after the commencement of any Insolvency or Liquidation Proceeding.
All references to the Company or any other Grantor shall include the Company or
any other Grantor as debtor and debtor-in-possession and any receiver or trustee
for the Company or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding.

37

--------------------------------------------------------------------------------



Section 8.18. First-Priority Representatives and Second-Priority
Representatives. It is understood and agreed that (a) JPMorgan is entering into
this Agreement in its capacity as First Lien Collateral Agent under the First
Lien Collateral Agreement, and the provisions of Article 8 of the First Lien
Credit Agreement applicable to the First Lien Collateral Agent thereunder shall
also apply to it as First-Priority Collateral Agent and First Lien Collateral
Agent hereunder and (b) [●] is entering into this Agreement in its capacity as
Second Lien Collateral Agent under the Second Lien Indenture, and the provisions
of Article [●] of the Second Lien Indenture applicable to the Second Lien
Collateral Agent thereunder shall also apply to it as Second-Priority Collateral
Agent and Second Lien Collateral Agent hereunder.

Section 8.19. Relative Rights. Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Sections 5.01 and 5.03(b)),
nothing in this Agreement is intended to or will (a) amend, waive or otherwise
modify the provisions of the First Lien Credit Agreement, the Second Lien
Indenture or any other First-Priority Document or Second-Priority Document
entered into in connection with the First Lien Credit Agreement, the Second Lien
Indenture or any other First-Priority Document or Second-Priority Document or
permit the Company or any Subsidiary of the Company to take any action, or fail
to take any action, to the extent such action or failure would otherwise
constitute a breach of, or default under, the First Lien Credit Agreement, the
Second Lien Indenture or any other First-Priority Document or Second-Priority
Document entered into in connection with the First Lien Credit Agreement, the
Second Lien Indenture or any other First-Priority Document or Second-Priority
Document, (b) change the relative priorities of the First-Priority Obligations
or the Liens granted under the First-Priority Documents on the Common Collateral
(or any other assets) as among the First-Priority Secured Parties or (c)
otherwise change the relative rights of the First-Priority Secured Parties in
respect of the Common Collateral as among such First-Priority Secured Parties as
set forth in the Pari Passu Intercreditor Agreement and the First-Priority
Documents or (d) obligate the Company or any Subsidiary of the Company to take
any action, or fail to take any action, that would otherwise constitute a breach
of, or default under, the First Lien Credit Agreement, the Second Lien Indenture
or any other First-Priority Document or Second-Priority Document entered into in
connection with the First Lien Credit Agreement, the Second Lien Indenture or
any other First-Priority Document or Second-Priority Document.

Section 8.20. Second-Priority Collateral Agent. The Second-Priority Collateral
Agent is executing and delivering this Agreement solely in its capacity as such
and pursuant to directions set forth in the Second Lien Indenture; and in so
doing, the Second-Priority Collateral Agent shall not be responsible for the
terms or sufficiency of this Agreement for any purpose. The Second-Priority
Collateral Agent shall not have duties or obligations under or pursuant to this
Agreement other than such duties expressly set forth in this Agreement as duties
on its part to be performed or observed. In entering into this Agreement, or in
taking (or forbearing from) any action under or pursuant to this Agreement, the
Second-Priority Collateral Agent shall have and be protected by all of the
rights, immunities, indemnities and other protections granted to it under the
Second Lien Indenture and, as applicable, the Second Lien Collateral Agreement.

Section 8.21. Joinder Requirements. The Company may designate additional
obligations as Other First-Priority Obligations or Other Second-Priority
Obligations pursuant to this Section 8.21 if (x) the incurrence of such
obligations is not prohibited by any First-Priority Document or Second-Priority
Document then in effect and (y) the Company shall have delivered an officer’s
certificate to each First-Priority Representative and each Second-Priority
Representative certifying the same. If not so prohibited, the Company shall (i)
notify each Representative in writing of such designation and (ii) cause the
applicable new First-Priority Representative or Second-Priority Representative
to execute and deliver to each other First-Priority Representative and
Second-Priority Representative, a Joinder Agreement substantially in the form of
Exhibit A or Exhibit B, as applicable, hereto.

38

--------------------------------------------------------------------------------



Section 8.22. Intercreditor Agreements.

(a) Each party hereto agrees that the First-Priority Secured Parties (as among
themselves) and the Second-Priority Secured Parties (as among themselves) may
each enter into intercreditor agreements (or similar arrangements, including, in
the case of the First-Priority Secured Parties, the Pari Passu Intercreditor
Agreement) with the applicable First-Priority Representatives or Second-Priority
Representatives, as the case may be, governing the rights, benefits and
privileges as among the First-Priority Secured Parties or as among the
Second-Priority Secured Parties, as the case may be, in respect of any or all of
the Common Collateral, this Agreement and the other First-Priority Collateral
Documents or the other Second-Priority Collateral Documents, as the case may be,
including as to application of proceeds of any Common Collateral, voting rights,
control of any Common Collateral and waivers with respect to any Common
Collateral, in each case so long as the terms thereof do not violate or conflict
with the provisions of this Agreement or the other First-Priority Collateral
Documents or Second-Priority Collateral Documents, as the case may be. In any
event, if a respective intercreditor agreement (or similar arrangement) exists,
the provisions thereof shall not be (or be construed to be) an amendment,
modification or other change to this Agreement or any other First-Priority
Collateral Document or Second-Priority Collateral Document, and the provisions
of this Agreement and the other First-Priority Collateral Documents and
Second-Priority Collateral Documents shall remain in full force and effect in
accordance with the terms hereof and thereof (as such provisions may be amended,
modified or otherwise supplemented from time to time in accordance with the
terms thereof, including to give effect to any intercreditor agreement (or
similar arrangement)).

(b) In addition, in the event that the Company or any Subsidiary thereof incurs
any Obligations secured by a Lien on any Common Collateral that is junior to
Liens thereon securing any First-Priority Obligations or Second-Priority
Obligations, as the case may be, and such Obligations are not designated by the
Company as Second-Priority Obligations, then the First-Priority Collateral Agent
and/or Second-Priority Collateral Agent shall upon the request of the Company
enter into an intercreditor agreement with the agent or trustee for the
creditors with respect to such secured Obligations to reflect the relative Lien
priorities of such parties with respect to the relevant portion of the Common
Collateral and governing the relative rights, benefits and privileges as among
such parties in respect of such Common Collateral, including as to application
of the proceeds of such Common Collateral, voting rights, control of such Common
Collateral and waivers with respect to such Common Collateral, in each case, so
long as such secured Obligations are not prohibited by, and the terms of such
intercreditor agreement do not violate or conflict with, the provisions of this
Agreement or any of the First-Priority Documents or Second-Priority Documents,
as the case may be. If any such intercreditor agreement (or similar arrangement)
is entered into, the provisions thereof shall not be (or be construed to be) an
amendment, modification or other change to this Agreement or any First-Priority
Documents, and the provisions of this Agreement, the First-Priority Documents
and the Second-Priority Documents shall remain in full force and effect in
accordance with the terms hereof and thereof (as such provisions may be amended,
modified or otherwise supplemented from time to time in accordance with the
respective terms thereof, including to give effect to any intercreditor
agreement (or similar arrangement)).

[Remainder of page intentionally left blank]

39

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

JPMORGAN CHASE BANK, N.A., as First Lien Collateral Agent and
First-Priority Collateral Agent         By:   Name: Title:     U.S. BANK
NATIONAL
ASSOCIATION, as Initial Other First-Priority
Collateral Agent         By:   Name: Title:         [_______________], as Second
Lien Collateral Agent and
Second-Priority Collateral Agent     By:                             Name:
Title:

41

--------------------------------------------------------------------------------



ACKNOWLEDGMENT

The Grantors each hereby acknowledge that they have received a copy of the
foregoing Junior Lien Intercreditor Agreement and consent thereto, agree to
recognize all rights granted thereby to the First Lien Collateral Agent, and the
other First-Priority Secured Parties, and the Second Lien Collateral Agent, and
the other Second-Priority Secured Parties, and waive the provisions of Section
9-615(a) of the UCC in connection with the application of proceeds of Collateral
in accordance with the provisions of the Junior Lien Intercreditor Agreement;
provided, however, that the foregoing shall not, without the consent of Company,
impair the rights of any Grantor under the First-Priority Documents or the
Second-Priority Documents. The Grantors each further acknowledge and agree that
they are not an intended beneficiary or third party beneficiary under the
foregoing Junior Lien Intercreditor Agreement, as amended, restated,
supplemented or otherwise modified from time to time.

[Signatures on following pages]

--------------------------------------------------------------------------------



Acknowledged as of the date first written above:

Grantors:     WINDSTREAM SERVICES, LLC     By:    Name: Title:   WINDSTREAM
FINANCE CORP.     By:   Name: Title:   SOUTHWEST ENHANCED
NETWORK SERVICES, LLC.     By: Windstream Services, LLC, its sole member By:  
Name: Title:   WINDSTREAM SOUTHWEST LONG
DISTANCE, LLC.     By: Windstream Services, LLC, its sole member By:   Name:
Title:   WINDSTREAM FINANCE CORP.     By:   Name: Title:     THE GRANTORS LISTED
ON
ANNEX I HERETO,     By:      Name: Title:


--------------------------------------------------------------------------------



Annex I
List of Guarantors

[To be Attached]

--------------------------------------------------------------------------------



EXHIBIT A
Joinder Agreement

JOINDER AGREEMENT
(Other First-Priority Obligations)

JOINDER AGREEMENT (this “Agreement”) dated as of [________], [____], among
[____________] (the “New Representative”), as an Other First-Priority
Representative, [[________________] (the “New Collateral Agent”)]2, as an Other
First-Priority Collateral Agent, JPMORGAN CHASE BANK, N.A., as collateral agent
for the First Lien Secured Parties (together with its successors and co-agents
in substantially the same capacity as may from time to time be appointed) and as
First Lien Collateral Agent and First-Priority Collateral Agent, U.S. BANK
NATIONAL ASSOCIATION, as Initial Other First-Priority Collateral Agent, and
[__________________________] as collateral agent for the Second Lien Secured
Parties (together with its successors and co-agents in substantially the same
capacity as may from time to time be appointed) and as Second Lien Collateral
Agent and Second-Priority Collateral Agent.

This Agreement is supplemental to that certain Junior Lien Intercreditor
Agreement, dated as of [●], 2018 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Junior Lien
Intercreditor Agreement”), by and among the parties (other than the New
Representative and the New Collateral Agent) referred to above. This Agreement
has been entered into to record the accession of the New Representative[s] as
Other First-Priority Representative[s] under the Junior Lien Intercreditor
Agreement [and to record the accession of the New Collateral Agent as an Other
First-Priority Collateral Agent under the Junior Lien Intercreditor Agreement].

ARTICLE I
Definitions

SECTION 1.01 Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Junior Lien Intercreditor Agreement.

ARTICLE II
Accession

SECTION 2.01 [The][/Each] New Representative agrees to become, with immediate
effect, a party to and agrees to be bound by the terms of, the Junior Lien
Intercreditor Agreement as an Other First-Priority Representative as if it had
originally been party to the Junior Lien Intercreditor Agreement as an Other
First-Priority Representative.

SECTION 2.02 [The New Collateral Agent agrees to become, with immediate effect,
a party to and agrees to be bound by the terms of, the Junior Lien Intercreditor
Agreement as an Other First-Priority Collateral Agent as if it had originally
been party to the Junior Lien Intercreditor Agreement as an Other First-Priority
Collateral Agent.]

____________________
2To be included if applicable.

--------------------------------------------------------------------------------



SECTION 2.03 The New Representative[s] and the New Collateral Agent confirm[s]
that their address details for notices pursuant to the Junior Lien Intercreditor
Agreement [is][/are] as follows: [_____________].

SECTION 2.04 Each party to this Agreement (other than the New Representative[s]
and the New Collateral Agent) confirms the acceptance of the New
Representative[s] and New Collateral Agent as an Other First-Priority
Representative and Other First-Priority Collateral Agent, respectively, for
purposes of the Junior Lien Intercreditor Agreement.

SECTION 2.05 [________] [is][/are] acting in the capacities of Other
First-Priority Representative[s] and [________] is acting in its capacity as
Other First-Priority Collateral Agent solely for the Secured Parties under
[_____________].

ARTICLE III
Miscellaneous

SECTION 3.01 This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

SECTION 3.02 This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

[INSERT SIGNATURE BLOCKS, INCLUDING ACKNOWLEDGEMENT BY GRANTORS]

--------------------------------------------------------------------------------



EXHIBIT B
Joinder Agreement

JOINDER AGREEMENT
(Other Second-Priority Obligations)

JOINDER AGREEMENT (this “Agreement”) dated as of [________], [____], among
[____________] (the “New Representative”), as an Other Second-Priority
Representative, [________________] (the “New Collateral Agent”)]3, JPMORGAN
CHASE BANK, N.A., as collateral agent for the First Lien Secured Parties
(together with its successors and co-agents in substantially the same capacity
as may from time to time be appointed) and as First Lien Collateral Agent and
First-Priority Collateral Agent, U.S. BANK NATIONAL ASSOCIATION, as Initial
Other First-Priority Collateral Agent, and [__________________________] as
collateral agent for the Second Lien Secured Parties (together with its
successors and co-agents in substantially the same capacity as may from time to
time be appointed) and as Second Lien Collateral Agent and Second-Priority
Collateral Agent.

This Agreement is supplemental to that certain Junior Lien Intercreditor
Agreement, dated as of [●], 2018 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Junior Lien
Intercreditor Agreement”), by and among the parties (other than the New
Representative and the New Collateral Agent) referred to above. This Agreement
has been entered into to record the accession of the New Representative[s] as
Other Second-Priority Representative[s] under the Junior Lien Intercreditor
Agreement [and to record the accession of the New Collateral Agent as an Other
Second-Priority Collateral Agent under the Junior Lien Intercreditor Agreement].

ARTICLE I
Definitions

SECTION 1.01 Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Junior Lien Intercreditor Agreement.

ARTICLE II
Accession

SECTION 2.01 [The][/Each] New Representative agrees to become, with immediate
effect, a party to and agrees to be bound by the terms of, the Junior Lien
Intercreditor Agreement as an Other Second-Priority Representative as if it had
originally been party to the Junior Lien Intercreditor Agreement as an Other
Second-Priority Representative.

SECTION 2.02 [The New Collateral Agent agrees to become, with immediate effect,
a party to and agrees to be bound by the terms of, the Junior Lien Intercreditor
Agreement as an Other Second-Priority Collateral Agent as if it had originally
been party to the Junior Lien Intercreditor Agreement as an Other
Second-Priority Collateral Agent.]

____________________
3To be included if applicable.

--------------------------------------------------------------------------------



SECTION 2.03 The New Representative[s] and the New Collateral Agent confirm[s]
that their address details for notices pursuant to the Junior Lien Intercreditor
Agreement [is][/are] as follows: [_____________].

SECTION 2.04 Each party to this Agreement (other than the New Representative[s]
and the New Collateral Agent) confirms the acceptance of the New
Representative[s] and the New Collateral Agent as an Other Second-Priority
Representative and an Other Second-Priority Collateral Agent, respectively, for
purposes of the Junior Lien Intercreditor Agreement.

SECTION 2.05 [________] [is][/are] acting in the capacities of Other
Second-Priority Representative[s] and [________] is acting in its capacity as
Other Second-Priority Collateral Agent solely for the Secured Parties under
[_____________].

ARTICLE III
Miscellaneous

SECTION 3.01 This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

SECTION 3.02 This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

[INSERT SIGNATURE BLOCKS, INCLUDING ACKNOWLEDGEMENT BY GRANTORS]

--------------------------------------------------------------------------------